--------------------------------------------------------------------------------

CUSIP Numbers: 36868YAA8
36868YAB6
36868YAC4


$300,000,000




THIRD AMENDED AND RESTATED CREDIT AGREEMENT


among


GENCORP INC.,
as Borrower,


ITS MATERIAL DOMESTIC SUBSIDIARIES
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,


THE LENDERS PARTIES HERETO,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


BANK OF AMERICA, N.A.,
as Documentation Agent,


SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents


Dated as of May 30, 2014


and


WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Runners
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




     
ARTICLE I   DEFINITIONS
 
Section 1.1
Defined Terms.
 
Section 1.2
Other Definitional Provisions.
 
Section 1.3
Accounting Terms.
 
Section 1.4
Time References.
 
Section 1.5
Execution of Documents.
 
Section 1.6
Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts;
Exchange Rates; Currency Equivalents.
 
ARTICLE II   THE LOANS; AMOUNT AND TERMS
 
Section 2.1
Revolving Loans.
 
Section 2.2
Letter of Credit Subfacility.
 
Section 2.3
Swingline Loan Subfacility.
 
Section 2.4
Term Loan.
 
Section 2.6
Reserved.
 
Section 2.7
Fees.
 
Section 2.8
Commitment Reductions.
 
Section 2.9
Repayments.
 
Section 2.10
Default Rate and Payment Dates.
 
Section 2.11
Conversion Options.
 
Section 2.12
Computation of Interest and Fees.
 
Section 2.13
Pro Rata Treatment and Payments.
 
Section 2.14
Non-Receipt of Funds by the Administrative Agent.
 
Section 2.15
Inability to Determine Interest Rate.
 
Section 2.16
Illegality.
 
Section 2.17
Yield Protection.
 
Section 2.18
Indemnity; Nature of Issuing Lender’s Duties.
 
Section 2.19
Taxes.
 
Section 2.20
Replacement of Lenders.
 
Section 2.21
Cash Collateral.
 
Section 2.22
Defaulting Lenders.
 
Section 2.23
Facility Increases
 
ARTICLE III   REPRESENTATIONS AND WARRANTIES
 
Section 3.1
Financial Condition.
 
Section 3.2
No Change.
 
Section 3.3
Corporate Existence.
 
Section 3.4
Corporate Power; Authorization; Enforceable Obligations.
 
Section 3.5
Compliance with Laws; No Conflict; No Default.
 
Section 3.6
No Material Litigation.
 
Section 3.7
Investment Company Act.
 
Section 3.8
Margin Regulations.
 
Section 3.9
ERISA.
 
Section 3.10
Environmental Matters.
 
Section 3.11
Use of Proceeds.
 
Section 3.12
Subsidiaries.
 
Section 3.13
Ownership.
 
Section 3.14
Indebtedness.
 
Section 3.15
Taxes.
 
Section 3.16
Intellectual Property Rights.
 
Section 3.17
Solvency.
 
Section 3.18
Investments.
 
Section 3.19
Location of Collateral.


 
i

--------------------------------------------------------------------------------

 



 
Section 3.20
No Burdensome Restrictions.
 
Section 3.21
Brokers’ Fees.
 
Section 3.22
Labor Matters.
 
Section 3.23
Accuracy and Completeness of Information.
 
Section 3.24
Material Contracts.
 
Section 3.25
Insurance.
 
Section 3.26
Security Documents.
 
Section 3.27
Regulation H.
 
Section 3.28
Classification of Senior Indebtedness.
 
Section 3.29
Anti-Terrorism Laws.
 
Section 3.30
Compliance with OFAC Rules and Regulations.
 
Section 3.31
Compliance with FCPA.
 
ARTICLE IV   CONDITIONS PRECEDENT
 
Section 4.1
Conditions to Closing Date.
 
Section 4.2
Conditions to All Extensions of Credit.
 
ARTICLE V   AFFIRMATIVE COVENANTS
 
Section 5.1
Financial Statements.
 
Section 5.2
Certificates; Other Information.
 
Section 5.3
Payment of Taxes; Other Obligations; Performance of Certain Other Agreements.
 
Section 5.4
Conduct of Business and Maintenance of Existence.
 
Section 5.5
Maintenance of Property; Insurance.
 
Section 5.6
Inspection of Property; Books and Records; Discussions.
 
Section 5.7
Notices.
 
Section 5.8
Environmental Laws.
 
Section 5.9
Financial Covenants.
 
Section 5.10
Additional Guarantors.
 
Section 5.11
Compliance with Law.
 
Section 5.12
Pledged Assets.
 
Section 5.13
Covenants Regarding Patents, Trademarks and Copyrights.
 
Section 5.14
Landlord Waivers.
 
Section 5.15
Further Assurances/Post-Closing Covenants.
 
Section 5.16
Designation of Restricted and Unrestricted Subsidiaries.
 
ARTICLE VI   NEGATIVE COVENANTS
 
Section 6.1
Indebtedness.
 
Section 6.2
Liens.
 
Section 6.3
Nature of Business.
 
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
 
Section 6.5
Advances, Investments and Loans.
 
Section 6.6
Transactions with Affiliates.
 
Section 6.7
Ownership of Subsidiaries.
 
Section 6.8
Fiscal Year; Organizational Documents; Material Contracts; Accounting Policies.
 
Section 6.9
Limitation on Restricted Actions and Impediments to Foreclosure.
 
Section 6.10
Restricted Payments.
 
Section 6.11
Amendment of Subordinated Debt.
 
Section 6.12
Sale Leasebacks.
 
Section 6.13
No Further Negative Pledges.
 
Section 6.14
Accounts.
 
ARTICLE VII   EVENTS OF DEFAULT
 
Section 7.1
Events of Default.
 
Section 7.2
Acceleration; Remedies.
 
ARTICLE VIII   THE ADMINISTRATIVE AGENT
 
Section 8.1
Appointment and Authority.
 
Section 8.2
Nature of Duties.


 
ii

--------------------------------------------------------------------------------

 
 

 
Section 8.3
Exculpatory Provisions.
 
Section 8.4
Reliance by Administrative Agent.
 
Section 8.5
Notice of Default.
 
Section 8.6
Non-Reliance on Administrative Agent and Other Lenders.
 
Section 8.7
Indemnification.
 
Section 8.8
Administrative Agent in Its Individual Capacity.
 
Section 8.9
Successor Administrative Agent.
 
Section 8.10
Collateral and Guaranty Matters.
 
Section 8.11
Bank Products.
   
ARTICLE IX   MISCELLANEOUS
 
Section 9.1
Amendments, Waivers and Release of Collateral.
 
Section 9.2
Notices.
 
Section 9.3
No Waiver; Cumulative Remedies.
 
Section 9.4
Survival of Representations and Warranties.
 
Section 9.5
Payment of Expenses and Taxes; Indemnity.
 
Section 9.6
Successors and Assigns; Participations; Purchasing Lenders.
 
Section 9.7
Right of Set-off; Sharing of Payments.
 
Section 9.8
Table of Contents and Section Headings.
 
Section 9.9
Counterparts.
 
Section 9.10
Integration; Effectiveness; Continuing Agreement.
 
Section 9.11
Severability.
 
Section 9.12
Governing Law.
 
Section 9.13
Consent to Jurisdiction and Service of Process.
 
Section 9.14
Confidentiality.
 
Section 9.15
Acknowledgments.
 
Section 9.16
Waivers of Jury Trial; Waiver of Consequential Damages.
 
Section 9.17
Patriot Act Notice.
 
Section 9.18
Resolution of Drafting Ambiguities.
 
Section 9.19
Continuing Agreement.
 
Section 9.20
Press Releases and Related Matters.
 
Section 9.21
Appointment of Borrower.
 
Section 9.22
No Advisory or Fiduciary Responsibility.
 
Section 9.23
Amendment and Restatement.
   
ARTICLE X   GUARANTY
   
Section 10.1
The Guaranty.
 
Section 10.2
Bankruptcy.
 
Section 10.3
Nature of Liability.
 
Section 10.4
Independent Obligation.
 
Section 10.5
Authorization.
 
Section 10.6
Reliance.
 
Section 10.7
Waiver.
 
Section 10.8
Limitation on Enforcement.
 
Section 10.9
Confirmation of Payment.
 
Section 10.10
Keepwell.


 
iii

--------------------------------------------------------------------------------

 
 
Schedules

 

Schedule 1.1(a) Account Designation Letter Schedule 1.1(b) Investments Schedule
1.1(c) Liens Schedule 1.1(d) Existing Letters of Credit Schedule 1.1(e)
Mortgaged Properties Schedule 1.1(f) Litigation Schedule 1.1(g) Discontinued
Operations Schedule 1.1(h) Form of Bank Product Provider Notice Schedule
2.1(b)(i) Form of Notice of Borrowing Schedule 2.1(e) Form of Revolving Note
Schedule 2.3(d) Form of Swingline Note Schedule 2.4(a) Form of Funding Indemnity
Letter Schedule 2.4(d) Form of Term Loan Note Schedule 2.11 Form of Notice of
Conversion/Extension Schedule 3.12 Subsidiaries Schedule 3.16 Intellectual
Property Schedule 3.19(a) Location of Real Property Schedule 3.19(b) Location of
Collateral Schedule 3.19(c) Chief Executive Offices; Jurisdictions of
Organization and Qualification Schedule 3.22 Labor Matters Schedule 3.24
Material Contracts Schedule 3.25 Insurance Schedule 4.1(b) Form of Secretary’s
Certificate Schedule 4.1(f) Form of Solvency Certificate Schedule 4.1(r) Form of
Patriot Act Certificate Schedule 5.2(b) Form of Officer’s Compliance Certificate
Schedule 5.10 Form of Joinder Agreement Schedule 6.1(b) Indebtedness Schedule
6.12 Sale Leasebacks Schedule 9.6(c) Form of Assignment and Assumption

 
 
iv

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 30, 2014, among
GENCORP INC., a Delaware corporation (the “Borrower”), each of those Material
Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the
signature pages hereto and such other Material Domestic Subsidiaries of the
Borrower as may from time to time become a party hereto (collectively the
“Guarantors” and individually a “Guarantor”), the several banks and other
financial institutions from time to time parties to this Credit Agreement
(collectively the “Lenders” and individually a “Lender”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent” or the
“Agent”).
 
W I T N E S S E T H:
 
       WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
existing lenders are parties to that certain Second Amended and Restated Credit
Agreement, dated November 18, 2011 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”); and


WHEREAS, the Borrower and the Guarantors desire to amend the Existing Credit
Agreement as set forth herein and to restate the Existing Credit Agreement in
its entirety to read as follows; and


WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $300,000,000, as
more particularly described herein; and


WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I


DEFINITIONS


Section 1.1                      Defined Terms.


As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:


“4.0625% Convertible Debentures” shall mean, collectively, those certain 4.0625%
unsecured convertible subordinated debentures due 2039 issued by the Borrower,
as the same may be amended, restated, supplemented or otherwise modified from
time to time as permitted hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
“2.25% Convertible Notes” shall mean, collectively, those certain 2.25%
unsecured convertible subordinated debentures due November 2024 issued by the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.
 
“ABR Default Rate” shall mean, as of any date of determination, the Alternate
Base Rate plus the Applicable Percentage with respect to Alternate Base Rate
Loans on such date plus 2%.


“Accepting Lenders” shall have the meaning assigned to such term in Section 9.1.


“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrower is able to borrow on such date under the Revolving
Committed Amount without a Default or Event of Default occurring or existing
after giving pro forma effect to such borrowing.


“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).
 
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement or other guaranty agreement in accordance with
Section 5.10.


“Additional Second Lien Indebtedness” shall mean Indebtedness of the Borrower
and/or its Subsidiaries subject to the following conditions: (a) the aggregate
principal amount of such Indebtedness shall not exceed an amount such that after
giving effect to such Indebtedness on a pro forma basis, the Secured Leverage
Ratio does not exceed 3.75 to 1.00, (b) the holder (or collateral agent) in
respect of such Indebtedness shall have executed an Intercreditor Agreement, (c)
such Indebtedness shall not be scheduled to mature prior to the date that is
ninety (90) days after the Maturity Date and such Indebtedness shall not be
subject to any scheduled amortization prior to such date unless the
Administrative Agent has otherwise consented in writing, (d) the Credit Parties
shall have delivered a certificate (including reasonably detailed supporting
calculations related to the matters set forth in such certificate) of a
Responsible Officer to the Administrative Agent to the effect that, after giving
effect to such Indebtedness (and any Permitted Acquisition consummated in
connection with the incurrence of such Indebtedness) on a pro forma basis, the
Credit Parties are in compliance with each of the financial covenants set forth
in Section 5.9, (e) no Default or Event of Default shall have occurred and be
continuing at the time such Indebtedness is incurred, (f) the terms and
conditions of such Indebtedness (including, without limitation, financial
covenants, affirmative covenants, negative covenants, representations and
warranties and defaults) are customary for similar Indebtedness in light of
then-prevailing market conditions and in any event, when taken as a whole (other
than interest rate and redemption premiums), are no more restrictive to the
Borrower and the Restricted Subsidiaries than the terms and conditions set forth
in the Credit Documents and (g) upon the Administrative Agent’s receipt of a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
set out in the foregoing clause (f) (which certificate may be included as part
of the certificate required to be delivered pursuant to the foregoing clause
(d)), such certificate shall be conclusive evidence that such terms and
conditions satisfy such requirements unless the Administrative Agent provides
notice to the Borrower of its objection during such five Business Day period.
 
 
2

--------------------------------------------------------------------------------

 
 
“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Aerojet Rocketdyne” means Aerojet Rocketdyne, Inc., an Ohio corporation.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” or “Credit Agreement” shall mean this Third Amended and Restated
Credit Agreement, as amended, restated, amended and restated, modified,
supplemented, extended, replaced or increased from time to time in accordance
with its terms.


“Agreement Currency” shall have the meaning set forth in Section 9.24.
 
        “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination.  For purposes hereof: “Prime Rate” shall mean, at
any time, the rate of interest per annum publicly announced or otherwise
identified from time to time by Wells Fargo at its principal office in
Charlotte, North Carolina as its prime rate.  Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by Wells Fargo as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) (A) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflects an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month.  Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 2.12 shall
be in effect in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.
 
 
3

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.


“Applicable Percentage” shall mean, (i) prior to the Borrower’s achievement of a
corporate credit rating of BB- from S&P and a corporate family rating of Ba3
from Moody’s, for any day, the rate per annum set forth below opposite the
applicable level then in effect (based on the Leverage Ratio), it being
understood that the Applicable Percentage for (a) Loans that are Alternate Base
Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (b) Loans that are LIBOR Rate Loans shall be the percentage set forth
under the column “LIBOR Margin & L/C Fee”, (c) the Revolving LOC Commitment Fee
shall be the percentage set forth under the column “LIBOR Margin & L/C Fee” and
(d) the Revolving Commitment Fee shall be the percentage set forth under the
column “Revolving Commitment Fee”:


Applicable Percentage
 
 
Level
 
 
Leverage Ratio
 
LIBOR Margin
& L/C Fee
   
Base Rate Margin
   
Revolving Commitment Fee
  I  
Less than 1.75 to 1.00
    1.75%       0.75%       0.35%  
II
 
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
    2.00%       1.00%       0.40%  
III
 
Greater than or equal to 2.25 but less than 3.50 to 1.00
    2.25%       1.25%       0.45%  
IV
 
Greater than or equal to 3.50 to 1.00
    2.50%       1.50%       0.50%  



(ii) following the Borrower’s achievement of a corporate credit rating of BB-
from S&P and a corporate family rating of Ba3 from Moody’s, for any day, the
rate per annum set forth below opposite the applicable level then in effect
(based on the Leverage Ratio), it being understood that the Applicable
Percentage for (a) Loans that are Alternate Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (b) Loans that are
LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, (c) the Revolving LOC Commitment Fee shall be the percentage
set forth under the column “LIBOR Margin & L/C Fee” and (d) the Revolving
Commitment Fee shall be the percentage set forth under the column “Revolving
Commitment Fee”:
 
Applicable Percentage
 
 
Level
 
Leverage Ratio
LIBOR Margin
& L/C Fee
Base Rate Margin
Revolving Commitment Fee
I
Less than 1.75 to 1.00
1.50%
0.50%
0.30%
II
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
1.75%
0.75%
0.35%
III
Greater than or equal to 2.25 but less than 3.50 to 1.00
2.00%
1.00%
0.40%
IV
Greater than or equal to 3.50 to 1.00
2.25%
1.25%
0.45%

 
 
4

--------------------------------------------------------------------------------

 
 
The Applicable Percentage, in each case, shall be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level IV until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Leverage Ratio.  In the event that any financial statement or
certification delivered pursuant to Sections 5.1 or 5.2 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, the Borrower shall immediately (a) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (b) determine the Applicable Percentage for such Applicable Period based
upon the corrected compliance certificate, and (c) immediately pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto.  It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.10 and 7.1.


“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.


“Arrangers” shall mean Wells Fargo Securities, LLC, SunTrust Robinson Humphrey,
Inc. and U.S. Bank National Association, together with their respective
successors and assigns.


“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a Joint Venture but excluding any dispositions of assets
pursuant to Section 6.4(a)(xv) to the extent that such amounts are contributed
to any Plan) of the Borrower or any Subsidiary (other than an Excluded
Subsidiary), whether by sale, lease, transfer or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 9.6), and
accepted by the Administrative Agent, in substantially the form of Schedule
9.6(c) or any other form approved by the Administrative Agent.


“Available Amount” means (i) Net Cash Proceeds received by the Borrower from any
equity issuance plus (ii) 50% of Consolidated Net Income plus (iii) the amount
of any Investment made with the Available Amount after the Closing Date that is
returned in cash from the return of or return on principal of such Investment
(other than a sale to a Credit Party or Subsidiary thereof), dividend or
interest received, or the return of principal therefrom plus (iv) the amount by
which Indebtedness of the Borrower or its Restricted Subsidiaries is reduced on
the Borrower’s consolidated balance sheet upon the conversion or exchange of
such Indebtedness for equity interests of the Borrower (less the amount of any
cash or the fair market value of other property distributed by the Borrower or
any Restricted Subsidiary upon such conversion or exchange, other than in
connection with a restructuring) minus (v) the aggregate amount, without
duplication, of Restricted Payments and Investments that have been made in
relation to the Available Amount under Section 6.10(j) and clause (p) of the
definition of “Permitted Investments” after the Closing Date determined at the
time such Restricted Payment or Investment is made.


“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party by any Bank Product Provider: (a) Cash Management
Services; (b) products under any Hedging Agreement; and (c) commercial credit
card, purchase card and merchant card services; provided, however, that for any
of the foregoing to be included as “Credit Party Obligations” for purposes of a
distribution under Section 2.13(b), the applicable Bank Product Provider must
have previously provided a Bank Product Provider Notice to the Administrative
Agent which shall provide the following information: (i) the existence of such
Bank Product and (ii) the maximum dollar amount (if reasonably capable of being
determined) of obligations arising thereunder (the “Bank Product Amount”).  The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the Bank Product Provider.  Any Bank Product established
from and after the time that the Lenders have received written notice from the
Borrower or the Administrative Agent that an Event of Default exists, until such
Event of Default has been waived in accordance with Section 9.1, shall not be
included as “Credit Party Obligations” for purposes of a distribution under
Section 2.13(b).
 
“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.
 
“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party relating to Bank Products.
 
“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party to the extent that such Person is a Lender, an Affiliate of a
Lender or any other Person that was a Lender (or an Affiliate of a Lender) under
this Credit Agreement at the time it entered into the Bank Product but has
ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under the
Credit Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
“Bank Product Provider Notice” shall mean a notice substantially in the form of
Schedule 1.1(h).


“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
 
                 “Bankruptcy Event” shall mean any of the events described in
Section 7.1(e), after giving effect to any cure period described therein.


“Bookrunners” shall mean Wells Fargo Securities, LLC, SunTrust Robinson
Humphrey, Inc. and U.S. Bank National Association, together with their
respective successors and assigns.


“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.


“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.


“British Pounds Sterling” shall mean British pounds sterling, the lawful
currency of the United Kingdom.


“Business” shall have the meaning set forth in Section 3.10.


“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market, (b) with respect to any Loan or Letter of Credit denominated
in a Foreign Currency, the term “Business Day” shall also exclude any day that
is not a Target Settlement Day and (c) with respect to a Loan or Letter of
Credit denominated in a Foreign Currency, the term “Business Day” shall also
exclude any day on which commercial banks in the home country of such Foreign
Currency are authorized or required by law to close.


“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP; provided that for purposes of
calculating Indebtedness hereunder, the term “Capital Lease” shall not include
any Capital Lease that was classified as an Operating Lease on the Closing Date
or would have been classified as an Operating Lease had such agreement been in
effect on the Closing Date prior to a relevant Change in Law or change in GAAP
(from GAAP as in effect on the Closing Date) which has the effect of
re-classifying such agreement as a Capital Lease.


“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------

 
 
“Capital Stock” shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or the Swingline Lender.  “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.


“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated (or Foreign Currency fully hedged to the Dollar) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
(12) months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations of the
types described in clauses (a) and (b) above, (e) obligations of any State of
the United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) auction
preferred stock rated in the highest short-term credit rating category by S&P or
Moody’s and (g) Investments in money market and tax-exempt mutual funds that (i)
comply with SEC Regulation 2a-7 under the Investment Company Act of 1940, as
amended and (ii) invest substantially all their assets in securities of the
types described in clauses (a) through (f) above.
 
 
8

--------------------------------------------------------------------------------

 

“Cash Management Services” shall mean any treasury or cash management services
provided from time to time to any Credit Party including, without limitation,
automatic clearinghouse, depository, overdraft and/or wire transfer services.


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” shall mean at any time the occurrence of any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 45% or more of the then outstanding Voting Securities
of the Borrower.
 
“Closing Date” shall mean the date of this Credit Agreement.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.


“Commitment” shall mean the Revolving Commitment, the Revolving LOC Commitment,
the Term Loan Commitment and the Swingline Commitment, individually or
collectively, as appropriate.


“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower or a Subsidiary within the
meaning of Section 4001(b)(1) of ERISA or is part of a group which includes the
Borrower or a Subsidiary and which is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 412 of the Code
to the extent required by such Section, Section 414(m) or 414(o) of the Code.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries (other than
Excluded Subsidiaries) or any other Person, such statements or items on a
consolidated basis in accordance with the consolidation principles of GAAP.


“Consolidated EBITDAP” means, with respect to the Borrower and its Subsidiaries
for any period, the Consolidated Net Income of the Borrower and its Subsidiaries
for such period plus (without duplication), to the extent the same was deducted
in computing such Consolidated Net Income:


(a)           Consolidated Interest Expense; plus


(b)           tax expense (including, without limitation, any federal, state,
local and foreign income (or equivalent) taxes) of the Borrower and its
Subsidiaries for such period; plus



(c)           depreciation, amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses or charges (excluding
amortization of a prepaid cash expense that was paid in a prior period, and
provided that if any such other non-cash charges represent an accrual or reserve
for potential cash items in any future period, (A) the Borrower may determine
not to add back such non-cash charge in the current period and (B) to the extent
the Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDAP to such extent) of the Borrower and its Subsidiaries for such period;
plus


(d)           the amount of net cost savings and synergies projected by the
Borrower, as determined by a responsible financial or accounting officer of the
Borrower, to be realized as a result of specified actions taken or are
reasonably expected to be taken within 12 months after the date of determination
to take such action, in the reasonable judgment of a responsible financial or
accounting officer of the Borrower (calculated on a pro forma basis as though
such cost savings or synergies had been realized on the first day of such period
and as if such cost savings and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (i) such cost savings or synergies are
reasonably identifiable and factually supportable and (ii) such amount shall not
exceed 20% of Consolidated EBITDAP as of such date of determination;


in the case of each of clauses (a) through (d), on a consolidated basis and
determined in accordance with GAAP.


Further, (1) for any four-quarter period, Consolidated EBITDAP shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on Schedule
1.1(g) and (2) for any four-quarter period ending on or after the closing date
of any Permitted Acquisition, Consolidated EBITDAP shall be calculated on a pro
forma basis assuming the consummation of such Permitted Acquisition as of the
first day of such period.
 
 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding the preceding, the provisions for add-backs under clauses (a)
through (d) above of a Restricted Subsidiary shall be used to compute
Consolidated EBITDAP only to the extent (and in the same proportion, including
by reason of minority interests) as calculated under clause (b) of the
definition of Consolidated Net Income.


“Consolidated Funded Debt” shall mean, on any date of calculation, Funded Debt
of the Borrower and its Subsidiaries on a Consolidated basis.


“Consolidated Interest Expense” shall mean, as of any date of determination for
the four quarter period ending on such date, all interest expense (excluding
amortization of debt discount and premium and any interest obligations paid in
shares of Capital Stock of the Borrower, but including the interest component
under Capital Leases) for such period of the Borrower and its Subsidiaries on a
Consolidated basis; provided, that interest expense with respect to any
Indebtedness to the extent the proceeds of such Indebtedness are held in a
blocked account with the Administrative Agent or a separate account with an
escrow agent shall not be included as Consolidated Interest
Expense.  Notwithstanding the foregoing, (1) for any four-quarter period,
Consolidated Interest Expense shall be calculated on a pro forma basis to
exclude the effects of any operations or line of business discontinued as of the
Closing Date and as described on Schedule 1.1(g) and (2) for any four-quarter
period ending on or after the closing date of any Permitted Acquisition,
Consolidated Interest Expense shall be calculated on a pro forma basis assuming
the consummation of such Permitted Acquisition as of the first day of such
period.


“Consolidated Net Income” shall mean, with respect to the Borrower and its
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its Restricted Subsidiaries for such period, on a consolidated basis; provided
that:


(a) the Net Income of any Person that is not a Restricted Subsidiary (including,
without limitation, Unrestricted Subsidiaries) or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid in cash to the specified Person or a
Restricted Subsidiary thereof; and


(b) the Net Income of any Restricted Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its equityholders.


 “Consolidated Total Assets” shall mean, with respect to any Person, the book
value, determined on a consolidated basis in accordance with GAAP, of all assets
of such Person and its Subsidiaries.


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 
11

--------------------------------------------------------------------------------

 
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Copyright Act” shall have the meaning set forth in Section 3.16.


“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.


“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise, including, without limitation,
any thereof referred to in Schedule 3.16 and all renewals thereof.


“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, the LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Bank Product).


“Credit Party” shall mean any of the Borrower or the Guarantors.


“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, all Bank Product
Debt.  The term “Credit Party Obligations” shall not include any Excluded Swap
Obligations.


“Customary Permitted Liens” shall mean:


(a)           Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued; provided
that (i) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and
(ii) provision for the payment of all such taxes known to such Person has been
made on the books of such Person to the extent required by GAAP;


(b)           mechanic’s, processor’s, materialman’s, carrier’s, warehousemen’s,
landlord’s and similar Liens (including statutory and common law landlord’s
liens under leases to which any Credit Party or any Subsidiary is a party)
arising by operation of law and arising in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than ninety (90) days or are being contested in good faith by appropriate
proceedings diligently pursued; provided that (i) any proceedings commenced for
the enforcement of such Liens shall have been stayed or suspended within thirty
(30) days of the commencement thereof and (ii) provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP;

 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits (other
than Liens imposed by ERISA) which are not overdue or are being contested in
good faith by appropriate proceedings diligently pursued; provided that (i) any
proceedings commenced for the enforcement of such Liens shall have been stayed
or suspended within 30 days of the commencement thereof and (ii) provision for
the payment of such Liens has been made on the books of such Person to the
extent required by GAAP;


(d)           Liens (i) incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases and (ii) securing surety,
indemnity, performance, appeal and release bonds; provided that (A) full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP and (B) the aggregate amount of all
such obligations does not exceed $4,000,000 at any time outstanding;


(e)           Permitted Real Property Encumbrances;


(f)           attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $2,000,000 or less at any one time; provided the same are
discharged, or that execution or enforcement thereof is stayed pending appeal,
within thirty (30) days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;


(g)           leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries
and any interest or title of a lessor under any lease permitted by this Credit
Agreement or the Security Documents;


(h)           customary rights of set off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Credit Agreement;


(i)           landlord’s Liens arising by contract in the ordinary course of
business and secured by assets at the applicable leased property in an amount
not to exceed $1,000,000 in the aggregate; and


(j)           Environmental Liens, to the extent that (i) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (ii) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (iii) such Liens do not relate to
obligations exceeding $10,000,000 in the aggregate at any one time.


“Debt Issuance” shall mean the issuance of any Indebtedness by the Credit
Parties or any of their Subsidiaries (other than an Excluded Subsidiary), but
excluding any Indebtedness of the Credit Parties and their Subsidiaries
permitted to be incurred pursuant to Section 6.1 hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Debt Repurchase” shall mean a redemption, repayment, repurchase, retirement or
other satisfaction or extinguishment, including, without limitation, by optional
redemption, required repurchase rights, exchange, open market and/or privately
negotiated purchases, of Indebtedness.


“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.


“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.


“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due,  (b) has
notified the Borrower, the Administrative Agent or any Issuing Lender or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, each Swingline
Lender and each Lender.
 
 
14

--------------------------------------------------------------------------------

 
 
“Designated Cash” shall mean, so long as there are no Revolving Loans
outstanding, (a) cash and Cash Equivalents of the Credit Parties subject to
account control agreements in favor of the Administrative Agent that are in form
and substance reasonably acceptable thereto and (b) Earmarked Cash.


“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after Maturity Date.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Company to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale shall not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Company may not repurchase or redeem any
such Capital Stock pursuant to such provisions. The term “Disqualified Stock”
shall also include any options, warrants or other rights that are convertible
into Disqualified Stock or that are redeemable at the option of the holder, or
required to be redeemed, prior to the date that is one year after the Maturity
Date.


“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.


“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.


“Earmarked Cash” shall mean, cash and Cash Equivalents held in a blocked account
with the Administrative Agent or a separate account with an escrow agent, in
each case, that are earmarked for the permanent reduction of Indebtedness of the
Credit Parties.


“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless a Default or an
Event of Default has occurred and is continuing and so long as the
primary syndication of the Loans has been completed as determined by Wells
Fargo, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or Unrestricted Subsidiaries  or (B) any Defaulting Lender.
 
 
15

--------------------------------------------------------------------------------

 
 
“Eligible Escrow Investments” shall mean (1) Government Securities maturing no
later than the Business Day preceding the termination of the agreement(s)
governing the Escrow Account, (2) securities representing an interest or
interests in money market funds registered under the Investment Company Act of
1940 whose shares are registered under the Securities Act as investing
exclusively in direct obligations of the United States and (3) such other
short-term liquid investments in which the Escrow Funds may be invested in
accordance with the documents governing any Additional Second Lien Indebtedness
or other debt securities of the Borrower issued in connection with a future
acquisition or other transaction.


“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union (Official Journal C 191, July 29, 1992).


“EMU Legislation” shall mean legislative measures of the European Council
(including, without limitation, European Council regulations) for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.


“Engagement Letter” shall mean one or more engagement letter agreements
addressed to the Borrower from Wells Fargo Securities, LLC and its Affiliates,
as amended, modified or otherwise supplemented.


“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.


“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (a) any liability under Environmental Laws, or any limitations or
restrictions relating to Environmental Laws placed upon any real property owned,
leased or operated by the Borrower or any of its Subsidiaries by any Government
Authority or court due to an environmental condition or potential condition, or
(b) damages relating to, or costs incurred by such Governmental Authority in
response to, a release or threatened release of Materials of Environmental
Concern into the environment.


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
 
16

--------------------------------------------------------------------------------

 
 
“Escrow Account” shall mean a deposit or securities account at a financial
institution (such institution, the “Escrow Agent”) into which the Escrowed Funds
are deposited.


“Escrow Agent” shall have the meaning given to such term in the definition of
the term “Escrow Account.”


“Escrowed Funds” shall mean an amount, in cash or Eligible Escrow Investments,
not to exceed the sum of (a) the issue price of the Additional Second Lien
Indebtedness (after deducting initial purchase discounts and expenses) or other
debt securities of the Borrower issued in connection with a future acquisition
or other transaction, plus (b) so long as they are retained in the Escrow
Account, any income, proceeds or products of the foregoing.


“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.


“Euro” shall mean the single currency of Participating Member States of the
European Union.


“Euro Unit” shall mean the currency unit of the Euro.


“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


“Excluded Subsidiaries” shall mean (i) Easton Development Company, LLC and (ii)
any other direct or indirect Subsidiary or Joint Venture of the Borrower
(whether now or hereafter existing) formed for the sole purpose of holding,
managing, developing or monetizing any of the real property assets of such
Person and any other activity reasonably related thereto and designated as an
Excluded Subsidiary by the Borrower; provided that such Excluded Subsidiary
shall not guaranty any Indebtedness resulting from the Existing Subordinated
Notes or any replacements or refinancings thereof or if it does guaranty such
Indebtedness, it shall become a Guarantor hereunder.


“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 10.10).  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.
 
 
17

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient, (a) Taxes imposed on or measured by the Recipient’s net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii) as
the result of any other present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (b) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (i) such Lender becomes a party hereto or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.19(g)
and (d) any Taxes imposed under FATCA (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with).


“Existing Credit Agreement” shall have the meaning set forth in the preamble.


“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
1.1(d).


“Existing Subordinated Notes” shall mean collectively, the 2.25% Convertible
Notes and the 4.0625% Convertible Debentures, as the same may be amended,
restated, supplemented or otherwise modified from time to time as permitted
hereunder and any Permitted Refinancing thereof.


“Extension of Credit” shall mean, as to any Lender, (a) the making of a Loan by
such Lender or (b) the issuance of, or participation in, a Letter of Credit by
such Lender.


“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.


“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
 
 
18

--------------------------------------------------------------------------------

 
 
“Fee Letter” shall mean one or more fee letter agreements addressed to the
Borrower from the Arrangers and their respective Affiliates, as amended,
modified or otherwise supplemented.


“First Lien Funded Debt” shall mean, as of any date of determination for the
Credit Parties and their Subsidiaries, all Credit Party Obligations subject to a
first-priority security interest, including, without limitation, all
Indebtedness of the Credit Parties under this Agreement and the other Credit
Documents.


“First Lien Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of (i)
First Lien Funded Debt to (ii) Consolidated EBITDAP of the Credit Parties and
their Restricted Subsidiaries for the four (4) consecutive fiscal quarters
ending on such date.


“Flood Hazard Property” shall mean any real property in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards.


“Foreign Currency” shall mean Revolving Foreign Currency and Letter of Credit
Foreign Currency.


“Foreign Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in a Foreign
Currency as determined by the Administrative Agent, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Foreign Currency with Dollars.


“Foreign Currency Sublimit” shall mean $150,000,000.


“Foreign Lender” shall mean a Lender that is not a U.S. Person.


“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.


“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding LOC Obligations with respect to Letters
of Credit issued by such Issuing Lender other than LOC Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 
 
19

--------------------------------------------------------------------------------

 
 
“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) the maximum amount of earnout
obligations to the extent such earnout obligations appear as liabilities on a
balance sheet of such Person, (d) the principal portion of all Capital Lease
Obligations of such Person, (e) all preferred Capital Stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof) subject to mandatory sinking fund payments, redemption or other
acceleration prior to the date that is 91 days after the Maturity Date, (f) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(g) all Indebtedness of others of the type described in clauses (a) through (f)
hereof secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (h) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person of the type described in clauses (a) through (f) hereof, and (i) all
Indebtedness of the type described in clauses (a) through (f) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent that such Person is liable therefore)
calculated based on the percentage of such Indebtedness for which such Person is
liable; provided, however, that Funded Debt shall not include (i) Indebtedness
among the Credit Parties, (ii) Indebtedness permitted under Section 6.1(k), (l),
(m) or (o), (iii) any Indebtedness of the Credit Parties backed by Earmarked
Cash and (iv) other Indebtedness to the extent the proceeds of such Indebtedness
are held in a blocked account with the Administrative Agent or a separate
account with an escrow agent, in each case, for purposes of funding a Permitted
Acquisition.


“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.


“GDX Automotive SAS Judgments” shall mean any legal judgments rendered under
French law against GDX Automotive SAS.


“GenCorp Savings Plan” shall mean the GenCorp Retirement Savings Plan, a defined
contribution plan, as amended from time to time, which plan includes the GenCorp
Stock Fund (a unitized stock fund that invests primarily in the Capital Stock of
the Borrower, but also has small investments in cash and Cash Equivalents) that
issues units to plan participants.


“Government Acts” shall have the meaning set forth in Section 2.18.


“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.


“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
 
20

--------------------------------------------------------------------------------

 
 
“Granite Agreement” shall have the meaning set forth in Section 6.4(a).


“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement; provided that to the extent an Excluded Subsidiary is a
guarantor under any of the Existing Subordinated Notes or any other material
Indebtedness (at any time on or after the Closing Date) of a Credit Party then
such Excluded Subsidiary shall be required to be a Guarantor under this Credit
Agreement.


“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.


“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.


“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Incremental Increase Amount” shall have the meaning set forth in Section
2.23(a)(i).


“Incremental Term Facility” shall have the meaning set forth in Section
2.23(b)(i).
 
 
21

--------------------------------------------------------------------------------

 
 
“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, the maximum
amount of earnout obligations) of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person, (e) the principal portion of all Capital Lease
Obligations of such Person, (f) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (g) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date that is 91 days after the Maturity Date, (h) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (i)
payment obligations of such Person under non-compete agreements, (j) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof which would be accounted for as interest expense under GAAP, (k) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (l) all Indebtedness of others of the type described in
clauses (a) through (k) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (m) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through (k)
hereof, and (n) all Indebtedness of the type described in clauses (a) through
(k) hereof of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer (to the extent that such Person
is liable therefore) calculated based on the percentage of such Indebtedness for
which such Person is liable.


“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on,
or with respect to, any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.


“Indemnitee” shall have the meaning set forth in Section 9.5(b).


“Information” shall have the meaning set forth in Section 9.14.


“Information Materials” shall have the meaning set forth in Section 5.15(a).


“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.
 
 
22

--------------------------------------------------------------------------------

 
 
“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Credit Parties and
their Subsidiaries, all goodwill associated therewith and all rights to sue for
infringement thereof.


“Intercompany Note” means a demand promissory note (or a promissory note payable
on a date reasonably satisfactory to the Administrative Agent) issued by a
Subsidiary directly to the Borrower in form and substance that is satisfactory
to the Administrative Agent.


“Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form of that certain Intercreditor Agreement dated as of June 14, 2013, by
and between Wells Fargo Bank, National Association and U.S. Bank National
Association or such other form reasonably acceptable to the Administrative Agent
by and between the Administrative Agent and any trustee or administrative agent
under the Second Lien Notes Indenture or any Additional Second Lien
Indebtedness.


“Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDAP for
such period to (b) Consolidated Interest Expense net of interest income for such
period; provided that for purposes of calculating Consolidated Interest Expense
for the fiscal quarters ending May 31, 2014, August 31, 2014 and November 30,
2014, Consolidated Interest Expense shall be annualized during such fiscal
quarters such that (i) for the calculation of Consolidated Interest Expense as
of May 31, 2014, Consolidated Interest Expense for the fiscal quarter then
ending will be multiplied by (4), (ii) for the calculation of Consolidated
Interest Expense as of August 31, 2014, Consolidated Interest Expense for the
two fiscal quarter period then ending will be multiplied by two (2) and (iii)
for the calculation of Consolidated Interest Expense as of November 30, 2014,
Consolidated Interest Expense for the three fiscal quarter period then ending
will be multiplied by one and one third (1 1/3).


“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each February, May, August and November and on the applicable
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
(3) months or less, the last day of such Interest Period, (c) as to any LIBOR
Rate Loan having an Interest Period longer than three (3) months, (i) each three
(3) month anniversary following the first day of such Interest Period and (ii)
the last day of such Interest Period and (d) as to any Loan which is the subject
of a mandatory prepayment required pursuant to Section 2.9(b), the date on which
such mandatory prepayment is due.


“Interest Period” shall mean, with respect to any LIBOR Rate Loan,



 
(a)
initially, the period commencing on the Borrowing Date or conversion date, as
the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three, six or twelve months thereafter, subject to availability to all
applicable Lenders, as selected by the Borrower in the Notice of Borrowing or
Notice of Conversion given with respect thereto; and

 
 
23

--------------------------------------------------------------------------------

 
 

 
(b)
thereafter, each period commencing on the last day of the immediately preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three,
six or twelve months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrower by irrevocable notice to the Administrative
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that the foregoing
provisions are subject to the following:




 
 
(i)
if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;




 
 
(ii)
any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;




 
 
(iii)
if the Borrower shall fail to give notice as provided above, the Borrower shall
be deemed to have selected an Alternate Base Rate Loan to replace the affected
LIBOR Rate Loan;




 
 
(iv)
no Interest Period in respect of any Loan shall extend beyond the Maturity Date
and, further with regard to any Term Loan, no Interest Period shall extend
beyond any principal amortization payment date with respect to such Term Loan
unless the portion of such Term Loan consisting of Alternate Base Rate Loans
together with the portion of such Term Loan consisting of LIBOR Rate Loans with
Interest Periods expiring prior to or concurrently with the date such principal
amortization payment date is due, is at least equal to the amount of such
principal amortization payment due on such date; and




 
 
(v)
no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

 
        “Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such
Person.  For the avoidance of doubt, payments made by the Borrower to redeem its
Capital Stock or payments of dividends shall not be considered “Investments”.
 
 
24

--------------------------------------------------------------------------------

 
 
“Issuing Lender” shall mean Wells Fargo.


“Issuing Lender Fees” shall have the meaning set forth in Section 2.7(c).


“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.


“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person that is not the Borrower
or any Subsidiary in order to conduct a common venture or enterprise with such
Person.


“Judgment Currency” shall have the meaning set forth in Section 9.24.


“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement and shall include each Issuing Lender.


“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Revolving Commitment Percentage and/or Term Loan Commitment
Percentage.


“Letters of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to Section 2.2(a), as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.


“Letter of Credit Foreign Currency” shall mean (a) Euros and (b) British Pounds
Sterling.


“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt on such date minus Designated Cash (in an aggregate
amount not to exceed $150,000,000) to (ii) Consolidated EBITDAP.


“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) and, in the
case of a Foreign Currency, the appropriate page of the Reuters Screen which
displays Interest Settlement Rates for deposits in such Foreign Currency, as the
London interbank offered rate for deposits in Dollars or such Foreign Currency
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period (or, in the case of British Pounds Sterling,
11:00 A.M. (London time) on the same Business Day of such Interest Period) for a
term comparable to such Interest Period.  If for any reason such rate is not
available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent in accordance with its customary practices, Dollars or
such Foreign Currency in an amount comparable to the Loans then requested are
being offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
 
 
25

--------------------------------------------------------------------------------

 
 
“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:


LIBOR Rate =                               
LIBOR                                
                                                             1.00 - Eurodollar
Reserve Percentage


“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Liquidity” shall mean an amount equal to (i) the cash and Cash Equivalents of
the Credit Parties on a consolidated basis plus (ii) Revolving Availability.


“Litigation Award” shall mean the receipt by the Borrower or any of its
Subsidiaries (other than an Excluded Subsidiary) of cash or Cash Equivalents
from any arbitration award, settlement, court judgment or other award, judgment
or settlement received in any litigation-related proceeding.


“Loan” shall mean a Revolving Loan, the Term Loan and/or Swingline Loan, as
appropriate.


“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 9.1.


“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.1.


“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.


“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.
 
 
26

--------------------------------------------------------------------------------

 
 
“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.2(e).


“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).


“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of (i) the Credit
Parties taken as a whole, (ii) the Credit Parties and their Subsidiaries taken
as a whole or (iii) the Credit Parties, their Subsidiaries and the Excluded
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform its obligations, when such obligations are required to be performed,
under this Credit Agreement, any of the Notes or any other Credit Document or
(c) the validity or enforceability of this Credit Agreement, any of the Notes or
any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.


“Material Contract” shall mean (a) any contract or other agreement, written or
oral, of the Credit Parties or any of their Subsidiaries representing at least
10% of the total expected consolidated revenues of the Credit Parties and their
Subsidiaries for the current fiscal year and (b) any other contract, agreement,
permit or license, written or oral, of the Credit Parties or any of their
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew in accordance with the terms thereof by any party thereto, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of any Credit
Party (other than any Excluded Subsidiary), (a) that guarantees any of the
Existing Subordinated Notes, any other Subordinated Debt, any senior notes or
any other material Indebtedness of a Credit Party or Subsidiary thereof
(including Aerojet Rocketdyne but excluding the other Subsidiaries listed on
Schedule 3.12) or (b) the Consolidated Total Assets of which were more than 10%
of the Consolidated Total Assets of the Borrower and its Subsidiaries as of the
end of the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Domestic Subsidiaries that do not
constitute Material Domestic Subsidiaries (other than Excluded Subsidiaries)
exceeds 10% of the Consolidated Total Assets of the Borrower and its
Subsidiaries as of such date, the Borrower (or the Administrative Agent, in the
event the Borrower has failed to do so within ten (10) days of request therefor
by the Administrative Agent) shall, to the extent necessary, designate
sufficient Domestic Subsidiaries to be deemed to be “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Domestic
Subsidiaries shall thereafter constitute Material Domestic Subsidiaries.  Assets
of Foreign Subsidiaries shall be converted into Dollars at the rates used for
purposes of preparing the consolidated balance sheet of the Borrower included in
such audited financial statements.
 
 
27

--------------------------------------------------------------------------------

 
 
“Material Foreign Subsidiary” shall mean any Foreign Subsidiary of any Credit
Party, the Consolidated Total Assets of which were more than 10% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the end of
the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Foreign Subsidiaries that do not constitute
Material Foreign Subsidiaries exceeds 10% of the Consolidated Total Assets of
the Borrower and its Subsidiaries as of such date, the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within ten
(10) days of request therefor by the Administrative Agent) shall, to the extent
necessary, designate sufficient Foreign Subsidiaries to be deemed to be
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Foreign Subsidiaries shall thereafter constitute Material Foreign
Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Borrower included in such audited financial statements.


“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.


“Maturity Date” shall mean May 30, 2019.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage Instrument” shall mean any mortgage, deed of trust, deed to secure
debt or assignment of leases and rents executed by a Credit Party in favor of
the Administrative Agent pursuant to the terms of Section 5.15(d), 5.10 or 5.12,
as the same may be amended, modified, restated or supplemented from time to
time.


“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a Title Company in such amount as
reasonably approved by the Administrative Agent, assuring the Administrative
Agent that such Mortgage Instrument creates a valid and enforceable
first-priority mortgage lien on the applicable Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Liens, which Mortgage
Policy shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall provide for affirmative insurance and such
reinsurance as the Administrative Agent may reasonably request.


“Mortgaged Property” shall mean any owned real property of a Credit Party with
respect to which such Credit Party executes a Mortgage Instrument in favor of
the Administrative Agent, including, without limitation, each real property set
forth on Schedule 1.1(e).


“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.


“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.
 
 
28

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary (other than an Excluded Subsidiary) in respect of
any Asset Disposition, Debt Issuance, Recovery Event or Litigation Award, net of
(a) direct costs whether paid or accrued (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) associated
therewith, (b) amounts held in escrow to be applied as part of the purchase
price of any Asset Disposition, (c) taxes paid or payable as a result thereof,
(d) with respect to any Asset Disposition or Recovery Event, payment of the
outstanding principal amount of, premium (if any) and interest on any
Indebtedness secured by a Lien on the assets subject to such Asset Disposition
or Recovery Event and (e) with respect to any Asset Disposition, Recovery Event
or Litigation Award, amounts payable directly or indirectly to Governmental
Authorities for such Asset Disposition, Recovery Event or Litigation Award to
the extent required by such Governmental Authorities or Contractual
Obligations.  The term “Net Cash Proceeds” shall include, without limitation,
any cash proceeds from the sale or other disposition of any non-cash
consideration (but only as and when such cash is actually received) received by
any Credit Party or any Subsidiary (other than an Excluded Subsidiary) in any
Asset Disposition,  Debt Issuance, Recovery Event or Litigation Award and any
cash released from escrow as part of the purchase price in connection with any
Asset Disposition.


“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, without
duplication, however:


(a)           any gain (or loss), together with any related provision for taxes
on such gain (or loss), realized in connection with: (i) any asset sale outside
the ordinary course of business; or (ii) the disposition of any securities by
such Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries;


(b)           any restructuring charges or reserves (which shall include
retention, severance, systems establishment cost, excess pension charges,
contract termination costs, including future lease commitments, costs related to
start up, closure, relocation or consolidation of facilities, costs to relocate
employees, consulting fees, one time information technology costs, one time
branding costs and losses on the sale of assets and from closures) in an
aggregate amount for all cash charges not to exceed $20,000,000 in any trailing
twelve month period;


(c)           any extraordinary gain (or loss) or non-recurring or unusual
charges, together with any related provision for taxes on such gain (or loss),
or charge including (i) acquisition-related pension or employee benefit expenses
and (ii) fees and expenses related to equity and debt issuances, acquisitions or
Permitted Investments; provided that, any cash payment made in connection with a
non-cash charge (other than any non-cash charge under clause (b) hereof)
excluded from Net Income in a prior period shall be deducted from the
calculation of Net Income in the period such payment is actually made;


(d)           any net income or loss attributable to discontinued operations
(including, without limitation, operations disposed of during such period);


(e)           any gain (or loss), together with any related provision for taxes
on such gain (or loss), attributable to the early repurchase, extinguishment or
conversion of Indebtedness, hedging obligations or other derivative instruments
(including any premiums paid) and the write-off of any issuance costs incurred
by such Person in connection with the refinancing or repayment of any
Indebtedness;
 
 
29

--------------------------------------------------------------------------------

 
 
(f)           any after-tax effect of income (or loss) from the early
extinguishment or conversion of Indebtedness or obligations under Hedging
Agreements or other derivative instruments;


(g)           any non-cash charge, expense or other impact or adjustment
attributable to application of the purchase method of accounting (including the
total amount of depreciation and amortization, cost of sales or other non-cash
expense resulting from the write-up of assets to the extent resulting from such
purchase accounting adjustments);


(h)           any non-cash asset impairment charge, including with respect to
goodwill or other intangible assets and equity method investments and any
write-ups, write-downs or write-offs of assets (including intangible assets,
goodwill and deferred financing costs but excluding accounts receivable);


(i)            any non-cash compensation expense realized for grants of
performance shares, stock options or other rights to officers, directors and
employees of such Person, provided, that such shares, options or other rights
can be redeemed at the option of the holder only for Capital Stock of any Credit
Party (other than Disqualified Stock);


(j)           any non-cash gains or losses, together with any related provision
for taxes on such gains or losses, related to retirement benefit plans of such
Person and any non-cash employee-related benefit expenses;


(k)           accruals and reserves that are established within 12 months of the
Rockedyne Acquisition as a result of the Rocketdyne Acquisition in accordance
with GAAP, or changes as a result of adoption or modification of accounting
policies;


(l)           any unrealized foreign currency translation or transaction gains
or losses in respect of Indebtedness or other obligations of any Person
denominated in a currency other than the functional currency of such Person;


(m)           the non-cash portion of “straight-line” rent expense;


(n)           non-cash charges for deferred tax asset allowances;


(o)           the cumulative effect of a change in accounting principles shall
be excluded;


(p)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interest of third parties in
any non-wholly owned subsidiary;
 
 
30

--------------------------------------------------------------------------------

 
 
(q)           charges related to legal matters involving the Borrower and its
Subsidiaries with respect to the Specified Legal Claims in an amount not to
exceed $30 million in the aggregate after the Closing Date; and


(r)           earn-out and contingent consideration obligations (including to
the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments.


In addition, to the extent not already included in the Net Income of the
Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Net Income shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.1 and (b) has been approved by the
Required Lenders.


“Note” or “Notes” shall mean the Revolving Notes, the Term Loan Notes and the
Swingline Note, collectively, separately or individually, as appropriate.


“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), a request for a Swingline Loan borrowing pursuant
to Section 2.3(b)(i), a request for a Term Loan borrowing pursuant to Section
2.4(a), a request for a Revolving Facility Increase pursuant to Section
2.23(a)(ii) or a request for a borrowing under an Incremental Term Facility
pursuant to Section 2.23(b)(ii), as appropriate, in substantially the form of
the notice of borrowing attached hereto as Schedule 2.1(b)(i).


“Notice of Conversion” shall have the meaning set forth in Section 2.11.


“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Parties” shall have the meaning set forth in Section 10.7(c).
 
 
31

--------------------------------------------------------------------------------

 
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).


“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.


“Participation Interests” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.2(c) and in
Swingline Loans as provided in Section 2.3.


“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.6.


“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16 to this Credit Agreement.


“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.


“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.


“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Securities or economic interests of a
Person or (b) any division, line of business or other business unit of a Person
(such Person or such division, line of business or other business unit of such
Person shall be referred to herein as the “Target”), in each case that is a type
of business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3, so long as:
 
 
32

--------------------------------------------------------------------------------

 
 
(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;


(ii) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a pro forma
basis, the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9 and the Leverage Ratio shall not be greater than the
level which is 0.25x inside the then-applicable covenant level;


(iii) the Administrative Agent, on behalf of the Lenders, shall have received
(or shall receive in connection with the closing of such acquisition) a
first-priority (subject to Permitted Liens), perfected security interest in all
property (including, without limitation, Capital Stock) acquired with respect to
the Target in accordance with the terms of Sections 5.10 and 5.12 and the
Target, if it would be a Material Domestic Subsidiary, shall have executed a
Joinder Agreement in accordance with the terms of Section 5.10; and


(iv) the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition and (B) if the total
consideration (including without limitation earn out obligations, deferred
compensation, non-competition arrangements and the amount of Indebtedness and
other liabilities assumed by the Credit Parties and their Subsidiaries) to be
paid by the Credit Parties and their Subsidiaries in connection with such
acquisition exceeds $50,000,000, (1) if available, quarterly and audited annual
financial statements of the Target for its most recent fiscal year and for any
fiscal quarters ended within the fiscal year to date and (2) consolidated
projected income statements of the Borrower and its consolidated Subsidiaries
(giving effect to such acquisition), all in form and substance reasonably
satisfactory to the Administrative Agent.


Notwithstanding the foregoing, for any acquisition by a Credit Party that has
total consideration that is less than or equal to $5,000,000 during the term of
this Credit Agreement, the Credit Parties shall only be required to comply with
clauses (i) and (ii) above.


“Permitted Amendments” shall have the meaning assigned to such term in Section
9.1.


“Permitted Investments” shall mean:


           (a)           cash and Cash Equivalents;


           (b)          Investments set forth on Schedule 1.1(b), which
Investments shall not exceed the amount thereof on the Closing Date (after
giving effect to the Transactions consummated on the Closing Date), in each case
as such Investments may be adjusted due to appreciation, repayment of principal,
payment of interest, return of capital or similar circumstances; provided,
however, except to the extent permitted under Section 6.10, any such Investment
consisting of intercompany Indebtedness owed by a Credit Party to a Subsidiary
that is not a Credit Party shall not be repaid in cash or Cash Equivalents and
shall not be renewed, extended, refinanced or replaced; provided further,
however, the Credit Parties shall be permitted to write-off Investments
consisting of intercompany Indebtedness owing by Subsidiaries that are not
Credit Parties to the extent such Indebtedness was existing prior to the Closing
Date;
 
 
33

--------------------------------------------------------------------------------

 
 
            (c)    receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


    (d)    (i) loans and advances to employees for relocation and related
expenses and (ii) loans and advances to employees in the ordinary course of
business in an aggregate principal amount not exceeding $3,000,000; provided
that such loans and advances shall comply with all applicable Requirements of
Law;


    (e)    Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;


    (f)    Permitted Real Estate Transfers; provided that (i) if such Excluded
Subsidiary is a Joint Venture, then the Capital Stock owned by any Credit Party
in such Excluded Subsidiary shall be subject to a first-priority, perfected Lien
in favor of the Administrative Agent as required by Section 5.12;


    (g)    Hedging Agreements permitted hereunder;
 
(h)           deposits in a customary fashion in the ordinary course of
business;


    (i)    Investments in and unsecured loans to any Credit Party by any Credit
Party; provided, however, that in the case of such intercompany loan or advance
by a Credit Party to another Credit Party, each such Loan shall be evidenced by
an Intercompany Note payable to the Credit Party, in form and substance
satisfactory to Administrative Agent, which Intercompany Notes shall be
delivered and pledged to the Administrative Agent as part of the Collateral;


    (j)    Permitted Acquisitions and Investments assumed in connection with
Permitted Acquisitions;
 
        (k)           Guaranty Obligations permitted pursuant to Section 6.1(m)
and 6.1(o);
 
        (l)           the Rescission Offer;
 
   (m)           Debt Repurchases of the Existing Subordinated Notes or the
Subordinated Delayed Draw Indebtedness to the extent permitted by Section 6.10;
 
        (n)           Investments to the extent permitted by Section 6.4(a); and
 
    (o)           Investments in Joint Ventures or minority equity interests in
an aggregate amount not to exceed the greater of (i) $75,000,000 and (ii) 5% of
Consolidated Total Assets as of any date of determination for the four quarter
period ending on such date at any one time outstanding;
 
 
34

--------------------------------------------------------------------------------

 
 
(p)           in addition to the foregoing, the Borrower and its Subsidiaries
may make additional Investments (including Investments in Excluded Subsidiaries)
in an aggregate amount not to exceed: (i) so long as First Lien Leverage Ratio
is less than or equal to 1.25 to 1.00, the sum of (x) $125,000,000 and (y) the
Available Amount and (ii) so long as First Lien Leverage Ratio is greater than
1.25 to 1.00, the sum of (x) $75,000,000 and (y) the Available Amount; provided,
that, such Investments will be allowed only to the extent that the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 5.9 and the pro forma Leverage Ratio after giving effect to any such
Investments is not greater than the level which is 0.25x inside of the
then-applicable covenant.


Notwithstanding anything to the contrary contained herein, Investments in
Unrestricted Subsidiaries shall only be permitted to the extent made using
clause (p) above.


“Permitted Liens” shall mean:



 
    (a)    Liens created by or otherwise existing under or in connection with
this Credit Agreement or the other Credit Documents in favor of the Secured
Parties;




 
    (b)    Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations and
the obligations under such Bank Product on a pari passu basis;




 
    (c)    Liens securing purchase money indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
6.1(d); provided, that (i) any such Lien attaches to such property concurrently
with or within  (120) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;




 
    (d)    Customary Permitted Liens;

 
        (e)           Liens existing on the Closing Date listed on
Schedule 1.1(c) hereto and any extension, renewal or replacement thereof but
only if the principal amount of the Indebtedness (including, for purposes of
this clause (e), any additional Indebtedness incurred pursuant to revolving
commitments in an amount not in excess of the available commitment as set forth
on Schedule 6.1(b) secured thereby) is not increased and such Liens do not
extend to or cover any other property or assets;
 
        (f)           Liens on special tooling assets and Intellectual Property
of Aerojet Rocketdyne as required by the terms of the contract with Lockheed
Martin regarding the Atlas Program;
 
        (g)           Liens securing (i) the financing of insurance premiums or
other financial assurances associated with workers compensation insurance
coverage or other financial assurance requirements obtained in the normal course
of business and (ii) the financing of insurance premiums or other financial
assurances associated with insurance coverage or other financial assurance
requirements obtained in the normal course of business not to exceed $20,000,000
in the aggregate at any time outstanding;
 
                             (h)           Liens securing Second Lien
Indebtedness;
 
 
35

--------------------------------------------------------------------------------

 
 
          (i)           Liens securing Additional Second Lien Indebtedness;
 
          (j)           Liens on the property of a Person existing at the time
such Person becomes a Subsidiary of a Credit Party in a transaction permitted
hereunder securing Indebtedness in an aggregate principal amount not to exceed
$40,000,000 for all such Persons; provided, however, that any such Lien may not
extend to any other property of any Credit Party or any other Subsidiary that is
not a Subsidiary of such Person; provided, further, that any such Lien was not
created in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Credit
Party;
 
             (k)           Liens on assets of Foreign Subsidiaries; provided
that (i) such Liens do not extend to, or encumber, assets that constitute
Collateral or the Capital Stock of the Borrower or any of the Domestic
Subsidiaries, and (ii) such Liens extending to the assets of any Foreign
Subsidiary secure only Indebtedness incurred by such Foreign Subsidiary pursuant
to Sections 6.1(b), (f), (i) and (n);


(l)           Liens on the Capital Stock of a Joint Venture; and


(m)           additional Liens incurred by the Borrower or its Subsidiaries
(other than the Excluded Subsidiaries) which do not secure Indebtedness for
money borrowed so long as the value of the property subject to such Liens, and
the obligations secured thereby, do not exceed $5,000,000 in the aggregate at
any one time outstanding.


In connection with the granting of Liens of the type described in clause (c)
above by the Borrower or any of its Subsidiaries, at the reasonable request of
the Borrower, and at the Borrower’s expense, the Administrative Agent shall take
(and is hereby authorized to take) any actions reasonably requested by the
Borrower in connection therewith (including, without limitation, by executing
appropriate lien releases in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).


“Permitted Real Estate Exchanges” shall mean the transfer of any owned real
property of a Credit Party (other than a Mortgaged Property) to another Person
in exchange for real property
having an equivalent Fair Market Value.


“Permitted Real Estate Sales” shall mean the sale of any owned real property of
a Credit Party (a) subject to a Lien in favor of the Administrative Agent for
the benefit of the Lenders that satisfies the following requirements:  (i) no
Default or Event of Default shall exist at the time of such sale or be caused by
such sale and (ii) such sale is for Fair Market Value.


“Permitted Real Estate Transfers” shall mean the contribution, sale or other
transfer of any owned real property (other than a Mortgaged Property) by a
Credit Party to an Excluded Subsidiary; provided that, such contribution, sale
or transfer satisfies the following requirements:  (i) no Default or Event of
Default shall exist at the time of such sale or be caused by such sale and (ii)
in the event of a sale, such sale is for Fair Market Value.
 
 
36

--------------------------------------------------------------------------------

 
 
“Permitted Real Property Encumbrances” shall mean (a) those liens, encumbrances
and other matters affecting title to any Mortgaged Property listed in the
applicable Mortgage Policy in respect thereof (or any update thereto) and found,
on the date of delivery of such Mortgage Policy to the Administrative Agent in
accordance with the terms hereof, reasonably acceptable by the Administrative
Agent, (b) as to any particular real property at any time, such easements,
encroachments, covenants, restrictions, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of the Administrative Agent, materially impair such real property for the
purpose for which it is held by the mortgagor or owner, as the case may be,
thereof, or the Lien held by the Administrative Agent, (c) municipal and zoning
laws, regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (d) general real estate
taxes and assessments not yet delinquent, (e) leases and subleases; provided
that such leases or subleases shall be on customary terms and reasonably
acceptable to the Administrative Agent and (f) such other items to which the
Administrative Agent may consent.
 
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided, that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to (i) unpaid accrued interest and premiums
thereon (including tender premiums) plus fees and expenses (including upfront
fees and original issue discount) reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension, plus (ii) any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date and a Weighted Average Life to Maturity  equal to or
later than the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) immediately before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (d) the direct and
contingent obligors with respect to such Indebtedness are not changed, (e) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such Indebtedness shall be
subordinated in right of payment on terms and conditions reasonably satisfactory
to the Administrative Agent and (f) to the extent any Liens securing the
Indebtedness being modified, refinanced, refunded, renewed or extended are
subordinated to the Liens securing the Obligations, the Liens, if any, securing
such Indebtedness are subordinated to the Liens securing the Obligations
pursuant to intercreditor arrangements reasonably acceptable to the
Administrative Agent.
 
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower, a Subsidiary
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
 
37

--------------------------------------------------------------------------------

 
 
“Pledge Agreement” shall mean the Third Amended and Restated Pledge Agreement
dated as of the Closing Date given by the Borrower and the Guarantors to the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms hereof and thereof.


“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.


“Private Information” shall have the meaning set forth in Section 5.15(a).


“Properties” shall have the meaning set forth in Section 3.10(a).


“Public Information” shall have the meaning set forth in Section 5.15(a).


“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.


“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Subsidiaries (other than an Excluded Subsidiary) of any cash insurance proceeds
or condemnation or expropriation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets other than obsolete property or assets no
longer used or useful in the business of the Credit Parties or any of their
Subsidiaries.


“Register” shall have the meaning set forth in Section 9.6(c).


“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.2(d) for amounts drawn under
Letters of Credit.


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.


“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
 
 
38

--------------------------------------------------------------------------------

 
 
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Replaced Lender” shall have the meaning set forth in Section 2.20.


“Replacement Lender” shall have the meaning set forth in Section 2.20.


“Required Lenders” shall mean, at any time, Lenders holding in the aggregate
more than fifty percent (50%) of (a) the sum of (i) the Revolving Commitments
and (ii) the Term Loans or (b) if the Commitments have been terminated, the sum
of the outstanding Revolving Loans, Term Loans and Participation Interests;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders,
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Commitments.


“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.


“Rescission Offer” shall mean a rescission offer or offers to be launched by the
Borrower under which the Borrower will offer (using cash and/or Capital Stock)
to (a) rescind and repurchase the units (consisting, in part, of Capital Stock
of the Borrower), including any unrealized losses with respect to such units,
sold to or issued to Persons in the GenCorp Stock Fund of the GenCorp Savings
Plan who may have been deemed to have purchased such units that were “sold” in
violation of Section 5 of the Securities Act of 1933, as amended, or any similar
state laws, (b) make payments to Persons who sold such units at a loss or who
have unrealized losses with respect to such units and (c) pay interest to
affected Persons; provided that the Rescission Offer shall not include the
rescission of units purchased by participants after the effective date of the
Borrower’s registration statement on Form S-8 dated June 30, 2008.


“Responsible Officer” shall mean, as to (a) the Borrower, (i) with respect to
the execution and delivery of this Agreement, the Notes, the Security Documents,
any Notice of Borrowing or a certificate pursuant to Section 4.1(f), 4.1(o) or
5.2(b) and with respect to any provision of a Credit Document that refers to the
“knowledge” of a Responsible Officer, the Chief Executive Officer, Chief
Financial Officer, the President or any Vice President of the Borrower and (ii)
with respect to the execution and delivery of any other Credit Document or
certificate, any duly authorized officer of the Borrower or representative
thereof designated by a duly authorized officer, or (b) any other Credit Party,
any duly authorized officer thereof.
 
 
39

--------------------------------------------------------------------------------

 
 
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Subsidiaries (other than any Excluded Subsidiary),
now or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of any Credit Party or any of its
Subsidiaries (other than any Excluded Subsidiary), now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries (other than any Excluded
Subsidiary), now or hereafter outstanding, (d) any payment with respect to any
earnout obligation, (e) any payment, prepayment, redemption or similar payment
with respect to the principal of any Subordinated Debt of any Credit Party or
any of its Subsidiaries (other than (x) refinancing, refunding, renewals or
extensions thereof permitted pursuant to this Agreement and (y) so long as no
Default has occurred and is continuing, the payment  of interest, expenses and
indemnitees in respect thereof) and (f) any payment, prepayment, redemption or
similar payment made with respect to the principal of (i) the Second Lien
Indebtedness and (ii) Additional Second Lien Indebtedness (other than (x)
refinancing, refunding, renewals or extensions thereof permitted pursuant to
this Agreement and (y) so long as no Default has occurred and is continuing, the
payment  of interest, expenses and indemnitees in respect thereof).


“Restricted Subsidiary”  shall mean any Subsidiary of a Person that is not an
Unrestricted Subsidiary.


“Revaluation Date” shall mean each of the following:  (a) each date a Loan is
made pursuant to Section 2.1 or Section 2.3; (b) each date a Loan is converted
to or continued as a LIBOR Rate Loan pursuant to the terms of this Agreement;
(c) each date a Revolving Loan is made to reimburse a Swingline Loan or drawing
under a Letter of Credit or a Participation Interest is required to be purchased
in an outstanding Swingline Loan or outstanding LOC Obligation pursuant to the
terms of this Agreement; (d) the last Business Day of each calendar month; and
(e) such additional dates as the Administrative Agent or the Required Lenders
shall reasonably specify.


“Revolving Availability” shall mean, on any date, the sum of (a) the aggregate
Revolving Committed Amount minus (b) the aggregate amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations.


“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.


“Revolving Commitment Fee” shall have the meaning set forth in Section 2.7(a).


“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on its Lender
Commitment Letter or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(c).
 
 
40

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Period” shall mean (a) with respect to Revolving Loans,
the period from and including the Closing Date to but excluding the Maturity
Date and (b) with respect to Revolving Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.


“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).


“Revolving Facility Increase” shall have the meaning set forth in Section
2.23(a)(i).


“Revolving Foreign Currency” shall mean (a) Euros and (b) British Pounds
Sterling.


“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.


“Revolving Loan” shall have the meaning set forth in Section 2.1.


“Revolving LOC Commitment” shall mean the commitment of the Issuing Lender to
issue Revolving Letters of Credit and with respect to each Revolving Lender, the
commitment of such Revolving Lender to purchase participation interests in the
Letters of Credit up to such Revolving Lender’s LOC Commitment as specified in
its Lender Commitment Letter or in the Register, as such amount may be reduced
from time to time in accordance with the provisions hereof.


“Revolving LOC Commitment Fee” shall have the meaning set forth in Section
2.7(b).


“Revolving LOC Committed Amount” shall have the meaning set forth in Section
2.2(a).


“Revolving LOC Fronting Fee” shall have the meaning set forth in Section 2.7(b).
 
“Revolving LOC Obligations” shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Revolving Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Revolving Letters of Credit plus
(ii) the aggregate amount of all drawings under Revolving Letters of Credit
honored by the Issuing Lender but not theretofore reimbursed.


“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower (if any) made by the Borrower pursuant to Section 2.1(e) and payable to
the order of any of the Revolving Lenders evidencing the Revolving Loans
provided by any such Revolving Lender, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
amended and restated, supplemented, extended, renewed or replaced from time to
time.

“Revolving Participation Interest” shall mean a participation interest purchased
by a Revolving Lender in LOC Obligations as provided in Section 2.2(c) and in
Swingline Loans as provided in Section 2.3.
 
 
41

--------------------------------------------------------------------------------

 
 
“Rocketdyne Acquisition” shall mean the acquisition by the Borrower of the
business of United Technologies Corporation’s Pratt & Whitney Rocketdyne
division, including all of the issued and outstanding shares of common stock of
Pratt & Whitney Rocketdyne, Inc., a Delaware corporation, and P&W Power
Generation, Inc., a Delaware corporation along with certain other assets
relating to the business of Pratt & Whitney Rocketdyne from United Technologies
Corporation pursuant to the terms of that certain Stock and Asset Purchase
Agreement by and between United Technologies Corporation and the Borrower dated
as of July 22, 2012, as amended.


“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.


“Sale and Leaseback Transaction” shall mean, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired, whereby such Person sells or transfers such assets
or properties and then or thereafter leases such assets or properties or any
part thereof or any other assets or properties which such Person intends to use
for substantially the same purpose or purposes as the assets or properties sold
or transferred.


“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 
“Second Lien Indebtedness” means Indebtedness of the Borrower evidenced by the
Second Lien Notes issued pursuant to the Second Lien Notes Indenture.

 
“Second Lien Notes” shall mean the Borrower’s 7.125% Second-Priority Senior
Secured Notes due 2021 issued pursuant to the Second Priority Notes Indenture.

 
“Second Lien Notes Documents” shall mean the Second Lien Note Indenture and any
other documents entered into by the Borrower and any Guarantor in connection
with the Second Lien Notes.

 
“Second Lien Notes Indenture” shall mean that certain indenture, dated as of
January 28, 2013 (as amended, supplemented or otherwise modified from time to
time), among the Borrower, the subsidiary guarantors party thereto, and U.S.
Bank National Association, as trustee and collateral agent.

 
“Secured Funded Debt” shall mean, as of any date of determination for the Credit
Parties and their Subsidiaries, all Indebtedness subject to a first-priority or
second-priority security interest, including, without limitation, all
Indebtedness of the Credit Parties under (i) this Agreement and the other Credit
Documents and (ii) the Second Lien Notes Indenture and the other Second Lien
Notes Documents.

 
 
42

--------------------------------------------------------------------------------

 
 
“Secured Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(i) Secured Funded Debt to (ii) Consolidated EBITDAP for the four (4)
consecutive fiscal quarters ending on such date.

 
“Secured Parties” shall mean the Administrative Agent, the Lenders (including,
without limitation, the Issuing Lender) and the Bank Product Providers.

 
“Security Agreement” shall mean the Third Amended and Restated Security
Agreement dated as of the Closing Date given by the Borrower and the Guarantors
to the Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.


“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Intercreditor Agreement, the Mortgage Instruments and such other documents
executed and delivered and/or filed in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements and patent,
trademark and copyright filings.
 
“Significant Subsidiary” shall mean any Domestic Subsidiary or Foreign
Subsidiary of any Credit Party the Consolidated Total Assets of which exceeds
$4,000,000.


“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.


“Snappon Judgments” shall mean any legal judgments rendered under French law
against Snappon SA, a French subsidiary of the Borrower.


“Specified Legal Claims” means claims arising from environmental and litigation
matters discussed in the Borrower’s Annual Reports on Form 10−K or Quarterly
Reports on Form 10−Q and (b) additional matters disclosed on Schedule 1.1(f).


“Specified Sales” shall mean the sale, transfer, lease or other disposition of
(a) inventory and materials in the ordinary course of business and (b) cash into
Cash Equivalents or Cash Equivalents into cash.


“Spot Rate” shall mean, for any currency, the rate determined by the
Administrative Agent, to be the rate quoted by the Person acting in such
capacity, as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.


“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
(including, without limitation, the Existing Subordinated Notes) which by its
terms is specifically subordinated in right of payment to the prior payment of
the Credit Party Obligations and contains subordination and other terms
acceptable to the Administrative Agent.
 
 
43

--------------------------------------------------------------------------------

 
 
“Subordinated Delayed Draw Credit Agreement” shall mean that certain
Subordinated Delayed Draw Credit Agreement, dated as of April 18, 2014 (as
amended, supplemented or otherwise modified from time to time), among the
Borrower, the lenders party thereto, and The Bank of New York Mellon, as
administrative agent.


“Subordinated Delayed Draw Credit Documents” shall mean the Subordinated Delayed
Draw Credit Agreement and any other documents entered into by the Borrower and
any Guarantor in connection with the Subordinated Delayed Draw Term Loans.


“Subordinated Delayed Draw Indebtedness” shall mean Indebtedness of the Borrower
pursuant to the Subordinated Delayed Draw Credit Agreement and Subordinated
Delayed Draw Credit Documents and any Permitted Refinancing thereof.


“Subordinated Delayed Draw Term Loans” shall mean the term loans issued pursuant
to the Subordinated Delayed Draw Credit Agreement.


“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.  For all purposes of this Agreement (other than the definition of
Unrestricted Subsidiary), the defined terms “Subsidiary” or “Subsidiaries” shall
not include any Unrestricted Subsidiaries.

“Swap Obligation” shall mean, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.3(a), as such amounts may be reduced from time to time in accordance
with the provisions hereof.


“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).


“Swingline Lender” shall mean the Administrative Agent and any successor
swingline lender.


“Swingline Loan” shall have the meaning set forth in Section 2.3(a).
 
 
44

--------------------------------------------------------------------------------

 
 
“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


“Target” shall have the meaning set forth in the definition of Permitted
Acquisition.


“Target Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Technology” shall have the meaning set forth in Section 6.4(a)(viii).


“Term Loan” shall have the meaning set forth in Section 2.4(a).


“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.


“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter, or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
9.6(b).


“Term Loan Committed Amount” shall have the meaning set forth in Section 2.4(a).


“Term Loan Facility” shall have the meaning set forth in Section 2.4(a).


“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.


“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.4(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.


“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.
 
 
45

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.16.


“Trading with the Enemy Act” shall have the meaning set forth in Section 3.29.


“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.  A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “Eurodollar Tranche”.


“Transactions” shall mean the closing of this Credit Agreement and the other
Credit Documents and the consummation of the other transactions contemplated
hereby to occur in connection with such closing (including, without limitation,
the borrowing of the Term Loans and the payment of fees and expenses in
connection with all of the foregoing).


“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“Unrestricted Subsidiaries” shall mean (i) Easton Development Company, LLC and
any other Excluded Subsidiary and (ii) any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the board of directors of the Borrower in
compliance with Section 5.16, and any Subsidiary of such Subsidiary.


“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.19.


“Voting Securities” shall mean any class of Capital Stock of a Person pursuant
to which the holders thereof have, at the time of determination, the general
voting power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).
 
 
46

--------------------------------------------------------------------------------

 
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.


“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.


“Withholding Agent” means any Credit Party and the Administrative Agent.


“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.



    Section 1.2                      Other Definitional Provisions.


    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Credit Agreement in its entirety and
not to any particular provision hereof, (d) all references herein to Articles,
Sections and Schedules shall be construed to refer to Articles and Sections of
and Schedules to, this Credit Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


   Section 1.3                      Accounting Terms.


    Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 or any other covenants impacted by GAAP to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.9 or any other covenants impacted by GAAP for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
 
 
47

--------------------------------------------------------------------------------

 
 
    The Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.


   Section 1.4                      Time References.


    Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


   Section 1.5                      Execution of Documents.


    Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.


   Section 1.6                    Redenomination of Certain Foreign Currencies
and Computation of Dollar Amounts; Exchange Rates; Currency Equivalents.


       (a)           Each obligation of the Borrower to make a payment
denominated in the National Currency Unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Extension of Credit in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Extension of Credit, at the end of the
then current Interest Period.


       (b)           Each provision of this Credit Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.


       (c)           The Administrative Agent shall determine the Spot Rate as
of each Revaluation Date to be used for calculating the Dollar Equivalents of
Extensions of Credit and amounts outstanding hereunder denominated in a Foreign
Currency.  Such Spot Rate shall become effective as of such Revaluation Date and
shall be the Spot Rate employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.
 
 
48

--------------------------------------------------------------------------------

 
 
       (d)           Wherever in this Agreement, in connection with any
Extension of Credit, any conversion, continuation or prepayment of a Loan or any
renewal of a Letter of Credit, an amount, such as a required minimum or multiple
amount, is expressed in Dollars, but such Extension of Credit or Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent, as determined by the Administrative Agent.


       (e)           Wherever in this Agreement an amount is expressed in
Dollars, it shall be deemed to refer to the Dollar Equivalent or Foreign
Currency Equivalent thereof, as applicable.


       (f)           Determinations by the Administrative Agent pursuant to this
Section shall be conclusive absent demonstrable error.


       (g)           Subject to the provisions of Section 9.24, each provision
in this Agreement relating to payments to be made by the Borrower on account of
principal, interest and fees which requires payment in Dollars, shall be deemed
to mean (i) in the case of Loans or other amounts denominated in Dollars,
payment in Dollars and (ii) in the case of Loans or other amounts denominated in
a Foreign Currency, payment in such Foreign Currency.


ARTICLE II


THE LOANS; AMOUNT AND TERMS


   Section 2.1                      Revolving Loans.


       (a)           Revolving Commitment.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans in Dollars and in Foreign
Currencies (“Revolving Loans”) to the Borrower from time to time for the
purposes hereinafter set forth; provided, however, that (i) with regard to each
Revolving Lender individually, the sum of such Revolving Lender’s Revolving
Commitment Percentage of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed such Revolving Lender’s Revolving Commitment, (ii)
with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations shall not exceed the Revolving
Committed Amount then in effect and (iii) the aggregate principal amount of
outstanding Revolving Loans denominated in a Foreign Currency, together with the
outstanding LOC Obligations with respect to Letters of Credit denominated in a
Foreign Currency, shall not exceed the Foreign Currency Sublimit.  For purposes
hereof, the aggregate principal amount available for Revolving Loan borrowings
hereunder shall be TWO HUNDRED MILLION DOLLARS ($200,000,000) (as such aggregate
maximum amount may be reduced from time to time as provided in Section 2.8, or
increased from time to time as provided in Section 2.23, the “Revolving
Committed Amount”).  LIBOR Rate Loans shall be made by each Revolving Lender at
its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.  Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request and Revolving Loans
denominated in a Foreign Currency may consist of only LIBOR Rate Loans.
 
 
49

--------------------------------------------------------------------------------

 
 
       (b)             Revolving Loan Borrowings.
 
          (i)           Notice of Borrowing.  The Borrower may request a
Revolving Loan borrowing by delivering a written Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivery of a written Notice
of Borrowing, which delivery may be by fax) to the Administrative Agent not
later than 1:00 P.M. on the date of the requested borrowing in the case of
Alternate Base Rate Loans, on the third Business Day prior to the date of the
requested borrowing in the case of LIBOR Rate Loans, and on the fourth Business
Day prior to the date of the requested borrowing in the case of Revolving Loans
denominated in a Foreign Currency.  Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) whether the borrowing shall
consist of Loans denominated in a Foreign Currency and (E) whether the borrowing
shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor.  If the Borrower shall fail to specify in any such Notice of
Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (2) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder.  The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.  Notwithstanding the foregoing to the
contrary, Revolving Loans denominated in a Foreign Currency may consist of only
LIBOR Rate Loans.
 
          (ii)         Minimum Amounts.  Each Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).  Each Revolving
Loan that is made as a LIBOR Rate Loan shall be in a minimum aggregate amount of
$2,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).
 
          (iii)       Advances. Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower, in Dollars or the
applicable Foreign Currency and in funds immediately available to the
Administrative Agent, at the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, by (A) 3:00 P.M. (1:00 P.M. in the case of LIBOR Rate Loans) on the
date specified in the applicable Notice of Borrowing in the case of any
Revolving Loan denominated in Dollars and (B) the Applicable Time specified by
the Administrative Agent in the case of any Revolving Loan that is denominated
in a Foreign Currency. Such borrowing will then be made available to the
Borrower by the Administrative Agent on the date specified in the applicable
Notice of Borrowing (by the end of business Eastern Time on such date) by
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
 
 
50

--------------------------------------------------------------------------------

 
 
       (c)              Repayment.  Subject to the terms of this Credit
Agreement, Revolving Loans may be borrowed, repaid and reborrowed during the
Revolving Commitment Period.  The principal amount of all Revolving Loans shall
be due and payable in full on the Maturity Date.
 
       (d)               Interest.  Subject to the provisions of Section
2.10(b), Revolving Loans shall bear interest as follows:
 
          (i)               Alternate Base Rate Loans.  During such periods as
Revolving Loans shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
sum of the Alternate Base Rate plus the Applicable Percentage; and
 
          (ii)             LIBOR Rate Loans.  During such periods as Revolving
Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.


Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
 
       (e)                Revolving Notes.  The Borrower’s obligation to pay
each Revolving Lender’s Revolving Loans shall be evidenced, upon such Revolving
Lender’s request, by a Revolving Note made payable to such Revolving Lender in
substantially the form of Schedule 2.1(e).
 
    Section 2.2                      Letter of Credit Subfacility.


       (a)           Issuance.  Subject to the terms and conditions hereof and
of the LOC Documents, if any, and any other terms and conditions which the
Issuing Lender may reasonably require, during the Revolving Commitment Period
the Issuing Lender shall issue, and the Revolving Lenders shall participate in,
standby Letters of Credit for the account of the Borrower from time to time upon
request in a form acceptable to the Issuing Lender; provided, however, that
(i) the aggregate amount of Revolving LOC Obligations shall not at any time
exceed ONE HUNDRED MILLION DOLLARS ($100,000,000) (the “Revolving LOC Committed
Amount”), (ii) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment, (iii) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (iv)
all Revolving Letters of Credit shall be denominated in Dollars or a Letter of
Credit Foreign Currency, (v) the aggregate principal amount of outstanding
Revolving Loans denominated in a Foreign Currency, together with the outstanding
LOC Obligations with respect to Letters of Credit denominated in a Foreign
Currency, shall not exceed the Foreign Currency Sublimit and
 
 
51

--------------------------------------------------------------------------------

 
 
(vi) Revolving Letters of Credit may be issued for any lawful corporate
purposes, including in connection with workers’ compensation and other insurance
programs.  Except as otherwise expressly agreed upon by all the Revolving
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Revolving Letters of Credit hereunder,
the expiry dates of Revolving Letters of Credit may be extended annually or
periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve (12)
months from the date of extension; provided, further, that no Letter of Credit,
as originally issued or as extended, shall have an expiry date extending beyond
the date that is ten (10) days prior to the Maturity Date.  Each Letter of
Credit shall comply with the related LOC Documents.  The issuance and expiry
date of each Letter of Credit shall be a Business Day.  Any Letter of Credit
issued hereunder shall be in a minimum original face amount of $100,000 or such
lesser amount as approved by the Issuing Lender.  The Issuing Lender shall be
under no obligation to issue any Letter of Credit if any Revolving Lender is at
such time a Defaulting Lender hereunder, unless the Issuing Lender has entered
into arrangements satisfactory to the Issuing Lender with the Borrower or such
Revolving Lender to eliminate the Issuing Lender’s risk with respect to such
Lender’s Revolving LOC Obligations.  The Issuing Lender shall provide prompt
notice to the Borrower upon becoming aware of any Defaulting Lender.  The
Borrower’s Reimbursement Obligations in respect of each Existing Letter of
Credit, and each Revolving Lender’s participation obligations in connection
therewith, shall be governed by the terms of this Credit Agreement.  Wells Fargo
shall be the Issuing Lender on all Letters of Credit issued after the Closing
Date.  The Existing Letters of Credit shall, as of the Closing Date, be deemed
to have been issued as Letters of Credit hereunder and subject to and governed
by the terms of this Agreement.
 
       (b)            Notice and Reports.  The request for the issuance of a
Letter of Credit shall be submitted to the Issuing Lender and the Administrative
Agent at least three (3) Business Days prior to the requested date of
issuance.  The Issuing Lender will promptly upon request provide to the
Administrative Agent for dissemination to the Revolving Lenders a detailed
report specifying the Revolving Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Revolving Letters of Credit.
 
 
52

--------------------------------------------------------------------------------

 
 
       (c)          Participations.  Each Revolving Lender, (i) on the Closing
Date with respect to each Existing Letter of Credit and (ii) upon issuance of
any Letter of Credit (or upon a Person becoming a Revolving Lender hereunder),
shall be deemed to have purchased, without recourse to the Issuing Lender, and
the Issuing Lender shall be deemed to have granted without recourse to the
Issuing Lender, a risk participation from the Issuing Lender in such Letter of
Credit and the obligations arising thereunder and any collateral relating
thereto, in each case in an amount equal to its Revolving Commitment Percentage
of the maximum amounts available to be drawn under such Letter of Credit and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its Revolving Participation Interest by paying its Revolving
Commitment Percentage of the amounts drawn under such Letter of Credit.  Without
limiting the scope and nature of each Revolving Lender’s participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
as required hereunder or under any LOC Document, each such Revolving Lender
shall fund its Revolving Participation Interest therein by paying to the Issuing
Lender its Revolving Commitment Percentage of such unreimbursed drawing in same
day funds on the day of notification by the Issuing Lender of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection (d)
hereof.  The obligation of each Revolving Lender to so pay the Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of a Default, an Event of Default or any other occurrence or event.  Any such
payment shall not relieve or otherwise impair the obligation of the Borrower to
reimburse the Issuing Lender under any Letter of Credit, together with interest
as hereinafter provided.


       (d)          Reimbursement.  In the event of any drawing under any Letter
of Credit, the Issuing Lender will promptly notify the Borrower and the
Administrative Agent.  The Borrower shall reimburse the Issuing Lender on the
day of drawing under any Letter of Credit (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents if the Borrower shall have been given notice of
such drawing by 12:00 Noon and otherwise on the next Business Day after such
drawing if the Borrower shall have been given notice of such drawing after 12:00
Noon.  If the Borrower shall be given notice of a drawing by 12:00 Noon and
shall fail to reimburse the Issuing Lender on the same date of such notice, the
unreimbursed amount of such drawing shall bear interest from the date of notice
until payment in full at a per annum rate equal to the ABR Default Rate.  If the
Borrower shall be given notice of a drawing after 12:00 Noon, the unreimbursed
amount of such drawing shall bear interest from the date of notice until the
next Business Day at a per annum rate equal to the Alternate Base Rate plus the
Applicable Percentage and if the Borrower shall fail to reimburse the Issuing
Lender on such next Business Day, the unreimbursed amount of such drawing shall
bear interest from the Business Day succeeding the date of notice until payment
in full at a per annum rate equal to the ABR Default Rate.  Unless the Borrower
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Mandatory LOC Borrowing in the amount of the drawing as
provided in subsection (e) hereof, the proceeds of which will be used to satisfy
the Reimbursement Obligations.  
 
 
53

--------------------------------------------------------------------------------

 
 
The Borrower’s Reimbursement Obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit;
provided that the Borrower shall not be deemed to have waived any claims it may
have against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person and may
separately pursue such claims after payment of such Reimbursement
Obligations.  The Issuing Lender will promptly notify the Administrative Agent
(which shall promptly notify the Revolving Lenders) of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly fund its Revolving
Participation Interest therein by paying to the Administrative Agent for the
account of the Issuing Lender, in Dollars and in immediately available funds,
the amount of such Revolving Lender’s Revolving Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received.  If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
       (e)        Repayment with Revolving Loans.  On any day on which the
Borrower shall have requested, or been deemed to have requested, a Revolving
Loan to reimburse a drawing under a Letter of Credit, the Administrative Agent
shall give notice to the Revolving Lenders that a Revolving Loan has been
requested or deemed requested in connection with a drawing under a Letter of
Credit, in which case a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”) shall be made
(without giving effect to any termination of the Commitments pursuant to Section
7.2) pro rata based on each Revolving Lender’s respective Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Issuing Lender for application to the respective Revolving LOC
Obligations.  
 
 
54

--------------------------------------------------------------------------------

 
 
Each Revolving Lender hereby irrevocably agrees to make such Revolving Loans on
the day such notice is received by the Revolving Lenders from the Administrative
Agent if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received, in each case notwithstanding (i) the amount of
Mandatory LOC Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required in Section 2.1(b), (v)
the date of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have been drawn upon.  In
the event that any Mandatory LOC Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
occurrence of a Bankruptcy Event), then each such Revolving Lender hereby agrees
that it shall forthwith fund (as of the date the Mandatory LOC Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) its Revolving
Participation Interests in the outstanding Revolving LOC Obligations; provided,
further, that in the event any Revolving Lender shall fail to fund its Revolving
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Revolving Lender’s unfunded Revolving
Participation Interest therein shall bear interest payable by such Revolving
Lender to the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.


       (f)        Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.


       (g)        ISP98.  Unless otherwise expressly agreed by the Issuing
Lender and the Borrower, when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit.


       (h)          Designation of Subsidiaries as Account
Parties.  Notwithstanding anything to the contrary set forth in this Agreement,
a Letter of Credit issued hereunder may contain a statement to the effect that
such Letter of Credit is issued for the account of a Subsidiary of the Borrower;
provided that, notwithstanding such statement, the Borrower shall be the actual
account party for all purposes of this Agreement for such Letter of Credit and
such statement shall not affect the Borrower’s Reimbursement Obligations
hereunder with respect to such Letter of Credit.


       (i)   Conflict with LOC Documents.  In the event of any conflict between
this Agreement and any LOC Document (including any letter of credit application
and any LOC Documents relating to the Existing Letters of Credit), this
Agreement shall control.
 
 
55

--------------------------------------------------------------------------------

 
 
       (j)   Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Issuing Lender may require the Borrower to Cash
Collateralize the LOC Obligations pursuant to Section 2.21.
 
    Section 2.3 Swingline Loan Subfacility.

       (a)           Swingline Commitment.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, may, in its discretion and in reliance upon the agreements
of the other Lenders set forth in this Section, make certain revolving credit
loans in Dollars to the Borrower (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) for the purposes hereinafter set forth; provided, however,
(i) the aggregate amount of Swingline Loans outstanding at any time shall not
exceed FIVE MILLION DOLLARS ($5,000,000) (the “Swingline Committed Amount”), and
(ii) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding Revolving LOC Obligations
shall not exceed the Revolving Committed Amount.  Swingline Loans hereunder may
be repaid and reborrowed in accordance with the provisions hereof.


       (b)           Swingline Loan Borrowings.


          (i)           Notice of Borrowing and Disbursement.  The Swingline
Lender will make Swingline Loans available to the Borrower on any Business Day
upon delivery of a Notice of Borrowing by the Borrower to the Administrative
Agent not later than 2:00 P.M. on such Business Day.  Swingline Loan borrowings
hereunder shall be made in minimum amounts of $100,000 and in integral amounts
of $100,000 in excess thereof.  Such borrowing will then be made available to
the Borrower by the Swingline Lender on the date specified in the applicable
Notice of Borrowing (by the end of business Eastern Time on such date) by
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Swingline Lender and in like funds as received by the Administrative
Agent.  Notwithstanding anything to the contrary contained herein, the Swingline
Lender shall not at any time be obligated to make any Swingline Loan hereunder
if any Revolving Lender is at such time a Defaulting Lender hereunder, unless
the Swingline Lender has entered into arrangements satisfactory to the Swingline
Lender with the Borrower or such Revolving Lender to eliminate the Swingline
Lender’s risk with respect to such Revolving Lender’s obligations in respect of
its Swingline Commitment.  The Swingline Lender shall provide prompt notice to
the Borrower upon becoming aware of any Defaulting Lender.
 
 
56

--------------------------------------------------------------------------------

 
 
          (ii)           Repayment of Swingline Loans.  Each Swingline Loan
borrowing shall be due and payable on the Maturity Date.  The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Borrower and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (1) the Maturity Date, (2) the occurrence of
any Bankruptcy Event, (3) upon acceleration of the Credit Party Obligations
hereunder, whether on account of a Bankruptcy Event or any other Event of
Default, and (4) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof (each such Revolving Loan borrowing made on account of any
such deemed request therefor as provided herein being hereinafter referred to as
“Mandatory Swingline Borrowing”).  Each Revolving Lender hereby irrevocably
agrees to make such Revolving Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence and on the same such date
notwithstanding (I) the amount of the Mandatory Swingline Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Swingline Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Swingline Borrowing or contemporaneously therewith.  In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (y) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Mandatory Swingline Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

 
 
57

--------------------------------------------------------------------------------

 
 
       (c)           Interest on Swingline Loans.  Subject to the provisions of
Section 2.10(b), Swingline Loans shall bear interest at a per annum rate equal
to the Alternate Base Rate plus the Applicable Percentage for Revolving Loans
that are Alternate Base Rate Loans.  Interest on Swingline Loans shall be
payable in arrears on each Interest Payment Date.


       (d)           Swingline Note.  The Swingline Loans shall be evidenced by
a duly executed promissory note of the Borrower to the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Schedule 2.3(d).


       (e)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Swingline Lender may require the Borrower to Cash
Collateralize the outstanding Swingline Loans pursuant to Section 2.21.


    Section 2.4                      Term Loan.


       (a)           Term Loan.  Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each
Lender with a Term Loan Commitment severally, but not jointly, agrees to make
available to the Borrower (through the Administrative Agent) on the Closing
Date such Term Loan Lender’s Term Loan Commitment Percentage of a term loan in
Dollars (the “Term Loan”) in the aggregate principal amount of ONE HUNDRED
MILLION DOLLARS ($100,000,000) (the “Term Loan Committed Amount”) for the
purposes hereinafter set forth (such facility, the “Term Loan Facility”).  Upon
receipt by the Administrative Agent of the proceeds of the Term Loan, such
proceeds will then be made available to the Borrower by the Administrative Agent
by crediting the account of the Borrower on the books of the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, with the aggregate of such
proceeds made available to the Administrative Agent by the Term Loan Lenders and
in like funds as received by the Administrative Agent (or by crediting such
other account(s) as directed by the Borrower).  The Term Loan may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request in the Notice of Borrowing delivered to the Administrative
Agent prior to the Closing Date; provided, however, that the Term Loan made on
the Closing Date may only consist of Alternate Base Rate Loans unless the
Borrower delivers a funding indemnity letter, substantially in the form of
Schedule 2.4(a), reasonably acceptable to the Administrative Agent not less than
three (3) Business Days prior to the Closing Date.  LIBOR Rate Loans shall be
made by each Term Loan Lender at its LIBOR Lending Office and Alternate Base
Rate Loans at its Domestic Lending Office.  Amounts repaid or prepaid on the
Term Loan may not be reborrowed.


       (b)           Repayment of Term Loan.  The principal amount of the Term
Loan shall be repaid in consecutive quarterly installments of $1,250,000 to be
paid on the first day of each of March, June, September and December (beginning
September 1, 2014) (provided, however, if such payment date is not a Business
Day, such payment shall be due on the preceding Business Day), unless
accelerated sooner pursuant to Section 7.2.  The outstanding principal amount of
the Term Loan and all accrued but unpaid interest and other amounts payable with
respect to the Term Loan shall be repaid on the Maturity Date.
 
 
58

--------------------------------------------------------------------------------

 
 
       (c)           Interest on the Term Loan.  Subject to the provisions of
Section 2.10, the Term Loan shall bear interest as follows:


          (i)           Alternate Base Rate Loans.  During such periods as the
Term Loan shall be comprised of Alternate Base Rate Loans, each such Alternate
Base Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and


          (ii)           LIBOR Rate Loans.  During such periods as the Term Loan
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.


                Interest on the Term Loan shall be payable in arrears on each
Interest Payment Date.


       (d)           Term Loan Notes; Covenant to Pay.  The Borrower’s
obligation to pay each Term Loan Lender shall be evidenced by this Agreement
and, upon such Term Loan Lender’s request, by a duly executed promissory note of
the Borrower to such Term Loan Lender in substantially the form of Schedule
2.4(d).  The Borrower covenants and agrees to pay the Term Loan in accordance
with the terms of this Agreement.


    Section 2.5                      Reserved.


    Section 2.6                      Reserved.


    Section 2.7                      Fees.


  (a)            Revolving Commitment Fee.  Subject to Section 2.22, in
consideration of the Revolving Commitments, the Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of the Revolving Lenders, a
commitment fee (the “Revolving Commitment Fee”) in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the
Revolving Committed Amount.  The Commitment Fee shall be calculated quarterly in
arrears.  For purposes of computation of the Revolving Commitment Fee, Revolving
LOC Obligations shall be considered usage but Swingline Loans shall not be
considered usage of the Revolving Committed Amount.


  (b)          Revolving LOC Fees.  Subject to Section 2.22, in consideration of
the Revolving LOC Commitments, the Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of the Revolving Lenders, a fee (the “Revolving
LOC Commitment Fee”) equal to the Applicable Percentage for Revolving Loans that
are LIBOR Rate Loans per annum on the average daily maximum amount available to
be drawn under each Letter of Credit from the date of issuance to the date of
expiration.  In addition to such Revolving LOC Commitment Fee, the Borrower
agrees to pay to the Issuing Lender, for its own account without sharing by the
Revolving Lenders, an additional fronting fee (the “Revolving LOC Fronting Fee”)
of one-quarter of one percent (0.25%) per annum on the average daily maximum
amount available to be drawn under each Letter of Credit issued by it.
 
 
59

--------------------------------------------------------------------------------

 
 
   (c)           Issuing Lender Fees.  In addition to the Revolving LOC Fronting
Fees payable pursuant to this Section, the Borrower shall pay to the Issuing
Lender for its own account without sharing by the other Lenders the reasonable
and customary charges from time to time of the Issuing Lender with respect to
the amendment, transfer, administration, cancellation and conversion of, and
drawings under, the Letters of Credit (collectively, the “Issuing Lender Fees”).
 
       (d)          Administrative Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.
 
       (e)          Payment of Fees.  The Revolving Commitment Fees, Revolving
LOC Commitment Fees, Revolving LOC Fronting Fees and Issuing Lender Fees shall
each be payable quarterly in arrears on the last Business Day of each calendar
quarter.


    Section 2.8                      Commitment Reductions.
 
       (a)          Voluntary Reductions.  The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $2,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination of the Revolving Committed Amount shall be permitted if after giving
effect thereto, and to any repayments of the Revolving Loans made on the
effective date thereof, the sum of the aggregate principal amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations would exceed the Revolving Committed Amount then in effect.
 
       (b)           Maturity Date.  The Revolving Commitments, the LOC
Commitments and the Swingline Commitment shall automatically terminate on the
Maturity Date.


    Section 2.9                      Repayments.
 
       (a)          Optional Repayments.  The Borrower shall have the right to
repay the Revolving Loans or Term Loan in whole or in part from time to time as
the Borrower may elect provided, however, that (i) each partial prepayment of
the Revolving Loans or Term Loan shall be in a minimum principal amount of
$2,000,000 and integral multiples of $250,000 in excess thereof.  The Borrower
shall give at least three (3) Business Days’ (but not more than five (5)
Business Days’) irrevocable notice in the case of LIBOR Rate Loans and at least
one (1) Business Day’s (but not more than five (5) Business Days’) irrevocable
notice in the case of Alternate Base Rate Loans, to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable).  Subject to the
foregoing terms, amounts prepaid under this Section 2.9(a) shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities.  All repayments under this Section 2.9(a) shall
be subject to Section 2.18, but otherwise without premium or penalty.  Interest
on the principal amount prepaid shall be due and payable on any date that a
repayment is made hereunder through the date of repayment.
 
 
60

--------------------------------------------------------------------------------

 
 
       (b)          Mandatory Repayments.


          (i)           Revolving Commitment. If at any time after the Closing
Date, the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding Revolving LOC Obligations
shall exceed the Revolving Committed Amount then in effect, the Borrower
immediately shall prepay the Revolving Loans and Swingline Loans and (after all
Revolving Loans and Swingline Loans have been repaid) Cash Collateralize the
Revolving LOC Obligations in an amount sufficient to eliminate such excess (such
prepayment to be applied as set forth in clause (vi) below) and (y) if, on any
Revaluation Date, the outstanding Revolving Loans denominated in a Foreign
Currency, together with the outstanding LOC Obligations with respect to Letters
of Credit Denominated in a Foreign Currency, shall exceed 105% of the Foreign
Currency Sublimit, the Borrower shall immediately prepay such Loans and (after
all such Loans have been repaid) Cash Collateralize the Revolving LOC
Obligations in an amount sufficient to eliminate such excess (such prepayment to
be applied as set forth in clause (vi) below).


          (ii)          Asset Dispositions. Promptly following any Asset
Disposition (or related series of Asset Dispositions), the Borrower shall prepay
the Loans in an aggregate amount equal to the Net Cash Proceeds derived from
such Asset Disposition (or related series of Asset Dispositions) (such
prepayment to be applied as set forth in clause (vi) below); provided that (I)
the Net Cash Proceeds from Asset Dispositions in any fiscal year shall not be
required to be so applied until the aggregate amount of such Net Cash Proceeds
is equal to or greater than $10,000,000 for such fiscal year and (II) the
Borrower shall be permitted to reinvest all or any portion of the Net Cash
Proceeds received from Asset Dispositions in fixed or capital assets or
otherwise reinvest such Net Cash Proceeds in Permitted Acquisitions and
Permitted Investments, so long as (w) no Default or Event of Default shall have
occurred and be continuing at the time of such Asset Disposition and at the time
of such reinvestment, (x) before or promptly after such Asset Disposition, the
Borrower delivers to the Administrative Agent a certificate stating that it
intends to reinvest such Net Cash Proceeds in accordance with the terms of this
Section 2.9(b)(ii), (y) such Net Cash Proceeds are committed to be reinvested
within 365 days of the receipt of such Net Cash Proceeds and (z) such Net Cash
Proceeds are actually reinvested within 180 days after such Net Cash Proceeds
are committed to be reinvested (which, for the avoidance of doubt, may extend
beyond the 365 day period).
 
          (iii)         Debt Issuances.  Promptly, upon receipt by any Credit
Party or any of its Subsidiaries of proceeds from any Debt Issuance, the
Borrower shall prepay the Loans in an aggregate amount equal to 100% of the Net
Cash Proceeds of such Debt Issuance (such prepayment to be applied as set forth
in clause (vi) below).
 
 
61

--------------------------------------------------------------------------------

 
 
          (iv)         Recovery Event.  To the extent Net Cash Proceeds received
in connection with any Recovery Event are not (A) committed to be used to
acquire fixed or capital assets in replacement of the assets subject to such
Recovery Event within 365 days of the receipt of such Net Cash Proceeds and (B)
actually used to acquire fixed or capital assets in replacement of the assets
subject to such Recovery Event within 180 days following such commitment,
immediately following the (x) 365th day to the extent such Net Cash Proceeds are
not committed to be used pursuant to clause (A) above or (y) 180th day to the
extent such Net Cash Proceeds are not actually used pursuant to clause (B)
above, after the receipt of such Net Cash Proceeds, the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of such Net Cash Proceeds (such
prepayment to be applied as set forth in clause (vi) below); provided that (A)
the Net Cash Proceeds from Recovery Events in any fiscal year shall not be
required to be so applied until the aggregate amount of such Net Cash Proceeds
is equal to or greater than $5,000,000 for such fiscal year, (B) after the
occurrence and during the continuation of a Default, any Net Cash Proceeds shall
be delivered to the Administrative Agent in escrow until the earlier of (I) the
cure of such Default at which time the Net Cash Proceeds shall be used by the
Borrower as set forth herein and (II) the occurrence of an Event of Default at
which time the Net Cash Proceeds shall be used to prepay the Loans as set forth
herein and (C) after the occurrence and during the continuance of an Event of
Default, any Net Cash Proceeds received in connection with any Recovery Event
shall be promptly used to prepay the Loans (such prepayment to be applied as set
forth in clause (vi) below) and the Borrower and its Subsidiaries shall not have
the right to reinvest such Net Cash Proceeds.


          (v)          Litigation Award.  To the extent Net Cash Proceeds
received in connection with any Litigation Award are not reinvested in the
business of the Credit Parties within 365 days of the receipt of such Net Cash
Proceeds, immediately following the 365th day occurring after the receipt of
such Net Cash Proceeds, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Cash Proceeds (such prepayment to be applied as
set forth in clause (vi) below); provided that (A) the Net Cash Proceeds from
any Litigation Award in any fiscal year shall not be required to be so applied
until the aggregate amount of such Net Cash Proceeds is equal to or greater than
$5,000,000 for such fiscal year, (B) after the occurrence and during the
continuation of a Default, any Net Cash Proceeds shall be delivered to the
Administrative Agent in escrow until the earlier of (I) the cure of such Default
at which time the Net Cash Proceeds shall be used by the Borrower as set forth
herein and (II) the occurrence of an Event of Default at which time the Net Cash
Proceeds shall be used to prepay the Loans as set forth herein and (C) after the
occurrence and during the continuance of an Event of Default, any Net Cash
Proceeds received in connection with any Litigation Award shall be promptly used
to prepay the Loans (such prepayment to be applied as set forth in clause (vi)
below) and the Borrower and its Subsidiaries shall not have the right to
reinvest such Net Cash Proceeds.
 
 
62

--------------------------------------------------------------------------------

 
 
          (vi)        Application of Mandatory Prepayments.  All amounts
required to be paid pursuant to this Section 2.9(b) shall be applied as follows:


             (A) with respect to all amounts prepaid pursuant to Section
2.9(b)(i), (1) first to the outstanding Swingline Loans, (2) second to the
outstanding Revolving Loans and (3) third to a cash collateral account in
respect of Revolving LOC Obligations; and


             (B) with respect to all amounts prepaid pursuant to Sections
2.9(b)(ii) through (v), (1) first to the Term Loan and any Incremental Term
Facility on a pro rata basis in direct order of maturity, (2) second to
outstanding Swingline Loans (without a corresponding permanent reduction in the
Revolving Committed Amount), (3) third to the outstanding Revolving Loans
(without a corresponding permanent reduction in the Revolving Committed Amount)
and (4) fourth any remaining amounts shall be paid to the Borrower.  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities.  All prepayments under this Section 2.9(b) shall
be subject to Section 2.19 and be accompanied by interest on the principal
amount prepaid through the date of prepayment.
 
       (c)          Bank Product Obligations Unaffected.  Any repayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment, subject to the terms of such Bank
Product.


    Section 2.10                      Default Rate and Payment Dates.


       (a)          If all or a portion of the principal amount of any Loan
which is a LIBOR Rate Loan shall not be paid when due or continued as a LIBOR
Rate Loan in accordance with the provisions of Section 2.11 (whether at the
stated maturity, by acceleration or otherwise), such overdue principal amount of
such Loan shall be converted to an Alternate Base Rate Loan at the end of the
Interest Period applicable thereto.


       (b)          Upon the occurrence, and during the continuance, of an Event
of Default, at the election of the Required Lenders, the principal of and, to
the extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand (and monthly if demand is not made), at a per annum rate 2% greater than
the rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then the ABR Default
Rate).


       (c)          Interest on each Loan shall be payable in arrears on each
Interest Payment Date; provided that interest accruing pursuant to Section
2.10(b) shall be payable from time to time on demand.
 
 
63

--------------------------------------------------------------------------------

 
 
    Section 2.11                      Conversion Options.


       (a)          The Borrower may, in the case of Revolving Loans and the
Term Loans, elect from time to time to convert Alternate Base Rate Loans to
LIBOR Rate Loans by giving the Administrative Agent at least three (3) Business
Days’ prior irrevocable written notice of such election, such notice to be in
substantially the form of the notice of conversion attached hereto as Schedule
2.11 (a “Notice of Conversion”).  In addition, the Borrower may elect from time
to time to convert LIBOR Rate Loans to Alternate Base Rate Loans by delivering
an irrevocable Notice of Conversion to the Administrative Agent by 1:00 P.M. one
Business Date prior to the proposed date of conversion.  If the date upon which
an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day.  All or any part of outstanding Alternate Base Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions shall be in an aggregate principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof.  LIBOR Rate Loans may only
be converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period.  If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.


       (b)          Any LIBOR Rate Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in Section 2.11(a); provided, that
no LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, in which case such Loan shall be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto.  If the Borrower shall fail to give timely notice
of an election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate
Loans is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.


       (c)          Unless otherwise agreed to by the Required Lenders, upon the
occurrence and during the continuance of any Event of Default, all Loans
denominated in a Foreign Currency then outstanding shall be redenominated into
Dollars (based on the Dollar Equivalent (determined as of the most recent
Revaluation Date) of such Foreign Currency Loans on the date of redenomination)
on the last day of the then current Interest Periods of such Foreign Currency
denominated Loans, and such Dollar denominated Loans shall be Alternate Base
Rate Loans; provided that in each case the Borrower shall be liable for any
currency exchange loss related to such payments and shall promptly pay to each
Lender upon receipt of notice thereof by the Borrower from such Lender the
amount of any such loss incurred by such Lender.
 
 
64

--------------------------------------------------------------------------------

 
 
       (d)   Notwithstanding the foregoing to the contrary, no LIBOR Rate Loan
denominated in a Foreign Currency may be converted into a different Foreign
Currency or into an Alternate Base Rate Loan.


    Section 2.12                      Computation of Interest and Fees.


       (a)          Interest payable hereunder with respect to any Alternate
Base Rate Loan (or any LIBOR Rate Loan based on the Prime Rate) shall be
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed.  All other fees, interest and all other amounts payable
hereunder shall be calculated on the basis of a 360 day year (or, in the case of
British Pounds Sterling, on the basis of a 365 day year (or 366 days, as
applicable)) for the actual days elapsed.  The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of each determination of
a LIBOR Rate on the Business Day of the determination thereof.  Any change in
the interest rate on a Loan resulting from a change in the Alternate Base Rate
shall become effective as of the opening of business on the day on which such
change in the Alternate Base Rate shall become effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.


       (b)         Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


       (c)           It is the intent of the Lenders and the Credit Parties to
conform to and contract in strict compliance with applicable usury law from time
to time in effect.  All agreements between the Lenders and the Credit Parties
are hereby limited by the provisions of this paragraph which shall override and
control all such agreements, whether now existing or hereafter arising and
whether written or oral.  In no way, nor in any event or contingency (including
but not limited to prepayment or acceleration of the maturity of any
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law.  If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans.  
 
 
65

--------------------------------------------------------------------------------

 
 
The right to demand payment of the Loans or any other Indebtedness evidenced by
any of the Credit Documents does not include the right to receive any interest
which has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand.  All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
    Section 2.13                      Pro Rata Treatment and Payments.


       (a)           Allocation of Payments Before Exercise of Remedies.  Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.  Unless otherwise indicated herein, each
payment under this Credit Agreement or any Note shall be applied, first, to any
fees then due and owing by the Borrower pursuant to Section 2.7, second, to
interest then due and owing hereunder and under the Notes and, third, to
principal then due and owing hereunder and under the Notes.  Each payment on
account of any fees pursuant to Section 2.7 shall be made pro rata in accordance
with the respective amounts due and owing (except as to the Revolving LOC
Fronting Fees and the Issuing Lender Fees, which fees shall be for the account
of the applicable Issuing Lender).  Each voluntary repayment on account of
principal of the Loans shall be applied in accordance with the terms of Section
2.9(a).  Each mandatory prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.9(b).  All payments (including prepayments)
to be made by the Borrower on account of principal, interest and fees shall be
made without defense, set-off or counterclaim (except as provided in Section
2.19(b)) and shall be made to the Administrative Agent for the account of the
Lenders, the Issuing Lenders or the Swingline Lender, as the case may be, at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds and (i) in the case of Loans or other amounts
denominated in Dollars, shall be made in Dollars not later than 1:00 P.M. on the
date when due and (ii) in the case of Loans or other amounts denominated in a
Foreign Currency, unless otherwise specified herein, shall be made in such
Foreign Currency not later than the Applicable Time specified by the
Administrative Agent on the date when due.  The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
 
 
66

--------------------------------------------------------------------------------

 
 
       (b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the invocation of default
interest pursuant to Section 2.10(b)) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Credit Party Obligations or
in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):


             FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable attorneys’ fees) of the
Administrative Agent and the Issuing Lenders in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Administrative Agent with respect to the Collateral under or
pursuant to the terms of the Security Documents;


             SECOND, to the payment of any fees owed to the Administrative Agent
and the Issuing Lenders;


             THIRD, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
or otherwise enforcing its rights with respect to the Credit Party Obligations
owing to such Lender;
 
             FOURTH, to the payment of all of the Credit Party Obligations
consisting of accrued fees and interest, and including, with respect to any Bank
Product, any fees, premiums and scheduled periodic payments due under such Bank
Product and any interest accrued thereon;


             FIFTH, to the payment of the outstanding principal amount of the
Credit Party Obligations and the payment or cash collateralization of the
outstanding LOC Obligations, and including with respect to any Bank Product, any
breakage, termination or other payments due under such Bank Product and any
interest accrued thereon;


             SIXTH, to all other Credit Party Obligations and other obligations
which shall have become due and payable under the Credit Documents or otherwise
and not repaid pursuant to clauses “FIRST” through “FIFTH” above; and


             SEVENTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.
 
 
67

--------------------------------------------------------------------------------

 
 
    In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section.  Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product. Amounts distributed with respect to any Bank Product
Debt shall be the last Bank Product Amount reported to the Administrative Agent;
provided that any such Bank Product Provider may provide an updated Bank Product
Amount to the Administrative Agent prior to payments made pursuant to this
Section.  The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider.  In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.


    Section 2.14                      Non-Receipt of Funds by the Administrative
Agent.


       (a)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received written notice from
a Lender prior to the proposed date of any Extension of Credit that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Extension of Credit, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with this Agreement and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Extension of Credit available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the applicable rate
for the applicable borrowing pursuant to the Notice of Borrowing.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Extension of Credit to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 
 
68

--------------------------------------------------------------------------------

 
 
       (b)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


       A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under subsections (a) and (b) of this Section shall
be conclusive, absent manifest error.


       (c)           Failure to Satisfy Conditions Precedent.  If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Article IV are
not satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


       (d)           Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Revolving Loans and Term Loans, to fund participations
in Letters of Credit and Swingline Loans and to make payments pursuant to
Section 9.5(c) are several and not joint.  The failure of any Lender to make any
Loan, to fund any such participation or to make any such payment under Section
9.5(c) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).


       (e)Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
 
69

--------------------------------------------------------------------------------

 
 
    Section 2.15                      Inability to Determine Interest Rate.


    Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.
 
    Section 2.16                      Illegality.


    Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its LIBOR Lending Office to
make or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans.  The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
 
 
70

--------------------------------------------------------------------------------

 
 
    Section 2.17                      Yield Protection.


       (a)           Increased Costs Generally.  If any Change in Law shall:


          (i)           impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
Issuing Lender;


          (ii)           subject any Lender or Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.19 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or Issuing Lender); or


          (iii)           impose on any Lender or Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;


       and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Lender, the Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered.  Each Lender agrees to
use reasonable efforts (including reasonable efforts to change its Domestic
Lending Office or LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender to be material.


       (b)           Capital Requirements.  If any Lender or Issuing Lender
determines that any Change in Law affecting such Lender or Issuing Lender or any
lending office of such Lender or such Lender’s or Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.
 
 
71

--------------------------------------------------------------------------------

 
 
       (c)           Certificates for Reimbursement.  A certificate of a Lender
or Issuing Lender setting forth the amount or amounts necessary to compensate
such Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.


       (d)          Delay in Requests.  Failure or delay on the part of any
Lender or Issuing Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or Issuing Lender’s right to demand
such compensation.


       (e)          Survival.  Each party’s obligations under this Section
2.17 shall survive the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.


   Section 2.18                      Indemnity; Nature of Issuing Lender’s
Duties.


       (a)           The Credit Parties hereby agree to indemnify each Lender
and to hold such Lender harmless from any funding loss or expense which such
Lender may sustain or incur as a consequence of (i) the failure by the Borrower
to pay the principal amount of or interest on any Loan by such Lender in
accordance with the terms hereof, (ii) the failure of the Borrower to accept a
borrowing after the Borrower has given a notice in accordance with the terms
hereof, (iii) the failure of the Borrower to make any repayment or prepayment
after the Borrower has given a notice in accordance with the terms hereof, (iv)
the making by the Borrower of a repayment or prepayment of a Loan, or the
conversion thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss
or expense arising from interest or fees payable by such Lender to lenders of
funds obtained by it in order to maintain its Loans hereunder, and/or (v) any
assignment of  LIBOR Rate Loan on a day other than the last day of an Interest
Period therefor as a result of a request by the Borrower pursuant to Section
2.20.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
ninety (90) days following such default, repayment or conversion) shall be
conclusive in the absence of manifest error); provided that if such certificate
is not be delivered to the Administrative Agent within ninety (90) days
following such Lender becoming aware of such default, repayment or conversion,
such Lender shall only be entitled to receive payment pursuant to this Section
with respect to losses or expenses incurred by such Lender during the ninety
(90) days prior to the date such Lender delivers such certificate to the
Administrative Agent.  The agreements in this Section shall survive termination
of this Credit Agreement and payment in full of the Credit Party Obligations.
 
 
72

--------------------------------------------------------------------------------

 
 
       (b)           In addition to its other obligations under Section 2.2, the
Credit Parties hereby agree to protect, indemnify, pay and save the Issuing
Lender and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of the Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).  The agreements in this Section shall survive termination of this Credit
Agreement and payment in full of the Credit Party Obligations.
 
       (c)           As between the Credit Parties, the Issuing Lender and each
Lender, the Credit Parties shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof.  Neither the Issuing
Lender nor any Lender shall be responsible:  (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of a Letter of
Credit to comply fully with conditions required in order to draw upon a Letter
of Credit; (iv) for errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) for errors in interpretation of technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) for any consequences arising from causes beyond the
control of the Issuing Lender or any Lender, including, without limitation, any
Government Acts.  None of the above shall affect, impair, or prevent the vesting
of the Issuing Lender’s rights or powers hereunder.


       (d)           In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender or any Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not put such Issuing Lender or such
Lender under any resulting liability to the Credit Parties.  It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender and each Lender against any and all risks involved
in the issuance of the Letters of Credit, all of which risks are hereby assumed
by the Credit Parties, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government
Authority.  The Issuing Lender and the Lenders shall not, in any way, be liable
for any failure by the Issuing Lender or anyone else to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender and the Lenders.
 
 
73

--------------------------------------------------------------------------------

 
 
       (e)           Nothing in this Section is intended to limit the
Reimbursement Obligation of the Borrower contained in Section 2.2(d)
hereof.  The obligations of the Credit Parties under this Section shall survive
the termination of this Agreement.  No act or omissions of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender and the Lenders to enforce any right, power or benefit
under this Agreement.


       (f)           Notwithstanding anything to the contrary contained in this
Section, the Credit Parties shall have no obligation to indemnify the Issuing
Lender or any Lender in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.


    Section 2.19                      Taxes.


       (a)           Issuing Lender.  For purposes of this Section 2.19, the
term “Lender” includes any Issuing Lender.


       (b)          Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Credit Party under any Credit Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall make such deduction and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making such deductions (including such deductions applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions been made.


       (c)           Payment of Other Taxes by the Borrower.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.


       (d)          Indemnification by the Borrower.  The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
 
74

--------------------------------------------------------------------------------

 
 
       (e)           Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.6(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


       (f)           Evidence of Payments.  As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 2.19, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.


       (g)          Status of Lenders.


          (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


          (ii) Without limiting the generality of the foregoing,
 
 
75

--------------------------------------------------------------------------------

 

 
             (A) any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


             (B) any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


          (i)  in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


          (ii)  executed originals of IRS Form W-8ECI;


          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that (A) such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Foreign Lender or are effectively
connected but are not includible in the Foreign Lender’s gross income for U.S.
federal income tax purposes under an income tax treaty (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of  IRS Form W-8BEN; or


          (iv) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner;
 
 
76

--------------------------------------------------------------------------------

 
 
             (C)  any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


             (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


    Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


       (h)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including
additional amounts pursuant to this Section 2.19), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
 
77

--------------------------------------------------------------------------------

 
 
       (i)  Survival.  Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.


   Section 2.20                      Replacement of Lenders.


    If any Lender shall (a) be a Defaulting Lender, (b) be a Non-Consenting
Lender or (c) become affected by any of the changes or events described in
Sections 2.16, 2.17, 2.18 or 2.19 and shall petition the Borrower for any
increased cost or amounts thereunder (in the case of any Lender falling under
the category of clause (a), (b) or (c) above, a “Replaced Lender”), then in such
case, the Borrower may, upon at least thirty (30) Business Days’ notice to the
Administrative Agent and such Replaced Lender and so long as no Default or Event
of Default has occurred and is continuing, designate a replacement lender (a
“Replacement Lender”) acceptable to the Administrative Agent in its reasonable
discretion, to which such Replaced Lender shall, subject to its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Borrower and
the Replaced Lender) of all amounts owed to such Replaced Lender under Sections
2.16, 2.17, 2.18 or 2.19, assign at par all (but not less than all) of its
rights, obligations, Loans and Commitments hereunder; provided, that all amounts
owed to such Replaced Lender by the Borrower (except liabilities which by the
terms hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment.  In the case
of any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  Upon any assignment by any Lender pursuant to this Section 2.20
becoming effective, the Replacement Lender shall thereupon be deemed to be a
“Lender” for all purposes of this Agreement and such Replaced Lender shall
thereupon cease to be a “Lender” for all purposes of this Agreement and shall
have no further rights or obligations hereunder (other than pursuant to
Sections 2.16, 2.17, 2.18 or 2.19, and 9.5 while such Replaced Lender was a
Lender).  If any Replaced Lender shall refuse to assign its rights, obligations,
Loans and Commitment in accordance with the terms of this Section 2.20, the
Replaced Lender shall cease to be a “Lender” for all purposes of this Agreement
upon payment to the Replaced Lender of all amounts owing to such Replaced Lender
in accordance with the terms of this Section 2.20 without any further action of
such Replaced Lender and so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall have the right to designate a
Replacement Lender acceptable to the Administrative Agent in its reasonable
discretion.


     Section 2.21                      Cash Collateral.


       (a)           Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or any Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize all Fronting Exposure of the Issuing Lender
and the Swingline Lender with respect to such Defaulting Lender (determined
after giving effect to Section 2.22(b) and any Cash Collateral provided by the
Defaulting Lender).

 
78

--------------------------------------------------------------------------------

 
 
       (b)           Grant of Security Interest.  The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first-priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to clause (c) below.  If at any time the Administrative
Agent, Issuing Lender or Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, Issuing Lender or Swingline Lender pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).


       (c)           Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
or Section 2.22 in respect of Letters of Credit or Swingline Loans, shall be
held and applied to the satisfaction of the specific LOC Obligations, Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.


       (d)           Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall no longer be required to be held as Cash Collateral pursuant
to this Section 2.21 following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender), or (ii) the determination
by the Administrative Agent, each Issuing Lender and each Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each applicable Issuing Lender and
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.


    Section 2.22                      Defaulting Lenders.


       (a)           Defaulting Lender Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:


          (i)           Waivers and Amendments.  Such Defaulting Lender’s right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 9.1.

 
79

--------------------------------------------------------------------------------

 
 
          (ii)           Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 9.7 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.21; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lender’s and the Swingline Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement in accordance with Section 2.21; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LOC Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.22(a)(iv). Any payments, repayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
80

--------------------------------------------------------------------------------

 
 
          (iii)           Certain Fees.


             (A)           Revolving Commitment Fees.  No Defaulting Lender
shall be entitled to receive any Revolving Commitment Fee for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).


             (B)           Letter of Credit Fees.  Each Defaulting Lender shall
be entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant Section 2.21.


             (C)           Reallocation of Fees.  With respect to any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LOC Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.


          (iv)           Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in LOC
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) such reallocation does not cause the aggregate Committed Funded Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


          (v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.21.
 
 
81

--------------------------------------------------------------------------------

 
 
       (b)           Defaulting Lender Cure.  If the Borrower, the
Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Commitment Percentages
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


       (c)           New Swingline Loans/Letters of Credit.  So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Lender
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.


   Section 2.23                      Facility Increases


       (a)           Revolving Facility Increases.


          (i)           General Terms.  Subject to the terms and conditions set
forth herein, the Borrower shall have the right, at any time and from time to
time until the date that is six months prior to the Maturity Date, to increase
the Revolving Committed Amount (each such increase, a “Revolving Facility
Increase”) by an aggregate principal amount for all such Revolving Facility
Increases, that, when aggregated with the amount of any Incremental Term
Facility incurred under Section 2.23(b), shall not exceed the greater of (x)
$100,000,000 and (y) an amount such that after giving effect to such Revolving
Facility Increase on a pro forma basis, the First Lien Leverage Ratio does not
exceed 2.25 to 1.00 (the “Incremental Increase Amount”).

 
82

--------------------------------------------------------------------------------

 
 
          (ii)           Terms and Conditions.  The following terms and
conditions shall apply to any Revolving Facility Increase:  (A) no Default or
Event of Default shall exist immediately prior to or after giving effect to such
Revolving Facility Increase, (B) any loans made pursuant to a Revolving Facility
Increase shall constitute Obligations and will be secured and guaranteed with
the other Obligations on a pari passu basis, (C) any Lenders providing such
Revolving Facility Increase shall be entitled to the same voting rights as the
existing Lenders and shall be entitled to receive proceeds of prepayments on the
same terms as the existing Lenders, (D) any such Revolving Facility Increase
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof (or the remaining amount of the Incremental
Increase Amount, if less), (E) the proceeds of any such Revolving Facility
Increase will be used for the purposes set forth in Section 3.11, (F) the
Borrower shall execute a Revolving Note in favor of any new Lender or any
existing Lender whose Revolving Commitment is increased pursuant to this
Section, in each case, if requested by such Lender, (G) the conditions to
Extensions of Credit in Section 4.2 shall have been satisfied, (H) the
Administrative Agent shall have received (1) upon request of the Administrative
Agent, an opinion or opinions (including, if reasonably requested by the
Administrative Agent, local counsel opinions) of counsel for the Credit Parties,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent and substantially similar to
the opinion delivered to the Administrative Agent on the Closing Date, (2) any
authorizing corporate documents as the Administrative Agent may reasonably
request and (3) if applicable, a duly executed Notice of Borrowing and (I) after
giving effect to any such Revolving Facility Increase, on a pro forma basis, the
Borrower will be in compliance with the financial covenants set forth in Section
5.9.


          (iii)           Revolving Facility Increase.  In connection with the
closing of any Revolving Facility Increase, the outstanding Revolving Loans and
Participation Interests shall be reallocated by causing such fundings and
repayments among the Lenders of Revolving Loans as necessary such that, after
giving effect to such Revolving Facility Increase, each Lender will hold
Revolving Loans and Participation Interests based on its Revolving Commitment
Percentage (after giving effect to such Revolving Facility Increase); provided
that (i) such reallocations and repayments shall not be subject to any
processing and/or recordation fees and (ii) the Borrower shall be responsible
for any costs arising under Section 2.18 resulting from such reallocation and
repayments.


          (iv)           Participation.  Participation in any such Revolving
Facility Increase may be offered to each of the existing Lenders, but no Lender
shall have any obligation to provide all or any portion of any such Revolving
Facility Increase.  The Borrower may invite other banks, financial institutions
and investment funds reasonably acceptable to the Administrative Agent (such
consent not to be unreasonably withheld or delayed) to join this Credit
Agreement as Lenders hereunder for any portion of such Revolving Facility
Increase; provided that such other banks, financial institutions and investment
funds shall enter into such lender joinder agreements to give effect thereto as
the Administrative Agent may reasonably request.
 
 
83

--------------------------------------------------------------------------------

 
 
          (v)           Amendments.  The Administrative Agent is authorized to
enter into, on behalf of the Lenders, any amendment to this Credit Agreement or
any other Credit Document as may be necessary to incorporate the terms of any
such Revolving Facility Increase.


       (b)           Incremental Term Loan.


          (i)           General Terms.  Subject to the terms and conditions set
forth herein, the Borrower shall have the right, at any time and from time to
time until the date that is six months prior to the Maturity Date, to incur
additional Indebtedness under this Credit Agreement pursuant to one or more
tranches of term loans (each an “Incremental Term Facility”) in an aggregate
principal amount, that, when aggregated with the amount of any Revolving
Facility Increase elected pursuant to Section 2.23(a), shall not exceed the
greater of (x) $100,000,000 and (y) an amount such that after giving effect to
such Incremental Term Facility on a pro forma basis, the First Lien Leverage
Ratio does not exceed 2.25 to 1.00.


          (ii)           Terms and Conditions.  The following terms and
conditions shall apply to any Incremental Term Facility:  (A) no Default or
Event of Default shall exist immediately prior to or after giving effect to such
Incremental Term Facility, (B) any loans made pursuant to an Incremental Term
Facility shall constitute Obligations and will be secured and guaranteed with
the other Obligations on a pari passu basis, (C) any Lenders providing such
Incremental Term Facility shall be entitled to the same voting rights as the
existing Lenders and shall be entitled to receive proceeds of prepayments on the
same terms as the existing Lenders, (D) any such Incremental Term Facility shall
be in a minimum principal amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof (or the remaining amount of the Incremental
Increase Amount, if less), (E) the proceeds of any such Incremental Term
Facility will be used for the purposes set forth in Section 3.11, (F) the
Borrower shall execute a promissory note in favor of any new Lender or any
existing Lender, in each case, if requested by such Lender, (G) the conditions
to Extensions of Credit in Section 4.2 shall have been satisfied, (H) the
Incremental Term Facility shall have a maturity date no earlier than the
Maturity Date, and shall have a Weighted Average Life to Maturity no shorter
than the Term Loans referenced under Section 2.4, (I) the Administrative Agent
shall have received (1) upon request of the Administrative Agent, an opinion or
opinions (including, if reasonably requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit Parties, addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and substantially similar to the opinion
delivered to the Administrative Agent on the Closing Date, (2) any authorizing
corporate documents as the Administrative Agent may reasonably request and
(3) if applicable, a duly executed Notice of Borrowing and (J) after giving
effect to any such Incremental Term Facility, on a pro forma basis, the Borrower
will be in compliance with the financial covenants set forth in Section 5.9.
 
 
84

--------------------------------------------------------------------------------

 
 
          (iii)           Applicable Percentage and Yield.  the Applicable
Percentage and pricing grid, if applicable, for any Incremental Term Facility
shall be the same as the Applicable Percentage for the Term Loan on the
applicable date any such Incremental Term Facility takes effect; provided that
if the Applicable Percentage in respect of any Incremental Term Facility exceeds
the Applicable Percentage for the Term Loan and prior Incremental Term Facility,
as applicable, by more than 0.50%, then the Applicable Percentage for the Term
Loan shall be increased so that the Applicable Percentage in respect of such
Term Loan is equal to the Applicable Percentage for the Incremental Term
Facility minus 0.50%; provided further in determining the Applicable
Percentage(s) applicable to each Incremental Term Facility and the Applicable
Percentage(s) for the Term Loan, (AA) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders under such Incremental Term Facility or the Term Loan in
the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed four-year life to maturity) and (BB)
customary arrangement or commitment fees payable to any Arrangers (or their
affiliates) in connection with the Term Loan or to one or more arrangers (or
their affiliates) of any Incremental Term Facility shall be excluded (it being
understood that the effects of any and all interest rate floors shall be
included in determining Applicable Percentage(s) under this provision);


          (iv)           Participation.  Participation in any such Incremental
Term Facility may be offered to each of the existing Lenders, but no such Lender
shall have any obligation to provide all or any portion of any such Incremental
Term Facility.  The Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent (such consent
not to be unreasonably withheld or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Incremental Term Facility; provided
that such other banks, financial institutions and investment funds shall enter
into such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.


          (v)           Amendments.  The Administrative Agent is authorized to
enter into, on behalf of the Lenders, any amendment to this Credit Agreement or
any other Credit Document as may be necessary to incorporate the terms of any
such Incremental Term Facility.


ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
       To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:
 
 
85

--------------------------------------------------------------------------------

 
 
    Section 3.1                      Financial Condition.


                  (a)           (i) The audited consolidated financial
statements of the Borrower and its consolidated Subsidiaries for the fiscal
years ended November 30, 2011, 2012 and 2013, together with the related
consolidated statements of income or operations, equity and cash flows for the
fiscal years ended on such dates, (ii) the unaudited consolidated financial
statements of the Borrower and its consolidated Subsidiaries for the three-month
period ending on February 28, 2014, together with the related consolidated
statements of income or operations, equity and cash flows for the three-month
period ending on such date and (iii) a balance sheet of the Borrower and its
consolidated Subsidiaries as of the last day of the quarter ended immediately
prior to the Closing Date:
 
                                           (A)           were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein;


                                           (B)           fairly present the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof (subject, in the case of the unaudited financial statements, to
normal year-end adjustments) and results of operations for the period covered
thereby;


                                           (C)           show all material
Indebtedness and other liabilities (including liabilities for taxes, material
commitments and contingent obligations), direct or contingent, of the Borrower
and its consolidated Subsidiaries as of the date thereof, required to be shown
on a balance sheet prepared in accordance with GAAP; and


                                           (D)           show all other material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date thereof, in the notes (shown in
accordance with GAAP) to the financial statements referred to in Section
3.1(a)(i) and (ii) above.


       (b)           The five-year projections (prepared quarterly through the
fiscal year ending November 30, 2014 and annually thereafter) of the Borrower
and its consolidated Subsidiaries  delivered to the Lenders on or prior to the
Closing Date have been prepared in good faith based upon reasonable assumptions
and are materially consistent with the information provided to WFS and Wells
Fargo prior to the delivery of the Commitment Letter.


   Section 3.2                      No Change.


    Since November 30, 2013, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.
 
 
86

--------------------------------------------------------------------------------

 
 
   Section 3.3                      Corporate Existence.


    Each of the Credit Parties (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, and (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent that such failure to
qualify could not reasonably be expected to have a Material Adverse Effect.


    Section 3.4                      Corporate Power; Authorization; Enforceable
Obligations.


    Each of the Credit Parties has full power and authority and the legal right
to make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party.  No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any of the Credit Parties (other than those which have been obtained) or with
the validity or enforceability of any Credit Document against any of the Credit
Parties (except such filings as are necessary in connection with the perfection
of the Liens created by such Credit Documents).  Each Credit Document to which
it is a party has been duly executed and delivered on behalf of the applicable
Credit Party.  Each Credit Document to which it is a party constitutes a legal,
valid and binding obligation of each such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).


   Section 3.5                      Compliance with Laws; No Conflict; No
Default.


       (a)           The execution, delivery and performance by each Credit
Party of the Credit Documents to which such Credit Party is a party, in
accordance with their respective terms, the borrowings hereunder and the
Transactions do not and will not, by the passage of time, the giving of notice
or otherwise, (i) require any Governmental Approval (other than such
Governmental Approvals that have been obtained or made and not subject to
suspension, revocation or termination) or violate any Requirement of Law
relating to such Credit Party, (ii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws, articles of
organization, operating agreement or other organizational documents of such
Credit Party or any material indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Credit Documents.
 
 
87

--------------------------------------------------------------------------------

 
 
       (b)           Each Credit Party (i) (x) has all Governmental Approvals
required by law for it to conduct its business, each of which is in full force
and effect, (y) each such Governmental Approval is final and not subject to
review on appeal and (z) each such Governmental Approval is not the subject of
any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Requirements of Law relating
to it or any of its respective properties, in each case except to the extent the
failure to obtain such Governmental Approval or failure to comply with such
Governmental Approval or Requirement of Law could not reasonably be expected to
have a Material Adverse Effect.  Each Credit Party possesses or has the right to
use, all leaseholds, licenses, easements and franchises and all authorizations
and other rights that are material to and necessary for the conduct of its
business.  Except to the extent noncompliance with the foregoing leaseholds,
easements and franchises could not reasonably be expected to have a Material
Adverse Effect, all of the foregoing are in full force and effect, and the
Credit Parties are in substantial compliance with the foregoing without any
known conflict with the valid rights of others.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such Governmental Approval, leasehold, license, easement,
franchise or other right, which termination or revocation could, individually or
in the aggregate, reasonably be expected to have Material Adverse Effect.


       (c)           None of the Credit Parties is in default under or with
respect to any of its Material Contracts or under or with respect to any of its
other Contractual Obligations, or any judgment, order or decree to which it is a
party, in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.


   Section 3.6                      No Material Litigation.


    No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Credit Parties,
threatened by or against any Credit Party, any Subsidiary of a Credit Party or
any Excluded Subsidiary, or against any of their respective properties or
revenues, (a) with respect to the Credit Documents or any Loan or any of the
Transactions, or (b) which could reasonably be expected to have a Material
Adverse Effect.


   Section 3.7                      Investment Company Act.


    None of the Credit Parties is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.


   Section 3.8                      Margin Regulations.


    No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Credit
Parties (a) are not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of such terms
under Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.
 
 
88

--------------------------------------------------------------------------------

 
 
   Section 3.9                      ERISA.


    Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code, except
to the extent that any such occurrence or failure to comply would not reasonably
be expected to have a Material Adverse Effect.  No termination of a Single
Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period which could reasonably be expected to have a Material Adverse
Effect.  The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by an amount which could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower, nor any Subsidiary of the
Borrower nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan that
could reasonably be expected to have a Material Adverse Effect.


   Section 3.10                      Environmental Matters.


       (a)           Except where such violation or liability could not
reasonably be expected to have a Material Adverse Effect, the facilities and
properties owned, leased or operated by any of the Credit Parties or their
Subsidiaries (other than Excluded Subsidiaries) (collectively, the “Properties”)
do not contain any Materials of Environmental Concern in amounts or
concentrations which (i) constitute a violation of, or (ii) could give rise to
liability under, any Environmental Law.


       (b)           Except where such violation, contamination or
non-compliance could not reasonably be expected to have a Material Adverse
Effect, the Properties and all operations of any of the Credit Parties or their
Subsidiaries (other than Excluded Subsidiaries) at the Properties are in
compliance, and have in the last five (5) years been in compliance, in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
any of the Credit Parties and their Subsidiaries (the “Business”).
 
       (c)           Except where such violation or liability could not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties or their Subsidiaries (other than Excluded Subsidiaries) has received
any written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does any of the Credit Parties and their Subsidiaries (other than Excluded
Subsidiaries) have knowledge of any such threatened notice.
 
 
89

--------------------------------------------------------------------------------

 
 
       (d)           Except where such violation or liability could not
reasonably be expected to have a Material Adverse Effect, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could give
rise to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.


       (e)           Except where such liability could not reasonably be
expected to have a Material Adverse Effect, no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of any
Credit Party or any of their Subsidiaries (other than Excluded Subsidiaries),
threatened, under any Environmental Law to which any of the Credit Parties is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business which could reasonably be expected to have a Material Adverse Effect.


       (f)            Except where such violation or liability could not
reasonably be expected to have a Material Adverse Effect, there has been no
release or threat of release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of any of the
Credit Parties or their Subsidiaries (other than Excluded Subsidiaries) in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.


   Section 3.11                      Use of Proceeds.


    The proceeds of the Extensions of Credit will be used (i) to refinance or
repurchase certain existing Indebtedness of the Borrower and its Subsidiaries,
including without limitation, the Existing Credit Agreement, (ii) to finance
Permitted Acquisitions and (iii) for working capital and other general corporate
purposes of the Borrower and its Subsidiaries.


   Section 3.12                      Subsidiaries.


    Set forth on Schedule 3.12  is a complete and accurate list of all
Subsidiaries and Unrestricted Subsidiaries of the Credit Parties.  Information
on such Schedule includes the number of shares of each class of Capital Stock or
other equity interests outstanding; the number and percentage of outstanding
shares of each class of stock owned by the Credit Parties or any of their
Subsidiaries and Unrestricted Subsidiaries; the number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and
similar rights.  The outstanding Capital Stock and other equity interests of all
such Subsidiaries and Unrestricted Subsidiaries are validly issued, fully paid
and non-assessable and is owned, free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents).  There
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Credit Party or any Subsidiary or Unrestricted Subsidiary
thereof, except as contemplated in connection with the Credit Documents.
 
 
90

--------------------------------------------------------------------------------

 
 
   Section 3.13                      Ownership.


    Each of the Credit Parties is the owner of, and has good and marketable
title to, all of its respective assets, which, together with assets leased or
licensed by the Credit Parties, represents all assets individually or in the
aggregate material to the conduct of the businesses of the Credit Parties, taken
as a whole on the date hereof, and none of such assets is subject to any Lien
other than Permitted Liens.  Each Credit Party enjoys peaceful and undisturbed
possession under all of its material leases and all such material leases are
valid and subsisting and in full force and effect.  The Credit Parties have made
available complete and accurate copies of all material leases to the
Administrative Agent.


    Section 3.14                      Indebtedness.


    Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness.


   Section 3.15                      Taxes.
   

    Each of the Credit Parties and their Significant Subsidiaries has filed, or
caused to be filed, all tax returns (federal, state, local and foreign) required
to be filed and paid (a) all material amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Credit Parties is aware as of the Closing
Date of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.


   Section 3.16                      Intellectual Property Rights.


    Each of the Credit Parties and their Significant Subsidiaries owns, or has
the legal right to use, all Intellectual Property necessary for each of them to
conduct its business as currently conducted.  Set forth on Schedule 3.16 is a
list of all Intellectual Property (other than Intellectual Property of de
minimus value) owned by each of the Credit Parties and their Subsidiaries or
that the Credit Parties or any of their Significant Subsidiaries has the right
to use.  Except as disclosed in Schedule 3.16 hereto, with respect to the
material Intellectual Property of the Credit Parties, (a) one or more of the
Credit Parties has the right to use such Intellectual Property in perpetuity and
without payment of royalties, (b) all material registrations with and
applications to Governmental Authorities in respect of such Intellectual
Property are valid and in full force and effect and are not subject to the
taking of any interest therein, and no taxes or maintenance fees payable with
respect to such Intellectual Property to maintain their validity or
effectiveness are delinquent, and (c) there are no restrictions on the direct or
indirect transfer of any Contractual Obligation, or any interest therein, held
by any of the Credit Parties in respect of such Intellectual Property.  None of
the Credit Parties is in default (or with the giving of notice or lapse of time
or both, would be in default) in any material respect under any license to use
such Intellectual Property; no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Credit Parties or any of their Subsidiaries know of any such claim;
 
 
91

--------------------------------------------------------------------------------

 
 
and, to the actual knowledge of the Credit Parties or any of their Subsidiaries,
the use of such Intellectual Property by the Credit Parties or any of their
Subsidiaries does not infringe on the rights of any Person, except for such
defaults, claims and infringements that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  The Credit Parties have recorded or
deposited with and paid to the United States Copyright Office, the Register of
Copyrights, the Copyrights Royalty Tribunal or other Governmental Authority, all
notices, statements of account, royalty fees and other documents and instruments
required under the terms and conditions of any Contractual Obligation of the
Credit Parties and/or under Title 17 of the United States Code and the rules and
regulations issued thereunder (collectively, the “Copyright Act”), and are not
liable to any Person for copyright infringement under the Copyright Act or any
other law, rule, regulation, contract or license as a result of their business
operations.  Schedule 3.16 may be updated from time to time by the Borrower to
include new Intellectual Property by giving written notice thereof to the
Administrative Agent.


   Section 3.17                      Solvency.


    After giving effect to the Transactions, the fair saleable value of each
Credit Party’s assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Credit
Agreement.  After giving effect to the Transactions, none of the Credit Parties
has incurred, or believes that it will incur after giving effect to the
Transactions, debts beyond its ability to pay such debts as they become due.  In
executing the Credit Documents and consummating the Transactions, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.


   Section 3.18                      Investments.


    All Investments of each of the Credit Parties are Permitted Investments.


   Section 3.19                      Location of Collateral.


    Set forth on Schedule 3.19(a) is a list of the Properties of the Credit
Parties and their Significant Subsidiaries as of the Closing Date with street
address, county and state where located.  Set forth on Schedule 3.19(b) is a
list of all locations where any tangible personal property of the Credit Parties
and their Subsidiaries is located as of the Closing Date, including county and
state where located.  Set forth on Schedule 3.19(c) is the state of
incorporation or organization, chief executive office and principal place of
business of each of the Credit Parties as of the Closing Date.


   Section 3.20                      No Burdensome Restrictions.


    None of the Credit Parties is a party to any agreement or instrument or
subject to any other obligation or any charter or corporate restriction or any
provision of any applicable law, rule or regulation which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
 
92

--------------------------------------------------------------------------------

 
 
   Section 3.21                      Brokers’ Fees.


    None of the Credit Parties and their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with the Credit Agreement and the loans hereunder, other than
the closing and other fees payable pursuant to this Credit Agreement and as set
forth in the Fee Letter or in the Engagement Letter, as applicable.


   Section 3.22                      Labor Matters.


    There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties as of the Closing Date, other than
as set forth in Schedule 3.22 hereto, and none of the Credit Parties is
suffering or has suffered any strikes, walkouts or work stoppages within the
last five (5) years, other than as set forth in Schedule 3.22 hereto.


   Section 3.23                      Accuracy and Completeness of Information.


    All factual information heretofore, contemporaneously or hereafter furnished
by or on behalf of the Credit Parties in writing to the Administrative Agent or
any Lender for purposes of or in connection with this Credit Agreement or any
other Credit Document (other than any projection provided by the Borrower in
good faith), or any transaction contemplated hereby or thereby, is or will be
true and accurate in all material respects and not incomplete by omitting to
state any material fact necessary to make such information not
misleading.  There is no fact now known to any of the Credit Parties which has,
or could reasonably be expected to have, a Material Adverse Effect which fact
has not been set forth herein, in the financial statements of the Credit Parties
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by or on behalf of the
Credit Parties to the Administrative Agent and/or the Lenders.


   Section 3.24                      Material Contracts.


    Schedule 3.24 sets forth a complete and accurate list of all Material
Contracts of the Credit Parties and their Subsidiaries in effect as of the
Closing Date.  Other than as set forth in Schedule 3.24, each such Material
Contract is, and after giving effect to the Transactions will be, in full force
and effect in accordance with the terms thereof.  The Credit Parties and their
Subsidiaries have made available to the Administrative Agent a true and complete
copy of each Material Contract requested by the Administrative Agent.  Schedule
3.24 may be updated from time to time by the Borrower to include new Material
Contracts and/or to remove Material Contracts to the extent (a) permitted by
Section 6.8(a)(iii) to be cancelled, terminated, not renewed or  not extended or
(b) it no longer meets the criteria to qualify as a Material Contract, in each
case, by giving written notice thereof to the Administrative Agent.

 
 
93

--------------------------------------------------------------------------------

 
 
   Section 3.25                      Insurance.


    The insurance coverage of the Credit Parties and their Subsidiaries as of
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 3.25 and such insurance coverage complies with the
requirements set forth in Section 5.5(b).


   Section 3.26                      Security Documents.


    The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the execution of control agreements with respect
to deposit and securities accounts and the filing or recording of appropriate
financing statements, Mortgage Instruments and notices of grants of security
interests in Intellectual Property, in each case in favor of the Administrative
Agent on behalf of the Secured Parties) perfected security interests and Liens,
prior to all other Liens other than Permitted Liens.


   Section 3.27                      Regulation H.


    No Mortgaged Property is a Flood Hazard Property, provided that, if any
Mortgaged Property is a Flood Hazard Property, the applicable Credit Party shall
promptly provide to the Administrative Agent: (a) evidence as to whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (b) written acknowledgment of receipt of
written notification from the Administrative Agent (x) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (y) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Credit Parties evidencing flood insurance to
the extent required by law and reasonably satisfactory to the Administrative
Agent and naming the Administrative Agent as sole loss payee on behalf of the
Lenders.


    Section 3.28                      Classification of Senior Indebtedness.


    The Credit Party Obligations constitute “Senior Indebtedness” under and as
defined in any agreement governing any Subordinated Debt (including, without
limitation, the Existing Subordinated Notes) and the subordination provisions
set forth in each such agreement are legally valid and enforceable against the
parties thereto.


   Section 3.29                      Anti-Terrorism Laws.


    Neither any Credit Party nor any of its Subsidiaries or Unrestricted
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy Act”), as
amended.  Neither any Credit Party nor any of its Subsidiaries or Unrestricted
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
 
 
94

--------------------------------------------------------------------------------

 
 
   Section 3.30                      Compliance with OFAC Rules and Regulations.


        (a)           None of the Credit Parties or their Subsidiaries or
Unrestricted Subsidiaries or their respective Affiliates is in violation of and
shall not violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


        (b)           None of the Credit Parties or their Subsidiaries or
Unrestricted Subsidiaries or their respective Affiliates (i) is a Sanctioned
Person or a Sanctioned Entity, (ii) has more than 5% of its assets located in
Sanctioned Entities, or (iii) derives more than 5% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Entities.  No proceeds of any Loan will be used nor have any been used to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Entity.


   Section 3.31                      Compliance with FCPA.


    Each of the Credit Parties and their Subsidiaries and Unrestricted
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.  None of the Credit
Parties or their Subsidiaries or Unrestricted Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or its
Subsidiary or its Unrestricted Subsidiary or to any other Person, in violation
of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


    Notwithstanding any term of this Article III (or the definition of any
defined term used in this Article III) to the contrary and notwithstanding the
status of any Excluded Subsidiary as a consolidated Subsidiary of the Borrower,
the representations and warranties set forth in this Article III (other than the
representations and warranties set forth in Sections 3.2, 3.6, 3.29, 3.30 and
3.31 and the defined terms used in such Sections) shall not apply to or be
construed to include any Excluded Subsidiary.


ARTICLE IV


CONDITIONS PRECEDENT


   Section 4.1                      Conditions to Closing Date.


    This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the extensions of credit is subject to, the satisfaction of
the following conditions precedent:
 
 
95

--------------------------------------------------------------------------------

 
 
       (a)   Execution of Credit Agreement and Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Credit
Agreement, (ii) for the account of each Lender with a Revolving Commitment
requesting a promissory note, a Revolving Note, (iii) for the account of the
Swingline Lender, the Swingline Note, (iv) for the account of each Lender
holding a Term Loan requesting a promissory note, a Term Loan Note, (v)
counterparts of the Security Agreement, the Pledge Agreement and the
Intercreditor Agreement and (vi) counterparts of any other Credit Document, in
each case conforming to the requirements of this Credit Agreement and executed
by duly authorized officers of the Credit Parties and the other parties thereto,
as applicable.


       (b)   Authority Documents.  The Administrative Agent shall have received
the following:
      

          (i) Articles of Incorporation; Partnership Agreement.  Copies of the
articles of incorporation, partnership agreement or other charter documents of
each Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization or
formation.


          (ii) Resolutions.  Copies of resolutions of the board of directors of
each Credit Party approving and adopting the Credit Documents and the
Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party as of the Closing Date to be true and correct and
in force and effect as of such date.


          (iii) Bylaws.  A copy of the bylaws  or other operating agreement of
each Credit Party certified by an officer of such Credit Party as of the Closing
Date to be true and correct and in force and effect as of such date.


          (iv) Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to the each Credit Party certified as
of a recent date by the appropriate governmental authorities of the state of
incorporation and each other state in which the failure of such Credit Party to
be qualified to do business could reasonably be expected to have a Material
Adverse Effect and (ii) to the extent readily available, a certificate
indicating payment of all corporate and other franchise taxes certified as of a
recent date by the appropriate governmental taxing authorities.
 
          (v) Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.


    Each officer’s certificate delivered pursuant to this Section 4.1(b) shall
be substantially in the form of Schedule 4.1(b) hereto.
 
 
96

--------------------------------------------------------------------------------

 
 
       (c)   Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions of counsel for the Credit Parties, dated as of
the Closing Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Administrative Agent.


       (d)   Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


          (i) searches of UCC filings in the jurisdiction of the chief executive
office and jurisdiction of formation of each Credit Party and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and Liens that are to be
terminated on the Closing Date;


          (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
          (iii) searches of ownership of Intellectual Property in the
appropriate governmental offices;


          (iv) such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;


          (v) all stock certificates, if any, evidencing the Capital Stock
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank undated stock powers attached thereto;


          (vi) all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and


          (vii) duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral.


       (e)   Liability and Casualty Insurance.  The Administrative Agent shall
have received copies of insurance policies or certificates of insurance
evidencing liability and casualty insurance (including, but not limited to,
business interruption insurance) meeting the requirements set forth herein or in
the Security Documents.  The Administrative Agent shall be named as loss payee
on all casualty insurance policies and as additional insured on all liability
insurance policies, in each case for the benefit of the Lenders.
 
 
97

--------------------------------------------------------------------------------

 
 
       (f)   Solvency Certificate.  The Administrative Agent shall have received
an officer’s certificate prepared by the chief financial officer of the Borrower
as to the financial condition, solvency and related matters of each of the
Credit Parties and the Credit Parties and their Significant Subsidiaries taken
as a whole, after giving effect to the initial borrowings under the Credit
Documents, in substantially the form of Schedule 4.1(f) hereto.


       (g)   Account Designation Letter.  The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.
 
       (h)   Organizational Structure.  The corporate and capital and ownership
structure of the Credit Parties and their Subsidiaries (after giving effect to
the Transactions) shall be as described in Schedule 3.12.  The Administrative
Agent shall be satisfied with the management structure, legal structure, voting
control, liquidity, total leverage and total capitalization of the Credit
Parties and their Significant Subsidiaries after giving effect to the
Transactions.


       (i)   Consents.  The Administrative Agent shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.


       (j)   Compliance with Laws.  The Transactions shall be in compliance with
all applicable laws and regulations (including all applicable securities and
banking laws, rules and regulations).
      

       (k)   Bankruptcy.  There shall be no bankruptcy or insolvency proceedings
with respect to Credit Parties or any of their Subsidiaries other than Snappon
SA.


       (l)   Existing Indebtedness of the Credit Parties.  All Indebtedness for
borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 6.1) shall be repaid in full and all
security interests related thereto shall be terminated on the Closing Date.


       (m)   Financial Statements.  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in Section
3.1 hereof, each in form and substance satisfactory to it.


       (n)           No Material Adverse Change.  Since November 30, 2013, there
shall not have occurred any event or development that has had or could
reasonably be expected to have a Material Adverse Effect.
 
 
98

--------------------------------------------------------------------------------

 
 
       (o)           Financial Condition Certificate.  The Administrative Agent
shall have received a certificate or certificates executed by a Responsible
Officer of the Borrower as of the Closing Date stating that (i) no pending
litigation or investigation exists affecting or relating to (x) any Credit Party
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (y) this Agreement or the other Credit
Documents that have not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date and (ii) immediately after giving effect to
this Credit Agreement, the other Credit Documents, and all the Transactions
contemplated to occur on such date, (A) no Default or Event of Default exists,
(B) all representations and warranties contained herein and in the other Credit
Documents (i) that contain a materiality qualification shall be true and correct
and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects, and (C) the Credit Parties are in pro forma
compliance with each of the initial financial covenants set forth in Section 5.9
(as evidenced through detailed calculations of such financial covenants on a
schedule to such certificate) as of February 28, 2014.


       (p)   Cash on Hand. The Administrative Agent shall have received evidence
that, immediately after giving effect to the Transactions, the Borrower and its
Subsidiaries shall have cash and Cash Equivalents of greater than or equal to
$50,000,000.


       (q)   Consolidated EBITDAP.  The Administrative Agent shall have received
evidence reasonably satisfactory thereto provided by the Credit Parties that
Consolidated EBITDAP is not less than $190,000,000 for the twelve (12) month
period ending as of February 28, 2014.


       (r)           Patriot Act Certificate.  At least three (3) Business Days
prior to the Closing Date, the Administrative Agent shall have received a
certificate satisfactory thereto, substantially in the form of Schedule 4.1(r),
for benefit of itself and the Lenders, provided by the Borrower that sets forth
information required by the Patriot Act including, without limitation, the
identity of the Credit Parties, the name and address of the Credit Parties and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.



       (s)   Fees.  The Administrative Agent and the Lenders shall have received
all fees, if any, owing pursuant to the Fee Letter, the Engagement Letter and
Section 2.7(c).


       (t)   Additional Matters.  All other documents and legal matters in
connection with the Transactions shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.
 
 
99

--------------------------------------------------------------------------------

 
 
   Section 4.2                      Conditions to All Extensions of Credit.
 
    The obligation of each Lender to make any Extension of Credit (other than
the obligation of each Lender to fund its portion of a Mandatory LOC Borrower or
a Mandatory Swingline Borrower, which shall be governed by the terms of Section
2.2 and Section 2.3, respectively) hereunder is subject to the satisfaction of
the following conditions precedent on the date of making such Extension of
Credit:


       (a)Representations and Warranties.  The representations and warranties
made by the Credit Parties herein, in the Security Documents or which are
contained in any certificate furnished at any time under or in connection
herewith (i) that contain a materiality qualification shall be true and correct
on and as of the date of such Extension of Credit as if made on and as of such
date (except for those which expressly relate to an earlier date) and (ii) that
do not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (except for those which expressly relate to an earlier
date).


       (b)No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.


       (c)Compliance with Commitments.  Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (ii)
the Revolving LOC Obligations shall not exceed the Revolving LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount.
 
       Each request for an Extension of Credit and each acceptance by the
Borrower of any such Extension of Credit shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the applicable conditions in paragraphs (a) through (g) of this
Section have been satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS
 
    The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, the Credit Parties shall, and shall cause each
of their Subsidiaries and the Excluded Subsidiaries to:
 
 
100

--------------------------------------------------------------------------------

 
 
   Section 5.1                      Financial Statements.


    Furnish to the Administrative Agent and each of the Lenders:


       (a)Annual Financial Statements.  As soon as available after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
November 30, 2014), but in any event on or before the earlier of (i) the date
the Borrower is required to file its annual financial statements on Form 10-K
with the SEC and (ii) the date that is one hundred twenty (120) days after the
end of such fiscal year, a copy of (A) the Borrower’s annual financial
statements on Form 10-K as filed with the SEC or (B) the consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of income and retained
earnings and of cash flows of the Borrower and its consolidated Subsidiaries for
such year, audited by a firm of independent certified public accountants
reasonably acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the preceding fiscal year, reported on without
a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;

       (b)Quarterly Financial Statements.  As soon as available after the end of
each of the first three fiscal quarters of the Borrower, but in any event on or
before the earlier of (i) the date the Borrower is required to file its
quarterly financial statements on Form 10-Q with the SEC and (ii) the date that
is forty-five (45) days after the end of such fiscal quarter, a copy of (A) the
Borrower’s quarterly financial statements on Form 10-Q as filed with the SEC or
(B) a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidated statements of income and retained earnings and of
cash flows for the Borrower and its consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding fiscal year (subject to normal recurring year-end
audit adjustments); and


       (c)Annual Financial Plans.  (i) Concurrently with the delivery of the
financial statements referred to in clause (a) above, a consolidated budget and
cash flow projections prepared on a quarterly basis of the Borrower and its
consolidated Subsidiaries for the following fiscal year, and (ii) as soon as
practicable, a combined budget and cash flow projections for the Excluded
Subsidiaries taken as a whole for the following fiscal year, in each case, in
form and detail reasonably acceptable to the Administrative Agent, such budget
to be prepared by the Borrower in a manner consistent with GAAP and to include
an operating and capital budget and a summary of the material assumptions made
in the preparation of such budget.  Such budget shall be accompanied by a
certificate of the treasurer or chief financial officer of the Borrower to the
effect that the budgets and other financial data are based on reasonable
estimates and assumptions, all of which such officer believes are fair in light
of the conditions which existed at the time the budget was made, have been
prepared on the basis of the assumptions stated therein, and reflect, as of the
time so furnished, the reasonable estimate of the Borrower and its consolidated
Subsidiaries of the budgeted results of the operations and other information
budgeted therein;
 
 
101

--------------------------------------------------------------------------------

 
 
all such financial statements referred to in subsections (a) and (b) above shall
(i) fairly present in all material respects the financial condition and results
from operations of the entities and for the periods specified and to be prepared
in reasonable detail and in accordance with GAAP (subject, in the case of
interim statements, to normal recurring year-end audit adjustments) applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, any change in the application of accounting principles as provided
in Section 1.3, if applicable and (ii) be deemed delivered for purposes of this
Section 5.1 when such financial statements are delivered to the SEC.


    Section 5.2                      Certificates; Other Information.
 
    Furnish to the Administrative Agent and each of the Lenders, to the extent
not publicly available through filings under the Securities Exchange Act of
1934:


       (a)   concurrently with the delivery of the financial statements referred
to in Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default pursuant to Section 7.1(c) hereof, except as specified in such
certificate;


       (b)   concurrently with the delivery of the financial statements referred
to in Sections 5.1(a) and 5.1(b) above, beginning with the fiscal quarter ending
May 31, 2014, a certificate of a Responsible Officer substantially in the form
of Schedule 5.2(b) (i) stating that (A) such financial statements present fairly
the financial position of the Borrower and its consolidated Subsidiaries for the
periods indicated in conformity with GAAP applied on a consistent basis, (B) to
the knowledge of such Responsible Officer, each of the Credit Parties during
such period observed or performed in all material respects all of its covenants
and other agreements, and satisfied in all material respects every condition,
contained in this Credit Agreement to be observed, performed or satisfied by it,
and (C) such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) providing
calculations in reasonable detail required to indicate compliance with Section
5.9 as of the last day of such period, which calculations shall include detail
regarding all material adjustments and amounts added back in determining
Consolidated EBITDAP;

       (c)   within thirty (30) days after the same are sent, copies of all
financial statements and reports (other than those otherwise provided pursuant
to Section 5.1 and those which are of a promotional nature) and other financial
information which the Borrower sends to its shareholders;


       (d)   concurrently with the delivery of the financial statements referred
to in Section 5.1(a) above, updated versions of Schedule 3.12 and Schedule 3.16;
   

       (e)   promptly upon their becoming available, copies of any non-routine
correspondence or official notices received by the Credit Parties or any of
their Subsidiaries from any federal, state or local Governmental Authority which
regulates the operations of the Credit Parties and their Significant
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; and
 
 
102

--------------------------------------------------------------------------------

 
 
       (f)   promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.


   Documents required to be delivered pursuant to Section 5.1(a) or Section
5.1(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date received by the Administrative Agent by
electronic mail with all relevant attachments.  The Administrative Agent may
post such documents on the Borrower’s behalf on Syndtrak, Intralinks or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request.  Notwithstanding
anything contained herein, (A) the Borrower shall be entitled to deliver the
compliance certificate required by Section 5.2(b) by electronic mail and if so
delivered shall be deemed to have been delivered on the date received by the
Administrative Agent by electronic mail with all relevant attachments, and
(B) whether or not delivery of any compliance certificate required by
Section 5.2(b) is effected pursuant to the preceding clause (A), the Borrower
shall be required to provide paper copies of the compliance certificates
required by Section 5.2(b) to the Administrative Agent upon its request.


   Section 5.3 Payment of Taxes; Other Obligations; Performance of Certain Other
Agreements.


    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, in accordance with industry practice
(subject, where applicable, to specified grace periods) all its material taxes
(Federal, state, local and any other taxes) and other obligations and
liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit
Parties.  Except as otherwise provided below, each Credit Party shall faithfully
keep and perform, or cause to be kept and performed, all of the covenants,
conditions, and agreements contained in each material lease (including any
equipment lease), rental agreement, management contract, franchise agreement,
construction contract, technical services agreement or other Material Contract,
license or permit, now or hereafter existing, on the part of such Credit Party
to be kept and performed with respect to such Person’s real property subject to
any Mortgage Instrument (including performance of all covenants to be performed
under any and all leases of such real property or any part thereof) and shall at
all times use commercially reasonable efforts to enforce, with respect to each
other party to said agreements, all obligations, covenants and agreements by
such other party to be performed thereunder; provided that a Credit Party shall
not have any obligation under this Section 5.3 unless such Credit Party’s
performance or breach of its obligations with respect to any such covenants,
conditions or agreements could reasonably be expected to have a Material Adverse
Effect.  Subject to the terms of Section 6.8, nothing in this Section 5.3 should
be interpreted or construed to impose any limit on the ability of any Credit
Party to modify, amend or terminate any such agreements without prior notice to
or consent of the Administrative Agent or the Lenders, so long as any such
modification, amendment or termination could not reasonably be expected to have
a Material Adverse Effect.  In the event of any conflict between the provisions
of this Section 5.3 and the provisions of any Mortgage Instrument, the
provisions of this Section 5.3 shall control.
 
 
103

--------------------------------------------------------------------------------

 

   Section 5.4                      Conduct of Business and Maintenance of
Existence.


    Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
existence and good standing take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business;
comply with all Contractual Obligations and Requirements of Law applicable to it
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


   Section 5.5                      Maintenance of Property; Insurance.


       (a)   Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear, casualty and
obsolescence excepted).


       (b)           Maintain with financially sound and reputable insurance
companies insurance on all its property (including without limitation its
tangible Collateral) in at least such amounts and against at least such risks as
are usually insured against in the same geographical area by companies engaged
in the same or a similar business (including, without limitation, business
interruption insurance); and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.  Other than with respect
to insurance of an Excluded Subsidiary, the Administrative Agent shall be named
as loss payee or mortgagee, as its interest may appear, and the Administrative
Agent shall be named as an additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or canceled, and that no act or
default of any Credit Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies.


       (c)           In case of any material loss, damage to or destruction of
the Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.  In case of any
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, such Credit Party, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Credit Party’s cost and expense, will promptly repair or
replace the Collateral of such Credit Party so lost, damaged or destroyed unless
such Credit Party shall have reasonably determined that such repair or
replacement of the affected Collateral is not economically feasible or is not
deemed in the best business interest of such Credit Party.
 
 
104

--------------------------------------------------------------------------------

 
 
   Section 5.6                      Inspection of Property; Books and Records;
Discussions.


    Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties with officers
and employees of the Credit Parties and with their independent certified public
accountants (a representative of the Borrower may be present at any such meeting
with the independent certified public accountants).


   Section 5.7                      Notices.


       (a)   Promptly after any Credit Party obtains actual knowledge thereof,
provide written notice to the Administrative Agent (which shall transmit such
notice to each Lender as soon as practicable) of the occurrence of any Default
or Event of Default.

       (b)   Promptly (but in no event later than four (4) Business Days after
any Credit Party obtains actual knowledge thereof), provide written notice of
the following to the Administrative Agent (which shall transmit such notice to
each Lender as soon as practicable):


          (i) the occurrence of any default or event of default under any
Contractual Obligation of any of the Credit Parties which could reasonably be
expected to have a Material Adverse Effect;


          (ii) any litigation, or any investigation or proceeding (A) affecting
any of the Credit Parties which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (B) that seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the provisions of this Agreement, any other Credit
Document or the transactions contemplated hereby;


          (iii) (A) the occurrence or expected occurrence of any Reportable
Event with respect to any Plan, a failure to make any material required
contribution to a Plan, the creation of any Lien in favor of the PBGC (other
than a Permitted Lien) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (B) the institution
of proceedings or the taking of any other action by the PBGC or any Credit Party
or any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any Plan;


          (iv) any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws which could reasonably be expected to have a
Material Adverse Effect;
 
 
105

--------------------------------------------------------------------------------

 
 
          (v) any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;


          (vi) any of the events described in Section 7.1(f) with respect to a
Subsidiary that is not a Significant Subsidiary which could reasonably be
expected to have a Material Adverse Effect; and


          (vii) any other development or event which could reasonably be
expected to have a Material Adverse Effect.


    Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.


    Section 5.8                      Environmental Laws.


       (a)   Comply in all material respects with all applicable Environmental
Laws and obtain and comply in all material respects with and maintain any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.


       (b)   Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws
except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.
 
       (c)   Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors,
from and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or Unrestricted Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence, unlawful acts or willful misconduct
of the party seeking indemnification therefor.  The agreements in this paragraph
shall survive repayment of the Notes and all other amounts payable hereunder.
 
 
106

--------------------------------------------------------------------------------

 
 
   Section 5.9                      Financial Covenants.


    Commencing on the day immediately following the Closing Date, comply with
the following financial covenants (which shall be calculated on a quarterly
basis in connection with the delivery of the quarterly compliance certificate
required by Section 5.2(b)):


       (a)   Leverage Ratio.  The Leverage Ratio during the following periods
shall be less than or equal to:


Period
Maximum Ratio
Closing Date through November 30, 2015
4.50 to 1.0
December 1, 2015 through November 30, 2017
4.25 to 1.0
December 1, 2017 and thereafter
4.00 to 1.0



      (b)   Interest Coverage Ratio.  The Interest Coverage Ratio shall be
greater than or equal 2.40 to 1.0.
 
 

    Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in this Section 5.9,
after consummation of any Permitted Acquisition, (A) income statement items and
other balance sheet items (whether positive or negative) attributable to the
Target acquired in such transaction shall be included in such calculations to
the extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent and (B) Indebtedness of
a Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.


   Section 5.10                      Additional Guarantors.


    Cause each of their Material Domestic Subsidiaries, whether newly formed,
after acquired or otherwise existing, to promptly (and in any event within
thirty (30) days after such Material Domestic Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement or other guaranty agreement in form and substance satisfactory
to the Administrative Agent.  In connection therewith, the Credit Parties shall
give notice to the Administrative Agent not less than five (5) days prior to
creating a Material Domestic Subsidiary (or such shorter period of time as
agreed to by the Administrative Agent in its reasonable discretion), or
acquiring the Capital Stock of any other Person.  The Credit Party Obligations
shall be secured by, among other things, a first-priority, perfected security
interest in the Collateral of such new Guarantor and a pledge of 100% of the
Capital Stock owned by a Credit Party of such new Guarantor and its Domestic
Subsidiaries and 65% (or such higher percentage that would not result in adverse
tax consequences for the Borrower or such new Guarantor) of the voting Capital
Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries and Unrestricted Subsidiaries.  In connection with the foregoing,
the Credit Parties shall deliver to the Administrative Agent, with respect to
each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.1(b)-(e) and 5.12 and such other
documents or agreements as the Administrative Agent may reasonably request.

 
 
107

--------------------------------------------------------------------------------

 
 
   Section 5.11                      Compliance with Law.


    Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect.


   Section 5.12                      Pledged Assets.


       (a)   Cause 100% of the Capital Stock owned by it of each of its direct
or indirect Material Domestic Subsidiaries (excluding any Excluded Subsidiary)
and 100% of the Capital Stock owned by it of each of its first-tier Material
Foreign Subsidiaries and Unrestricted Subsidiaries (not to exceed 65% of the
aggregate Capital Stock of such Material Foreign Subsidiary or Unrestricted
Subsidiary, as applicable) to be subject at all times to a first-priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents or such other security documents as the
Administrative Agent shall reasonably request.


       (b)   If, subsequent to the Closing Date, a Credit Party shall acquire
any securities, instruments, chattel paper or other personal property required
for perfection to be delivered to the Administrative Agent as Collateral
hereunder or under any of the Security Documents, promptly (and in any event
within five (5) Business Days) after any Responsible Officer of a Credit Party
acquires knowledge of same, notify the Administrative Agent of same.  Each
Credit Party shall, and shall cause each of its Subsidiaries (other than an
Excluded Subsidiary) to, take such action at its own expense as reasonably
requested by the Administrative Agent (including, without limitation, any of the
actions described in Section 4.1(d) or Section 5.15(d)(ii) with respect to any
real property hereof) to ensure that the Administrative Agent has a
first-priority, perfected Lien to secure the Credit Party Obligations (subject
to Permitted Liens) in (i) all personal property of the Credit Parties located
in the United States (including, without limitation, at the request of the
Administrative Agent, to take all actions necessary under the Federal Assignment
of Claims Act to ensure the Administrative Agent has a first-priority, perfected
Lien on any government receivables), (ii) to the extent deemed to be material by
the Administrative Agent or the Required Lenders in its or their reasonable
discretion, all other personal property of the Credit Parties, subject in each
case only to Permitted Liens, and (iii) to the extent deemed to be material by
the Administrative Agent or the Required Lenders in its or their reasonable
discretion, such real property of the Credit Parties located in the United
States.  Each Credit Party shall, and shall cause each of its Subsidiaries
(other than an Excluded Subsidiary) to, adhere to the covenants regarding the
location of personal property as set forth in the Security Documents.
 
 
108

--------------------------------------------------------------------------------

 
 
   Section 5.13                      Covenants Regarding Patents, Trademarks and
Copyrights.


       (a)           Concurrently with the delivery of annual financial
statements of the Borrower pursuant to Section 5.1 hereof, notify the
Administrative Agent if it knows or has reason to know that any application,
letters patent or registration relating to any material Patent, Patent License,
Trademark or Trademark License of the Credit Parties or any of their
Subsidiaries (other than Excluded Subsidiaries) may become abandoned, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding the
Borrower’s or any of its Subsidiary’s ownership of any material Patent or
Trademark, its right to patent or register the same, or to enforce, keep and
maintain the same, or its rights under any material Patent License or Trademark
License, if such abandonment or adverse determination or development could
reasonably be expected to have a Material Adverse Effect.


       (b)           Concurrently with the delivery of annual financial
statements of the Borrower pursuant to Section 5.1 hereof, notify the
Administrative Agent after it knows or has reason to know of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any material Copyright or Copyright License of the Credit Parties or
any of their Subsidiaries (other than Excluded Subsidiaries), whether (i) such
material Copyright or Copyright License may become invalid or unenforceable
prior to its expiration or termination, or (ii) the Borrower’s or any of its
Subsidiary’s ownership of such material Copyright, its right to register the
same or to enforce, keep and maintain the same, or its rights under such
material Copyright License, may become affected, if such adverse determination
or development could reasonably be expected to have a Material Adverse Effect.


       (c)           (i)           Concurrently with the delivery of annual
financial statements of the Borrower pursuant to Section 5.1 hereof, notify the
Administrative Agent of any filing by any Credit Party or any of its
Subsidiaries (other than an Excluded Subsidiary), either itself or through any
agent, employee, licensee or designee, of any application for registration of
any Intellectual Property (other than Intellectual Property of de minimus value)
with the United States Copyright Office or United States Patent and Trademark
Office or any similar office or agency in any other country or any political
subdivision thereof.


          (ii)           Concurrently with the delivery of annual financial
statements of the Borrower pursuant to Section 5.1 hereof, provide the
Administrative Agent and its counsel a complete and correct list in all material
respects of all new Copyright Licenses, Patent Licenses and Trademark Licenses
(other than Copyright Licenses, Patent Licenses and Trademark Licenses of de
minimus value) not previously disclosed on Schedule 3.16 or otherwise disclosed
to the Administrative Agent pursuant to this Section 5.13(c)(ii).
 
 
109

--------------------------------------------------------------------------------

 
 
          (iii)           Upon request of the Administrative Agent, execute and
deliver any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in the Intellectual Property and the general
intangibles (other than Intellectual Property of de minimus value) referred to
in clauses (i) and (ii), including, without limitation, the goodwill of the
Borrower or its Subsidiaries (other than Excluded Subsidiaries) relating thereto
or represented thereby (or such other Intellectual Property or the general
intangibles relating thereto or represented thereby as the Administrative Agent
may reasonably request).


       (d)           Take all necessary actions, including, without limitation,
in any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain each material item of Intellectual
Property of the Credit Parties and their Subsidiaries, including, without
limitation, payment of maintenance fees, filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings; provided that the Credit Parties shall have the
right to abandon any item of Intellectual Property which the Borrower determines
is no longer of significant value or useful or necessary to the business of the
Borrower and its Subsidiaries.


       (e)           In the event that any Credit Party becomes aware that any
material Intellectual Property is infringed, misappropriated or diluted by a
third party in any material respect, notify the Administrative Agent promptly
after it learns thereof and shall, unless the Credit Parties shall reasonably
determine that such Intellectual Property is not material to the business of the
Credit Parties and their Subsidiaries taken as a whole or as to which the Credit
Parties reasonably conclude that the cost of such proceeding or its likelihood
of success does not justify its prosecution, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as the
Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.


    Section 5.14                      Landlord Waivers.


    In the case of any personal property Collateral located at premises leased
by a Credit Party, provide the Administrative Agent with such estoppel letters,
consents and waivers from the landlords on such real property to the extent (a)
requested by the Administrative Agent and (b) the Borrower is able to secure
such letters, consents and waivers after using commercially reasonable efforts
(such letters, consents and waivers shall be in form and substance reasonably
satisfactory to the Administrative Agent).


   Section 5.15                      Further Assurances/Post-Closing Covenants.


       (a)           Public/Private Designation.  Cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.

 
 
110

--------------------------------------------------------------------------------

 
 
       (b)           Further Assurances.  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code or any other Requirement of Law which
are necessary or advisable to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.


       (c)           Account Control Agreements.  Within ninety (90) days after
the Closing Date (or such extended period of time as agreed to by the
Administrative Agent), deliver to the Administrative Agent, to the extent
required by Section 6.14 and not delivered to the Administrative Agent on
or prior to the Closing Date, such duly executed account control agreements with
respect to Collateral for which a control agreement is required for perfection
of the Administrative Agent’s security interest under the Uniform Commercial
Code.


       (d)           Real Property Collateral.


          (i) No later than forty-five (45) days after the Closing Date (unless
such time period is extended in writing by the Administrative Agent in its
reasonable discretion), deliver to the Administrative Agent amendments to the
existing Mortgage Instruments covering real property in the State of Washington
and the Commonwealth of Virginia, together with: (i) “down date” endorsements to
the existing Mortgage Policies relating to such Mortgage Instruments, in form
and substance reasonably satisfactory to Administrative Agent; (ii) evidence
that counterparts of such amendments to such Mortgage Instruments have been
recorded in all places to the extent necessary or desirable, in the reasonable
judgment of Administrative Agent, to maintain a valid and enforceable first
priority lien (subject to Permitted Liens) on the property encumbered by each
such Mortgage Instrument in favor of the Administrative Agent for the benefit of
itself and the Secured Parties (or in favor of such other trustee as may be
required or desired under local law); and (iii) an opinion of counsel with
respect to each such amendment to the existing Mortgage Instrument, in form and
substance and from counsel reasonably satisfactory to the Administrative Agent.


           (ii) No later than forty-five (45) days after the Closing Date
(unless such time period is extended in writing by the Administrative Agent in
its reasonable discretion), deliver to the Administrative Agent a Mortgage
Instrument for the real property located at 8900 De Soto Avenue, Chatsworth,
California (the “De Soto Property”), together with: (i) a title report obtained
by the Credit Parties in respect of the De Soto Property, (ii) Mortgage
Policies, current as built surveys and flood zone reports (and to the extent
such property is a Flood Hazard Property, comply with the provisions of Section
3.27) in each case reasonably satisfactory in form and substance to
Administrative Agent;
 
 
111

--------------------------------------------------------------------------------

 
 
(iii) evidence that counterparts of such Mortgage Instrument have been recorded
in all places to the extent necessary or desirable, in the reasonable judgment
of Administrative Agent, to create a valid and enforceable first priority lien
(subject to Permitted Liens) on the De Soto Property in favor of Administrative
Agent for the benefit of itself and the Secured Parties (or in favor of such
other trustee as may be required or desired under local law); (iv) the extent
available or otherwise required by the Administrative Agent in its reasonable
discretion, a Phase I environmental report (and, if necessary, Phase II
environmental report) or other environmental report acceptable to the
Administrative Agent with respect to the De Soto Property, (v) an environmental
indemnity agreement for the De Soto Property, in form and substance satisfactory
to the Administrative Agent in its reasonable discretion; and (vi) an opinion of
counsel licensed in the State of California with respect to such Mortgage
Instrument and such environmental indemnity agreement, in form and substance and
from counsel reasonably satisfactory to the Administrative Agent.
 
   Section 5.16                      Designation of Restricted and Unrestricted
Subsidiaries.


    Provide evidence that the board of directors of the Borrower have designated
a Restricted Subsidiary to be an Unrestricted Subsidiary; provided that such
designation may be made by an officer of the Company with respect to any
Subsidiary that is not a Material Domestic Subsidiary or a Material Foreign
Subsidiary; provided , further, that:


       (a)           Guaranty Obligations of the Borrower or any Restricted
Subsidiary in respect of any Indebtedness of the Subsidiary being so designated
shall be deemed to be an incurrence of Indebtedness by the Borrower or such
Restricted Subsidiary (or both, if applicable) at the time of such designation,
and such incurrence of Indebtedness would be permitted under Section 6.1 hereof;


       (b)           the aggregate Fair Market Value of all outstanding
investments owned by the Borrower and its Restricted Subsidiaries in the
Subsidiary being so designated (including any Guaranty Obligations of the
Borrower or any Restricted Subsidiary in respect of any Indebtedness of the
Subsidiary) shall be deemed to be an Investment made as of the time of such
designation and that such investment would be permitted under Section 6.5
hereof;


       (c)           such Subsidiary does not own any Capital Stock of, or hold
any Liens on any property of, the Borrower or any Restricted Subsidiary;


       (d)           the Subsidiary being so designated:


          (i) is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary of the Borrower
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to the Borrower or such Restricted Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Borrower;
 
 
112

--------------------------------------------------------------------------------

 
 
          (ii) is a Person with respect to which neither the Borrower nor any of
its Restricted Subsidiaries has any direct or indirect obligation (i) to
subscribe for additional Capital Stock or (ii) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and


          (iii) is not treated as a Restricted Subsidiary or have a similar
designation under any other Indebtedness.


       (e)           no Default or Event of Default would be in existence
following such designation; and


       (f)           the Credit Parties are in pro forma compliance with each of
the financial covenants set forth in Section 5.9.


    Any designation of a Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary shall be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the board of
directors or officer’s certificate, as applicable, giving effect to such
designation and an officer’s certificate certifying that such designation has
complied with the preceding conditions and was permitted by this Agreement.

ARTICLE VI


NEGATIVE COVENANTS
   
    The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, that:


   Section 6.1                      Indebtedness.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, contract, create, incur, assume or permit to exist
any Indebtedness, except:


        (a)    Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;
 
           (b)           Indebtedness of the Credit Parties and their
Subsidiaries existing as of the Closing Date as set forth on Schedule 6.1(b) and
any Permitted Refinancing thereof;


        (c)    Second Lien Indebtedness;


        (d)    Indebtedness of the Credit Parties and their Subsidiaries (other
than Excluded Subsidiaries) incurred or acquired after the Closing Date
consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing; and
(ii) the aggregate amount of such Indebtedness outstanding at any time shall not
exceed $30,000,000;
 
 
113

--------------------------------------------------------------------------------

 
 
           (e)           Additional Second Lien Indebtedness;
 
           (f)           Subordinated Delayed Draw Indebtedness;
 
           (g)           Indebtedness of a Person existing at the time such
Person becomes a Subsidiary of a Credit Party in a transaction permitted
hereunder in an aggregate principal amount not to exceed the greater of (i)
$40,000,000 and (ii) 2% of Consolidated Total Assets for all such Persons;
provided that any such Indebtedness was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of a Credit Party;
 
           (h)           Indebtedness in the form of a purchase price adjustment
or an earnout or similar payment obligation incurred in connection with a
Permitted Acquisition;


                               (i)    Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed the greater of (i) $75,000,000 and (ii) 5% of
Consolidated Total Assets as of any date of determination for the four quarter
period ending on such date at any one time outstanding;


                               (j)    Indebtedness of Joint Ventures in an
aggregate amount not to exceed the greater of (i) $75,000,000 and (ii) 5% of
Consolidated Total Assets as of any date of determination for the four quarter
period ending on such date at any one time outstanding;


                               (k)    unsecured Indebtedness incurred by the
Credit Parties and owed to any Credit Party; provided, however, that in the case
of such intercompany Indebtedness consisting of a loan or advance by a Credit
Party to another Credit Party, each such loan shall be evidenced by an
Intercompany Note payable to the Credit Party, which Intercompany Notes shall be
delivered and pledged to the Administrative Agent as part of the Collateral;

           (l)    Indebtedness and obligations owing under Bank Products entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;


                           (m)           Indebtedness of the Borrower consisting
of unsecured Guaranty Obligations in favor of the United States Environmental
Protection Agency which are incurred on behalf of Aerojet Rocketdyne in
connection with environmental remediation; provided, that such Guaranty
Obligations permitted under this subsection shall not at any time exceed
$120,000,000;


                           (n)           additional senior unsecured
Indebtedness or Subordinated Debt and/or Permitted Refinancing thereof of the
Credit Parties and their Subsidiaries (other than the Excluded Subsidiaries) not
otherwise covered by the subsections set forth above; provided that, after
giving pro forma effect to the incurrence of any such Indebtedness, the Borrower
shall be in compliance with the financial covenants set forth in Section 5.9.
 
 
114

--------------------------------------------------------------------------------

 

 
       (o)   Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.1 and any renewal, refinancing or extension of such Guaranty
Obligations to the extent such Indebtedness is permitted to be renewed,
refinanced or extended hereunder; provided that if the Indebtedness with respect
to which such Guaranty Obligations relate is unsecured, such Guaranty
Obligations shall also be unsecured.  For the avoidance of doubt, none of the
Credit Parties shall be permitted to incur Guaranty Obligations in respect of
Indebtedness of an Excluded Subsidiary.


   Section 6.2                      Liens.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, contract, create, incur, assume or permit to exist
any Lien with respect to any of their respective property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Permitted Liens.


   Section 6.3                      Nature of Business.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, alter the character of the business of the Credit
Parties and their Subsidiaries, taken as a whole, in any material respect from
that conducted as of the Closing Date.


   Section 6.4                      Consolidation, Merger, Sale or Purchase of
Assets, etc.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to:


       (a)   dissolve, liquidate or wind up its affairs, consolidate or merge
with another Person, or sell, transfer, lease or otherwise dispose of its
property or assets or agree to do so at a future time except the following,
without duplication, shall be expressly permitted:


          (i) Specified Sales;


          (ii) the disposition of property or assets as a result of a Recovery
Event;


          (iii) the sale, lease or transfer of property or assets from a Credit
Party to another Credit Party; provided that prior to or simultaneously with any
such sale, lease or transfer, all actions required by the Administrative Agent
shall be taken to insure the continued perfection and priority of the
Administrative Agent’s Liens on such property and assets;
 
 
115

--------------------------------------------------------------------------------

 
 
          (iv)           the consolidation, liquidation or merger of a Credit
Party into another Credit Party or any Subsidiary into a Credit Party; provided
that (A) prior to or simultaneously with any such consolidation, liquidation or
merger, all actions required by the Administrative Agent shall be taken to
insure the continued perfection and priority of the Administrative Agent’s Liens
on the property and assets of each such Credit Party and (B) if such
consolidation, liquidation or merger involves the Borrower, the Borrower shall
be the surviving entity;


          (v)           the dissolution, liquidation or winding up of a
Subsidiary that is not a Credit Party; provided that prior to or simultaneously
with any such dissolution, liquidation or winding up, all assets of such
Subsidiary (other than GDX Automotive SAS, Snappon SA or any other Foreign
Subsidiary that is not a Significant Subsidiary) are transferred to a Credit
Party or, to the extent required by law or binding contract, a creditor or
creditors thereof;


          (vi)          the termination of any Hedging Agreement permitted
pursuant to Section 6.1;
         

          (vii)        the Borrower and its Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable or other long-term receivables (A) which are overdue, or (B) which
the Borrower or such Subsidiary may reasonably determine are difficult or
uneconomic to collect but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);


          (viii)       the Borrower and its Subsidiaries may license its
patents, trade secrets, know-how and other intellectual property (the
“Technology”); provided that such license shall be assignable to the
Administrative Agent or any assignee of the Administrative Agent without the
consent of the licensee and no such license shall (A) transfer ownership of such
Technology to any other Person or (B) require the Borrower to pay any fees for
any such use;


          (ix)          the grant of certain rights pertaining to “Aggregates”
to (a) Granite Construction Company pursuant to the Agreement Granting Right to
Mine Aggregates dated November 18, 2004 (as amended, restated, supplemented or
otherwise modified, the “Granite Agreement”) or (b) to any other Person pursuant
to an agreement pertaining to such rights entered into by any of the Credit
Parties or  any of their Subsidiaries (other than an Excluded Subsidiary)
subsequent to the Closing Date;


          (x)           the sale of any Capital Stock or other equity interests
of any Excluded Subsidiary; provided that such sale shall be for Fair Market
Value;
 
 
116

--------------------------------------------------------------------------------

 
 
          (xi)           the sale, transfer or other disposition of any assets
that are obsolete, worn out or no longer useful in any Credit Party’s or
Subsidiary’s business;


          (xii)         Permitted Real Estate Exchanges;
   

          (xiii)        Permitted Real Estate Sales;


          (xiv)        Permitted Real Estate Transfers;


          (xv)         the contribution of assets that are not material to the
business of the Credit Parties (which may include the sale of such assets and
the corresponding contribution of the cash proceeds resulting from such sale) or
the contribution of real property of the Credit Parties to any Plan to meet the
minimum funding requirements of such Plan; and


          (xvi)        the sale, transfer, lease or other disposition of any
other assets, provided that the aggregate Net Cash Proceeds received from the
sale of all assets subject to this subsection which are not reinvested to
acquire assets to be used in such Person’s business in accordance with the terms
of Section 2.9(b)(ii) shall not exceed 10% of Consolidated Total Assets during
any twelve month period and 25% of Consolidated Total Assets during the term of
this Agreement; provided further that (A) no Default or Event of Default has
occurred and is continuing and (B) the Credit Parties are in pro forma
compliance with each of the financial covenants set forth in Section 5.9.


      provided, that, with respect to subsections (i), (ii), (vii), (viii) and
(xvi) above, at least 75% of the consideration received therefor by such Credit
Party or Subsidiary shall be in the form of cash or Cash Equivalents; and,
provided, further, that the non-cash portion of any such consideration shall be
in compliance with the provisions of Section 6.5 hereof; or
 
       (b)   purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, leases, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein), except for (i) transactions permitted pursuant to Section
6.4(a), (ii) Investments permitted pursuant to Section 6.5, (iii) Permitted
Acquisitions and (iv) the Rocketdyne Acquisition.


   Section 6.5                      Advances, Investments and Loans.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, lend money or extend credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any Person except for
Permitted Investments.
 
 
117

--------------------------------------------------------------------------------

 
 
   Section 6.6                      Transactions with Affiliates.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, enter into any transaction or series of transactions
(other than compensation, bonus and benefit arrangements for employees approved
by the board of directors of the Borrower, and reasonable and customary
directors’ fees, indemnification and similar arrangements and payments
thereunder), whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.


   Section 6.7                      Ownership of Subsidiaries.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, create, form or acquire any Subsidiaries, except for
(a) Material Domestic Subsidiaries which are joined as Additional Credit Parties
in accordance with the terms hereof, (b) Domestic Subsidiaries formed or
acquired as a Permitted Investment or otherwise approved by the Administrative
Agent and (c) Foreign Subsidiaries formed or acquired as a Permitted Investment
or otherwise approved by the Administrative Agent; provided that the Credit
Parties and their Subsidiaries may form or otherwise create any Excluded
Subsidiary so long as, prior to such formation or creation, if such Excluded
Subsidiary is a Joint Venture, then the Borrower’s partner in the Joint Venture
must not be an Affiliate of the Borrower and the Capital Stock owned by any Loan
Party in such Excluded Subsidiary shall be subject to a first-priority,
perfected Lien in favor of the Administrative Agent as required by Section 5.12.


   Section 6.8                        Fiscal Year; Organizational Documents;
Material Contracts; Accounting Policies.


       (a)   No Credit Party will, nor will they permit any of its Subsidiaries
(other than an Excluded Subsidiary) to, (i) change its fiscal year without the
prior written consent of the Administrative Agent, (ii) amend, modify or change
its articles of incorporation, certificate of designation (or corporate charter
or other similar organizational document), operating agreement, bylaws (or other
similar document) or other agreements related to its Capital Stock in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders, (iii) amend, modify, cancel or
terminate or fail to renew or extend (if renewable or extendable by its terms)
or permit the amendment, modification, cancellation or termination of any of its
Material Contracts in any respect materially adverse to the interests of the
Lenders without the prior written consent of the Required Lenders, or (iv)
without providing thirty days’ prior written notice to the Administrative Agent,
change its state of incorporation, organization or formation or have more than
one state of incorporation, organization or formation.
 
 
118

--------------------------------------------------------------------------------

 
 
       (b)   The Borrower shall not, nor shall it permit any of its Subsidiaries
(other than an Excluded Subsidiary) to make or permit to be made any change in
accounting policies affecting the presentation of financial statements or
reporting practices from those employed by it on the date hereof (other than
changes in government contract accounting and procedures); unless (i) such
change is required or permitted by GAAP and (ii) such change is disclosed to the
Lenders through the Administrative Agent or otherwise.
 
   Section 6.9                      Limitation on Restricted Actions and
Impediments to Foreclosure.


       (a)           The Credit Parties will not, nor will they permit any
Subsidiary (other than an Excluded Subsidiary) to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Person to (a) pay dividends or make
any other distributions to any Credit Party on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, (b) pay
any Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor or encumber its assets
to the extent required by the Credit Documents, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) applicable law and regulations, (iii) any document
or instrument governing Indebtedness incurred pursuant to Section 6.1(d);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (v) any such encumbrance or restriction
consisting of customary non-assignment provisions in leases or licenses
restricting leasehold interests or licenses, as applicable, entered into in the
ordinary course of business or (vi) with respect to an Excluded Subsidiary,
customary provisions in joint venture agreements and other similar agreements
that restrict the transfer of ownership interests in such joint venture or
provisions limiting the disposition or distribution of assets or property (other
than dividends on a pro rata basis based on ownership percentage), which
limitation is applicable only to the assets that are the subject of such
agreements.


       (b)           The Credit Parties will not, nor will they permit any
Subsidiary (other than an Excluded Subsidiary) to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of the Administrative Agent to foreclose on, or
exercise any other remedy with respect to, the Capital Stock of such Credit
Party, Subsidiary or Excluded Subsidiary that is pledged to the Administrative
Agent pursuant to a Security Document in accordance with the terms of the Credit
Documents, except for such encumbrances or restrictions existing under or by
reason of applicable law and regulations.
 
 
119

--------------------------------------------------------------------------------

 
 
   Section 6.10                      Restricted Payments.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except:


       (a) to make dividends payable solely in the same class of Capital Stock
of such Person,


       (b) to make dividends or other distributions payable to the Borrower
(directly or indirectly through its Subsidiaries),
 
       (c) subject to the terms of the Intercreditor Agreement, Second Lien
Indebtedness,


       (d) subject to the terms of the applicable Intercreditor Agreement,
Additional Second Lien Indebtedness,


       (e) subject to the subordination terms of such Subordinated Debt, (i) to
make  payments on such Subordinated Debt and (ii) so long as no Event of Default
has occurred and is continuing and no Default or Event of Default would result
therefrom, the Borrower and its Subsidiaries may refinance such Subordinated
Debt, in whole or in part, on the terms set forth in Section 6.1(n),


       (f) so long as no Event of Default has occurred and is continuing and no
Default or Event of Default would result therefrom, to pay earnout obligations
incurred as part of the consideration for a Permitted Acquisition,
 
       (g) so long as no Default or Event of Default has occurred and is
continuing and no Default or Event of Default would result therefrom, to
repurchase Capital Stock upon the termination of employment, death, permanent
disability or retirement of employees or management in an aggregate amount not
to exceed $2,000,000 annually,


       (h) the Borrower and its applicable Subsidiaries may consummate the
Rescission Offer with cash and/or Capital Stock,


       (i) consummate a Debt Repurchase of the 4.0625% Convertible Debentures,
the 2.25% Convertible Notes and the Subordinated Delayed Draw Indebtedness or
any refinancing thereof; provided that (A) there shall be no Revolving Loans
outstanding on the date of such Debt Repurchase, (B) the Borrower shall have at
least $25,000,000 of cash and Cash Equivalents on its consolidated balance sheet
after giving effect to such Debt Repurchase, and (C) if the Debt Repurchase is
funded with the incurrence of Indebtedness, then such Indebtedness shall have a
final maturity date no earlier than the date that is six months after the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time;
 
 
120

--------------------------------------------------------------------------------

 
 
       (j) in addition to the foregoing, the Borrower and its Subsidiaries may
make additional Restricted Payments (i) so long as First Lien Leverage Ratio is
less than or equal to 1.25 to 1.00, the sum of (x) $125,000,000 and (y) the
Available Amount and (ii) so long as First Lien Leverage Ratio is greater than
1.25 to 1.00, the sum of (x) $50,000,000 and (y) the Available Amount; provided,
that, such Restricted Payments will be allowed only to the extent that the
Credit Parties are in compliance with each of the financial covenants set forth
in Section 5.9 and the pro forma Leverage Ratio after giving effect to any such
Restricted Payment is not greater than the level which is 0.25x inside of the
then-applicable covenant;


       (k) to redeem, repurchase, retire or otherwise acquire Capital Stock
deemed to occur upon the exercise of stock options if such Capital Stock
represents a portion of the exercise price thereof; and


       (l) to repurchase any amount of Capital Stock resulting from the
conversion of the 4.0625% Convertible Debentures into equity so long as such
repurchases are funded with Additional Second Lien Indebtedness or permitted
Subordinated Indebtedness.


   Section 6.11                      Amendment of Subordinated Debt.


    The Credit Parties will not, nor will it permit any Subsidiary (other than
an Excluded Subsidiary) to, without the prior written consent of the Required
Lenders, amend, modify, waive or extend or permit the amendment, modification,
waiver or extension of any term of any document governing or relating to any
Subordinated Debt (including, without limitation, the Existing Subordinated
Notes) in a manner that is adverse to the interests of the Lenders.


   Section 6.12                      Sale Leasebacks.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any of their Subsidiaries has sold or transferred or is to sell or transfer to
any other Person (other than the Borrower or any of its Subsidiaries) or (b)
which the Borrower or any of its Subsidiaries intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to any Person (other than
the Borrower or any of its Subsidiaries) in connection with such lease, except
for (i) Sale and Leaseback Transactions to the extent that (x) the property
subject to such Sale and Leaseback Transaction was acquired after the Closing
Date and (y) such Sale and Leaseback Transaction is consummated within 270 days
of the acquisition of the property subject to such Sale and Leaseback
Transaction, (ii) Sale and Leaseback Transactions to the extent that the
property subject to such Sale and Leaseback Transaction is owned by a Subsidiary
that is not a Credit Party, (iii) additional Sale and Leaseback Transaction with
respect to properties owned by the Borrower as of the Closing Date and set forth
on Schedule 6.12 hereto so long as (w) no Default or Event of Default has
occurred and is continuing, (x) the Credit Parties are in pro forma compliance
with each of the financial covenants set forth in Section 5.9 and (y) the Net
Cash Proceeds are used to prepay the Loans pursuant to the terms of Section
2.9(b)(ii) and (z) the Borrower has received Fair Market Value for such property
(as determined by the Borrower in its reasonable business judgment) and (iv)
Sale and Leaseback Transactions as a result of a contribution of real property
to any Plan pursuant to Section 6.4(a)(xv).
 
 
121

--------------------------------------------------------------------------------

 
 
   Section 6.13                      No Further Negative Pledges.


    The Credit Parties will not, nor will they permit any Subsidiary (other than
an Excluded Subsidiary) to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (a) pursuant to this Credit Agreement and the
other Credit Documents and (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(d); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.


   Section 6.14                      Accounts.


    The Credit Parties and their Significant Subsidiaries (other than an
Excluded Subsidiary) will not maintain deposit and securities accounts (other
than pension accounts or trust accounts required by any Governmental Authority
that would prohibit the parties from entering into a control agreement with the
Administrative Agent) with Persons, other than the Administrative Agent, the
Lenders and other Persons that have entered into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, with respect to the accounts held with such Person, that contain an
aggregate balance at any time of more than $20,000,000.


ARTICLE VII


EVENTS OF DEFAULT


   Section 7.1                      Events of Default.


    An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


       (a)   Payment Default.  The Borrower shall fail to pay any principal on
any Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse any Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or the Borrower shall fail to pay any interest on any Loan or Note
or any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof and such failure shall continue unremedied for five (5) Business Days; or
any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations thereunder.
 
 
122

--------------------------------------------------------------------------------

 
 
       (b)   Misrepresentation.  Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Credit
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made.


       (c)   Covenant Default.  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.4, 5.7(a), 5.9 or Article VI hereof; (ii) any Credit
Party shall fail to perform, comply with or observe any term, covenant or
agreement applicable to it contained in Sections 5.1(a), 5.1(b), 5.2(b), 5.2(e)
or 5.7(b) and such breach or failure to comply is not cured within five (5) days
of its occurrence or (iii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not cured
within thirty (30) days of its occurrence.
 
       (d)   Debt Cross-Default.  Any Credit Party or any Subsidiary (other than
an Excluded Subsidiary) thereof shall (i) default in any payment of principal of
or interest on any Indebtedness (other than the Loans, Reimbursement Obligations
and the Guaranty) in a principal amount outstanding of at least $10,000,000 for
the Credit Parties and their Subsidiaries in the aggregate beyond any applicable
grace period (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranty)
in a principal amount outstanding of at least $10,000,000 in the aggregate for
the Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or (iii) breach or default any Hedging Agreement that is a Bank
Product (subject to any grace period therein).


       (e)           Bankruptcy Default.  (i) The Borrower, any of its
Restricted Subsidiaries that are Material Domestic Subsidiaries or any group of
Restricted Subsidiaries of the Borrower that, taken together, would constitute a
Material Domestic Subsidiary, pursuant to or within the meaning of any Debtor
Relief Laws: (A) commences a voluntary case,
 
 
123

--------------------------------------------------------------------------------

 
 
(B) consents to the entry of an order for relief against it in a voluntary case,
(C) makes a general assignment for the benefit of its creditors; or (D) admits
in writing its inability to pay its debts as they become due or otherwise admit
its insolvency or (ii) a court of competent jurisdiction enters an order or
decree under any Debtor Relief Law that: (A) is for relief against the Borrower,
any of its Restricted Subsidiaries that are Material Domestic Subsidiaries or
any Restricted Subsidiary of the Borrower that, taken together, would constitute
a Material Domestic Subsidiary, in an involuntary case; (B) appoints a receiver,
trustee, custodian, conservator or other similar official for the Borrower, any
of its Restricted Subsidiaries that are Material Domestic Subsidiaries or any
Restricted Subsidiaries of the Borrower that, taken together, would constitute a
Material Domestic Subsidiary, or for all or substantially all of the properties
of the Borrower, any of its Restricted Subsidiaries that are Material Domestic
Subsidiaries or any Restricted Subsidiaries of the Borrower that, taken
together, would constitute a Material Domestic Subsidiary or (C) orders the
liquidation of the Borrower, any of its Restricted Subsidiaries that are
Material Domestic Subsidiaries or any Restricted Subsidiary of the Borrower,
that, taken together, would constitute a Material Domestic Subsidiary, and, in
each case, the order or decree remains unstayed and in effect for 60 consecutive
days.


       (f)            Judgment Default.  One or more judgments, orders, decrees
or arbitration awards shall be entered against the Credit Parties or any of
their Subsidiaries (other than an Excluded Subsidiary) involving in the
aggregate a liability (to the extent not paid when due or covered by insurance)
of (i) with respect to the Snappon Judgments, $10,000,000 or more, (ii) with
respect to the GDX Automotive SAS Judgments, $10,000,000 or more and (iii) with
respect to all other  judgments, orders, decrees or arbitration awards,
$5,000,000 or more, and all such judgments, orders, decrees or arbitration
awards identified in clauses (i), (ii)  and (iii) above shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof.


       (g)   ERISA Default.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Borrower, any of its Subsidiaries or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
Trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect.

 
                           (h)   Change of Control.  A Change of Control shall
have occurred.
      
 
124

--------------------------------------------------------------------------------

 
 
       (i)   Failure of Credit Documents.  This Credit Agreement (including the
Guaranty) or any other Credit Document or any provision hereof or thereof shall
cease to be in full force and effect (other than in accordance with its terms)
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers and privileges purported to be created thereby, or any
Credit Party or any Person acting by or on behalf of any Credit Party shall (i)
deny or disaffirm any Credit Party’s obligations under this Credit Agreement or
any other Credit Document or (ii) assert the invalidity or lack of perfection or
priority of any Lien granted to the Administrative Agent pursuant to the
Security Documents.


   Section 7.2                      Acceleration; Remedies.


    Upon the occurrence and during the continuation of an Event of Default,
then, and in any such event, (a) if such event is a Bankruptcy Event (other than
a Subsidiary that is not a Significant Subsidiary), automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and the Borrower shall
immediately pay to the Administrative Agent cash collateral as security for the
Revolving LOC Obligations for subsequent drawings under then outstanding
Revolving Letters of Credit in an amount equal to the maximum amount which may
be drawn under such Letters of Credit then outstanding, and (b) if such event is
any other Event of Default, subject to the terms of Section 8.5, with the
written consent of the Required Lenders, the Administrative Agent may, or upon
the written request of the Required Lenders, the Administrative Agent shall,
take any or all of the following actions:  (i) by notice to the Borrower declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; (ii) by notice of default to the Borrower declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Credit Agreement and the Notes to be due and payable forthwith and direct the
Borrower to pay to the Administrative Agent cash collateral as security for the
Revolving LOC Obligations for subsequent drawings under then outstanding
Revolving Letters of Credit in an amount equal to the maximum amount of which
may be drawn under such Letters of Credit then outstanding, whereupon the same
shall immediately become due and payable; and/or (iii) exercise on behalf of the
Lenders all of its other rights and remedies under this Credit Agreement, the
other Credit Documents and applicable law.  Except as expressly provided above
in this Section 7.2, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Credit Parties


ARTICLE VIII


THE ADMINISTRATIVE AGENT


   Section 8.1                      Appointment and Authority.


    Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  
 
 
125

--------------------------------------------------------------------------------

 
 
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


   Section 8.2                      Nature of Duties.


    Anything herein to the contrary notwithstanding, neither the Bookrunners,
Arrangers nor any other agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
 
    The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


   Section 8.3                      Exculpatory Provisions.


    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:


       (a)           shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
 
 
126

--------------------------------------------------------------------------------

 
 
       (b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


       (c)           shall not, except as expressly set forth herein and in the
other Credit Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender or an Issuing Lender.


    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
   Section 8.4                      Reliance by Administrative Agent.


    The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
127

--------------------------------------------------------------------------------

 
 
   Section 8.5                      Notice of Default.


    The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.


   Section 8.6                      Non-Reliance on Administrative Agent and
Other Lenders.


    Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
 
   Section 8.7                      Indemnification.


    The Lenders agree to indemnify the Administrative Agent, the Issuing Lender,
and the Swingline Lender in its capacity hereunder and their Affiliates and
their respective officers, directors, agents and employees (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective  Commitment Percentages in
effect on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Credit Party Obligations) be imposed on, incurred
by or asserted against any such indemnitee in any way relating to or arising out
of any Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction.  The agreements in this Section
shall survive the termination of this Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.
 
 
128

--------------------------------------------------------------------------------

 
 
   Section 8.8                      Administrative Agent in Its Individual
Capacity.


    The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


   Section 8.9                      Successor Administrative Agent.


    The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, or an Affiliate of any
such bank.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any Collateral held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 9.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
 
129

--------------------------------------------------------------------------------

 
 
    Any resignation by Wells Fargo, as Administrative Agent pursuant to this
Section, shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


   Section  8.10                      Collateral and Guaranty Matters.


       (a)           The Lenders and any Bank Product Provider irrevocably
authorize and direct the Administrative Agent:


          (i)           to release any Lien on any Collateral granted to or held
by the Administrative Agent under any Credit Document (i) upon termination of
the Revolving Commitments and payment in full of all Credit Party Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is transferred or to be
transferred as part of or in connection with any sale or other disposition
permitted under Section 6.4 or otherwise pursuant to this Credit Agreement, or
(iii) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders;


          (ii)           to subordinate any Lien on any Collateral granted to or
held by the Administrative Agent under any Credit Document to the holder of any
Lien on such Collateral that is permitted by Section 6.2; and


          (iii)           to release any Guarantor from its obligations under
the applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder, including, without limitation, the release of
any Excluded Subsidiary as a Guarantor in accordance with the terms of Section
5.10.


       (b)           In connection with a termination or release pursuant to
this Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrower’s expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
 
 
130

--------------------------------------------------------------------------------

 
 
   Section 8.11                      Bank Products.


    Except as otherwise provided herein, no Bank Product Provider that obtains
the benefits of Sections 2.13 and 7.2, any Guaranty or any Collateral by virtue
of the provisions hereof or of any Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents.  The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Credit Party Obligations arising under Bank Products
unless the Administrative Agent has received written notice (including, without
limitation, a Bank Product Provider Notice) of such Credit Party Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Bank Product Provider.

ARTICLE IX


MISCELLANEOUS


   Section 9.1                      Amendments, Waivers and Release of
Collateral.


    Neither this Credit Agreement, nor any of the Notes, nor any of the other
Credit Documents, nor any terms hereof or thereof may be amended, supplemented,
waived or modified except in accordance with the provisions of this Section nor
may the Borrower or any Guarantor be released except in accordance with the
provisions of this Section 9.1.  The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower or any other Credit Party written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower or any other Credit Party hereunder or thereunder (it being
understood that the Guarantor’s consent shall not be required for any amendment
to any Credit Document other than amendments to Article X of this Credit
Agreement) or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Credit Agreement
or the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
waiver, supplement, modification or release shall:


       (i) reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.11(a) which
shall be determined by a vote of the Required Lenders) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; provided that, it is understood and agreed
that no waiver, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.9(b), nor any amendment of Section 2.9(b) or the
definitions of Asset Disposition, Debt Issuance or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note; or
 
 
131

--------------------------------------------------------------------------------

 
 
       (ii) amend, modify or waive any provision of this Section 9.1 or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or


       (iii) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or


       (iv) release the Borrower or all or substantially all of the Guarantors
from their respective obligations hereunder or under the Guaranty, without the
written consent of all of the Lenders and Bank Product Providers (but only to
the extent any such Bank Product Provider has previously provided, to the extent
required by the terms of this Agreement, a Bank Product Provider Notice to the
Administrative Agent); or


       (v) release all or substantially all of the Collateral without the
written consent of all of the Lenders and Bank Product Providers (but only to
the extent any such Bank Product Provider has previously provided, to the extent
required by the terms of this Agreement, a Bank Product Provider Notice to the
Administrative Agent); provided that the Administrative Agent may release any
Collateral permitted to be released pursuant to the terms of this Agreement or
the Security Documents; or


       (vi) subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or


       (vii) permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.2(a); or


       (viii) permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents; or


       (ix) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or


       (x) amend, modify or waive (A) the order in which Credit Party
Obligations are paid or (B) the pro rata sharing of payments by and among the
Lenders, in each case in accordance with Section 2.9(b) or 9.7(b) without the
written consent of each Lender directly affected thereby; provided that,
notwithstanding the foregoing, such order or treatment may be modified without
the consent of each Lender directly affected thereby (but with the consent of
the Required Lenders) to permit additional extensions of credit constituting (A)
term loans to share ratably with the Term Loan in the application of repayment
or prepayments pursuant to Section 2.9 or 2.13 with the consent of the Required
Lenders, or (B) revolving loans to share ratably with the Revolving Loans in the
application of repayments or repayments pursuant to Section 2.9 or Section 2.13
with the consent of the Required Lenders; or
 
 
132

--------------------------------------------------------------------------------

 
 
       (xi) amend or modify the definition of Credit Party Obligations to delete
or exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby; provided that, notwithstanding
the foregoing, such order may be modified without the consent of each Secured
Party directly affected thereby to permit additional extensions of credit
approved by the Required Lenders to share ratably with the Credit Party
Obligations; or


       (xii) amend the definitions of “Hedging Agreement,” “Bank Product,” or
“Bank Product Provider” without the consent of any Bank Product Provider that
would be adversely affected thereby.


    provided, further, that no amendment, waiver or consent affecting the rights
or duties of the Administrative Agent, any Issuing Lender or the Swingline
Lender under any Credit Document shall in any event be effective, unless in
writing and signed by the Administrative Agent, such Issuing Lender and/or the
Swingline Lender, as applicable, in addition to the Lenders required hereinabove
to take such action.


    Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.


    Notwithstanding any of the foregoing to the contrary, the consent of the
Credit Parties shall not be required for any amendment, modification or waiver
of the provisions of Article VIII (other than the provisions of Section 8.9);
provided, however, that the Administrative Agent will provide written notice to
the Borrower of any such amendment, modification or waiver.


    Notwithstanding any of the foregoing to the contrary, the Borrower may, from
time to time, request an increase in the Revolving LOC Committed Amount.  In
connection with any such amendment, neither the consent of the Credit Parties
(other than the Borrower) nor the consent of the Required Lenders shall be
required to increase the Revolving LOC Committed Amount; provided, however, that
(i) the consent of the Issuing Lender shall be required, (ii) the aggregate
principal amount of the Revolving LOC Committed Amount shall not exceed
$150,000,000 and (iii) the Issuing Lender will provide written notice to the
Administrative Agent and the Required Lenders of any such amendment,
modification or waiver.
 
    Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (z) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.
 
 
133

--------------------------------------------------------------------------------

 
 
    In addition, notwithstanding anything to the contrary herein the Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all of the Lenders of any
class to make one or more amendments or modifications to (a) allow the maturity
and scheduled amortization of the Loans and/or Commitments of the Accepting
Lenders (as defined below) to be extended and (b) increase the Applicable
Percentages, the Revolving Commitment Fees and/or the Revolving LOC Commitment
Fees set forth in the Commitment Percentage payable with respect to the Loans
and Commitments of the Accepting Lenders (“Permitted Amendments”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective.  Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made.  The Borrower, each Credit Party and each Accepting Lender shall
execute and deliver to the Administrative Agent an agreement containing the
terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Credit Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made.


   Section 9.2                      Notices.


    Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein or by electronic mail or (c) the day following the day on
which the same has been delivered prepaid to a reputable national overnight air
courier service, in each case, addressed as follows in the case of the Borrower,
the other Credit Parties and the Administrative Agent, and in the case of the
Lenders, as set forth in such Lender’s Administrative Questionnaire or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:
 
 
134

--------------------------------------------------------------------------------

 
 

 The Borrower
and the other
Credit Parties:
GenCorp Inc.
P.O. Box 537012
Sacramento, CA 95813-7012
Attention: Chief Financial Officer
Telephone: (916) 355-2361
Telecopier: (916) 351-8668
 
 With a copy to: Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention: Jeffrey Spindler
Telephone: (212) 451-2307
Telecopier: (212) 451-2222

 

 The Administrative
Agent:
 Wells Fargo Bank, National Association, as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention: Rufus Kearney
Telephone: 704-590-2730
Telecopier: 704-590-2790
 
 With a copy to: King & Spalding LLP
100 N. Tryon Street
Suite 3900
Charlotte, NC 28202
Attention: Justin M. Riess
Telephone: (704) 503-2598

 
    provided, that notices given by the Borrower pursuant to Section 2.1 or
Section 2.12 hereof shall be effective only upon receipt thereof by the
Administrative Agent.


    Notices to a Lender shall be delivered to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.


   Section 9.3                      No Waiver; Cumulative Remedies.


    No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
 
135

--------------------------------------------------------------------------------

 
 
   Section 9.4                      Survival of Representations and Warranties.


    All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.


   Section 9.5                      Payment of Expenses and Taxes; Indemnity.


       (a)           Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), and shall pay all reasonable fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender and the Swingline Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or Swingline Loan or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender, any Issuing Lender or the Swingline Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender, any Issuing Lender or the Swingline Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
       (b)           Indemnification by the Credit Parties.  The Credit Parties
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, the Issuing Lender and the Swingline Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party or any Unrestricted Subsidiary arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby,
 
 
136

--------------------------------------------------------------------------------

 
 
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Materials of Environmental
Concern on or from any property owned or operated by any Credit Party or any of
its Subsidiaries or Unrestricted Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries or Unrestricted Subsidiaries, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party or any Unrestricted Subsidiaries, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.


                   (c)           Reimbursement by Lenders.  To the extent that
the Credit Parties for any reason fail to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Lender, Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), any Issuing
Lender, Swingline Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any Issuing Lender or
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Lender or Swingline Lender in connection with such capacity.


       (d)           Waiver of Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, none of the Credit Parties shall assert, and
each of the Credit Parties hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.
 
 
137

--------------------------------------------------------------------------------

 
 
       (e)           Payments.  All amounts due under this Section shall be
payable promptly/not later than five (5) days after demand therefor.
 
       (f)           Survival.  The agreements contained in this Section shall
survive the resignation of the Administrative Agent, the Swingline Lender and
the Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of the Credit Party
Obligations.


   Section 9.6                      Successors and Assigns; Participations;
Purchasing Lenders.


       (a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


       (b)           Assignments by Lenders.  Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


          (i)           Minimum Amounts.


             (A)           in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or contemporaneous assignments to related Approved Funds that equal at least
the amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
 
 
138

--------------------------------------------------------------------------------

 
 
             (B)           in any case not described in paragraph (b)(i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a revolving facility, or $1,000,000, in the case
of any assignment in respect of the Term Loan or any other term facility, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).


          (ii)           Proportionate Amounts.  Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Tranches on a non-pro rata basis.


          (iii)           Required Consents.  No consent shall be required for
any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:
 
             (A)           the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof; and


             (B)           the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) a Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.


             (C)           the consent of the Issuing Lender and Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of a Revolving Commitment.
 
 
139

--------------------------------------------------------------------------------

 
 
          (iv)           Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


          (v)           No Assignment to Certain Persons.  No such assignment
shall be made to (A) any Credit Party or any Credit Party’s Affiliates or
Subsidiaries or Unrestricted Subsidiaries or (B) any Defaulting Lender or any of
its Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).


          (vi)           No Assignment to Natural Persons.  No such assignment
shall be made to a natural person.


          (vii)           Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Commitment Percentage.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
       Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
 
140

--------------------------------------------------------------------------------

 
 
       (c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


       (d)           Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries or Unrestricted Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders, Issuing Lender
and Swingline Lender shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.


    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
141

--------------------------------------------------------------------------------

 
 
       (e)           Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Sections 2.17 and 2.19 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.19 as though it were a Lender.


       (f)   Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


   Section 9.7                      Right of Set-off; Sharing of Payments.


       (a)           If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or
such Issuing Lender, irrespective of whether or not such Lender or such Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Credit Party Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates may have.  Each
Lender and each Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
 
142

--------------------------------------------------------------------------------

 
 
       (b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


          (i)           if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
 
          (ii)           the provisions of this paragraph shall not be construed
to apply to (A)any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary or Unrestricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply).


       (c)Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


   Section 9.8                      Table of Contents and Section Headings.


    The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.


   Section 9.9                      Counterparts.


       (a)           Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Subject to the provisions set forth in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
143

--------------------------------------------------------------------------------

 
 
       (b)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


   Section 9.10                      Integration; Effectiveness; Continuing
Agreement.


       (a)           This Credit Agreement, together with the other Credit
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Credit Agreement and those of any other Credit Document, the
provisions of this Credit Agreement shall control; provided that the inclusion
of supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement.  Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.


       (b)           This Credit Agreement shall become effective at such time
when all of the conditions set forth in Section 4.1 have been satisfied or
waived by the Lenders and it shall have been executed by the Borrower, the
Guarantors and the Administrative Agent, and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Credit Agreement shall be
binding upon and inure to the benefit of the Borrower, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
permitted assigns.
 
       (c)           This Credit Agreement shall be a continuing agreement and
shall remain in full force and effect until all Loans, Revolving LOC
Obligations, interest, fees and other Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.
 
 
144

--------------------------------------------------------------------------------

 
 
   Section 9.11                      Severability.


    Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


   Section 9.12                      Governing Law.


    This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.


   Section 9.13                      Consent to Jurisdiction and Service of
Process.


       (a)   Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York in the Borough
of Manhattan and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New
York sitting State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.


       (b)   Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.


       (c)           Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
 
145

--------------------------------------------------------------------------------

 
 
           Section 9.14                      Confidentiality.


    Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, trustees, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document or Bank Product or any action or
proceeding relating to this Agreement, any other Credit Document or Bank Product
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) (i)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (ii) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Borrower, (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to any credit insurance provider relating to the Borrower and its
obligations.


    For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
146

--------------------------------------------------------------------------------

 
 
   Section 9.15                      Acknowledgments.


    The Borrower and the other Credit Parties each hereby acknowledges that:


       (a)   it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


       (b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


       (c)   no joint venture exists among the Lenders or among the Borrower or
the other Credit Parties and the Lenders.


   Section 9.16                      Waivers of Jury Trial; Waiver of
Consequential Damages.


    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


   Section 9.17                      Patriot Act Notice.


    Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.


   Section 9.18                      Resolution of Drafting Ambiguities.


    Each Credit Party acknowledges and agrees that it was represented by counsel
in connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.
 
 
147

--------------------------------------------------------------------------------

 
 
   Section 9.19                      Continuing Agreement.


    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.


   Section 9.20                      Press Releases and Related Matters.


    The Credit Parties and their Affiliates agree that they will not in the
future issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.  The Credit Parties consent to
the publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.


   Section 9.21                      Appointment of Borrower.


    Each of the Guarantors hereby appoints the Borrower to act as its agent for
all purposes under this Agreement and agrees that (a) the Borrower may execute
such documents on behalf of such Guarantor as the Borrower deems appropriate in
its sole discretion and each Guarantor shall be obligated by all of the terms of
any such document executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent or the Lender to the Borrower shall be
deemed delivered to each Guarantor and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Borrower on behalf of each Guarantor.
 
 
148

--------------------------------------------------------------------------------

 
 
   Section 9.22                      No Advisory or Fiduciary Responsibility.


    In connection with all aspects of each Transaction, each of the Credit
Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, WFS and the Lenders,
on the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent, WFS and the Lenders, in
each case, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor WFS nor any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Credit Party with
respect to any of the Transactions or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Credit Document (irrespective of whether the Administrative Agent or WFS
or any Lender has advised or is currently advising any Credit Party or any of
its Affiliates on other matters) and neither the Administrative Agent nor WFS
nor any Lender has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent, WFS and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their Affiliates, and neither the Administrative Agent nor WFS nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent,
WFS and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the Transactions
(including any amendment, waiver or other modification hereof or of any other
Credit Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Credit Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, WFS or the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.


   Section 9.23                      Amendment and Restatement.


    This Agreement is intended to amend and restate the Existing Credit
Agreement, without novation, with the Revolving Commitments set forth herein and
the Lenders party hereto.  All Existing Letters of Credit shall be Letters of
Credit outstanding hereunder.  The Credit Parties hereby ratify, affirm and
acknowledge all of their obligations in respect of the Existing Credit Agreement
and the related documents and agreements delivered by them thereunder, including
all outstanding Existing Letters of Credit and the related LOC
Documents.  Without limiting the foregoing, all Collateral under the Existing
Credit Agreement shall be Collateral hereunder and continue to secure the
Obligations.  The Lenders hereby agree that the commitments with respect to the
Existing Credit Agreement are amended and restated to be the Revolving
Commitments of this Agreement and hereby waive, on the Closing Date only, any
pro rata payment provisions of this Agreement to the extent any such payments
are required to repay any obligations owing to any lender under the Existing
Credit Agreement that will not continue as a Lender under this Agreement.
 
 
149

--------------------------------------------------------------------------------

 
 
   Section 9.24                     Judgment Currency.

    If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or such
Lender in such currency, the Administrative Agent or such Lender agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).


ARTICLE X


GUARANTY


   Section 10.1                      The Guaranty.


    In order to induce the Lenders to enter into this Credit Agreement and any
Bank Product Provider to enter into any Bank Product and to extend credit
hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any Bank
Product, each of the Guarantors hereby agrees with the Administrative Agent, the
Lenders and the Bank Product Providers as follows:  each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all indebtedness of the
Borrower to the Administrative Agent, the Lenders and the Bank Product
Providers.  If any or all of the indebtedness becomes due and payable hereunder
or under any Bank Product, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Secured Parties or their
respective order, or demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Secured Parties in collecting
any of the Credit Party Obligations.  The word “indebtedness” is used in this
Article X in its most comprehensive sense and means any and all advances, debts,
obligations and liabilities of the Borrower arising in connection with this
Credit Agreement, the other Credit Documents or any Bank Product, including
specifically all Credit Party Obligations, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
 
 
150

--------------------------------------------------------------------------------

 
 
    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Bankruptcy Laws).
 
   Section 10.2                      Bankruptcy.


    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Secured Parties whether or not due or payable
by the Borrower upon the occurrence of any of the events specified in
Section 7.1(e), and unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent for the account of the Secured Parties,
or order, on demand, in lawful money of the United States.  Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Secured Party, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.


   Section 10.3                      Nature of Liability.


    The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking
(except to the extent received and applied to the reduction by payment of the
Credit Party Obligations)or maximum liability of a guarantor or of any other
party as to the Credit Party Obligations of the Borrower, or (c) any payment on
or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent or any Secured
Party on the Credit Party Obligations which the Administrative Agent or such
Secured Party repays the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.


   Section 10.4                      Independent Obligation.


    The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
 
 
151

--------------------------------------------------------------------------------

 
 
   Section 10.5                      Authorization.


    Each of the Guarantors authorizes the Administrative Agent and each Secured
Party without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Guarantor or any other party for the payment of this Guaranty or the Credit
Party Obligations and exchange, enforce waive and release any such security, (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine, (d)
release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.


   Section 10.6                      Reliance.


    It is not necessary for the Administrative Agent or any Secured Party to
inquire into the capacity or powers of the Borrower or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Credit Party Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.
 
   Section 10.7                      Waiver.


       (a)   Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or any Secured Party to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s or any Secured
Party’s power whatsoever.  Each of the Guarantors waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the unenforceability of the Credit Party Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Credit Party
Obligations.  The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Borrower or any other party, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Credit Party Obligations have been paid in full and the Commitments have been
terminated.  Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
 
 
152

--------------------------------------------------------------------------------

 
 
       (b)   Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.


       (c)   Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of any Secured Party against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower owing to such Secured
Party (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full and the
Commitments have been terminated.  Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent or any Secured Party now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Secured Parties to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments have
been terminated.


   Section 10.8                      Limitation on Enforcement.


    The Secured Parties agree that this Guaranty may be enforced only by the
action of the Administrative Agent acting upon the instructions of the Required
Lenders and that no Secured Party shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Secured Parties under the terms of this Credit Agreement and under any
Bank Product.  The Secured Parties further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.

   Section 10.9                      Confirmation of Payment.


    The Administrative Agent and the Lenders will, upon request after payment of
the indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.
   
 
153

--------------------------------------------------------------------------------

 
 
   Section 10.10                   Keepwell.


    Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds and other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty and the other Credit Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.10 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.10, or otherwise under this Article X, voidable under
Debtor Relief Laws and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 10.10 shall remain in full force and
effect until all of the Guaranteed Obligations and all the obligations of the
Guarantors shall have been paid in full in cash and the Commitments
terminated.  Each Qualified ECP Guarantor intends that this Section 10.10
constitute, and this Section 10.10 shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
154

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.
 
BORROWER:                                                                   
GENCORP INC.,
a Delaware corporation
 
By:        /s/  Kathleen E. Redd                                             
Name:  Kathleen E. Redd
Title:    Vice President, Chief Financial Officer &
 Assistant Secretary


GUARANTORS:                                                                
AEROJET ROCKETDYNE, INC.,
an Ohio corporation
 
By:       /s/ Warren M. Boley,
Jr.                                               
Name:  Warren M. Boley, Jr.
Title:    President


AEROJET ROCKETDYNE OF DE, INC.,
a Delaware corporation
 
By:        /s/ Warren M. Boley,
Jr.                                               
Name:  Warren M. Boley, Jr.
Title:    President


ARDE, INC.,
a New Jersey corporation
 
By:       /s/ Warren M. Boley,
Jr.                                                
Name:  Warren M. Boley, Jr.
Title:    President


ARDE-BARINCO, INC.,
a New Jersey corporation


By:        /s/ Warren M. Boley,
Jr.                                               
Name:   Warren M. Boley, Jr.
Title:    President


 
155

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT
AND LENDERS:                                                               
  WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and as a Lender




By:      /s/ Randy
Bungal                                                        
Name: Randy Bungal
Title:  Vice President


 
156

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as a Lender




By:      /s/ David
Simpson                                                          
Name: David Simpson
Title:  Vice President

 
157

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:      /s/ Matthew D.
Murray                                                          
Name: Matthew D. Murray
Title: Vice President

 
158

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender




By:      /s/ M. Tyler
Buckland                                                          
Name: M. Tyler Buckland
Title: SVP

 
159

--------------------------------------------------------------------------------

 

UNION BANK, N.A.,
as a Lender




By:      /s/ Peter C.
Thompson                                                           
Name: Peter C. Thompson
Title: Vice President

 
160

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,
as a Lender




By:      /s/ Michael
King                                                          
Name: Michael King
Title: Authorized Signatory

 
161

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender




By:      /s/ Steven M.
Hamil                                                          
Name: Steven M. Hamil
Title: Senior Vice President

 
162

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
as a Lender




By:      /s/ Paul Wood                                                          
Name: Paul Wood
Title: Vice President

 
163

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender




By:      /s/ Alex
Rogin                                                          
Name: Alex Rogin
Title: Vice President

 
164

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,
as a Lender




By:       /s/ Jennifer
Velez                                                         
Name: Jennifer Velez
Title: Vice President

 
165

--------------------------------------------------------------------------------

 

MANUFACTURERS BANK, as a Lender




By:      /s/ Dirk
Price                                                          
Name: Dirk Price
Title: Vice President

 
166

--------------------------------------------------------------------------------

 

Schedule 1.1(a)


[FORM OF]
ACCOUNT DESIGNATION LETTER


________ __, ____
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790




Ladies and Gentlemen:


This Account Designation Letter is delivered to you by GenCorp Inc., a Delaware
corporation (the “Borrower”), under the Third Amended and Restated Credit
Agreement, dated as of May 30, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrower, the Material Domestic Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the lenders from time to time party thereto
(the “Lenders”), and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


[______________________]
ABA Routing Number [_______]
Account #[__________]


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.


This Account Designation Letter may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
167

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
as of the day and year first above written.


                GENCORP INC.,
a Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      


 
168

--------------------------------------------------------------------------------

 

Schedule 1.1(b)
 
Investments
 
Unified Nexsys - In January 2013, Aerojet Rocketdyne, Inc. (formerly
Aerojet-General Corporation) purchased 2,272,727 shares of Series A Preferred
Stock and 454,545 shares of common stock from Unified Nexsys, Inc. representing
an approximate 27% interest in Unified Nexsys.

 
169

--------------------------------------------------------------------------------

 

Schedule 1.1(c)
 
Liens
 
1.  
Those certain liens contained in that certain master settlement agreement and
release by and between American States Water Company, Southern California Water
Company, Aerojet General Corporation and Cordova Chemical Company dated October,
2004.



2.  
Those Liens and other encumbrances contained in that certain Agreement Granting
Right to Mine Aggregates by and between Aerojet Rocketdyne, Inc. and Granite
Construction Company dated on or about November 19, 2004, as amended from time
to time.



3.  
Those liens if any under the 1989 Partial Consent Decree (PCD) requiring Aerojet
to conduct a Remedial Investigation Feasibility Study of a portion of Aerojet's
Sacramento Site, as amended from time to time.



4.  
Security Deposit by Aerojet Rocketdyne, Inc. in the amount of $29,564 with
respect to the lease of Aerojet’s former Washington DC office at 1150
Connecticut Avenue, Suite 1025.

 
5.  
Security Deposit in the amount of $4,360 relating to the Aerojet lease for the
premises located at Building A-15, Freeport Center, Clearfield, Utah 84016.



6.  
Security Deposit in the amount of $143,433 relating to the Aerojet lease for the
premises located at 2929 E 54th Street, Vernon, CA 90058.



7.  
Security Deposit in the amount of $10,000 relating to the Aerojet lease for the
premises located at 160 Blue Ravine Road, Folsom, CA 95630.



8.  
Security Deposit in the amount of $152,899 relating to the Aerojet lease for the
premises located at 1180 Iron Point Road, Folsom, CA 95630.



9.  
Security Deposit in the amount of $88,404 relating to the Aerojet lease for the
premises located at 755 N. Nash Street, El Segundo, CA 90245.



10.  
Security Deposit in the amount of $50,591 relating to the Aerojet lease for the
premises located at 1300 Wilson Blvd, Suite 1000, Arlington, VA 22209-2307.



11.  
Security Deposit in the amount of $8,910 relating to Aerojet’s use of
Centerpoint Energy Gas Transmission transportation services.



12.  
Please see chart below.



 
170

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File
Date and Number
Related Filings
AEROJET-GENERAL CORPORATION
Wachovia Bank, National Association , As Administrative Agent
 
all Purchased Assets sold pursuant to Asset Purchase Agreement
5/6/2014
OH
Secretary of State
12/8/2004
#OH00084338732
Amendment 12/1/05; Amendment 2/15/06; Amendment 11/20/06; Continuation 8/17/09
AEROJET-GENERAL CORPORATION
Wachovia Bank, National Association , As Administrative Agent
 
BLANKET LIEN
5/6/2014
OH
Secretary of State
6/22/2007
#OH00116536579
Continuation 2/17/12
AEROJET-GENERAL CORPORATION
General Electric Capital Corporation
 
equipment
5/6/2014
OH
Secretary of State
9/26/2007
#OH00119493419
Amendment 6/30/12; Continuation 6/30/12
AEROJET-GENERAL CORPORATION
De Lage Landen Financial Services. Inc.
 
equipment
5/6/2014
OH
Secretary of State
10/17/2008
#OH00130300851
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
5/21/2009
#OH00134829299
Amendment 11/30/09
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
9/3/2009
#OH00136996820
Amendment 11/30/09

 
 
171

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
12/14/2009
#OH00139008890
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
12/14/2009
#OH00139008901
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
1/7/2010
#OH00139521787
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
1/18/2010
#OH00139731489
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
1/18/2010
#OH00139731590
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
2/4/2010
#OH00140098579
 

 
 
172

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET-GENERAL CORPORATION
First American Commercial Bancorp, Inc.
 
equipment
5/6/2014
OH
Secretary of State
3/1/2010
#OH00140524170
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
3/9/2010
#OH00140671545
 
AEROJET - GENERAL CORPORATION
Umpqua Bank
 
equipment
5/6/2014
OH
Secretary of State
4/5/2010
#OH00141261830
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
4/7/2010
#OH00141300096
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
4/20/2010
#OH00141586272
 
AEROJET-GENERAL CORP.
Commonwealth Capital Corp.
 
equipment
5/6/2014
OH
Secretary of State
6/18/2010
#OH00143044397
 

 
 
173

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET ROCKETYNE, INC..
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
10/11/2010
#OH00145456493
Assignment 10/12/10; Amendment 9/24/13; Amendment 10/7/13
AEROJET ROCKETYNE, INC..
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
11/10/2010
#OH00146159393
Assignment 1/21/11; Amendment 9/24/13; Amendment 10/7/13
AEROJET-GENERAL CORPORATION and GENCORP, INC.
Prime Alliance Bank
 
equipment
5/6/2014
OH
Secretary of State
1/10/2011
#OH00147474746
Assignment 2/1/11
AEROJET-GENERAL CORPORATION and GENCORP, INC.
Prime Alliance Bank
 
equipment
5/6/2014
OH
Secretary of State
1/10/2011
#OH00147475081
Assignment 2/1/11
AEROJET-GENERAL CORPORATION and GENCORP, INC..
Prime Alliance Bank
 
equipment
5/6/2014
OH
Secretary of State
1/10/2011
#OH00147475314
Assignment 2/1/11
AEROJET-GENERAL CORPORATION and GENCORP, INC.
Prime Alliance Bank
 
equipment
5/6/2014
OH
Secretary of State
1/10/2011
#OH00147475647
Assignment 2/1/11

 
 
174

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET-GENERAL CORPORATION
Umpqua Bank, Assignee of Snider Leasing Corp., as Lessor
 
equipment
5/6/2014
OH
Secretary of State
2/2/2011
#OH00147949935
Amendment 4/4/11
AEROJET-GENERAL CORPORATION
Umpqua Bank, Assignee of Snider Leasing Corp., as Lessor
 
equipment
5/6/2014
OH
Secretary of State
2/2/2011
#OH00147950069
Amendment 4/4/11
AEROJET-GENERAL CORPORATION
Umpqua Bank, Assignee of Snider Leasing Corp., as Lessor
 
equipment
5/6/2014
OH
Secretary of State
2/2/2011
#OH00147950170
Amendment 4/4/11
AEROJET-GENERAL CORPORATION
Umpqua Bank, Assignee of Snider Leasing Corp., as Lessor
 
equipment
5/6/2014
OH
Secretary of State
2/2/2011
#OH00147950281
Amendment 4/4/11
AEROJET-GENERAL CORPORATION
Umpqua Bank, Assignee of Snider Leasing Corp., as Lessor
 
equipment
5/6/2014
OH
Secretary of State
4/25/2011
#OH00149679843
 
AEROJET ROCKETYNE, INC.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
6/1/2011
#OH00150597741
Assignment 6/16/11; Amendment 9/26/13; Amendment 10/2/13; Amendment 10/7/13

 
 
175

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET ROCKETYNE, INC.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
6/3/2011
#OH00150668065
Assignment 9/23/11; Amendment 10/1/13; Amendment 10/7/13
AEROJET ROCKETYNE, INC.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
6/10/2011
#OH00150855608
Assignment 12/30/11; Amendment 10/1/13; Amendment 10/7/13
AEROJET ROCKETYNE, INC.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
6/21/2011
#OH00151073075
Assignment 8/30/11; Amendment 10/1/13; Amendment 10/7/13
AEROJET-GENERAL CORPORATION; Gencorp Inc.
Beverly Bank & Trust Company, N.A.
 
equipment
5/6/2014
OH
Secretary of State
10/20/2011
#OH00153604438
Assignment 10/21/11
AEROJET ROCKETDYNE, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
 
BLANKET LIEN
5/6/2014
OH
Secretary of State
11/21/2011
#OH00154346704
Amendment 7/22/13
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
1/17/2012
#OH00155610978
Assignment 8/20/12; Amendment 10/2/13; Amendment 10/8/13

 
 
176

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
2/2/2012
#OH 00155957790
Assignment 4/25/12; Amendment 10/1/13; Amendment 10/7/13
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
2/28/2012
#OH00156437173
Assignment 5/15/12; Amendment 10/1/13; Amendment 10/8/13
AEROJET-GENERAL CORPORATION; AEROJET ROCKETDYNE INC.
Wells Fargo Financial Leasing, Inc.
 
equipment
5/6/2014
OH
Secretary of State
3/23/2012
#OH00157011273
Amendment 6/18/13
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
4/20/2012
#OH00157711469
Assignment 6/14/12; Amendment 10/1/13; Amendment 10/8/13
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
6/12/2012
#OH00159044143
Assignment 10/17/12; Amendment 10/1/13; Amendment 10/8/13
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
9/26/2012
#OH00161486739
Assignment 1/2/13; Amendment 10/2/13; Amendment 10/8/13

 
 
177

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET-GENERAL CORPORATION; AEROJET ROCKETDYNE INC.
Wells Fargo Financial Leasing, Inc.
 
equipment
5/6/2014
OH
Secretary of State
10/8/2012
#OH00161787666
Amendment 6/18/13
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
10/10/2012
#OH00161850893
Assignment 1/2/13; Amendment 10/2/13; Amendment 10/8/13
AEROJET-GENERAL CORPORATION
AT&T Capital Services, Inc.
 
equipment
5/6/2014
OH
Secretary of State
10/18/2012
#OH00162048782
 

 
 
178

--------------------------------------------------------------------------------

 
 
 
 
Debtor
 
 
Secured Party
 
 
Collateral
Search Through Date
 
 
State
 
 
Jurisdiction
Original File
Date and Number
 
Related Filings
AEROJET ROCKETDYNE, Inc.
LaSalle Systems Leasing, Inc.
 
equipment
5/6/2014
OH
Secretary of State
11/5/2012
#OH00162480788
Assignment 1/11/13; Assignment 1/14/13; Assignment 1/16/13; Assignment 1/22/13;
Assignment 2/22/13; Assignment 4/8/13; Assignment 5/22/13; Assignment 9/9/13;
Assignment 9/10/13; Amendment 9/18/13; Assignment 11/22/13; Assignment 12/6/13;
Assignment 12/27/
AEROJET ROCKETDYNE, Inc.; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
11/27/2012
#OH00162921784
Assignment 1/2/13; Amendment 10/2/13; Amendment 10/8/13

 
 
179

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File
Date and Number
Related Filings
AEROJET ROCKETDYNE, INC (F/K/A AEROJET-GENERAL CORPORATION) and GENCORP INC>
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
12/18/2012
#OH00163478219
Assignment 9/4/13; Amendment 9/10/13; Amendment 9/10/13; Amendment 9/17/13;
Amendment 9/17/13
AEROJET-GENERAL CORPORATION
General Electric Credit Corporation of Tennessee
 
equipment
5/6/2014
OH
Secretary of State
2/28/2013
#OH00165153899
 
AEROJET-GENERAL CORPORATION; Gencorp, Inc.
Technology Investment Partners, LLC
 
equipment
5/6/2014
OH
Secretary of State
3/7/2013
#OH00165322989
 
AEROJET-GENERAL CORPORATION; Gencorp, Inc.
Technology Investment Partners, LLC
 
equipment
5/6/2014
OH
Secretary of State
3/7/2013
#OH00165323335
 
AEROJET ROCKETDYNE, INC (F/K/A AEROJET-GENERAL CORPORATION)
Wells Fargo Equipment Finance, Inc.
 
equipment
5/6/2014
OH
Secretary of State
3/7/2013
#OH00165323446
Assignment 8/12/13; Amendment 9/9/13; Amendment 9/9/13

 
 
180

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File
Date and Number
Related Filings
AEROJET-GENERAL CORPORATION
Mellon Trust of California
 
personal property and related rights pursuant to BPOU Trust Agreement
5/6/2014
OH
Secretary of State
3/26/2013
#OH00165785131
 
AEROJET-GENERAL CORPORATION
Wells Fargo Bank, National Association, as Trustee under the BPOU Trust
Agreement
 
personal property and related rights pursuant to BPOU Trust Agreement
5/6/2014
OH
Secretary of State
3/27/2013
#OH00165820915
 
AEROJET General Corporation, Inc.; Gencorp Inc.
Technology Investment Partners, LLC
 
equipment
5/6/2014
OH
Secretary of State
5/24/2013
#OH00167453514
 
AEROJET ROCKETDYNE, Inc.
U.S. Bank National Association, as Collateral Agent
 
BLANKET LIEN
5/6/2014
OH
Secretary of State
6/17/2013
#OH00168079349
Amendment 7/9/13
ARDE BARINCO, INC.
U.S. Bank National Association, as Collateral Agent
 
BLANKET LIEN
5/12/2014
NJ
Department of Treasury/Commercial Recording
6/17/2013
#26383705
 
ARDE BARINCO, INC.
Wells Fargo Bank, National Association, as Administrative Agent
 
BLANKET LIEN
5/12/2014
NJ
Department of Treasury/Commercial Recording
6/14/2013
#26383958
 

 
 
181

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File
Date and Number
Related Filings
ARDE, INC.
MID-ATLANTIC CNC, INC.
 
equipment
5/1/2014
NJ
Department of Treasury/Commercial Recording
8/24/2009
#25335316
 
ARDE, INC
UNITED LAUNCH ALLIANCE, LLC
 
all indebtedness, inventory, etc.
5/1/2014
NJ
Department of Treasury/Commercial Recording
5/15/2008
#24732529
 
ARDE, INC.
U.S. Bank National Association, as Collateral Agent
 
BLANKET LIEN
5/1/2014
NJ
Department of Treasury/Commercial Recording
6/17/2013
#26383699
 
ARDE, INC.
Wells Fargo Bank, National Association, as Administrative Agent
 
BLANKET LIEN
5/1/2014
NJ
Department of Treasury/Commercial Recording
6/14/2013
#26383965
 
ARDE, INC.
UNITED RENTALS (NORTH AMERICA), INC.
 
 
5/1/2014
NJ
Department of Treasury/Commercial Recording
12/21/2010
#25863277
 
GENCORP INC.
U.S. Bank National Association, as Trustee
 
BLANKET LIEN
5/8/2014
DE
Department of State: Division Of Corporations
4/11/2014
#2014 1432996
 

 
 
182

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File
Date and Number
Related Filings
GENCORP INC.; Aerojet-General Corporation
Wells Fargo Equipment Finance, Inc.
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
4/15/2014
#2014 1477199
Assignment 4/16/14
AEROJET ROCKETDYNE, INC.; GENCORP, INC
Wells Fargo Equipment Finance, Inc.
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
4/16/2014
#2014 1493162
Assignment 4/16/14
AEROJET ROCKETDYNE, INC.; GENCORP, INC.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
4/16/2014
#2014 1495613
Assignment 4/16/14
GENCORP, INC.; AEROJET ROCKETDYNE, INC.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
4/16/2014
#2014 1496199
Assignment 4/16/14
AEROJET ROCKETDYNE, INC.; GENCORP, INC.
Wells Fargo Equipment Finance, Inc.
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
4/16/2014
#2014 1496272
Assignment 4/16/14
PRATT & WHITNEY ROCKETDYNE, INC.
Raymond Leasing Corporation
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
9/16/2009
#2009 2957246
 

 
 
183

--------------------------------------------------------------------------------

 
 
Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File
Date and Number
Related Filings
PRATT & WHITNEY ROCKETDYNE, INC.
Raymond Leasing Corporation
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
2/3/2011
#2011 0413123
 
PRATT & WHITNEY ROCKETDYNE, INC.
NMHG Financial Services, Inc.
 
equipment
5/8/2014
DE
Department of State: Division Of Corporations
12/28/2011
#2011 4996735
 
Aerojet Rocketdyne of De, Inc.
Wells Fargo Bank, National Association, as Administrative Agent
 
BLANKET LIEN
5/8/2014
DE
Department of State: Division Of Corporations
6/14/2013
#2013 2285196
Amendment 6/18/13
Aerojet Rocketdyne of De, Inc.
U.S. Bank National Association, as Collateral Agent
 
BLANKET LIEN
5/8/2014
DE
Department of State: Division Of Corporations
6/14/2013
#2013 2297936
Amendment 7/8/13
AEROJET ROCKETDYNE OF DE, INC
Wells Fargo Bank, National Association, As Administrative Agent
 
BLANKET LIEN
5/9/2014
DE
Department of State: Division Of Corporations
6/14/2013
#2013 2285196
Amendment 6/18/13
AEROJET ROCKETDYNE OF DE, INC
U.S. Bank National Association, as Collateral Agent
 
BLANKET LIEN
5/9/2014
DE
Department of State: Division Of Corporations
6/14/2013
#2013 2297936
Amendment 7/8/13


 
184

--------------------------------------------------------------------------------

 

Schedule 1.1(d)
 
Existing Letters of Credit
 

           
Extension/
Auto
Issuing Bank
LC No.
LC Type
 
Amount
 
Expiration
Extension
 
Wells Fargo
IS0002748
Standby
  $ 3,299,672.51  
9/8/2014
Yes
 
Wells Fargo
IS0003881
Standby
  $ 218,000.00  
10/17/2014
Yes
 
Wells Fargo
IS0012366
Standby
  $ 6,326,485.00  
6/4/2014
Yes
 
Wells Fargo
IS0024216U
Standby
  $ 11,287,500.00  
4/30/2015
Yes
 
Wells Fargo
IS0037005U
Standby
  $ 1,000,000.00  
6/16/2014
Yes
 
Wells Fargo
IS0039585U
Standby
  $ 345,000.00  
7/14/2014
Yes
 
Wells Fargo
SM211371W
Standby
  $ 1,365,000.00  
1/5/2015
Yes
 
Wells Fargo
SM212328W
Standby
  $ 24,454,899.53  
4/1/2015
Yes
 
Wells Fargo
SM226419W
Standby
  $ 7,471,219.00  
7/3/2014
Yes
 
Wells Fargo
SM227965W
Standby
  $ 500,000.00  
9/29/2014
Yes
 
Wells Fargo
SM232772W
Standby
  $ 1,809,878.10  
9/30/2014
Yes
        $ 58,077,654.14      


 
185

--------------------------------------------------------------------------------

 

Schedule 1.1(e)
 
Mortgaged Properties
 
Location of Property
 
11441 Willows Road N.E
Redmond, WA 98052


7499 Pine Stake Road
Culpeper, VA 22701


8900 De Soto Avenue
Los Angeles, CA 91304

 
186

--------------------------------------------------------------------------------

 

Schedule 1.1(f)
 
Litigation
 


1.  
See litigation and environmental matters discussed in the Borrower’s (i) Form
10-K for fiscal 2012, (ii) Form 10-K for fiscal 2013, and (iii) Form 10-Q for
the quarterly period ended February 28, 2014.



2.  
On March 25, 2014, AR received a demand letter from counsel to Inflective, Inc.
(“Inflective”) and its principal Tom Hensler alleging that AR breached its
agreement with Inflective, interfered with Inflective’s contractual arrangements
with its consultants, induced Inflective to take actions detrimental to
Inflective’s business efforts and interfered with Inflective’s prospective
business dealings. Inflective alleges that these actions resulted in substantial
economic damage and loss to it, and demanded $2 million to resolve the matter or
indicated it would commence litigation.

 
 
187

--------------------------------------------------------------------------------

 

Schedule 1.1(g)
 
Discontinued Operations
 


GDX manufacturing facility in Chartres, France closed in November 2003


GDX Automotive business sold on August 31, 2004


Fine Chemicals business sold on November 30, 2005

 
188

--------------------------------------------------------------------------------

 

Schedule 1.1(h)


[FORM OF]
BANK PRODUCT PROVIDER NOTICE




TO:                      Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Third Amended and Restated Credit Agreement, dated as of May 30, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among GenCorp Inc., a Delaware corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower from time to
time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”)



DATE:                                [Date]




[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:


(a)           [Name of Bank Product Provider] meets the requirements of a Bank
Product Provider under the terms of the Credit Agreement and is a Bank Product
Provider under the Credit Agreement and the other Credit Documents.


(b)           The Credit Parties have entered into Bank Products with [Name of
Bank Product Provider] which include:  [set forth Bank Products].


(c)           The maximum dollar amount1 of obligations arising under the Bank
Products set forth in clause (b) above is:  $_______.


(d)           The methodology to be used by such parties in determining the Bank
Product Debt (as defined in the Credit Agreement) owing from time to time
is:  _______________________.


Delivery of this Notice by telecopy shall be effective as an original.



--------------------------------------------------------------------------------

 1 If reasonably capable of being determined.

 
189

--------------------------------------------------------------------------------

 

A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.




,
as a Bank Product Provider


By:                                                                
Name:                                                                
Title:                                                                

 
190

--------------------------------------------------------------------------------

 

Schedule 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




  ____________, ____


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790


Ladies and Gentlemen:


Pursuant to Section [2.1(b)(i)][2.3(b)(i)][2.4(a)][2.23(b)(ii)] of the Third
Amended and Restated Credit Agreement, dated as of May 30, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among GenCorp Inc., a Delaware corporation (the “Borrower”),
the Material Domestic Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the lenders from time to time party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as administrative agent
for the Lenders (the “Administrative Agent”), the Borrower hereby requests the
following (the “Proposed Borrowing”):


I.           Term Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
       





II.           Revolving Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
Currency
                             





 
NOTE:
BORROWINGS MUST BE IN MINIMUM AGGREGATE DOLLAR AMOUNTS OF (A) WITH RESPECT TO
LIBOR RATE LOANS, $2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B)
WITH RESPECT TO ALTERNATE BASE RATE LOANS, $100,000 AND $100,000 INCREMENTS IN
EXCESS THEREOF.



 
191

--------------------------------------------------------------------------------

 
 
III.           Incremental Term Facility/Revolving Facility Increase2


 
 
Date
[Incremental Term Facility/Revolving Facility Increase]
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
                             





IV.           Swingline Loans be made on [date] as follows:


Swingline Loans requested:


(1)           Total Amount of Swingline
Loans                                                                                     $                      




 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(A)
the representations and warranties made by the Credit Parties in the Credit
Agreement, in the Security Documents or which are contained in any certificate
furnished at any time under or in connection therewith (i) that contain a
materiality qualification shall be true and correct on and as of the date of
such Proposed Borrowing as if made on and as of such date (except for those
which expressly relate to an earlier date) and (ii) that do not contain a
materiality qualification shall be true and correct in all material respects on
and as of the date of the Proposed Borrowing as if made on and as of such date;



(B)
no Default or Event of Default shall have occurred and be continuing on the date
of the Proposed Borrowing, or after giving effect to the Proposed Borrowing; and



(C)           immediately after giving effect to the making of the Proposed
Borrowing (and the application of the proceeds thereof), (i) the sum
of outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the Revolving LOC Obligations shall not exceed the Revolving LOC
Committed Amount and (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount.


(C)
[If a Revolving Loan is requested] All conditions set forth in Section 2.1 shall
have been satisfied.



(D)
[If a Swingline Loan is requested] All conditions set forth in Section 2.3 shall
have been satisfied.



(E)
[If an [Incremental Term Loan][Revolving Facility Increase] is requested] All
conditions set forth in Section 2.23[(a)(ii)][(b)(ii)] shall have been
satisfied.




--------------------------------------------------------------------------------

 2 Only to be used in connection with an Incremental Term Loan and/or Revolving
Facility Increase issued pursuant to Section 2.23 of the Credit Agreement.

 
192

--------------------------------------------------------------------------------

 

This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


Very truly yours,


GENCORP INC.,
a Delaware corporation


                By:                                                      
                Name:                                                      
Title:                                                      


 
193

--------------------------------------------------------------------------------

 

Schedule 2.1(e)


[FORM OF]
REVOLVING NOTE
 
___________, ____


FOR VALUE RECEIVED, the undersigned, GENCORP INC., a Delaware corporation (the
“Borrower”) hereby unconditionally promises to pay, on the Revolving Commitment
Termination Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Lender”) at the office of Wells Fargo Bank, National
Association located at 1525 W. W.T. Harris Blvd., 1st Floor, Charlotte, NC
28262-8522, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the undersigned pursuant to Section 2.1 of the Credit
Agreement referred to below.  The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement.


The holder of this Revolving Note is authorized to endorse the date and amount
of each Revolving Loan in accordance with Section 2.1 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is one of the Revolving Notes referred to in the Third Amended and
Restated Credit Agreement, dated as of May 30, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Material Domestic Subsidiaries of
the Borrower from time to time party thereto (the “Guarantors”), the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof.  Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Revolving Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Revolving Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


GENCORP INC.,
a Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      

 
194

--------------------------------------------------------------------------------

 

SCHEDULE 1
to
Revolving Note


LOANS AND PAYMENTS OF PRINCIPAL


 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan3
 
 
Interest
Rate
 
 
Interest
Period
 
 
Maturity
Date
Principal
Paid
or
Converted
 
 
Principal
Balance
 
 
Notation
 Made By
 
______
 
_______
 
______
 
__________
 
_________
 
________
 
_________
 
_________
 
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________




--------------------------------------------------------------------------------

3The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.

 
195

--------------------------------------------------------------------------------

 

Schedule 2.3(d)


[FORM OF]
SWINGLINE NOTE


 _________, ____


FOR VALUE RECEIVED, the undersigned, GENCORP INC., a Delaware corporation (the
“Borrower”) hereby unconditionally promises to pay on the Revolving Commitment
Termination Date (as defined in the Credit Agreement referred to below), to the
order of ____________ (the “Swingline Lender”) at the office of Wells Fargo
Bank, National Association at 1525 W. W.T. Harris Blvd., 1st Floor, Charlotte,
NC 28262-8522, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the undersigned pursuant to
Section 2.3 of the Credit Agreement referred to below.  The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.


The holder of this Swingline Note is authorized to endorse the date and amount
of each Swingline Loan in accordance with Section 2.3 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as an Alternate Base Rate Loan or otherwise on Schedule 1 annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is the Swingline Note referred to in the Third Amended and Restated
Credit Agreement, dated as of May 30, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent for
the Lenders (the “Administrative Agent”), and the holder is entitled to the
benefits thereof.  Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swingline Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Swingline Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


GENCORP INC.,
a Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      


 
196

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
Swingline Note


LOANS AND PAYMENTS OF PRINCIPAL


 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan
 
 
Interest
Rate
 
 
Principal
Paid
 
 
Principal
Balance
 
 
Notation
Made By
 
______
 
_______
 
__________
 
__________
 
_________
 
_________
 
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________



 
197

--------------------------------------------------------------------------------

 
 
Schedule 2.4(a)


[FORM OF]
FUNDING INDEMNITY LETTER




TO:                      Wells Fargo Bank, National Association, as
Administrative Agent




RE:
Third Amended and Restated Credit Agreement, dated as of May 30, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among GenCorp Inc., a Delaware corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower from time to
time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”)



DATE:                                [Date]




This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in the most recent draft of the Credit
Agreement circulated to the Borrower and the Lenders.


The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on [Date] (the “Effective Date”).  The
Borrower wishes to borrow the initial Term Loan, described in the Notice of
Borrowing delivered in connection with this letter agreement, on the Effective
Date as LIBOR Rate Loans (the “Effective Date LIBOR Rate Loans”).


In order to induce the Lenders to accept this request prior to the Effective
Date, the Borrower hereby agrees that, in the event the Borrower fails to borrow
the Effective Date LIBOR Rate Loans on the Effective Date for any reason
whatsoever (including the failure of the Credit Agreement to become effective),
the Borrower hereby unconditionally agrees to reimburse each applicable Lender
in respect of its Effective Date LIBOR Rate Loans upon its demand as set forth
in Section 2.18 of the Credit Agreement as if it were in effect with respect to
the requested Effective Date LIBOR Rate Loans.


This letter agreement shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York.  This letter may (a) be
executed in any number of counterparts by the different signatories hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which together shall constitute one and the
same letter and (b) upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


 
198

--------------------------------------------------------------------------------

 

               GENCORP INC.,
a Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      

 
199

--------------------------------------------------------------------------------

 

Schedule 2.4(d)


[FORM OF]
TERM LOAN NOTE
 
___________, ____


FOR VALUE RECEIVED, the undersigned, GENCORP INC., a Delaware corporation (the
“Borrower”) hereby unconditionally promises to pay, on the Maturity Date (as
defined in the Credit Agreement referred to below), to the order of ___________
(the “Lender”) at the office of Wells Fargo Bank, National Association located
at 1525 W. W.T. Harris Blvd., 1st Floor, Charlotte, NC 28262-8522, in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
undersigned pursuant to Section 2.4 of the Credit Agreement referred to
below.  The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.


This Note is one of the Term Loan Notes referred to in the Third Amended and
Restated Credit Agreement, dated as of May 30, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Material Domestic Subsidiaries of
the Borrower from time to time party thereto (the “Guarantors”), the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof.  Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term Loan Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Term Loan Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Term Loan Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


 
200

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


GENCORP INC.,
a Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      

 
201

--------------------------------------------------------------------------------

 

Schedule 2.11


[FORM OF]
NOTICE OF CONVERSION/EXTENSION


__________, _____


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790




Ladies and Gentlemen:


Pursuant to Section 2.11 of the Third Amended and Restated Credit Agreement,
dated as of May 30, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
GenCorp Inc., a Delaware corporation (the “Borrower”), the Material Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”), the Borrower hereby requests ____ conversion or ____
extension of the following Loans be made as follows (the “Proposed
Conversion/Extension”):


 
Applicable Loan
Current Interest Rate and Interest Period
 
 
Date
 
Amount to be converted/
extended
Requested Interest
Rate
(Alternate Base Rate/LIBOR Rate)
Requested Interest
Period
(One, two, three, six or twelve months -- for LIBOR Rate only)
                                   



 
NOTE:
PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF $2,000,000 OR A WHOLE MULTIPLE
OF $1,000,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Conversion/Extension:


(A)
the representations and warranties made by the Credit Parties in the Credit
Agreement, in the Security Documents or which are contained in any certificate
furnished at any time under or in connection therewith (i) that contain a
materiality qualification shall be true and correct on and as of the date of
such Proposed Conversion/Extension as if made on and as of such date (except for
those which expressly relate to an earlier date) and (ii) that do not contain a
materiality qualification shall be true and correct in all material respects on
and as of the date of the Proposed Conversion/Extension as if made on and as of
such date;

 
 
202

--------------------------------------------------------------------------------

 

(B)
no Default or Event of Default will have occurred and be continuing on the date
of the Proposed Conversion/Extension, or after giving effect to the Proposed
Conversion/Extension; and



(C)           immediately after giving effect to the making of the Proposed
Borrowing (and the application of the proceeds thereof), (i) the sum
of outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the Revolving LOC Obligations shall not exceed the Revolving LOC
Committed Amount and (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount.


Very truly yours,


GENCORP INC.,
a Delaware corporation


                  By:                                                      
                  Name:                                                      
  Title:                                                      


 
203

--------------------------------------------------------------------------------

 
 
Schedule 3.12
 
Subsidiaries
 
GENCORP INC.
(a Delaware Corporation) 1
CORPORATE CHART
AS OF APRIL 11, 2014
 

     
Number of Common Shares
 
 
 
 
 
State or
Number of Common
Shares of
Issued and Outstanding Capital
Number of Common Shares
Owned by
 
 
Percentage
 
Jurisdiction of
Incorporation
Authorized­Capital Stock2
Stock Less Treasury Shares
Company and Subsidiaries
of Voting
Ownership
           
Aerojet Rocketdyne, Inc.
Ohio
1,000
1,000
1,000
100
Aerojet International, Inc.
California
1,000
1,000
1,000
100
Aerojet Investments Ltd.
California
100,000
50,000
50,000
100
Aerojet Ordnance Tennessee, Inc.
Tennessee
5,000
4,169
4,169
100
Aerojet Rocketdyne of DE, Inc. 3
Delaware
3,000
100
100
100
Arde, Inc.
New Jersey
250,000
102,891
102,891
100
Arde-Barinco, Inc.
New Jersey
200
10
10
100
BPOU LLC
Delaware
N/A
N/A
N/A
68
Chemical Construction Corporation - Inactive
Delaware
230,000
200,000
200,000
100
Cordova Chemical Company - Inactive
California
1,000
1,000
1,000
100
Cordova Chemical Company of Michigan - Inactive
Michigan
1,000
1,000
1,000
100
Easton Development Company, LLC
California
N/A
N/A
N/A
5
AGC Office 1 LLC
California
N/A
N/A
N/A
100
Eurojet Space Propulsion Limited
United Kingdom
100 shares of £1 each
100
100
100
European Space Propulsion Limited
United Kingdom
100 shares of £1 each
100
100
100
General Applied Science Laboratories, Inc. - Inactive
New York
20,000
5,438
5,438
100
GT & MC, Inc. -- Inactive
Delaware
10,000
10,000
10,000
100
PJD, Inc. -- Inactive
Delaware
35,000
15,000
15,000
100
TKD, Inc. -- Inactive
California
2,000
1,000
1,000
100
Unified Nexsys, Inc.4
California
2,727,272
2,727,272
2,727,272
27
Easton Development Company, LLC
California
N/A
N/A
N/A
95
Novadyne Energy Systems LLC
Delaware
N/A
N/A
N/A
100
Energetic Energy Technologies Limited
Hong Kong, China
10,000
1
1
100
Energetic Energy (Beijing) Technology Co., Ltd.5
Beijing, China
USD 0
N/A
N/A
100
GDX Automotive SAS
France
2,223,822 shares of €10 each
2,223,822
2,223,822
100
Snappon SA
France
969,292 shares of €15.24 each
969,292
969,292
100
GDX LLC
Delaware
N/A
N/A
N/A
100
RKO General, Inc.
Delaware
10,000
7,324
7,324
 


 
204

--------------------------------------------------------------------------------

 

NOTES
RPW Acquisition LLC was merged into Aerojet-General Corporation on June 14, 2013
and the surviving entity was renamed to Aerojet Rocketdyne, Inc.
Aerojet Rocketdyne, Inc. (formerly Aerojet-General Corporation) owns 25%
interest in ABGL LLC, which is an entity whose members are signatories to a
Limited Cost Sharing, Joint Defense and Confidentiality Agreement for the
Ontario Airport Site, Ontario California, for the purpose of constructing and
operating goundwater monitoring wells in or near Ontario, California.  Other
interest holders include The Boeing Company, Lockheed Martin Corporation and
General Electric Company.


FOOTNOTES
1.      GenCorp Inc. became a Delaware Corporation on April 11, 2014.
2.
Non-US entities reflect paid-in-capital.

3.
Formerly known as Pratt & Whitney Rocketdyne, Inc.  On June 17, 2013, all
appropriate name change documents were filed in the states where qualified to do
business.

4.
In January 2013, Aerojet Rocketdyne, Inc. (formerly Aerojet-General Corporation)
purchased 2,272,727 shares of Series A Preferred Stock and 454,545 shares of
common stock from Unified Nexsys, Inc. representing an approximate 27% interest
in Unified Nexsys.

5.
Energetic Energy (Beijing) Technology Co., Ltd. was formed on December 4, 2013.

 
 
205

--------------------------------------------------------------------------------

 

Schedule 3.16
 
Intellectual Property




Copyrights - None


Copyright Licenses - None


Patents - See Below


Patent Licenses - See Below


Trademarks - See Below


Trademark Licenses - None



 
206

--------------------------------------------------------------------------------

 

United States Patents
 
The following intellectual property is assigned to Aerojet Rocketdyne, Inc.
 
Country
Patent No.
Grant Date
Title
United States
6,568,171
05/27/2003
ROCKET VEHICLE THRUST AUGMENTATION WITHIN DIVERGENT SECTION OF NOZZLE
United States
6,547,182
04/15/2003
SOLID ROCKET MOTOR BOLTED THRUST TAKEOUT STRUCTURE
United States
5760378
06/02/1998
METHOD OF INDUCTIVE BONDING SINTERED COMPACTS OF HEAVY ALLOYS
United States
5489700
02/06/1996
3-AZIDOMETHYL-3-NITRATOMETHYLOXETANE
United States
5468841
11/21/1995
POLYMERIZATION OF ENERGETIC, CYCLIC ETHER MONOMERS USING BORON
TRIFLUORIDETETRAHYDROFURANATE
United States
5491973
02/20/1996
SELF-ACTUATING CONTROL FOR ROCKET MOTOR NOZZLE
United States
6,746,651
06/08/2004
AXIAL FLOW CATALYST PACK
United States
6,832,471
12/21/2004
EXPANDER CYCLE ROCKET ENGINE WITH STAGED COMBUSTION AND HEAT EXCHANGE
United States
6,802,179
10/12/2004
NOZZLE WITH SPIRAL INTERNAL COOLING CHANNELS
United States
6,799,417
10/05/2004
DIVERSION OF COMBUSTION GAS WITHIN A ROCKET ENGINE TO PREHEAT FUEL
United States
7,823,376
11/02/2010
THRUST AUGMENTATION IN PLUG NOZZLES AND EXPANSION-DEFLECTION NOZZLES
United States
7,343,732
03/18/2008
ROCKET ENGINE CHAMBER WITH LAYERED INTERNAL WALL CHANNELS
United States
5,609,210
03/11/1997
APPARATUS AND METHOD FOR SUPPRESSING A FIRE
United States
6,173,565
01/16/2001
THREE AXIS PULSED PLASMA THRUSTER WTIH ANGLED CATHODE  AND ANODE STRIP LINES
United States
6,031,334
02/29/2000
METHOD AND APPARATUS FOR SELECTIVELY DISTRIBUTING POWER IN A THRUSTER SYSTEM
United States
6,518,693
02/11/2003
METHOD AND APPARATUS FOR MAGNETIC VOLTAGE ISOLATION
United States
6,342,092
01/29/2002
APPARATUS TO SEPARATE GAS FROM A LIQUID FLOW
United States
6,432,178
08/13/2002
APPARATUS TO SEPARATE GAS FROM A LIQUID FLOW
United States
6,208,080
03/27/2001
MAGNETIC FLUX SHAPING IN ION ACCELERATORS WITH CLOSED ELECTRON DRIFT
United States
6,612,105
09/02/2003
UNIFORM GAS DISTRIBUTION IN ION ACCELERATORS WITH CLOSED ELECTRON DRIFT

 
 
207

--------------------------------------------------------------------------------

 
 
 
 
Country
 
 
Patent No.
 
 
Grant Date
 
 
Title
United States
6,215,124
04/10/2001
MULTISTAGE ION ACCELERATOR WITH CLOSED ELECTRON DRIFT
United States
6,702,033
03/09/2004
HYBRID FIRE EXTINGUISHER
United States
6,612,243
09/02/2003
FIRE EXTINGUISHER
United States
6,982,520
01/03/2006
HALL EFFECT THRUSTER WITH ANODE HAVING
 MAGNETIC FIELD BARRIER
United States
7,164,227
01/16/2007
HALL EFFECT THRUSTER WITH ANODE HAVING
MAGNETIC FIELD BARRIER
United States
6,397,580
06/04/2002
HIGH PERFORMANCE ROCKET ENGINE HAVING A STEPPED EXPANSION COMBUSTION CHAMBER AND
METHOD OF MAKING THE SAME
United States
6,588,199
07/08/2003
HIGH PERFORMANCE ROCKET ENGINE HAVING A STEPPED EXPANSION COMBUSTION CHAMBER AND
METHOD OF MAKING THE SAME
United States
6,075,321
06/13/2000
HALL FIELD PLASMA ACCELERATOR WITH
AN INNER AND OUTER ANODE
United States
6,079,101
06/27/2000
ROCKET ENGINE WITH ONE-PIECE COMBUSTION CHAMBER STEP STRUCTURE AND ITS
FABRICATION
United States
5,831,155
11/03/1998
APPARATUS AND METHOD FOR SIMULATING ROCKET-TO-RAMJET TRANSITION IN A PROPULSION
SYSTEM
United States
5,784,877
07/28/1998
ROCKET-RAMJET ENGINE CASING PORT CLOSURE
United States
6,736,912
05/18/2004
COMBUSTIBLE COMPOSITIONS FOR AIR-AUGMENTED ROCKET ENGINES
United States
7,484,353
02/03/2009
ROCKET MOTOR CASE USING PLANK SECTIONS AND METHOD OF MANUFACTURE
United States
6,681,560
01/27/2004
NOZZLE THROAT AREA CONTROL APPARATUS AND METHOD
United States
6,808,572
10/26/2004
SOLID PROPELLANT FORMULATIONS AND METHODS AND DEVICES EMPLOYING SAME FOR THE
DESTRUCTION OF AIRBORNE BIOLOGICAL AND/OR CHEMICAL AGENTS
United States
6,024,810
02/15/2000
CASTABLE DOUBLE BASE SOLID ROCKET PROPELLANT
CONTAINING BALLISTIC MODIFIER PASTED
IN AN INERT POLYMER
United States
7,568,348
08/04/2009
NOZZLE ASSEMBLY FOR ROCKET AND RAMJET APPLICATIONS
United States
RE43731
10/16/2012
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
United States
7,360,488
04/22/2008
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER
United States
7,921,778
04/12/2011
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER

 
 
 
208

--------------------------------------------------------------------------------

 
 
 
Country
Patent No.
Grant Date
Title
United States
7,621,429
11/24/2009
PISTON TANK WITH COMPOUND PISTON FOR HIGH LOADING AND EXPULSION EFFICIENCY
United States
7,762,078
07/27/2010
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
United States
7,631,482
12/15/2009
MULTIPLE PHASE POWER SUPPLY FOR ROCKET ENGINES
United States
7,436,122
10/14/2008
HELICON HALL THRUSTER
United States
8,486,541
07/16/2013
CO-SINTERED MULTI-SYSTEM TUNGSTEN ALLOY COMPOSITE
United States
7,886,516
02/15/2011
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
United States
7,762,195
07/27/2010
SLOW COOK OFF ROCKET IGNITER
United States
7,895,823
03/01/2011
HEAT EXCHANGER FOR A ROCKET ENGINE
United States
7,797,943
09/21/2010
CORE BURNING FOR SCRAMJET ENGINES
United States
7,717,280
05/18/2010
TWO PIECE  AFT CLOSURE FOR A ROCKET MOTOR CASE
United States
8,056,319
11/15/2011
COMBINED CYCLE MISSILE ENGINE SYSTEM
United States
8,186,145
05/29/2012
ROCKET NOZZLES FOR UNCONVENTIONAL VEHICLES
United States
8,016,211
09/13/2011
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR
United States
8,291,691
10/23/2012
MULTI-FUNCTIONAL PULSE-DIVIDED ROCKET
United States
8,572,945
11/5/2013
HIGH VOLTAGE MULTIPLE PHASE POWER SUPPLY



 
209

--------------------------------------------------------------------------------

 
 
U.S. Patent Applications


Country
Application No.
Application Date
Title
United States
09/076,105
05/12/1998
MINIMUM SMOKE PROPELLANT COMPOSITION
United States
08/145,410
11/02/1993
SECURITY DEVICE
United States
09/803,662
03/12/2001
INSENSITIVE NITROCELLULOSE-BASED GAS GENERATOR FORMULATIONS
United States
10/200,597
07/23/2002
CONTROLLED AUTOIGNITION PROPELLANT SYSTEMS
United States
10/376,297
03/03/2003
CONTROLLED AUTOIGNITION PROPELLANT
United States
10/638,547
08/12/2003
GAS GENERANT COMPOSITIONS AND METHODS
United States
12/952,426
11/23/2010
CO-SINTERED MULTI-SYSTEM TUNGSTEN ALLOY COMPOSITE
United States
13/008,939
01/19/2011
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
United States
13/462,909
05/03/2012
ROCKET NOZZLES FOR UNCONVENTIONAL VEHICLES
United States
12/811,910
09/24/2010
PROPULSION SYSTEM WITH MOVABLE THERMAL CHOKE
United States
13/264,721
01/25/2012
CYCLIC ENERGETIC NITRAMINES DESENSITIZED WITH LINEAR NITRAMINES
United States
13/704,554
03/08/2013
MITIGATION OF ORBITING SPACE DEBRIS BY MOMENTUM EXCHANGE WITH DRAG-INDUCING
PARTICLES
United States
13/355,949
01/23/2012
SELECTABLE RAMJET PROPULSION SYSTEM
United States
12/756,695
04/08/2010
PROPELLANT FRACTURING SYSTEM FOR WELLS
United States
13/703,787
02/21/2013
END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE
United States
13/415,155
03/08/2012
ENERGETIC ADHESIVE FOR VENTING COOKOFF
United States
13/151,155
06/01/2011
CATALYST, GAS GENERATOR, AND THRUSTER WITH IMPROVED THERMAL CAPABILITY AND
CORROSION RESISTANCE
United States
13/189,257
07/22/2011
WASTE HEAT RECOVERY FOR FORCED CONVECTION BIOMASS STOVE
United States
13/189,300
07/22/2011
ENHANCED RADIATIVE TRANSFER AND HEAT RECOVERY FOR COMBUSTION DEVICE
United States
13/493,554
06/11/2012
INDUCER WITH CAVITATION INSTABILITY CONTROLS TO REDUCE VIBRATIONS AND RADIAL
LOADS
United States
61/764,500
02/13/2013
HYBRID ELECTRIC DRIVE-PUMP FED LIQUID ENGINE ROCKET ENGINE

 
 
 
210

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application  Date
Title
United States
61/836,638
06/18/2013
SAFER MONOPROPELLANT
United States
61/840,392
06/27/2013
PARTICULATE PUMP LINK ASSEMBLY
United States
61/857,646
07/23/2013
TRIPROPELLANT INJECTOR
United States
61/865,099
08/12/2013
MASS STABILIZER
United States
61/889,842
11/4/2013
METHOD PROVIDING ELECTRICALLY ISOLATED, SPACE VACUUM GROUND TEST CAPABILITY FOR
ELECTRIC PROPULSION PLUMES
United States
61/901,993
11/8/2013
ULTRA-LOW FREQUENCY SOLAR ARRAY POWER REGULATOR
United States
61/901,740
11/8/2013
PARTIAL OXIDATION UNIT WITH SYNGAS
COMPOSITION OPTIMIZATION
United States
14/116,858
11/11/2013
REACTANT MIXING DESIGN METHODOLOGY
FOR COMPACT GASIFIER
United States
61/919,507
12/20/2013
ELECTROHYDRODYNAMIC PROPULSION CONCEPT FOR REDUCED ACOUSTIC SIGNATURE
APPLICATIONS
United States
14/195,033
3/3/2014
METHOD FOR PRODUCING FRAGMENT/REACTIVE MATERIAL ASSEMBLY
United States
14/199,769
3/19/2014
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM

 
 
211

--------------------------------------------------------------------------------

 

Foreign Patents


Country
Patent No.
Grant Date
Title
Austria
503771
12/15/2008
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER
France
1082540
08/21/2002
MAGNETIC FLUX SHAPING IN ION ACCELERATORS
France
1470329
10/19/2005
NOZZLE THROAT AREA CONTROL APPARATUS AND METHOD
France
1718857
08/08/2012
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
France
2074324
02/27/2013
CORE BURNING FOR SCRAMJET ENGINES
France
2084386
01/30/2013
COMBINED CYCLE MISSILE ENGINE SYSTEM
France
2094963
9/11/2013
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
Germany
69902589.3
05/22/2003
MAGNETIC FLUX SHAPING IN ION ACCELERTORS
Germany
60206804.5
10/19/2005
NOZZLE THROAT AREA CONTROL APPARATUS AND METHOD
Germany
602005035578.2
08/08/2012
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
Germany
2074324
02/27/2013
CORE BURNING FOR SCRAMJET ENGINES
Germany
602007028343.4
01/30/2013
COMBINED CYCLE MISSILE ENGINE SYSTEM
Germany
602007032865.9
9/11/2013
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
Germany
602004015675.2
8/13/2008
OPTIMAL DIMENSIONAL AND MECHANICAL PROPERTIES OF LASER SINTERED HARDWARE BY
THERMAL ANALYSIS AND PARAMETER OPTIMIZATION
Great Britain
1082540
08/21/2002
MAGNETIC FLUX SHAPING IN ION ACCELERTORS
Great Britain
1470329
10/19/2005
NOZZLE THROAT AREA CONTROL APPARATUS AND METHOD
Great Britain
1718857
08/08/2012
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
Great Britain
2429463
11/19/2008
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER
Great Britain
2074324
02/27/2013
CORE BURNING FOR SCRAMJET ENGINES
Great Britain
2084386
01/30/2013
COMBINED CYCLE MISSILE ENGINE SYSTEM

 
 
 
212

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
Great Britain
2094963
9/11/2013
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
Great Britain
1486317
8/13/2008
OPTIMAL DIMENSIONAL AND MECHANICAL PROPERTIES OF LASER SINTERED HARDWARE BY
THERMAL ANALYSIS AND PARAMETER OPTIMIZATION
Israel
178790
05/30/2012
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER
Japan
4095021
03/14/2008
ROCKET VEHICLE THRUST AUGMENTATION WITHIN DIVERGENT SECTION OF NOZZLE
Japan
4763790
06/17/2011
THRUST AUGMENTATION IN PLUG NOZZLES AND EXPANSION-DEFLECTION NOZZLES
Japan
4279463
03/19/2009
METHOD AND APPARATUS FOR SELECTIVELY DISTRIBUTING POWER IN A THRUSTER SYSTEM
Japan
4294867
04/17/2009
MAGNETIC FLUX SHAPING IN ION ACCELERATORS WITH CLOSED ELECTRON DRIFT
Japan
4673926
01/28/2011
CORE BURNING FOR SCRAMJET ENGINES
Japan
4847588
10/21/2011
COMBINED CYCLE MISSILE ENGINE SYSTEM
Russian Federation
2265132
11/27/2005
ROCKET VEHICLE THRUST AUGMENTATION WITHIN DIVERGENT SECTION OF NOZZLE
Russian Federation
2413859
03/10/2011
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
Russian Federation
2413087
02/27/2011
CORE BURNING FOR SCRAMJET ENGINES
Russian Federation
2445491
03/20/2012
COMBINED CYCLE MISSILE ENGINE SYSTEM



 
213

--------------------------------------------------------------------------------

 
 
Foreign applications

 

Country Application No Application Date Title
China P.R.
TBD
05/14/2012
CATALYST, GAS GENERATOR, AND THRUSTER WITH IMPROVED THERMAL CAPABILITY AND
CORROSION RESISTANCE
Europe
11831071.3
06/08/2011
END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE
Europe
08829483.0
08/01/2008
MULTI-FUNCTIONAL PULSE-DIVIDED ROCKET
Europe
09727555.6
01/06/2009
PROPULSION SYSTEM WITH MOVABLE THERMAL CHOKE
Germany
112005000960.2
04/11/2005
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER
Israel
229471
05/14/2012
CATALYST, GAS GENERATOR, AND THRUSTER WITH IMPROVED THERMAL CAPABILITY AND
CORROSION RESISTANCE

Japan
2006-554174
02/16/2005
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
Japan
2009-528395
09/04/2007
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
Japan
2013-515385
06/08/2011
END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE

Mexico
PA01003216
03/28/2001
CASTABLE DOUBLE BASE SOLID ROCKET PROPELANT CONTAINING BALLISTIC MODIFIER PASTED
INAN INERT POLYMER
 
Russian Federation
TBD
05/14/2012
CATALYST, GAS GENERATOR, AND THRUSTER WITH IMPROVED THERMAL CAPABILITY AND
CORROSION RESISTANCE
 


 
214

--------------------------------------------------------------------------------

 

The following intellectual property is assigned to Aerojet Rocketdyne,
Inc.  Rights are licensed back to United Technologies Corporation pursuant to
the Seller’s License Agreement.


United States Patents


Country
Patent No.
Grant Date
Title
United States
5,683,033
11/04/1997
ROCKET NOZZLE FOR ROCKET ENGINE
United States
5,679,180
10/21/1997
GAMMA STRENGTHENED SINGLE CRYSTAL TURBINE BLADE ALLOY FOR HYDROGEN FUELED
PROPULSION SYSTEMS
United States
5,660,040
08/26/1997
SCRAMJET FUEL INJECTION SYSTEM *
United States
5,881,619
03/16/1999
METHOD AND APPARATUS FOR CUTTING BLOCKS OF SOLID ENERGETIC MATERIALS
United States
5,801,453
09/01/1998
METHOD FOR PREPARING SPHERICAL AMMONIUM DINITRAMIDE
United States
6,408,760
06/25/2002
METHOD OF MANUFACTURING SOLID ROCKET MOTORS
United States
5,962,803
10/05/1999
PROCESS FOR PREPARING SPHERICAL ENERGETIC COMPOUNDS
United States
6,053,636
04/25/2000
HYDROSTATIC BEARING WITH COMPENSATORY FLUID INJECTION
United States
5,546,656
08/20/1996
5,55 ROCKET THRUST CHAMBERS
United States
5,557,928
09/24/1996
TUBE ROCKET THRUST CHAMBER CONSTRUCTION AND METHOD
United States
5,918,460
07/06/1999
LIQUID OXYGEN GASIFYING SYSTEM FOR ROCKET ENGINE *
United States
6,532,741
03/18/2003
GAS GENERATOR FOR PRODUCING ADJUSTABLE FLOW
United States
6,652,248
11/25/2003
CATALYST BED
United States
6,627,126
09/30/2003
PREPARATION METHOD FOR COMPOSITES CONTAINING REFRACTORY CARBIDES SUITABLE FOR
PROPULSION APPLICATIONS
United States
6,629,673
10/07/2003
ADAPTABLE SOLID-HYBRID ROCKET FOR CREW ESCAPE AND ORBITAL INJECTION PROPULSION
United States
6,907,920
06/21/2005
HEAT EXCHANGER PANEL
United States
6,715,293
04/06/2004
SCRAM JET ENGINE DESIGN *
United States
5,751,113
05/12/1998
CLOSED ELECTRON DRIFT HALL EFFECT PLASMA ACCELERATOR WITH ALL MAGNETIC SOURCES
LOCATED TO THE REAR OF THE ANODE
United States
5,845,880
12/08/1998
HALL EFFECT PLASMA THRUSTER
United States
5,847,493
12/08/1998
HALL EFFECT PLASMA ACCELERATOR
United States
6,883,330
04/26/2005
VARIABLE GEOMETRY INLET DESIGN FOR SCRAM JET ENGINE *
United States
6,606,853
08/19/2003
GAS GENERATOR FOR PRODUCING ADJUSTABLE FLOW
United States
6,807,805
10/26/2004
HYPERGOLIC FUEL SYSTEM
United States
7,849,670
12/14/2010
UNDER SECRECY ORDER
United States
7,213,392
05/08/2007
ROCKET ENGINE COMBUSTION CHAMBER
United States
7,030,576
04/18/2006
MULTICHANNEL HALL EFFECT THRUSTER
United States
7,373,774
05/20/2008
ENHANCED PERFORMANCE TORROIDAL COOLANT-COLLECTION MANIFOLD
United States
7,185,675
03/06/2007
REDUCED GAIN THRUST CONTROL VALVE
United States
7,188,477
03/31/2007
HIGH TEMPERATURE DYNAMIC SEAL FOR SCRAMJET VARIABLE GEOMETRY *
United States
7,117,680
10/10/2006
COOLING SCHEME FOR SCRAMJET VARIABLE GEOMETRY HARDWARE *
United States
7,246,483
07/24/2007
ENERGETIC DETONATION PROPULSION
United States
7,204,078
04/17/2007
STAGED EMITTER-ATTRACTOR ION DRIVE
United States
7,276,290
10/02/2007
CRYOGENIC INSULATION *
United States
7,299,551
11/27/2007
A METHOD OF ASSEMBLING A ROCKET ENGINE WITH A TRANSITION ZONE BETWEEN THE
COMBUSTION CHAMBER AND THE COOLANT SYSTEM
United States
7,553,385
06/30/2009
COLD GAS DYNAMIC SPRAYING OF HIGH STRENGTH COPPER
United States
7,328,571
02/12/2008
SEMI-AXISYMMETRIC SCRAMJET FLOWPATH WITH CONFORMAL NOZZLE
United States
7,370,469
05/13/2008
ROCKET CHAMBER HEAT EXCHANGER
United States
7,389,636
06/24/2008
BOOSTER ROCKET ENGINE USING GASEOUS HYDROCARBON IN CATALYTICALLY ENHANCED GAS
GENERATOR CYCLE
United States
7,347,041
03/25/2008
ROCKET ENGINE COMBUSTION CHAMBER

 
 
215

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7,621,119
11/24/2009
HEAT EXCHANGE INJECTOR FOR USE IN A ROCKET ENGINE
United States
7,188,417
03/13/2007
ADVANCED L-CHANNEL WELDED NOZZLE DESIGN
United States
8,122,703
02/28/2012
COAXIAL IGNITION ASSEMBLY
United States
7,884,279
02/08/2011
SOLAR TRACKER
United States
8,365,529
02/05/2013
HIGH TEMPERATURE MOLTEN SALT RECEIVER
United States
7,490,469
02/17/2009
DUAL-FUNCTION STIRLING ENGINE SYSTEM
United States
7,685,820
03/30/2010
SUPERCRITICAL CO2 TURBINE FOR USE IN SOLAR POWER PLANTS
United States
7,685,807
03/30/2010
THREE COMPONENT INJECTOR FOR KEROSENE-OXYGEN ROCKET ENGINE
United States
8,281,603
10/09/2012
FASTENER ASSEMBLY FOR CONNECTING ROCKET ENGINE NOZZLES *
United States
8,429,894
04/30/2013
NANO-GRAINED ALUMINUM ALLOY BELLOWS
United States
8,242,375
08/14/2012
CONDUCTIVE EMISSIONS PROTECTION
United States
8,236,190
08/07/2012
RECAST REMOVAL METHOD
United States
6,082,098
8/31/2010
IGNITION SYSTEM FOR ROCKET ENGINES
United States
8,242,349
8/14/2012
PLANAR SOLAR CONCENTRATOR
United States
13/180,755
07/12/2011
AGGLOMERATOR WITH CERAMIC MATRIX COMPOSITE OBSTACLES
United States
12/502,200
07/13/2009
SEGMENTED PARABOLIC CONCENTRATOR FOR SPACE ELECTRIC POWER
United States
12/507,988
07/23/2009
PHOTOVOLTAIC ARRAY
United States
12/831,659
07/07/2010
PANEL-MOUNTED PHOTOVOLTAIC SYSTEM WITH FRESNEL REFLECTOR
United States
13/299,718
11/18/2011
CENTRIFUGAL IMPELLER
United States
13/467,238
05/09/2012
INJECTOR HAVING MULTIPLE IMPINGEMENT LENGTHS
United States
13/486,490
06/01/2012
CONDUCTIVE EMISSIONS PROTECTION
United States
61/834,072
06/12/2013
ENTRAINED-FLOW GASIFIER REACTOR HAVING ISOLATOR AND DRIP LI

 
 
 
216

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
14/116,858
11/11/2013
REACTANT MIXING DESIGN METHODOLOGY
FOR COMPACT GASIFIER
United States
14/116,845
11/11/2013
FLOW SPLITTER FOR COMPACT GASIFICATION REACTOR SYSTEM
United States
14/259,454
4/23/2014
PRESSURE-RELIEF VENT
Country
Application No.
Application Date
Title
United States
14/219,041
3/19/2014
THERMAL STAND-OFF WITH TORTUOUS SOLID-WALL THERMAL CONDUCTION PATH



* Denotes subject inventions with the U.S. government right to a non-exclusive
license.


 
217

--------------------------------------------------------------------------------

 
 
Foreign Patents


Country
Patent No.
Grant Date
Title
China P.R.
ZL200710306179.3
01/11/2012
SUPERCRITICAL CO2 TURBINE FOR USE IN SOLAR POWER PLANTS
China P.R.
ZL200780017811.0
08/31/2011
SOLAR TRACKER
China P.R.
200980136660.X
10/23/2013
CONDUCTIVE EMISSIONS PROTECTION
France
2059669
12/4/2013
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
France
2827277
03/03/2006
PREPARATION METHOD FOR COMPOSITES CONTAINING REFRACTORY CARBIDES SUITABLE FOR
PROPULSION APPLICATIONS
France
1538333
08/24/2011
MULTICHANNEL HALL EFFECT THRUSTER
Germany
602005 000196.4
10/25/2006
ENHANCED PERFORMANCE TORROIDAL COOLANT-COLLECTION MANIFOLD
Germany
602004034078.2
08/24/2011
MULTICHANNEL HALL EFFECT THRUSTER
Germany
602007033509.4
12/4/2013
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
Germany
60 2005 034 517.5
6/6/2012
COLD GAS DYNAMIC SPRAYING OF HIGH STRENGTH COPPER
Great Britain
2059669
12/4/2013
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
Great Britain
1538333
08/24/2011
MULTICHANNEL HALL EFFECT THRUSTER
Great Britain
1659195
6/6/2012
COLD GAS DYNAMIC SPRAYING OF HIGH STRENGTH COPPER
Japan
3702376
07/29/2005
FABRICATION OF ROCKET THRUST CHAMBERS
Japan
4000130
08/17/2007
ROCKET ENGINE COMBUSTION CHAMBER
Japan
5311366
10/9/2013
SUPERCRITICAL CO2 TURBINE FOR USE IN SOLAR POWER PLANTS
Japan
5294102
9/18/2013
HEAT EXCHANGE INJECTOR ASSEMBLY AND
BIPROPELLANT ROCKET ENGINE
Russian Federation
2435063
11/27/2011
COAXIAL IGNITION ASSEMBLY
Spain
2385246
6/11/2013
PLANAR SOLAR CONCENTRATOR



 
218

--------------------------------------------------------------------------------

 
 
Foreign Patent Applications


Country
Application No.
Application Date
Title
China P.R.
201210399560.X
10/19/2012
ADDITIVE MANUFACTURING IN SITU STRESS RELIEF
China P.R.
201080069026.1
09/10/2010
REDUCED CAVITATION INDUCER USING BLADE CONTOURING
China P.R.
201180071242.4
5/31/2011
REACTANT MIXING DESIGN METHODOLOGY
FOR COMPACT GASIFIER
China P.R.
201180071341.2
5/31/2011
COAL FLOW SPLITTING DESIGN METHODOLOGY FOR COMPACT GASIFIER
Europe
07252623.9
06/28/2007
HIGH TEMPERATURE MOLTEN SALT RECEIVER
Europe
07253077.7
08/06/2007
DUAL-FUNCTION STIRLING ENGINE SYSTEM
Europe
11725281.7
5/31/2011
COAL FLOW SPLITTING DESIGN METHODOLOGY FOR COMPACT GASIFIER
Europe
08250158.6
01/14/2008
TAPERED, FREQUENCY TUNED ROTOR BLADE FOR TURBINE FLOWMETER *
Europe
07254772.2
12/10/2007
SUPERCRITICAL CO2 TURBINE FOR USE IN SOLAR POWER PLANTS
Europe
10251305.8
07/22/2010
PHOTOVOLTAIC ARRAY
Europe
09791469.1
08/13/2009
CONDUCTIVE EMISSIONS PROTECTION
Europe
11171327.7
06/24/2011
LOW COST THERMALY EFFICIENT COMPACT THERMAL STORAGE SYSTEM INTEGRATED BOP FOR
CSP MOLTEN SALT POWER TOWER
Europe
12189076.8
10/18/2012
ADDITIVE MANUFACTURING IN SITU STRESS RELIEF
Europe
12185650.4
09/24/2012
AXIALLY VARIABLE MIXTURE FUEL INJECTOR
Europe
07253596.6
9/10/2007
THREE COMPONENT INJECTOR FOR KEROSENE-OXYGEN ROCKET ENGINE
France
1155319
06/17/2011
PANEL-MOUNTED PHOTOVOLTAIC SYSTEM WITH FRESNEL REFLECTOR
 India
8430/DELNP/2008
03/12/2007
SOLAR TRACKER
 Israel
198679
5/11/2009
PLANAR SOLAR CONCENTRATOR
Japan
2011-88377
04/12/2011
PANEL-MOUNTED PHOTOVOLTAIC SYSTEM WITH FRESNEL REFLECTOR
Japan
2011-527857
08/13/2009
CONDUCTIVE EMISSIONS PROTECTION
PCT PCT/US13/43647 05/31/2013 CONTAINED FLARE SYSTEM FOR POST LOSS-OF-COOLANT
ACCIDENT MITIGATION PCT PCT/US13/43664 05/31/2013 ADDITIVE MANUFACTURING FOR
ELEVATED-TEMPERATURE DUCTILITY AND STRESS RUPTURE LIFE PCT PCT/US14/36353
5/1/2014 STORED PRESSURE DRIVEN CYCLE        



 
219

--------------------------------------------------------------------------------

 
 
The following intellectual property is assigned to Aerojet Rocketdyne of
Delaware, Inc.  Rights are licensed back to United Technologies Corporation
pursuant to the Seller’s License Agreement.


Country
Patent No.
Grant Date
Title
United States
7,207,327
04/24/2007
FEEDBACK CONTROL METHOD FOR A HELIOSTAT
United States
7,565,795
07/28/2009
PIEZO-RESONANCE IGNITER AND IGNITION METHOD FOR PROPELLANT LIQUID ROCKET ENGINE
United States
6,829,884
12/14/2004
ENGINE COMBUSTION CHAMBER HAVING MULTIPLE CONFORMAL THROAT SUPPORTS
United States
6,594,984
07/22/2003
COMBINED THRUST AND POWER GENERATOR FOR A SATELLITE
United States
6,742,325
06/01/2004
METHOD OF GENERATING THRUST AND ELECTRICAL POWER FROM AN OPTICAL SOLAR IMAGE
United States
6,547,526
04/15/2003
ARTICLE HAVING DAMPENING MEMBER INSTALLED INTO AN IMBEDDED CAVITY7
United States
6,708,687
03/23/2004
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
United States
7,669,593
03/02/2010
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
United States
6,911,110
06/28/2005
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
United States
6,949,152
09/27/2005
HYPERGOLIC AZIDE FUELS WITH HYDROGEN PEROXIDE
United States
6,688,100
02/10/2004
COMBUSTION CHAMBER HAVING A MULTIPLE-PIECE LINER AND ASSOCIATED ASSEMBLY METHOD
United States
6,442,937
09/03/2002
SOLAR RECEIVER ADAPTIVE TRACKING CONTROL
United States
6,755,359
06/29/2004
FLUID MIXING INJECTOR AND METHOD
United States
6,749,726
06/15/2004
APPARATUS AND METHOD FOR INITIATING A COMBUSTION REACTION WITH SLURRY FUEL
United States
6,591,867
07/15/2003
VARIABLE-GRAVITY ANTI-VORTEX AND VAPOR-INGESTION-SUPPRESSION DEVICE *
United States
6,840,275
01/11/2005
VARIABLE-GRAVITY ANTI-VORTEX AND VAPOR-INGESTION-SUPPRESSION DEVICE *
United States
6,685,435
02/03/2004
TURBINE BLADE ASSEMBLY WITH STRANDED WIRE CABLE DAMPERS
United States
6,857,274
02/22/2005
FLUID INJECTOR AND INJECTION METHOD
United States
6,752,594
06/22/2004
SPLIT BLADE FRICTIONAL DAMPER
United States
6,695,579
02/24/2004
DIFFUSER HAVING A VARIABLE BLADE HEIGHT

 
 
220

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
6,699,015
03/20/2004
BLADES HAVING COOLANT CHANNELS LINED WITH A SHAPE MEMORY ALLOY AND AN ASSOCIATED
FABRICATION METHOD
United States
7,216,477
05/15/2007
METHOD AND APPARATUS FOR A ROCKET ENGINE POWER CYCLE
United States
7,334,396
02/26/2008
METHOD AND APPARATUS FOR A ROCKET ENGINE POWER CYCLE
United States
6,701,711
03/09/2004
MOLTEN SALT RECEIVER COOLING SYSTEM
United States
6,676,380
01/13/2004
TURBINE BLADE ASSEMBLY WITH PIN DAMPERS
United States
7,051,529
05/30/2006
SOLAR DISH CONCENTRATOR WITH A MOLTEN SALT RECEIVER INCORPORATING THERMAL ENERGY
STORAGE
United States
6,735,946
05/18/2004
DIRECT ILLUMUNIATION FREE PISTON STIRLING ENGINE SOLAR CAVITY
United States
6,886,339
05/03/2005
TROUGH-STIRLING CONCENTRATED SOLAR POWER SYSTEM
United States
6,979,911
12/27/2005
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
United States
7,011,086
03/14/2006
BOTTOM SUPPORTED SOLAR RECEIVER PANEL APPARATUS AND METHOD
United States
6,931,851
08/23/2005
SOLAR CENTRAL RECEIVER WITH INBOARD HEADERS
United States
6,926,440
08/09/2005
INFRARED TEMPERATURE SENSORS FOR SOLAR PANEL
United States
6,877,508
04/12/2005
EXPANSION BELLOWS FOR USE IN SOLAR MOLTEN SALT PIPING AND VALVES
United States
7,303,597
12/04/2007
METHOD AND APPARATUS FOR CONTINUOUSLY FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
United States
6,883,220
04/26/2005
METHOD FOR FORMING A TUBE-WALLED ARTICLE
United States
6,820,411
11/23/2004
COMPACT, LIGHTWEIGHT HIGH-PERFORMANCE LIFT THRUSTER INCORPORATING
SWIRL-AUGMENTED OXIDIZER/FUEL INJECTION, MIXING AND COMBUSTION
United States
6,968,695
11/29/2005
COMPACT LIGHTWEIGHT RAMJET ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION WITH
IMPROVED PERFORMANCE
United States
6,748,735
06/15/2004
TORCH IGNITER
United States
6,912,857
07/05/2005
TORCH IGNITER
United States
6,888,910
05/03/2005
METHODS AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR
United States
6,918,243
07/19/2005
BI-PROPELLANT INJECTION WITH FLAME-HOLDING ZONE IGNITER

 
 
221

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
6,668,555
12/30/2003
SOLAR RECEIVER-BASED POWER GENERATION SYSTEM
United States
7,596,940
10/06/2009
ROCKET ENGINE NOZZLE AND METHOD OF FABRICATING A ROCKET ENGINE NOZZLE USING
PRESSURE BRAZING
United States
6,957,536
10/25/2005
SYSTEMS AND METHODS FOR GENERATING ELECTRICAL POWER FROM SOLAR ENERGY
United States
6,950,317
09/27/2005
HIGH TEMPERATURE POWER SUPPLY
United States
7,070,388
07/04/2006
INDUCER WITH SHROUDED ROTOR FOR HIGH SPEED APPLICATIONS
United States
7,192,569
03/20/2007
HYDROGEN GENERATION WITH EFFICIENT BYPRODUCT RECYCLE
United States
6,887,821
05/03/2005
HIGH-TEMPERATURE CATALYST FOR CATALYTIC COMBUSTION AND DECOMPOSITION *
United States
6,942,719
09/13/2005
METHODS AND SYSTEMS FOR PRESSURE SWING REGENERATION FOR HYDROGEN GENERATION
United States
6,834,494
12/28/2004
DESIGN AND ASSEMBLY OF A CATALYST BED GAS GENERATOR FOR THE CATALYTIC
DECOMPOSITION OF HIGH CONCENTRATION HYDROGEN PEROXIDE PROPELLANTS AND THE
CATALYTIC COMBUSTION OF HYDROCARBONAIR MIXTURES *
United States
7,273,352
09/25/2007
INLET PARTIAL BLADES FOR STRUCTURAL INTEGRITY AND PERFORMANCE
United States
7,066,714
06/27/2006
HIGH SPEED ROTOR ASSEMBLY SHROUD *
United States
6,871,495
03/09/2005
THERMAL CYCLE ENGINE BOOST BRIDGE POWER INTERFACE
United States
7,296,410
11/20/2007
SOLAR POWER SYSTEM AND METHOD FOR POWER GENERATION
United States
6,966,176
11/25/2005
SYSTEM AND FABRICATION METHOD FOR ACTIVELY COOLING HIGH PERFORMANCE COMPONENTS
United States
6,966,769
11/22/2005
GASEOUS OXYGEN RESONANCE IGNITOR
United States
7,055,519
06/06/2006
SOLAR COLLECTOR AND METHOD
United States
7,594,760
09/29/2009
BEARING CUP ROTATIONAL LOCK ASSEMBLY
United States
7,459,131
12/02/2008
REDUCED TEMPERATURE REGENERATING/CALCINING APPARATUS FOR HYDROGEN GENERATION
United States
7,097,414
08/29/2006
INDUCER TIP VORTEX SUPPRESSOR
United States
6,920,836
07/26/2005
REGENERATIVELY COOLED SYNTHESIS GAS GENERATOR
United States
7,144,049
12/05/2006
SPHERICAL FLANGE ASSEMBLY

 
 
222

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7,249,768
07/31/2007
SHAFT SEAL ASSEMBLY AND METHOD *
United States
7,537,750
05/26/2009
METHOD FOR PRODUCING HYDROGEN GAS BY STEAM METHANE REFORMING USING SOLAR ENERGY
United States
7,605,326
10/20/2009
SOLAR ELECTROLYSIS POWER CO-GENERATION SYSTEM
United States
7,547,419
06/16/2009
TWO-PHASE INJECTOR FOR FLUIDIZED BED REACTOR
United States
8,231,068
07/31/2012
DRY, LOW NITROUS OXIDE CALCINER INJECTOR
United States
7,360,639
04/22/2008
HOT ROTARY SCREW PUMP
United States
7,182,803
02/27/2007
SOLIDS MULTI-CLONE SEPARATOR
United States
7,402,188
07/22/2008
METHOD AND APPARATUS FOR COAL GASIFIER
United States
7,138,960
11/21/2006
DEPLOYABLE ELECTROMAGNETIC CONCENTRATOR *
United States
8,196,848
06/12/2012
GASIFIER INJECTOR
United States
7,640,726
01/05/2010
INJECTOR ASSEMBLY HAVING MULTIPLE MANIFOLDS FOR PROPELLANT DELIVERY
United States
7,607,299
10/27/2009
STIRLING POWER CONVERTOR WITH AUGMENTED HEAT INPUT AREA
United States
5,885,004
03/23/1999
HYDROSTATICALLY SUPPORTED FOIL BEARING
United States
5,701,670
12/30/1997
METHOD OF MAKING ROCKET ENGINE COMBUSTION CHAMBER UTILIZING "SLIDE IN" PORT
LINER
United States
5,444,972
08/29/1995
SOLAR-GAS COMBINED CYCLE ELECTRICAL GENERATING SYSTEM
United States
5,862,800
01/26/1999
MOLTON NITRATE SALT SOLAR CENTRAL RECEIVER OF LOW CYCLE FATIGUE 625 ALLOY
United States
5,575,423
11/19/1996
TUBE NOZZLE HAVING THERMAL TRANSIENT REDUCTION
United States
5,660,644
08/26/1997
PHOTOVOLTAIC CONCENTRATOR SYSTEM
United States
5,850,831
12/22/1998
LOOSE-TIGHT-LOOSE TWIST, TWISTED-TAPE INSERT SOLAR CENTRAL RECEIVER
United States
6,557,804
05/06/2003
ROTATING SOLAR CONCENTRATOR *
United States
6,311,476
11/06/2001
INTEGRAL PROPULSION AND POWER RADIANT CAVITY RECEIVER
United States
5,697,767
12/16/1997
INTEGRATED TURBINE AND PUMP ASSEMBLY

 
 
223

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
6,056,441
05/02/2000
TIRE TRACK ROUGHENED ORIFICE COMPENSATED HYDROSTATIC BEARING
United States
6,253,539
07/30/2001
CONVECTIVE AND TURBULENT SHEAR MIXING INJECTOR
United States
6,595,751
07/22/2003
COMPOSITE ROTOR HAVING RECESSED RADIAL SPLINES FOR HIGH TORQUE APPLICATIONS *
United States
6,421,998
07/23/2002
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION
United States
6,745,466
06/08/2004
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION
United States
7,003,941
02/28/2006
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION
United States
8,091,336
01/10/2012
METHOD TO INITIATE MULTIPLE CHAMBER DETONATION WAVE COMBUSTORS
United States
7,061,607
6/13/2006
ENGINE SPECTROMETER PROBE AND METHOD OF USE *
United States
6,435,829
08/20/2002
HIGH SUCTION PERFORMANCE AND LOW COST INDUCER DESIGN BLADE GEOMETRY
United States
6,865,919
03/15/2005
METHOD AND APPARATUS FOR PRODUCING A REFINED GRAIN STRUCTURE
United States
7,026,722
04/11/2006
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
United States
7,084,518
08/01/2006
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
United States
7,299,633
11/27/2007
SOLAR DISH CONCENTRATOR WITH A MOLTEN SALT RECEIVER INCORPORATING THERMAL ENERGY
STORAGE
United States
7,649,977
01/19/2010
NEUTRON-GAMMA RAY TOMOGRAPHY
United States
8,353,285
01/15/2013
SOLAR COLLECTOR AND METHOD
United States
7,387,197
06/17/2008
LINEAR TRACTOR DRY COAL EXTRUSION PUMP *
United States
7,740,671
06/22/2010
DUMP COOLED GASIFIER
United States
7,339,776
03/04/2008
SILICON CARBIDE DIODE VOLTAGE LIMITER
United States
7,731,783
06/08/2010
CONTINOUS PRESSURE LETDOWN SYSTEM *
United States
7,623,974
11/24/2009
SYSTEM AND METHOD FOR DETECTING ONSET OF STRUCTURAL FAILURE
United States
7,544,068
06/09/2009
FULLY SHIELDED BACK SHELL FOR ELECTRICAL CONNECTOR *
United States
8,331,525
12/11/2012
CHARACTERISTIC X-RAY COMPUTED LAMINOGRAPHY SYSTEM FOR HOME MADE EXPLOSIVES (HME)
DETECTION

 
 
224

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7,714,260
05/11/2010
STACKABLE HELIOSTAT FRAME STRUCTURE
United States
7,922,433
04/12/2011
LOCKING FASTENING APPARATUS
United States
7,826,054
11/02/2010
FUEL CELL INSTRUMENTATION SYSTEM *
United States
7,689,385
03/30/2010
METHOD OF ANIMATING STRUCTURAL VIBRATION UNDER OPERATIONAL CONDITIONS *
United States
7,604,259
10/20/2009
DEVICE FOR DAMPING BELLOWS VIBRATION UTILIZING PARTICLE DAMPING
United States
8,127,555
03/06/2012
FLOWPATH HEAT EXCHANGER FOR THERMAL MANAGEMENT AND POWER GENERATION WITHIN A
HYPERSONIC VEHICLE *
United States
7,997,060
08/16/2011
ROCKET ENGINE POWER CYCLE
United States
8,161,725
04/24/2012
COMPACT CYCLONE COMBUSTION TORCH IGNITER
United States
8,011,861
09/06/2011
METHOD AND APPARATUS FOR CONTINUOUSLY FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
United States
7,615,198
11/10/2009
METHOD AND APPARATUS FOR CONTINUOUSLY
 FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
United States
8,445,115
05/21/2013
BRAZED NANO-GRAINED ALUMINUM STRUCTURES
United States
7,972,572
07/05/2011
REACTOR VESSEL AND LINER
United States
8,091,836
01/10/2012
ROTARY WING SYSTEM WITH ION FIELD FLOW CONTROL
United States
8,079,126
12/20/2011
FRICTION STIR WELDED BLADDER FUEL TANK
United States
8,225,481
07/24/2012
DIFFUSION BONDED COMPOSITE MATERIAL AND METHOD THEREFOR
United States
7,306,710
12/11/2007
APPARATUS AND METHOD FOR ELECTROPLATING A METALLIC FILM ON A ROCKET ENGINE
COMBUSTION CHAMBER COMPONENT
United States
7,823,510
11/02/2010
EXTENDED RANGE PROJECTILE
United States
7,891,298
02/22/2011
GUIDED PROJECTILE
United States
7,717,046
05/18/2010
HIGH PRESSURE DRY COAL SLURRY EXTRUSION PUMP
United States
7,547,423
06/16/2009
COMPACT HIGH EFFICIENCY GASIFIER
United States
7,740,672
06/22/2010
METHOD AND APPARATUS FOR COAL GASIFIER

 
 
225

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
8,008,574
08/30/2011
PHOTO CELL WITH SPACED ANTI-OXIDATION MEMBER ON FLUID LOOP
United States
8,106,487
01/31/2012
SEMICONDUCTOR DEVICE HAVING AN INORGANIC COATING LAYER APPLIED OVER A JUNCTION
TERMINATION EXTENSION
United States
7,927,574
04/19/2011
REDUCED TEMPERATURE CALCINING METHOD FOR HYDROGEN GENERATION
United States
RE42,844
10/18/2011
LINEAR TRACTOR DRY COAL EXTRUSION PUMP *
United States
8,127,443
03/06/2012
METHOD OF FABRICATING A ROCKET ENGINE NOZZLE USING PRESSURE BRAZING
United States
8,266,819
09/18/2012
AIR DRYING SYSTEM FOR CONCENTRATED SOLAR POWER GENERATION SYSTEMS
United States
8,327,839
12/11/2012
AIR INSTRUMENTATION SYSTEM FOR CONENTRATED SOLAR POWER GENRATION SYSTEMS
United States
7,987,844
08/02/2011
CATALYZED HOT GAS HEATING SYSTEM FOR CONCENTRATED SOLAR POWER GENERATION SYSTEMS
United States
8,431,061
04/30/2013
METHOD FOR MANUFACTURING A CERAMIC COMPOSITE ARTICLE
United States
RE43,080
01/10/2012
SPHERICAL FLANGE ASSEMBLY
United States
8,214,317
07/03/2012
FAILURE DETECTION SYSTEM RISK REDUCTION ASSESSMENT *
United States
8,408,424
04/02/2013
ACTIVE HOPPER FOR PROMOTING FLOW OF BULK GRANULAR OR POWDERED SOLIDS *
United States
8,438,831
05/14/2013
PIEZO-RESONANCE IGNITER AND IGNITION METHOD FOR PROPELLANT LIQUID ROCKET ENGINE
United States
8,439,185
05/14/2013
MULTIPLE MOVING WALL DRY COAL EXTRUSION PUMP *
United States
8,308,111
11/13/2012
PANEL ASSEMBLY FOR A SPACE-BASED POWER GENERATION SYSTEM
United States
8,246,787
08/21/2012
SOLAR DESALINIZATION PLANT
United States
8,246,786
08/21/2012
SOLAR DESALINIZATION PLANT
United States
8,105,039
01/31/2012
AIRFOIL TIP SHROUD DAMPER
United States
8,167,978
05/01/2012
GAS GENERATOR AND METHOD THEREFOR
United States
8,105,541
01/31/2012
REACTOR SYSTEM AND METHOD THEREFORE
United States
8,141,339
03/27/2012
INJECTOR ASSEMBLY HAVING MULTIPLE MANIFOLDS FOR PROPELLANT DELIVERY
United States
8,128,418
03/06/2012
THERMAL EXPANSION COMPENSATOR *

 
 
226

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
8,307,974
11/13/2012
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS *
United States
8,286,335
10/16/2012
THERMAL EXPANSION COMPENSATOR
United States
8,308,829
11/13/2012
GASIFIER INJECTOR
United States
8,544,237
10/1/2013
LIFTING SYSTEM FOR SOLAR POWER TOWER COMPONENTS
United States
8,544,597
10/1/2013
TUNED DAMPER MEMBER
United States
8,552,356
10/8/2013
OPTICAL POWER CONVERTER
United States
8,561,791
10/22/2013
BALANCED LINK FOR DRY COAL EXTRUSION PUMPS *
United States
8,584,735
11/19/2013
COOLING DEVICE AND METHOD WITH SYNTHETIC JET ACTUATOR
United States
8,512,667
8/20/2013
HIGH-TEMPERATURE STABLE NANOCRYSTALLINE SIGE THERMOELECTRIC MATERIAL  *
United States
8,631,927
1/21/2014
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS*
United States
8,673,234
3/18/2014
REACTOR VESSEL AND LINER
United States
7,726,127
6/1/2010
SOLAR POWER FOR THERMOCHEMICAL PRODUCTION OF HYDROGEN
United States
6,886,622
5/3/2005
METHOD OF FABRICATING A SHAPE MEMORY ALLOY DAMPED STRUCTURE



* Denotes subject inventions with the U.S. government right to a non-exclusive
license.


 
227

--------------------------------------------------------------------------------

 

Patent Applications


Country
Application No.
Application Date
Title
United States
08/896,737
07/21/1997
UNDER SECRECY ORDER
United States
08/988,059
12/10/1997
UNDER SECRECY ORDER
United States
11/702,999
02/06/2007
METHOD OF COOLING GASIFIER LINERS
United States
11/756,642
06/01/2007
RESONANCE DRIVEN GLOW PLUG TORCH IGNITER AND IGNITION METHOD
United States
11/843,743
08/23/2007
HEAT EXCHANGER PANEL AND MANUFACTURING METHOD THEREOF USING TRANSIENT LIQUID
PHASE BONDING AGENT AND VACUUM COMPRESSION BRAZING
United States
12/165,703
07/01/2008
SEQUENCE DIAGRAM SYSTEM
United States
12/131,840
06/02/2008
IGNITER/THRUSTER WITH CATALYTIC DECOMPOSITION CHAMBER
United States
13/183,494
07/15/2011
SCISSOR DUCT FLEX JOINT DAMPER
United States
13/416,440
03/09/2012
EXIT MANIFOLD FLOW GUIDE *
United States
12/193,679
08/18/2008
LOW VELOCITY INJECTOR MANIFOLD FOR HYPERGOLIC ROCKET ENGINE
United States
12/286,480
09/30/2008
SOLID STATE HEAT PIPE (SSHP) HEAT REJECTION SYSTEM FOR SPACE POWER SYSTEMS
United States
13/472,905
05/16/2012
SOLAR RECEIVER *
United States
13/342,538
01/03/2012
THERMAL INSULATOR HAVING INFRARED-REFLECTIVE COATING (USGOV)
United States
12/407,002
03/19/2009
SUPERALLOY POWDER, METHOD OF PROCESSING, AND ARTICLE FABRICATED THEREFROM
United States
13/347,107
01/10/2012
VARIABLE THIN WALLED DUCT WITH BEND *
United States
13/306,002
11/29/2011
NITROUS OXIDE SYSTEM FOR PRODUCING BREATHING AIR
United States
13/336,604
12/23/2011
ROCKET ENGINE INJECTOR ASSEMBLY WITH CRYOGENIC CAVITY INSULATION *
United States
13/343,026
01/04/2012
BLADE SHROUD FOR FLUID ELEMENT *
United States
12/319,893
01/13/2009
CATALYZED HOT GAS HEATING SYSTEM FOR PIPES
United States
12/619,604
11/16/2009
PUMPING ELEMENT DESIGN

 
 
228

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
United States
13/023,020
02/08/2011
COMPOSITE ARTICLE, METHOD AND EQUIPMENT THEREFOR
United States
12/556,606
09/10/2009
METHOD OF PROCESSING A BIMETALLIC PART
United States
13/021,146
02/04/2011
THRUST CHAMBER AND ROCKET ENGINE SYSTEM
United States
12/758,846
04/13/2010
DECONSOLIDATION DEVICE FOR PARTICULATE MATERIAL EXTRUSION PUMP
United States
12/702,251
02/08/2010
COMPRESSED GASEOUS OXIDIZER ENERGY STORAGE SYSTEM
United States
13/286,185
10/31/2011
TARGETS FOR HELIOSTAT HEALTH MONITORING
United States
12/504,181
07/16/2009
CENTER-TAPPED BATTERY AND POWER DISTRIBUTION SYSTEM FOR SAME
United States
12/556,009
09/09/2009
BIOMASS TORREFACTION MILL *
United States
12/577,250
10/12/2009
APPARATUS AND METHOD FOR USE IN CALCINATION
United States
12/639,056
12/16/2009
SINGLE BI-TEMPERATURE THERMAL STORAGE TANK FOR APPLICATION IN SOLAR THERMAL
PLANT *
United States
13/420,021
03/14/2012
ROCKET ENGINE PRESSURE SENSE LINE
United States
12/796,648
06/08/2010
CONCENTRATED SOLAR POWER RECEIVER MAINTENANCE SYSTEM
United States
12/637,133
12/14/2009
SOLAR RECEIVER AND SOLAR POWER SYSTEM
HAVING COATED CONDUIT
United States
13/248,395
09/29/2011
SOLAR POWER SYSTEM AND METHOD THEREFOR
United States
12/730,203
03/23/2010
THERMAL SHIELD FOR SOLAR RECEIVER
United States
13/223,355
09/01/2011
SELF-RETAINING ANTI-ROTATION KEY*
United States
12/830,604
7/6/2010
AUGMENTER FOR COMPOUND COMPRESSION ENGINE
United States
13/027,868
02/15/2011
AUGMENTED EXPANDER CYCLE
United States
12/822,689
06/24/2010
THERMAL STORAGE SYSTEM
United States
12/872,010
08/31/2010
STRUCTURE HAVING NANOPHASE TITANIUM NODE AND NANOPHASE ALUMINUM STRUTS
United States
12/857,111
08/16/2010
HEAT TRANSFER SYSTEM, APPARATUS, AND METHOD THEREFOR
United States
13/187,065
07/20/2011
METHOD FOR IN SITU EXTRACTION OF HYDROCARBON MATERIALS

 
 
229

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
United States
12/823,408
06/25/2010
NUCLEAR FUEL
United States
12/794,218
06/04/2010
ZERO EMISSION SUPERCRITICAL CO2 POWER AND STEAM (ZEPS) TECHNOLOGY
United States
12/872,286
08/31/2010
PRESSURE VESSEL AND METHOD THEREFOR *
United States
12/879,608
09/10/2010
HIGH-TEMPERATURE FLEXIBLE OMEGA ELECTRODE  *
United States
13/461,091
05/01/2012
SOLAR POWER SYSTEM AND HEAT EXCHANGER
United States
13/021,249
02/04/2011
ADDMFG - METHOD FOR TREATING A POROUS ARTICLE
United States
12/829,582
07/02/2010
PASSIVE ELECTRICAL COMPONENTS WITH INORGANIC DIELECTRIC COATING LAYER
United States
12/913,839
10/28/2010
SUBSTRATE HAVING LASER SINTERED UNDERPLATE
United States
13/526,035
06/18/2012
SEPARATOR APPARATUS FOR PURIFYING A GAS STREAM
United States
12/968,830
12/15/2010
CENTER-TAPPED SOLAR ARRAY AND POWER DISTRIBUTION SYSTEM FOR SAME
United States
13/171,904
06/29/2011
SCREW-FED PUMP SYSTEM *
United States
12/974,199
12/21/2010
GAS AND LIQUID RECOVERY FROM REGOLITH
United States
13/121,246
10/08/2009
ROTARY ENGINE WITH ALIGNED ROTOR
United States
13/120,468
10/08/2009
ROTARY ENGINE WITH EXHAUST GAS SUPPLEMENTAL COMPOUNDING
United States
13/154,873
06/07/2011
LAUNCH ABORT AND ORBITAL MANEUVER SYSTEM
United States
13/189,045
07/22/2011
BLADES WITH DECREASING EXIT FLOW ANGLE
United States
13/151,694
06/02/2011
CHARGE BALANCING TOPOLOGY
United States
13/101,742
05/05/2011
POWER CONVERTER
United States
13/101,767
05/05/2011
THERMOELECTRIC POWER CONVERTER SUPPORT STRUCTURE
United States
13/157,970
06/10/2011
APPARATUS FOR ELECTRICAL ISOLATION OF METALLIC HARDWARE
United States
13/215,656
08/23/2011
HYDROFOIL WITH FEATURES TO GENERATE CAVITATION
United States
13/203,027
12/13/2009
FLUID SEPARATION SYSTEM WITH REDUCED FOULING

 
 
230

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
United States
13/448,909
04/17/2012
RETROFIT FOR POWER GENERATION SYSTEM
United States
13/448,874
04/17/2012
POWER PLANT WITH 7CLOSED BRAYTON CYCLE
United States
13/307,152
11/30/2011
DRY BOTTOM REACTOR VESSEL AND METHOD
United States
13/224,414
09/02/2011
INTEGRATED COOLING TUBING STRUCTURE
United States
13/323,874
12/13/2011
LOW COST AND HIGHER EFFICIENCY POWER PLANT
United States
13/325,538
12/14/2011
SYSTEM FOR BYPASSING AND ISOLATING ELECTRICAL POWER CELLS
United States
13/407,273
02/28/2012
COMBUSTOR ASSEMBLY AND METHOD THEREFOR
United States
13/448,293
04/16/2012
STEAM GENERATOR FILM COOLING USING PRODUCED WATER
United States
13/563,401
07/31/2012
PUMP APPARATUS INCLUDING DECONSOLIDATOR
United States
13/733,988
01/04/2013
STEAM GENERATOR AND METHOD FOR GENERATING STEAM
United States
13/733,941
01/04/2013
METHOD FOR PURIFYING WATER AND WATER TREATMENT SYSTEM THEREFOR
United States
13/551,895
07/18/2012
SOLAR RECEIVER
United States
13/622,498
09/19/2012
REDUCED BUILD MASS ADDITIVE MANUFACTURING CHAMBER
United States
13/617,775
09/14/2012
ADDITIVE MANUFACTURING CHAMBER WITH REDUCED LOAD
United States
13/392,149
12/18/2009
SYSTEM AND METHOD OF COMBUSTION FOR SUSTAINING A CONTINUOUS DETONATION WAVE WITH
TRANSIENT PLASMA
United States
13/491,900
06/08/2012
FAR FIELD FRACTURING OF SUBTERRANEAN FORMATIONS
United States
13/592,611
08/23/2012
RADIOISOTOPE THERMAL GENERATOR
United States
13/543,311
07/06/2012
INJECTOR HAVING INTERCHANGEABLE INJECTOR ORIFICES
United States
13/526,135
06/18/2012
FUEL-CRACKING DIESEL ENGINE SYSTEM
United States
13/587,084
08/16/2012
PROPELLANT COMPATIBLE COMPONENT FOR COMBUSTION DEVICE
United States
13/475,275
05/18/2012
CERAMIC ARTICLE AND ADDITIVE PROCESSING METHOD THEREFOR
United States
13/476,478
05/21/2012
COOLING STRUCTURE

 
 
231

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
United States
13/524,088
06/15/2012
LEAKAGE DETECTION
United States
13/477,787
05/22/2012
METHOD OF MANUFACTURING AN AIRFOIL
United States
13/604,201
09/05/2012
REGENERATIVE TURBINE FOR POWER GENERATION SYSTEM
United States
13/626,239
09/25/2012
FUNCTIONALLY GRADED ADDITIVE MANUFACTURING WITH IN SITU HEAT TREATMENT
United States
61/811,550
04/12/2013
MANUFACTURE OF QUANTUM WELL THERMOELECTRIC ON SILICON ON INSULATOR SUBSTRATES
(QWTES)
United States
13/821,014
9/10/2010
PUMPING ELEMENT DESIGN



* Denotes subject inventions with the U.S. government right to a non-exclusive
license.


 
232

--------------------------------------------------------------------------------

 

Foreign Patents


Country
Patent No.
Grant Date
Title
Australia
2006201789
10/02/2008
GASIFIER INJECTOR
Canada
2,544,793
07/12/2011
GASIFIER INJECTOR
China P.R.
ZL200610077239.4
07/11/2012
GASIFIER INJECTOR
China P.R.
ZL200710126454.3
06/13/2012
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
China P.R.
ZL 200680008642.X
08/29/2012
COMPACT HIGH EFFICIENCY GASIFIER
China P.R.
ZL200880006057.5
05/30/2012
CONTINUOUS PRESSURE LETDOWN SYSTEM
Europe
1956327
05/02/2012
METHOD OF COOLING GASIFIER LINERS
France
2804730
02/02/2001
HIGH SUCTION PERFORMANCE AND LOW COST INDUCER DESIGN BLADE GEOMETRY
Great Britain
0926366
05/12/2004
TIRE TRACK ROUGHENED ORIFICE COMPENSATED HYDROSTATIC BEARING
India
230093
02/24/2009
METHOD AND APPARATUS FOR CONTINUOUSLY FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
Japan
5192562
02/08/2013
DECONSOLIDATION DEVICE FOR PARTICULATE MATERIAL EXTRUSION PUMP
Japan
5323172
10/23/2013
AUGER FOR GAS AND LIQUID RECOVERY FROM REGOLITH
Japan
 
5260720
8/14/2013
GAS AND LIQUID RECOVERY FROM REGOLITH
South Korea
101331639
11/20/2013
MULTIPLE MOVING WALL DRY COAL EXTRUSION PUMP
(US GOV)
Russian Federation
2400670
09/27/2010
GASIFIER INJECTOR
Russian Federation
2452873
06/10/2012
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
South Africa
2006/03364
04/25/2007
GASIFIER INJECTOR
South Africa
2007/04640
08/27/2008
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
South Africa
2007/10787
08/25/2010
DUMP COOLED GASIFIER
South Africa
2009/06229
11/24/2010
STACKABLE HELIOSTAT FRAME STRUCTURE

 
 
233

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
South Africa
2013/00441
9/25/2013
THERMAL TRANSFER APPARATUS AND METHOD THEREFOR
Spain
2364934
04/02/2013
STACKABLE HELIOSTAT FRAME STRUCTURE
Spain
2392297
11/11/2013
SINGLE BI-TEMPERATURE THERMAL STORAGE TANK FOR APPLICATION IN SOLAR THERMAL
PLANT (US GOV)
Spain
2379522
7/15/2013
LIFTING SYSTEM FOR SOLAR POWER TOWER COMPONENTS



 
234

--------------------------------------------------------------------------------

 
 
Foreign Patent Applications


Country
Application No.
Application Date
Title
Australia
2007201300
03/26/2007
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
Australia
2008200529
02/05/2008
METHOD OF COOLING GASIFIER LINERS
Brazil
PI1014940-6
04/15/2010
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS
Brazil
BR102012001243.0
01/18/2012
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS *
Canada
2,542,552
04/10/2006
METHOD AND APPARATUS FOR COAL GASIFIER
Canada
2,591,433
06/11/2007
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
Canada
2,605,858
10/05/2007
DUMP COOLED GASIFIER
Canada
2,619,437
02/04/2008
METHOD OF COOLING GASIFIER LINERS
Canada
2,764,258
01/13/2012
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS *
Canada
2,838,595
01/03/2014
METHOD FOR PURIFYING WATER AND WATER TREATMENT SYSTEM THEREFOR
China P.R.
200710300802.4
12/18/2007
DUMP COOLED GASIFIER
China P.R.
201110002729.9
01/07/2011
IN SITU REGOLITH GAS RECOVERY SYSTEM
China P.R.
201010236571.7
07/16/2010
CENTER-TAPPED BATTERY AND POWER DISTRIBUTION SYSTEM FOR SAME
China P.R.
200980107628.9
01/08/2009
REACTOR VESSEL AND LINER
China P.R.
200980132216.0
08/18/2009
HELIOSTAT JOINT
China P.R.
201110092293.7
04/13/2011
DECONSOLIDATION DEVICE FOR PARTICULATE MATERIAL EXTRUSION PUMP
China P.R.
201110429312.0
12/20/2011
GAS AND LIQUID RECOVERY FROM REGOLITH
China P.R.
201110108546.5
04/28/2011
SUBSTRATE HAVING LASER SINTERED UNDERPLATE
China P.R.
200980140033.3
10/08/2009
ROTARY ENGINE WITH ALIGNED ROTOR
China P.R.
201110329096.2
10/26/2011
BALANCED LINK FOR DRY COAL EXTRUSION PUMPS *
China P.R.
201110187750.0
07/06/2011
AUGMENTER FOR COMPOUND COMPRESSION ENGINE

 
 
235

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
China P.R.
201080027243.4
04/15/2010
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS
China P.R.
201210018627.0
01/20/2012
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS *
China P.R.
201080040242.3
08/31/2010
BIOMASS TORREFACTION MILL *
China P.R.
201210399619.5
10/19/2012
ADDITIVE MANUFACTURING MANAGEMENT OF LARGE PART BUILD MASS
China P.R.
201210399257.X
10/19/2012
REAL TIME CAP FLATTENING DURING HEAT TREAT
China P.R.
201210426453.1
10/31/2012
TARGETS FOR HELIOSTAT HEALTH MONITORING
China P.R.
201310130967.7
04/16/2013
STEAM GENERATOR FILM COOLING USING PRODUCED WATER
China P.R.
201210252377
07/20/2012
METHOD FOR IN SITU EXTRACTION OF HYDROCARBON MATERIALS
China P.R.
2010800511643.7
11/12/2010
ACTIVE HOPPER FOR PROMOTING FLOW OF BULK GRANULAR OR POWDERED SOLIDS *
China P.R.
200980157495.6
12/13/2009
FLUID SEPARATION SYSTEM WITH REDUCED FOULING
China
2009816180
10/8/2009
SUPPLEMENTAL COMPOUNDING CONTROL VALVE FOR ROTARY ENGINE
 
Europe
06254069.5
08/03/2006
STIRLING POWER CONVERTOR WITH AUGMENTED HEAT INPUT AREA
Europe
04821797.0
10/01/2004
REGENERATIVELY COOLED SYNTHESIS GAS GENERATOR
Europe
07252372.3
06/12/2007
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
Europe
05779107.1
08/03/2005
METHOD AND APPARATUS FOR COAL GASIFIER
Europe
07254668.2
11/30/2007
DUMP COOLED GASIFIER
Europe
08251109.8
03/27/2008
SOLAR POWER FOR THERMOCHEMICAL PRODUCTION OF HYDROGEN
Europe
10250518.7
03/19/2010
SUPERALLOY POWDER, METHOD OF PROCESSING, AND ARTICLE FABRICATED THEREFROM
Europe
10251279.5
07/16/2010
CENTER-TAPPED BATTERY AND POWER DISTRIBUTION SYSTEM FOR SAME
Europe
10251937.8
11/16/2010
PUMPING ELEMENT DESIGN
Europe
09718490.7
01/08/2009
REACTOR VESSEL AND LINER
Europe
11250450.1
04/08/2011
DECONSOLIDATION DEVICE FOR PARTICULATE MATERIAL EXTRUSION PUMP

 
 
236

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
Europe
11250444.4
04/08/2011
MULTIPLE MOVING WALL DRY COAL EXTRUSION PUMP *
Europe
10714791.0
04/15/2010
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS
Europe
12151728.8
01/19/2012
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS *
Europe
12154486.0
02/08/2012
COMPOSITE ARTICLE, METHOD AND EQUIPMENT THEREFOR
Europe
12153912.6
02/03/2012
ADDMFG - METHOD FOR TREATING A POROUS ARTICLE
Europe
10750005.0
08/31/2010
BIOMASS TORREFACTION MILL *
Europe
12154082.7
02/06/2012
FIBER-REINFORCED ARTICLE AND METHOD THEREFOR
Europe
12189082.6
10/18/2012
ADDITIVE MANUFACTURING MANAGEMENT OF LARGE PART BUILD MASS
Europe
12189088.3
10/18/2012
REAL TIME CAP FLATTENING DURING HEAT TREAT
Europe
12185909.4
09/25/2012
SOLAR POWER SYSTEM AND METHOD THEREFOR
Europe
09838546.1
12/18/2009
SYSTEM AND METHOD OF COMBUSTION FOR SUSTAINING A CONTINUOUS DETONATION WAVE WITH
TRANSIENT PLASMA
Europe
10755047.7
9/10/2010
PUMPING ELEMENT DESIGN
Europe
12706394.9
02/15/2012
AUGMENTED EXPANDER CYCLE
Europe
09796186.6
12/13/2009
FLUID SEPARATION SYSTEM WITH REDUCED FOULING
Europe
09850313.9
10/8/2009
SUPPLEMENTAL COMPOUNDING CONTROL VALVE FOR ROTARY ENGINE
Europe
06735562.8
2/21/2006
COMPACT HIGH EFFICIENCY GASIFIER
Germany
11 2008 000 247.9
01/22/2008
CONTINUOUS PRESSURE LETDOWN SYSTEM
Germany
102011082573.8
09/13/2011
BALANCED LINK FOR DRY COAL EXTRUSION PUMPS *
Germany
102011078665.1
07/05/2011
AUGMENTER FOR COMPOUND COMPRESSION ENGINE
Germany
102012209787.2
06/12/2012
SCREW-FED PUMP SYSTEM (WITH EXXONMOBIL INVENTORS) *
Germany
112011102877.6
8/29/2011
PRESSURE VESSEL AND METHOD THEREFOR *

 
 
237

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
Germany
102009058428.5
12/16/2009
SEMICONDUCTOR DEVICE HAVING AN INORGANIC COATING LAYER APPLIED OVER A JUNCTION
TERMINATION EXTENSION
India
1258/DEL/2007
06/12/2007
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
India
2642/DEL/2007
12/17/2007
DUMP COOLED GASIFIER
India
300/DEL/2008
02/04/2008
METHOD OF COOLING GASIFIER LINERS
India
397/DEL/2009
03/02/2009
METHOD AND APPARATUS FOR CONTINUOUSLY FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
India
398/DEL/2009
03/02/2009
METHOD AND APPARATUS FOR CONTINUOUSLY FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
India
1255/DEL/2010
05/31/2010
CENTER-TAPPED BATTERY AND POWER DISTRIBUTION SYSTEM FOR SAME
India
3572/DEL/2011
12/08/2011
AUGER FOR GAS AND LIQUID RECOVERY FROM REGOLITH
India
3573/DEL/2011
12/08/2011
GAS AND LIQUID RECOVERY FROM REGOLITH
India
1513/DELNP/2011
10/08/2009
ROTARY ENGINE WITH ALIGNED ROTOR
India
1880/DEL/2011
07/04/2011
AUGMENTER FOR COMPOUND COMPRESSION ENGINE
India
8399/DELNP/2011
04/15/2010
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS
India
3625/DEL/2011
12/13/2011
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS *
Japan
2007-154906
06/12/2007
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
Japan
2007-325360
12/18/2007
DUMP COOLED GASIFIER
Japan
2007-315323
12/06/2007
SILICON CARBIDE DIODE VOLTAGE LIMITER
Japan
2008-18474
01/30/2008
METHOD OF COOLING GASIFIER LINERS
Japan
2010-160209
07/15/2010
CENTER-TAPPED BATTERY AND POWER DISTRIBUTION SYSTEM FOR SAME
Japan
2010-253427
11/12/2010
PUMPING ELEMENT DESIGN
Japan
2011-138011
06/22/2011
NUCLEAR FUEL
Japan
2011-95592
04/22/2011
LASER SINTERED NI-AL BOND

 
 
238

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
Japan
2012-234266
10/24/2012
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
Japan
2012-530855
12/18/2009
SYSTEM AND METHOD OF COMBUSTION FOR SUSTAINING A CONTINUOUS DETONATION WAVE WITH
TRANSIENT PLASMA
Japan
2013-528174
9/10/2010
PUMPING ELEMENT DESIGN
Japan
2013-245654
11/28/2013
PUMPING ELEMENT DESIGN
Japan
2011-552018
12/13/2009
FLUID SEPARATION SYSTEM WITH REDUCED FOULING
Japan
2012-533125
10/8/2009
SUPPLEMENTAL COMPOUNDING CONTROL VALVE FOR ROTARY ENGINE
PCT
PCT/US12/66773
11/28/2012
DRY BOTTOM REACTOR VESSEL AND METHOD
PCT
PCT/US13/25107
02/07/2013
METHOD OF MANUFACTURING AN AIRFOIL
PCT
PCT/US13/20349
01/04/2013
DIRECT STEAM GENERATOR CO2 REMOVAL SYSTEM
PCT
PCT/US13/20313
01/04/2013
ADDITIVE MANUFACTURING FLOW CONTROL
PCT
PCT/US2013/039016
05/01/2013
CERAMIC ARTICLE AND ADDITIVE PROCESSING METHOD THEREFOR
PCT
PCT/US13/22976
01/24/2013
WATER CONSERVING SYNGAS CLEANUP SYSTEM
PCT
PCT/US2013/041815
05/20/2013
FAR FIELD FRACTURING OF SUBTERRANEAN FORMATIONS
PCT
PCT/US2013/029141
03/05/2013
SOLID AXISYMMETRIC POWDER BED FOR SELECTIVE LASER MELTING
PCT
PCT/US2013/031603
03/14/2013
ADJUSTABLE SLEEVE VALVE
PCT
PCT/US13/34422
03/28/2013
HYDROGEN RECOMBINER
PCT
PCTUS1328567
03/01/2013
THERMAL TRANSFER APPARATUS AND METHOD THEREFOR
PCT
PCT/US13/43813
06/03/2013
FUEL-CRACKING DIESEL ENGINE SYSTEM
PCT
PCT/US13/43812
06/03/2013
SEPARATOR APPARATUS FOR PURIFYING A GAS STREAM
PCT
PCT/US2013/041745
05/20/2013
TUNED DAMPER MEMBER
PCT
PCTUS2013/034386
03/28/2013
TIGHT SHALE OIL PRODUCTION TOOL

 
 
239

--------------------------------------------------------------------------------

 
 
Country
Application No.
Application Date
Title
PCT
PCT/US13/45063
06/11/2013
INJECTOR HAVING INTERCHANGEABLE INJECTOR ORIFICES
PCT
PCT/US13/45077
06/11/2013
PUMP APPARATUS INCLUDING DECONSOLIDATOR
Russian Federation
2011124290
06/16/2011
NUCLEAR FUEL
Russian Federation
2012101074
04/15/2010
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS
Russian Federation
2012101812
01/19/2012
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS (US GOV)
Russian Federation
2011150233
12/09/2011
LINEAR TRACTOR DRY COAL EXTRUSION PUMP
Russian Federation
2013107645
02/21/2013
COMBUSTOR ASSEMBLY AND METHOD THEREFOR
Russian Federation
2012117717
5/2/2012
POWER CONVERTER
Russian Federation
2012117716
5/2/2012
THERMOELECTRIC POWER CONVERTER SUPPORT STRUCTURE
Russian Federation
2012115531
12/18/2009
SYSTEM AND METHOD OF COMBUSTION FOR SUSTAINING A CONTINUOUS DETONATION WAVE WITH
TRANSIENT PLASMA
South Africa
2009/05434
01/22/2008
CONTINOUS PRESSURE LETDOWN SYSTEM
South Africa
2011/07803
04/15/2010
TRACK WITH OVERLAPPING LINKS FOR DRY COAL EXTRUSION PUMPS
South Africa
2011/09506
12/22/2011
LOAD BEAM UNIT REPLACEABLE INSERTS FOR DRY COAL EXTRUSION PUMPS (US GOV)
Spain
P201190012
08/18/2009
HELIOSTAT JOINT
Spain
201130422
03/23/2011
THERMAL SHIELD FOR SOLAR RECEIVER
Spain
201231637
10/24/2012
TARGETS FOR HELIOSTAT HEALTH MONITORING



* Denotes subject inventions with the U.S. government right to a non-exclusive
license.

 
240

--------------------------------------------------------------------------------

 

Jointly Owned Intellectual Property:
Rights are licensed to United Technologies Corporation and the Boeing Company.


Country
Patent No.
Grant Date
Joint Owner
Title
United States
6820411
11/23/2004
S. Schmotolocha
COMPACT, LIGHTWEIGHT HIGH-PERFORMANCE LIFT THRUSTER INCORPORATING
SWIRL-AUGMENTED OXIDIZER/FUEL INJECTION, MIXING AND COMBUSTION
United States
6748735
6/15/2004
S. Schmotolocha
TORCH IGNITER
United States
6912857
7/5/2005
S. Schmotolocha
TORCH IGNITER
United States
6968695
11/29/2005
S. Schmotolocha
COMPACT LIGHTWEIGHT RAMJET ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION WITH
IMPROVED PERFORMANCE
United States
7762058
7/27/2010
S. Schmotolocha
ULTRA-COMPACT, HIGH PERFORMANCE AEROVORICAL ROCKET THRUSTER



 
241

--------------------------------------------------------------------------------

 
 
Arde Inc. owns the following Intellectual Property:
 
a. Patents
 
Country
Patent No.
Grant Date
Title
United States
7497919
3/3/2009
METHOD OF MAKING A MULTILAYER COMPOSITE PRESSURE VESSEL
United States
5598762
2/4/1997
FLUID STORAGE TANK EMPLOYING AN ISOLATION SEAL
United States
8,481,136
7/9/2013
METHOD OF MAKING A MULTILAYER
COMPOSITE PRESSURE VESSEL

 
b. Applications
 
Country
Application
No
Application
 Date
Publication
Number
Title
United States
13/914,689
06/11/2013
2013276961
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME



 
242

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc. – Patent Application Licences


In Licenses:


Country
Application
No.
Application
Date
Title
US
13/170,433
6/28/2011
DAMPER FOR AN INTEGRALLY BLADED ROTOR *
EP
12174114.4
6/28/2012
DAMPER FOR AN INTEGRALLY BLADED ROTOR *



* Denotes subject inventions with the U.S. government right to a non-exclusive
license

 
243

--------------------------------------------------------------------------------

 

Aerojet Rocketdyne of DE, Inc. – Licensed Patent Applications
In License


Country
Application
No.
Application
Date
Title
US
12/844,026
7/27/2010
INFRARED LED SOURCE FOR THERMAL IMAGING
US
13/022,285
2/7/2011
METHOD AND SYSTEM FOR OPERATING A FLOW BATTERY SYSTEM BASED ON ENERGY COSTS
US
13/023,101
2/8/2011
FLOW BATTERY HAVING A LOW RESISTANCE MEMBRANE
US
13/052,859
3/21/2011
STRUCTURALLY EFFICIENT COOLED ENGINE HOUSING FOR ROTARY ENGINES
US
13/084,156
4/11/2011
FLOW BATTERY HAVING ELECTRODES WITH A PLURALITY OF DIFFERENT PORE SIZES AND/OR
DIFFERENT LAYERS
US
13/160,193
6/14/2011
SYSTEM AND METHOD FOR OPERATING A FLOW BATTERY SYSTEM AT AN ELEVATED TEMPERATURE
US
13/164,059
6/20/2011
SYSTEM AND METHOD FOR SENSING AND MITIGATING HYDROGEN EVOLUTION WITHIN A FLOW
BA...
US
13/169,337
6/27/2011
DISTRIBUTED EXHAUST SYSTEM
US
13/169,401
6/27/2011
INTEGRAL OIL SYSTEM
US
13/172,411
6/29/2011
HYBRID EXHAUST COMPONENT
US
13/188,961
7/22/2011
LIQUID FUEL WITH ENDOTHERMIC FUEL-CRACKING CATALYST
US
13/194,486
7/29/2011
FLOW BATTERY CELLS ARRANGED BETWEEN AN INLET MANIFOLD AND AN OUTLET MANIFOLD
US
13/222,614
8/31/2011
EJECTOR-DRIVEN FUEL STABILIZATION SYSTEM
US
13/224,533
9/2/2011
METHOD FOR PROCESSING BIOMASS
US
13/238,921
9/21/2011
FLOW BATTERY STACK WITH AN INTEGRATED HEAT EXCHANGER
US
13/331,407
12/20/2011
FLOW BATTERY SYSTEM WITH STANDBY MODE
US
13/362,396
1/31/2012
MANAGING LARGE PART BUILD MASS
US
13/362,425
1/31/2012
ADDITIVE MANUFACTURING IN SITU STRESS RELIEF
US
13/362,470
1/31/2012
REAL TIME CAP FLATTENING DURING HEAT TREAT



* Denotes subject inventions with the U.S. government right to a non-exclusive
license.


 
244

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne of DE, Inc. – Patent Licenses


In License


Country
Patent No.
Grant Date
Title
United States
5806301
9/15/1998
RAMJET/SCRAMJET INLET ISOLATOR UNSTART PREVENTION
United States
5820700
10/13/1998
NICKEL BASE SUPERALLOY COLUMNAR GRAIN AND
EQUIAXED MATERIALS WITH IMPROVED PERFORMANCE
 IN HYDROGEN AND AIR
United States
5864663
1/26/1999
SELECTIVELY ENABLED WATCHDOG TIMER CIRCUIT (LIC HOLD)
United States
5976280
11/2/1999
METHOD FOR MAKING A HYDROGEN EMBRITTLEMENT RESISTENT Y'STRENGTHENED NICKEL BASE
SUPERALLOY MATERIAL MATERIAL
United States
6565312
5/20/2003
FLUID-COOLED TURBINE BLADES
United States
6768781
7/27/2004
METHODS AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR
United States
6775987
8/17/2004
LOW-EMISSION, STAGED-COMBUSTION POWER GENERATION
United States
6802178
10/12/2004
FLUID INJECTOR AND INJECTION METHOD
United States
6895756
5/24/2005
COMPACT SWIRL AUGMENTED AFTERBURNERS FOR GAS TURBINE ENGINES
United States
6907724
6/21/2005
COMBINED CYCLE ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION FOR REDUCED
VOLUME AND WEIGHT AND IMPROVED PERFORMANCE
United States
6976679
12/20/2005
INTER-FLUID SEAL ASSEMBLY AND METHOD THEREFOR
United States
6991235
1/31/2006
GAS-BUFFERED SEAL ASSEMBLY AND METHOD THEREFOR
United States
7007486
3/7/2006
APPARATUS AND METHOD FOR SELECTING A FLOW MIXTURE
United States
7017329
3/28/2006
METHOD AND APPARATUS FOR MIXING SUBSTANCES
United States
7044324
5/16/2006
COMPOSITE MATERIAL
Germany
602004010598.8
4/27/2005
COMPOSITE MATERIAL
Britain
1526152
4/27/2005
COMPOSITE MATERIAL
United States
7086235
8/8/2006
CASCADE IGNITION OF CATALYTIC COMBUSTORS
United States
7093787
8/22/2006
LIGHTNING STRIKE MITIGATION SYSTEM
United States
7127899
10/31/2006
NON-SWIRL DRY LOW NOX (DLN) COMBUSTOR
United States
7140184
11/28/2006
FUEL INJECTION METHOD AND APPARATUS FOR A COMBUSTOR



 
245

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7186304
3/6/2007
CARBO-NITRIDED CASE HARDENED MARTENSITIC STAINLESS STEELS
Germany
602005013320.8
3/18/2009
CARBO-NITRIDED CASE HARDENED MARTENSITIC STAINLESS STEELS
Europe
1602744
12/7/2005
CARBO-NITRIDED CASE HARDENED MARTENSITIC STAINLESS STEELS
Japan
4101815
12/15/2005
CARBO-NITRIDED CASE HARDENED MARTENSITIC STAINLESS STEELS
United States
7296965
11/20/2007
CRYOGENIC BEARINGS
United States
7318007
1/8/2008
REAL TIME GEARBOX HEALTH MANAGEMENT SYSTEM AND METHOD OF USING THE SAME
United States
7322195
1/29/2008
ACOUSTIC DAMPERS
United States
7392713
7/1/2008
MONITORING SYSTEM FOR TURBOMACHINERY
United States
7469544
12/30/2008
METHOD AND APPARATUS FOR INJECTING A FUEL INTO A COMBUSTOR ASSEMBLY
United States
7510995
3/31/2009
APPLICATION OF A MIXED METAL OXIDE CATALYST TO A METALLIC SUBSTRATE
United States
7516607
4/14/2009
METHOD AND APPARATUS FOR MIXING SUBSTANCES
United States
7543764
6/9/2009
COLD SPRAY NOZZLE DESIGN
Germany
602004000936
10/26/2006
COLD SPRAY NOZZLE DESIGN
Britain
1462546
5/24/2006
COLD SPRAY NOZZLE DESIGN
Korea
10-0592833
6/16/2006
COLD SPRAY NOZZLE DESIGN
Mexico
251935
10/6/2004
COLD SPRAY NOZZLE DESIGN
United States
7648593
1/19/2010
ALUMINUM BASED ALLOY
Germany
602004028065.8
7/14/2010
ALUMINUM BASED ALLOY
Europe
1439239
7/14/2010
ALUMINUM BASED ALLOY
Japan
3929978
3/16/2007
ALUMINUM BASED ALLOY
United States
7762077
7/27/2010
SINGLE-STAGE HYPERSONIC VEHICLE FEATURING ADVANCED SWIRL COMBUSTION
United States
7810311
10/12/2010
COOLING EXCHANGER DUCTS

 
 
246

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7811395
10/12/2010
HIGH STRENGTH L12 ALUMINUM ALLOYS
United States
7820238
10/26/2010
COLD SPRAYED METAL MATRIX COMPOSITES
Germany
602007016252.1
8/3/2011
COLD SPRAYED METAL MATRIX COMPOSITES
Britain
1942209
8/3/2011
COLD SPRAYED METAL MATRIX COMPOSITES
United States
7871477
1/18/2011
HIGH STRENGTH L1.SUB.2 ALUMINUM ALLOYS
United States
7875131
1/25/2011
L1.SUB.2 STRENGTHENED AMORPHOUS ALUMINUM ALLOYS
United States
7875132
1/25/2011
HIGH TEMPERATURE ALUMINUM ALLOYS
United States
7875133
1/25/2011
HEAT TREATABLE LI.SUB.2 ALUMINUM ALLOYS
United States
7879162
2/1/2011
HIGH STRENGTH ALUMINUM ALLOYS WITH L1.SUB.2 PRECIPITATES
United States
7883590
2/8/2011
HEAT TREATABLE L1.SUB.2 ALUMINUM ALLOYS
United States
7909947
3/22/2011
HIGH STRENGTH LI.SUB.2 ALUMINUM ALLOYS
United States
7955054
6/7/2011
SINGLE-STAGE HYPERSONIC VEHICLE FEATURING ADVANCED SWIRL COMBUSTION
United States
7997058
8/16/2011
INTERNALLY DAMPED BLADE
United States
8002912
8/23/2011
HIGH STRENGTH L12 ALUMINUM ALLOYS
United States
8011187
9/6/2011
FUEL INJECTION METHOD AND APPARATUS FOR A COMBUSTOR
United States
8017072
9/13/2011
DISPERSION STRENGTHENED L1.SUB.2 ALUMINUM ALLOYS
United States
8066479
11/29/2011
NON-INTEGRAL PLATFORM AND DAMPER FOR AN AIRFOIL
United States
8240126
8/14/2012
VALVE SYSTEM FOR A GAS TURBINE ENGINE
United States
8286416
10/16/2012
VALVE SYSTEM FOR A GAS TURBINE ENGINE
United States
8356467
1/22/2013
COMBUSTION WAVE IGNITION FOR COMBUSTORS
United States
8402744
3/26/2013
VALVE SYSTEM FOR A GAS TURBINE ENGINE
United States
8430154
4/30/2013
NANO-PARTICLE WAVE HEAT PIPE



 
247

--------------------------------------------------------------------------------

 
 
In License
The following intellectual property is licensed per the Agreement between The
Boeing Company, Boeing Management Company and Ruby Acquisition Enterprises Co.
(now known as Aerojet Rocketdyne of DE, Inc.), dated August 2, 2005:


Country
Patent No.
Grant Date
Title
United States
5620537
4/15/1997
METHOD OF SUPERPLASTIC EXTRUSION
United States
5697511
12/16/1997
TANK AND METHOD OF FABRICATION
United States
5741596
4/21/1998
COATING FOR OXIDATION PROTECTION OF METAL SURFACES
United States
5865905
2/2/1999
ROLLED FILM SOLAR CONCENTRATOR
United States
5876850
3/2/1999
COATING FOR CARBON-CARBON COMPOSITES AND METHOD FOR PRODUCING SAME
United States
6134785
10/24/2000
METHOD OF FABRICATING AN ARTICLE OF MANUFACTURE SUCH AS A HEAT EXCHANGER
United States
6136237
10/24/2000
METHOD OF FABRICATING A FIBER-REINFORCED CERAMIC MATRIX COMPOSITE PART
United States
6138895
10/31/2000
MANUAL ADJUSTABLE PROBE TOOL FOR FRICTION STIR WELDING
United States
6184578
2/6/2001
GRAPHITE COMPOSITE HEAT PIPE
United States
6237835
5/29/2001
METHOD AND APPARATUS FOR BACKING UP A FRICTION STIR WELD JOINT
United States
6246219
6/12/2001
STRING SWITCHING APPARATUS AND ASSOCIATED METHOD FOR CONTROLLABLY CONNECTING THE
OUTPUT OF A SOLAR ARRAY STRING TO A RESPECTIVE POWER BUS
United States
6249967
6/26/2001
FABRICATION OF A ROCKET ENGINE WITH A TRANSITION STRUCTURE BETWEEN THE
COMBUSTION CHAMBER AND THE INJECTOR
United States
6257479
7/10/2001
TOOLING AND METHODS FOR CIRCUMFERENTIAL FRICTION STIR WELDING
United States
6269630
8/7/2001
ROCKET ENGINE WITH INTERNAL CHAMBER STEP STRUCTURE
United States
6364197
4/2/2002
FRICTION STIR WELDING OF CONTAINERS FROM THE INTERIOR
United States
6381949
5/7/2002
ROCKET ENGINE HAVING A TRANSITION ATTACHMENT BETWEEN A COMBUSTION CHAMBER AND AN
INJECTOR
United States
6398883
6/4/2002
FRICTION STIR GRAIN REFINEMENT OF STRUCTURAL MEMBERS
United States
6450395
9/17/2002
METHOD AND APPARATUS FOR FRICTION STIR WELDING TUBULAR MEMBERS
United States
6464127
10/15/2002
TOOLING AND METHODS FOR CIRCUMFERENTIAL FRICTION STIR WELDING

 
 
248

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
6470926
10/29/2002
ZERO GRAVITY LIQUID-VAPOR SEPARATION SYSTEM
United States
           6484924
11/26/2002
METHOD AND APPARATUS FOR BACKING UP A FRICTION STIR WELD JOINT
United States
6488237
12/3/2002
PROPELLANT CROSS-FEED SYSTEM AND METHOD
United States
6660106
12/9/2003
METHODS OF MANUFACTURE OF SPIN-FORMING BLANKS, PARTICULARLY FOR FABRICATION OF
ROCKET DOMES
United States
6676116
1/13/2004
ELASTOMERIC SUSPENSION AND MOUNTING SYSTEM
United States
6686077
2/3/2004
LIQUID HETERO-INTERFACE FUEL CELL DEVICE
United States
6734975
5/11/2004
HYDROGEN CONTAMINATION MONITORING AND SENSOR EVALUATION SYSTEM
United States
6739729
5/25/2004
COMPOSITE BACKED PRESTRESSED MIRROR FOR SOLAR FACET
United States
6742697
6/1/2004
JOINING OF STRUCTURAL MEMBERS BY FRICTION PLUG WELDING
United States
6752562
6/22/2004
QUICK INSTALL POSITIVE LOCK PIN
United States
6786669
9/7/2004
POSITIVE LOCK QUICK RELEASE PIN
United States
6796408
9/28/2004
METHOD FOR VIBRATION DAMPING USING SUPERELASTIC ALLOYS
United States
6839607
1/4/2005
SYSTEM FOR RAPID MANUFACTURING OF REPLACEMENT AEROSPACE PARTS
United States
6848163
2/1/2005
NANOPHASE COMPOSITE DUCT ASSEMBLY
United States
6893184
5/17/2005
POSITIVE LOCK PIN
United States
6895825
5/24/2005
ULTRASONIC TRANSDUCER ASSEMBLY FOR MONITORING A FLUID FLOWING THROUGH A DUCT
United States
6902699
6/7/2005
METHOD FOR PREPARING CRYOMILLED ALUMINUM ALLOYS AND COMPONENTS EXTRUDED AND
FORGED THEREFROM
United States
6908690
6/21/2005
METHOD AND APPARATUS FOR FRICTION STIR WELDING
United States
6912885
7/5/2005
METHOD OF PREPARING ULTRA-FINE GRAIN METALLIC ARTICLES AND METALLIC ARTICLES
PREPARED THEREBY
United States
6921048
7/26/2005
METHOD AND APPARATUS FOR MINIMIZING SOLAR ARRAY SUN TRACKING DISTURBANCE BY
NORTH AND SOUTH SOLAR ARRAY WING CANCELLATION
United States
6926970
8/9/2005
APPARATUS AND METHOD FOR FORMING WELD JOINTS HAVING COMPRESSIVE RESIDUAL STRESS
PATTERNS

 
 
249

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
 6939508
9/6/2005
METHOD OF MANUFACTURING NET-SHAPED BIMETALLIC PARTS
United States
 6966053
11/15/2005
ARCHITECTURE FOR AUTOMATED ANALYSIS AND DESIGN WITH READ ONLY STRUCTURE
United States
6969987
11/29/2005
HYBRID INDUCTIVE SENSOR
United States
6994916
2/7/2006
FRICTION STIR GRAIN REFINEMENT OF STRUCTURAL MEMBERS
United States
7117674
10/10/2006
CATALYTIC COMBUSTOR AND METHOD FOR SUBSTANTIALLY ELIMINATING VARIOUS EMISSIONS
United States
7128532
10/31/2006
TRANSPIRATION COOLING SYSTEM
United States
7143813
12/5/2006
FOAM BUMPER AND RADIATOR FOR A LIGHTWEIGHT HEAT REJECTION SYSTEM
United States
7156011
1/2/2007
DEPTH LIMITING SAFEGUARD FOR CHANNEL MACHINING
United States
7195056
3/27/2007
THERMAL CONTROL COVERS
United States
7232273
6/19/2007
METHOD AND APPARATUS FOR APPLYING SEALANT TO FASTENERS
United States
7237223
6/26/2007
APPARATUS AND METHOD FOR REAL-TIME CAUTION AND WARNING AND SYSTEM HEALTH
MANAGEMENT
United States
7275550
10/2/2007
APPARATUS AND METHOD FOR CLEANING AND PRESSURE TESTING TUBULAR STRUCTURES
United States
7306710
12/11/2007
APPARATUS AND METHOD FOR ELECTROPLATING A METALLIC FILM ON A ROCKET ENGINE
COMBUSTION CHAMBER COMPONENT
United States
7309398
12/18/2007
COMPOSITE BACKED PRESTRESSED MIRROR FOR SOLAR FACET
United States
7332116
2/19/2008
METHOD FOR FORMING NON-OXIDE SELECTIVELY POROUS MATERIALS
United States
7344675
3/18/2008
METHOD FOR PREPARING NANOSTRUCTURED METAL ALLOYS HAVING INCREASED NITRIDE
CONTENT
United States
7354490
4/8/2008
CRYOMILLED ALUMINUM ALLOYS AND COMPONENTS EXTRUDED AND FORGED THEREFROM
United States
7377217
5/27/2008
DECOY DEVICE AND SYSTEM FOR ANTI-MISSILE PROTECTION AND ASSOCIATED METHOD
United States
7435306
10/14/2008
METHOD FOR PREPARING RIVETS FROM CRYOMILLED ALUMINUM ALLOYS AND RIVETS PRODUCED
THEREBY
United States
7448528
11/11/2008
STIR FORMING APPARATUS AND METHOD
United States
7461769
12/9/2008
METHOD AND APPARATUS FOR FRICTION STIR WELDING
United States
7464852
12/16/2008
METHOD AND APPARATUS FOR FRICTION STIR WELDING

 
 
250

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7465500
12/16/2008
LIGHTWEIGHT PROTECTOR AGAINST MICROMETEOROIDS AND ORBITAL DEBRIS (MMOD) IMPACT
USING FOAM SUBSTANCES
United States
7487900
2/10/2009
APPARATUS FOR DIFFUSION BONDING, BRAZING AND JOINING
United States
7540996
6/2/2009
LASER SINTERED TITANIUM ALLOY AND DIRECT METAL FABRICATION METHOD OF MAKING THE
SAME
United States
7575708
8/18/2009
DIRECT MANUFACTURE OF AEROSPACE PARTS
United States
7592073
9/22/2009
RHENIUM COMPOSITE ALLOYS AND A METHOD OF PREPARING SAME
United States
7922841
4/12/2011
METHOD FOR PREPARING HIGH-TEMPERATURE NANOPHASE ALUMINUM-ALLOY SHEETS AND
ALUMINUM-ALLOY SHEETS PREPARED THEREBY
United States
7988447
8/2/2011
FORMED SHEET HEAT EXCHANGER
United States
8055531
11/8/2011
METHOD AND COMPUTER PROGRAM PRODUCT FOR ASSESSING A PROCESS OF AN ORGANIZATION
United States
8057880
11/15/2011
NON-OXIDE SELECTIVELY POROUS MATERIALS
United States
8137755
3/20/2012
METHOD FOR PREPARING PRE-COATED, ULTRA-FINE, SUBMICRON GRAIN HIGH-TEMPERATURE
ALUMINUM AND ALUMINUM-ALLOY COMPONENTS AND COMPONENTS PREPARED THEREBY
United States
5864663
1/26/1999
SELECTIVELY ENABLED WATCHDOG TIMER CIRCUIT



 
251

--------------------------------------------------------------------------------

 
 
Out License:
The following intellectual Property is Licensed per the Agreement between The
Boeing Company, Boeing Management Company and Ruby Acquisition Enterprises Co.
(now known as Aerojet Rocketdyne of DE, Inc.), dated August 2, 2005


Country
Patent No.
Grant Date
Title
United States
5551230
9/3/1996
HEAT INDUCED HIGH PRESSURE LOX PUMP ROCKET ENGINE CYCLE
United States
5575423
11/19/1996
TUBE NOZZLE HAVING THERMAL TRANSIENT REDUCTION
United States
5660644
8/26/1997
PHOTOVOLTAIC CONCENTRATOR SYSTEM
United States
5697767
12/16/1997
INTEGRATED TURBINE AND PUMP ASSEMBLY
United States
5701670
12/30/1997
METHOD OF MAKING ROCKET ENGINE COMBUSTION CHAMBER UTILIZING "SLIDE IN" PORT
LINER
United States
5850831
12/22/1998
LOOSE-TIGHT-LOOSE TWIST, TWISTED-TAPE INSERT SOLAR CENTRAL RECEIVER
United States
5862800
1/26/1999
MOLTEN NITRATE SALT SOLAR CENTRAL RECEIVER OF LOW CYCLE FATIGUE 625 ALLOY
United States
5885004
3/23/1999
HYDROSTATICALLY SUPPORTED FOIL BEARING
United States
6056441
5/2/2000
TIRE TRACK ROUGHENED ORIFICE COMPENSATED HYDROSTATIC BEARING
United States
6253539
7/3/2001
CONVECTIVE AND TURBULENT SHEAR MIXING INJECTOR
United States
6311476
11/6/2001
INTEGRAL PROPULSION AND POWER RADIANT CAVITY RECEIVER
United States
6421998
7/23/2002
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION
United States
6435829
8/20/2002
HIGH SUCTION PERFORMANCE AND LOW COST INDUCER DESIGN BLADE GEOMETRY
United States
6442937
9/3/2002
SOLAR RECEIVER ADAPTIVE TRACKING CONTROL
United States
6547526
4/15/2003
ARTICLE HAVING DAMPENING MEMBER INSTALLED INTO AN IMBEDDED CAVITY
United States
6557804
5/6/2003
ROTATING SOLAR CONCENTRATOR
United States
6565312
5/20/2003
FLUID-COOLED TURBINE BLADES
United States
6591867
7/15/2003
VARIABLE-GRAVITY ANTI-VORTEX AND VAPOR INGESTION-SUPPRESSION DEVICE
United States
6594984
7/22/2003
COMBINED THRUST AND POWER GENERATOR FOR A SATELLITE
United States
6595751
7/22/2003
COMPOSITE ROTOR HAVING RECESSED RADIAL SPLINES FOR HIGH TORQUE APPLICATIONS
United States
6668555
12/30/2003
SOLAR RECEIVER-BASED POWER GENERATION SYSTEM
United States
6676380
1/13/2004
TURBINE BLADE ASSEMBLY WITH PIN DAMPERS



 
252

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
6685435
2/3/2004
TURBINE BLADE ASSEMBLY WITH STRANDED WIRE CABLE DAMPERS
United States
6688100
2/10/2004
COMBUSTION CHAMBER HAVING A MULTIPLE-PIECE LINER AND ASSOCIATED ASSEMBLY METHOD
United States
6695579
2/24/2004
DIFFUSER HAVING A VARIABLE BLADE HEIGHT
United States
6699015
3/2/2004
BLADES HAVING COOLANT CHANNELS LINED WITH A SHAPE MEMORY ALLOY AND AN ASSOCIATED
FABRICATION METHOD
United States
6701711
3/9/2004
MOLTEN SALT RECEIVER COOLING SYSTEM
United States
6708687
3/23/2004
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
United States
6735946
5/18/2004
DIRECT ILLUMUNIATION FREE PISTON STIRLING ENGINE SOLAR CAVITY
United States
6742325
6/1/2004
METHOD OF GENERATING THRUST AND ELECTRICAL POWER FROM AN OPTICAL SOLAR IMAGE
United States
6745466
6/8/2004
METHOD OF MAKING A THRUSTER DEVICE FOR SOLAR RADIATION
United States
6748735
6/15/2004
TORCH IGNITER
United States
6749726
6/15/2004
APPARATUS AND METHOD FOR INITIATING A COMBUSTION REACTION WITH SLURRY FUEL
United States
6752594
6/22/2004
SPLIT BLADE FRICTIONAL DAMPER
United States
6755359
6/29/2004
FLUID MIXING INJECTOR AND METHOD
United States
6768781
7/27/2004
METHODS AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR
United States
6775987
8/17/2004
LOW-EMISSION, STAGED-COMBUSTION POWER GENERATION
United States
6802178
10/12/2004
FLUID INJECTOR AND INJECTION METHOD
United States
6820411
11/23/2004
COMPACT, LIGHTWEIGHT HIGH-PERFORMANCE LIFT THRUSTER INCORPORATING
SWIRL-AUGMENTED OXIDIZER/FUEL INJECTION, MIXING AND COMBUSTION
United States
6834494
12/28/2004
DESIGN AND ASSEMBLY OF A CATALYST BED GAS GENERATOR FOR THE CATALYTIC
DECOMPOSITION OF HIGH CONCENTRATION HYDROGEN PEROXIDE PROPELLANTS AND THE
CATALYTIC COMBUSTION OF HYDROCARBON/AIR MIXTURES
United States
6840275
1/11/2005
VARIABLE-GRAVITY ANTI-VORTEX AND VAPOR-INGESTION-SUPPRESSION DEVICE
United States
6857274
2/22/2005
FLUID INJECTOR AND INJECTION METHOD

 
 
253

--------------------------------------------------------------------------------

 
Country
Patent No.
Grant Date
Title
United States
6865919
3/15/2005
METHOD AND APPARATUS FOR PRODUCING A REFINED GRAIN STRUCTURE
United States
6871495
3/29/2005
THERMAL CYCLE ENGINE BOOST BRIDGE POWER INTERFACE
United States
6877508
4/12/2005
EXPANSION BELLOWS FOR USE IN SOLAR MOLTEN SALT PIPING AND VALVES
United States
6883220
4/26/2005
METHOD FOR FORMING A TUBE-WALLED ARTICLE
United States
6886339
5/3/2005
TROUGH-STIRLING CONCENTRATED SOLAR POWER SYSTEM
United States
6887821
5/3/2005
HIGH-TEMPERATURE CATALYST FOR CATALYTIC COMBUSTION AND DECOMPOSITION
United States
6888910
5/3/2005
METHODS AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR
United States
6895756
5/24/2005
COMPACT SWIRL AUGMENTED AFTERBURNERS FOR GAS TURBINE ENGINES
United States
6907724
6/21/2005
COMBINED CYCLE ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION FOR REDUCED
VOLUME AND WEIGHT AND IMPROVED PERFORMANCE
United States
6911110
6/28/2005
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
United States
6912857
7/5/2005
TORCH IGNITER
United States
6918243
7/19/2005
BI-PROPELLANT INJECTION WITH FLAME-HOLDING ZONE IGNITER
United States
6920836
7/26/2005
REGENERATIVELY COOLED SYNTHESIS GAS GENERATOR
United States
6926440
8/9/2005
INFRARED TEMPERATURE SENSORS FOR SOLAR PANEL
United States
6931851
8/23/2005
SOLAR CENTRAL RECEIVER WITH INBOARD HEADERS
United States
6942719
9/13/2005
METHODS AND SYSTEMS FOR PRESSURE SWING REGENERATION FOR HYDROGEN GENERATION
United States
6949152
9/27/2005
HYPERGOLIC AZIDE FUELS WITH HYDROGEN PEROXIDE
United States
6950317
9/27/2005
HIGH TEMPERATURE POWER SUPPLY
United States
6957536
10/25/2005
SYSTEMS AND METHODS FOR GENERATING ELECTRICAL POWER FROM SOLAR ENERGY
United States
6966176
11/22/2005
SYSTEM AND FABRICATION METHOD FOR ACTIVELY COOLING HIGH PERFORMANCE COMPONENTS
United States
6966769
11/22/2005
GASEOUS OXYGEN RESONANCE IGNITOR

 
 
254

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
6968695
11/29/2005
COMPACT LIGHTWEIGHT RAMJET ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION WITH
IMPROVED PERFORMANCE
United States
6976679
12/20/2005
INTER-FLUID SEAL ASSEMBLY AND METHOD THEREFOR
United States
6979911
12/27/2005
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
United States
6991235
1/31/2006
GAS-BUFFERED SEAL ASSEMBLY AND METHOD THEREFOR
United States
7003941
2/28/2006
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION AND ASSOCIATED METHODS
United States
7007486
3/7/2006
APPARATUS AND METHOD FOR SELECTING A FLOW MIXTURE
United States
7011086
3/14/2006
BOTTOM SUPPORTED SOLAR RECEIVER PANEL APPARATUS AND METHOD
United States
7017329
3/28/2006
METHOD AND APPARATUS FOR MIXING SUBSTANCES
United States
7051529
5/30/2006
SOLAR DISH CONCENTRATOR WITH A MOLTEN SALT RECEIVER INCORPORATING THERMAL ENERGY
STORAGE
United States
7055519
6/6/2006
SOLAR COLLECTOR AND METHOD
United States
7061607
6/13/2006
ENGINE SPECTROMETER PROBE AND METHOD OF USE *
United States
7066714
6/27/2006
HIGH SPEED ROTOR ASSEMBLY SHROUD *
United States
7070388
7/4/2006
INDUCER WITH SHROUDED ROTOR FOR HIGH SPEED APPLICATIONS
United States
7097414
8/29/2006
INDUCER TIP VORTEX SUPPRESSOR
United States
7117676
10/10/2006
APPARATUS FOR MIXING FLUIDS
United States
7127899
10/31/2006
NON-SWIRL DRY LOW NOX (DLN) COMBUSTOR
United States
7137255
11/21/2006
COMPACT SWIRL AUGMENTED AFTERBURNERS FOR GAS TURBINE ENGINES
United States
7138960
11/21/2006
DEPLOYABLE ELECTROMAGNETIC CONCENTRATOR *
United States
7140184
11/28/2006
FUEL INJECTION METHOD AND APPARATUS FOR A COMBUSTOR
United States
7144049
12/5/2006
SPHERICAL FLANGE ASSEMBLY
United States
7168236
1/30/2007
COMPACT LIGHTWEIGHT RAMJET ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION WITH
IMPROVED PERFORMANCE

 
 
255

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7182803
2/27/2007
SOLIDS MULTI-CLONE SEPARATOR
United States
7192569
3/20/2007
HYDROGEN GENERATION WITH EFFICIENT BYPRODUCT RECYCLE
United States
7207327
4/24/2007
FEEDBACK CONTROL METHOD FOR A HELIOSTAT
United States
7216477
5/15/2007
METHOD AND APPARATUS FOR A ROCKET ENGINE POWER CYCLE
United States
7249768
7/31/2007
SHAFT SEAL ASSEMBLY AND METHOD
United States
7273352
9/25/2007
INLET PARTIAL BLADES FOR STRUCTURAL INTEGRITY AND PERFORMANCE
United States
7296410
11/20/2007
SOLAR POWER SYSTEM AND METHOD FOR POWER GENERATION
United States
7303597
12/4/2007
METHOD AND APPARATUS FOR CONTINUOUSLY FEEDING AND PRESSURIZING A SOLID MATERIAL
INTO A HIGH PRESSURE SYSTEM
United States
7306710
12/11/2007
APPARATUS AND METHOD FOR ELECTROPLATING A METALLIC FILM ON A ROCKET ENGINE
COMBUSTION CHAMBER COMPONENT
United States
7318007
1/8/2008
REAL TIME GEARBOX HEALTH MANAGEMENT SYSTEM AND METHOD OF USING THE SAME
United States
7360639
4/22/2008
HOT ROTARY SCREW PUMP
United States
7459064
12/2/2008
SOLAR ELECTROLYSIS POWER SOURCE
United States
7459131
12/2/2008
REDUCED TEMPERATURE REGENERATING/ CALCINING APPARATUS FOR HYDROGEN GENERATION
United States
12/30/2008
10/10/2003
METHOD AND APPARATUS FOR INJECTING A FUEL INTO A COMBUSTOR ASSEMBLY
United States
3/31/2009
4/1/2003
APPLICATION OF A MIXED METAL OXIDE CATALYST TO A METALLIC SUBSTRATE
United States
5/26/2009
7/14/2004
METHOD FOR PRODUCING HYDROGEN GAS BY STEAM METHANE REFORMING USING SOLAR ENERGY
United States
7547419
6/16/2009
TWO-PHASE INJECTOR FOR FLUIDIZED BED REACTOR
United States
7594760
9/29/2009
BEARING CUP ROTATIONAL LOCK ASSEMBLY
United States
7596940
10/6/2009
ROCKET ENGINE NOZZLE AND METHOD OF FABRICATING A ROCKET ENGINE NOZZLE USING
PRESSURE BRAZING
United States
7605326
10/20/2009
SOLAR ELECTROLYSIS POWER CO-GENERATION SYSTEM



 
256

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
United States
7607299
10/27/2009
STIRLING POWER CONVERTOR WITH AUGMENTED HEAT INPUT AREA
United States
7640726
1/5/2010
INJECTOR ASSEMBLY HAVING MULTIPLE MANIFOLDS FOR PROPELLANT DELIVERY
United States
7669593
3/2/2010
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
United States
8196848
6/12/2012
GASIFIER INJECTOR
United States
8225481
7/24/2012
DIFFUSION BONDED COMPOSITE MATERIAL AND METHOD THEREFOR
United States
8231068
7/31/2012
DRY, LOW NITROUS OXIDE CALCINER INJECTOR



Out License


The following intellectual property is licensed per the Agreement (LA0614)
between United Technologies Corporation and Alliant Techsystems, Inc., dated
September 5, 2008 (including amendments dated April 11, 2006 and June 15,
2010)  Alliant Techsystems and to United Technologies Corporation.


Country
Patent No.
Grant Date
Title
United States
5864663
1/26/1999
SELECTIVELY ENABLED WATCHDOG TIMER CIRCUIT



Out License


The following intellectual property is licensed per DSG Technology Phased
Development Contract between Aerojet Rocketdyne of DE, Inc. (f/k/a PWR) and
ConocoPhillips Company, dated July 6, 2010.


Country
Application
 No.
Application
Date
Title
Russia
2013107645
2/21/2013
COMBUSTER ASSEMBLY AND METHOD THEREFOR
United States
13/407,273
2/28/2012
COMBUSTER ASSEMBLY AND METHOD THEREFOR
United States
13/448,293
4/16/2012
STEAM GENERATOR FILM COOLING USING PRODUCED WATER
China
201310130967.7
4/6/2013
STEAM GENERATOR FILM COOLING USING PRODUCED WATER
United States
13/733,988
1/4/2013
STEAM GENERATOR AND METHOD FOR GENERATING STEAM


 
257

--------------------------------------------------------------------------------

 

Out License
The following intellectual property is licensed per the Exclusive License
Agreement between Aerojet Rocketdyne of DE, Inc. (f/k/a PWR) and SolarReserve
LLC, dated January 7, 2010.
 
Patents


Country
Patent No.
Grant Date
Title
US
5850831
9/27/1996
LOOSE-TIGHT-LOOSE TWIST, TWISTED-TAPE INSERT SOLAR CENTRAL RECEIVER
US
5862800
9/27/1996
MOLTEN NITRATE SALT SOLAR CENTRAL RECEIVER OF LOW CYCLE FATIGUE 625 ALLOY
US
6442937
9/3/2002
SOLAR RECEIVER ADAPTIVE TRACKING CONTROL
US
6668555
12/9/2002
SOLAR RECEIVER-BASED POWER GENERATION SYSTEM
US
6701711
11/11/2002
MOLTEN SALT RECEIVER COOLING SYSTEM
US
6708687
3/23/2004
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
US
6877508
4/12/2005
EXPANSION BELLOWS FOR USE IN SOLAR MOLTEN SALT PIPING AND VALVES
US
6911110
6/28/2005
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
US
6931851
8/23/2005
SOLAR CENTRAL RECEIVER WITH INBOARD HEADERS
US
6957536
10/25/2005
SYSTEMS AND METHODS FOR GENERATING ELECTRICAL POWER FROM SOLAR ENERGY
US
7011086
3/14/2006
BOTTOM SUPPORTED SOLAR RECEIVER PANEL APPARATUS AND METHOD
US
7051529
5/30/2006
SOLAR DISH CONCENTRATOR WITH A MOLTEN SALT RECEIVER INCORPORATING THERMAL ENERGY
STORAGE
US
7207327
4/24/2007
FEEDBACK CONTROL METHOD FOR A HELIOSTAT
US
7299633
11/27/2007
SOLAR DISH CONCENTRATOR WITH A MOLTEN SALT RECEIVER INCORPORATING THERMAL ENERGY
STORAGE
US
6926440
8/9/2005
INFRARED TEMPERATURE SENSORS FOR SOLAR PANEL
US
7055519
6/6/2006
SOLAR COLLECTOR AND METHOD
US
8365529
2/5/2013
HIGH TEMPERATURE MOLTEN SALT RECEIVER
US
7296410
11/20/2007
SOLAR POWER SYSTEM AND METHOD FOR POWER GENERATION

 
 
258

--------------------------------------------------------------------------------

 
 
Country
Patent No.
Grant Date
Title
US
7669593
3/2/2010
THERMALLY CONTROLLED SOLAR REFLECTOR FACET WITH HEAT RECOVERY
US
8353285
1/13/2013
SOLAR COLLECTOR AND METHOD
China
ZL200710306179.3
1/11/2012
SUPERCRITICAL CO2 TURBINE FOR USE
 IN SOLAR POWER PLANTS
US
7,685,820
3/30/2010
SUPERCRITICAL CO2 TURBINE FOR USE IN SOLAR POWER PLANTS
Spain
2364934
4/2/2013
STACKABLE HELIOSTAT FRAME STRUCTURE
US
7714260
5/11/2010
STACKABLE HELIOSTAT FRAME STRUCTURE
South Africa
2009/06229
11/24/2010
STACKABLE HELIOSTAT FRAME STRUCTURE
Europe
1752646
10/2/2013
STIRLING POWER CONVERTER WITH
AUGMENTED HEAT INPUT AREA
Spain
2392297
11/11/2013
SINGLE BI-TEMPERATURE THERMAL STORAGE TANK FOR APPLICATION IN SOLAR THERMAL
PLANT *
Japan
5311366
10/9/2013
SUPERCRITICAL CO2 TURBINE FOR
USE IN SOLAR POWER PLANTS
United States
6739729
5/25/2004
COMPOSITE BACKED PRESTRESSED MIRROR FOR SOLAR FACET
United States
7309398
12/18/2007
COMPOSITE BACKED PRESTRESSED MIRROR FOR SOLAR FACET
United States
8,008,574
08/30/2011
PHOTO CELL WITH SPACED ANTI-OXIDATION MEMBER ON FLUID LOOP
United States
8,266,819
09/18/2012
AIR DRYING SYSTEM FOR CONCENTRATED SOLAR POWER GENERATION SYSTEMS
United States
8,327,839
12/11/2012
AIR INSTRUMENTATION SYSTEM FOR CONENTRATED SOLAR POWER GENRATION SYSTEMS
United States
8,544,237
10/1/2013
LIFTING SYSTEM FOR SOLAR POWER TOWER COMPONENTS



 
259

--------------------------------------------------------------------------------

 
 
Patent Applications


Country
Application No.
Application Date
Title
Europe
1892404
8/6/2007
DUAL-FUNCTION STIRLING ENGINE SYSTEM
Europe
07252623.9
6/28/2007
HIGH TEMPERATURE MOLTEN SALT RECEIVER
Germany
08251109.8
5/27/2008
SOLAR POWER FOR THERMOCHEMICAL PRODUCTION OF HYDROGEN
Europe
08251109.8
5/27/2008
SOLAR POWER FOR THERMOCHEMICAL PRODUCTION OF HYDROGEN
Europe
07254772.2
12/10/2007
SUPERCRITICAL CO2 TURBINE FOR USE IN SOLAR POWER PLANTS
US
12/639,056
12/16/2009
SINGLE BI-TEMPERATURE THERMAL STORAGE TANK (BTTST) FOR APPLICATION IN A SOLAR
THERMAL PLANT *
United States
12/319,893
01/13/2009
CATALYZED HOT GAS HEATING SYSTEM FOR PIPES
United States
12/616,419
11/11/2009
BALLAST MEMBER FOR REDUCING ACTIVE VOLUME OF A VESSEL
United States
12/637,133
12/14/2009
SOLAR RECEIVER AND SOLAR POWER SYSTEM
HAVING COATED CONDUIT
United States
12/730,203
03/23/2010
THERMAL SHIELD FOR SOLAR RECEIVER
United States
12/796,648
06/08/2010
CONCENTRATED SOLAR POWER RECEIVER MAINTENANCE SYSTEM
United States
12/822,689
06/24/2010
THERMAL STORAGE SYSTEM
United States
13/286,185
10/31/2011
TARGETS FOR HELIOSTAT HEALTH MONITORING
United States
13/461,091
05/01/2012
SOLAR POWER SYSTEM AND HEAT EXCHANGER
United States
13/551,895
07/18/2012
SOLAR RECEIVER



* Denotes subject inventions with the U.S. government right to a non-exclusive
license
 
 
260

--------------------------------------------------------------------------------

 
 
Trademarks
 
Mark
Country
App. No
Reg. No.
Status
AEROJET
United States
71/479744
426781
Registered
AEROJET
Canada
185619
20655
Registered
AEROJET
France
98/725.975
98/725.975
Registered
AEROJET
France
1.623.233
1.623.233
Registered
AEROJET
Sweden
211187
211187
Registered
AEROJET GENERAL
France
98/746910
98/746910
Registered
AEROJET-GENERAL
France
1279390
1279390
Registered
AEROJET-GENERAL
France
1.486.136
1.486.136
Registered
AEROJET-GENERAL
Germany
8898
804275
Registered
ARCITE
United States
72075531
699654
Registered
ARCITE
Japan
 
3096814
Registered
GENCORP
Canada
841228
526803
Registered
ROCKETDYNE
US
75701645
2364319
Registered
 [ex10-15.jpg] US US 77015823 3570325



Trademark Licenses
None


Intellectual Property Claims and Lawsuits:
None

 
261

--------------------------------------------------------------------------------

 

Schedule 3.19(a)
 
Location of Real Property
 
Owned Properties


1.           GenCorp Inc.


70 General Street
Lawrence, MA  01842
(Essex County)


11260 Pyrites Way
Gold River, CA 95670
(Sacramento County)


McDermont Ranch
Chino Hills, CA 91709
(San Bernardino County)


2.           Aerojet Rocketdyne, Inc.


Highway 50 and Aerojet Road
Rancho Cordova, CA  95742
(Sacramento County)4


(no Mailing Address)
Garfield Flats, Mineral County, NV


End of Woodview Road
Route 4, Box 454E
Chino Hills, CA  91709
(San Bernardino County)


11441 Willows Road N.E
Redmond, WA 98052
(King County)


7499 Pine Stake Road
Culpeper, VA 22701
(Orange County)


3.           Aerojet Ordnance Tennessee


1367 Old State Route 34
Jonesborough, TN  37659
(Washington County)
 
 
262

--------------------------------------------------------------------------------

 
 
4.           Aerojet Rocketdyne of DE, Inc.


8900 De Soto Avenue
Los Angeles, CA 91304
(Los Angeles County)


[subject to Aerojet Rocketdyne of DE, Inc.’s obligations and rights under that
certain Purchase and Sale Agreement, dated December 12, 2012, by and between UTC
and Overton Moore Properties, as amended by that certain First Amendment to
Purchase and Sale Agreement, dated March 8, 2013, including without limitation
the obligations and rights with respect to the Lot Line Adjustment Agreement,
dated November 30, 2012, by and between UTC and Aerojet Rocketdyne of DE, Inc.,
as amended by that certain First Amendment to Lot Line Adjustment Agreement,
dated March 30, 2013]



--------------------------------------------------------------------------------

 4 Certain real property at this address is owned by Easton Development Company,
LLC.

 
263

--------------------------------------------------------------------------------

 

Leased Properties


1.           Aerojet Rocketdyne, Inc.


1150 Connecticut Ave. NW, Suite 1025
Washington, DC  20036
(District of Columbia)


7047 Old Madison Pike, Suite 360
Huntsville, AL 35806
(Madison County)


604 Spring Street
Socorro, NM 87801
(Socorro County)
(ref – two leases)


No Physical Mailing Address
Socorro, NM 87801
(Socorro County)
(ref - three Leases)
 
Bldg 300
5731 Wellington Road
Gainesville, VA 20155
(Prince William County)


Bldg 450
8050 Piney Branch Road
Gainesville, VA 20155
(Prince William County)


Building A-15, Freeport Center
Clearfield, Utah 84016
(Davis County)
 
2929 East 54th Street
Vernon, CA 90058-0227
(Los Angeles County)
 
 
264

--------------------------------------------------------------------------------

 
 
Highland Industrial Park
P.O. Box 1036
Camden, AR 71711
(Ouachita County)
(Multiple leases)


160 Blue Ravine Road
Folsom, CA 95630
(Sacramento County)


1180 Iron Point Road, Suite 350
Folsom, CA 95630
(Sacramento County)


Commonwealth Tower
1300 Wilson Blvd, Suite 1000
Arlington, VA 22209-2307
(Arlington County)


755 N. Nash Street, Suite 300
El Segundo, CA 90245 (Los Angeles County)


2.  
Aerojet Rocketdyne of DE, Inc.



17900 Beeline Highway
Jupiter, FL 33478
(Palm Beach County)


4596 Ish Drive, Units 210 and 230
Simi Valley, CA 93063
(Ventura County)


555 Discovery Drive
Huntsville, AL 35806
(Madison County)


Leonard Kimball Road, Building 9101
Stennis Space Center, MS 39529
(Hancock County)


15270 Endeavor Drive
 Jupiter, FL 33478
(Palm Beach County)
 
 
265

--------------------------------------------------------------------------------

 
 
9425 Canoga Avenue
Chatsworth, CA 91311
(Los Angeles County)


12 Greenway Plaza, Suite 1100
Office 63
Houston, TX 77046
(Harris County)


3.  
Arde, Inc.



875 Washington Avenue
 Carlstadt, NJ 07072
 (Bergen County)


401 Washington Avenue
Carstadt, NJ 07072
(Bergen County)


 
266

--------------------------------------------------------------------------------

 
 
Schedule 3.19(b)
 
Location of Collateral
 
Real Estate Collateral
 
1.           Aerojet Rocketdyne, Inc.


11441 Willows Road N.E
Redmond, WA 98052
(King County)


7499 Pine Stake Road
Culpeper, VA 22701
(Orange County)


2.           Aerojet Rocketdyne of DE, Inc.


8900 De Soto Avenue
Los Angeles, CA 91304
(Los Angeles County)


Inventory and Fixed Asset Collateral
 
Owned Properties
 
1.           GenCorp Inc.


11260 Pyrites Way
Gold River, CA 95670
(Sacramento County)


2.          Aerojet Rocketdyne, Inc.


Highway 50 and Aerojet Road
Rancho Cordova, CA  95742
(Sacramento County)


3.          Aerojet Ordnance Tennessee


1367 Old State Route 34
Jonesborough, TN  37659
(Washington County)


4.          Aerojet Rocketdyne of DE, Inc.


8900 De Soto Avenue
Los Angeles, CA 91304
(Los Angeles County)


 
267

--------------------------------------------------------------------------------

 

Leased Properties
 
1.           Aerojet Rocketdyne, Inc.


1150 Connecticut Ave. NW
Suite 1025
Washington, DC  20036
(District of Columbia)


7047 Old Madison Pike, Suite 360
Huntsville, AL 35806
(Madison County)


604 Spring Street
Socorro, NM 87801
(Socorro County)
(ref – two leases)


No Physical Mailing Address
Socorro, NM 87801
(Socorro County)
(ref - three Leases)
 
Bldg 300
5731 Wellington Road
Gainesville, VA 20155
(Prince William County)


Bldg 450
8050 Piney Branch Road
Gainesville, VA 20155
(Prince William County)


Building A-15, Freeport Center
Clearfield, Utah 84016
(Davis County)
 
2929 East 54th Street
Vernon, CA 90058-0227
(Los Angeles County)


Highland Industrial Park
P.O. Box 1036
Camden, AR 71711
(Ouachita County)
(Multiple leases)
 
 
268

--------------------------------------------------------------------------------

 
 
160 Blue Ravine Road
Folsom, CA 95630
(Sacramento County)


1180 Iron Point Road, Suite 350
Folsom, CA 95630
(Sacramento County)


Commonwealth Tower
1300 Wilson Blvd, Suite 1000
Arlington, VA 22209-2307
(Arlington County)


755 N. Nash Street, Suite 300
El Segundo, CA 90245 (Los Angeles County)


2.  
Aerojet Rocketdyne of DE, Inc.



17900 Beeline Highway
Jupiter, FL 33478
(Palm Beach County)


555 Discovery Drive
Huntsville, AL 35806
(Madison County)
 
4596 Ish DriveSimi Valley, CA 93063
(Ventura County)


15270 Endeavor Drive
Jupiter, FL 33478
(Palm Beach County)


9425 Canoga Avenue
Chatsworth, CA
(Los Angeles County)


12 Greenway Plaza, Suite 1100
Office 63
Houston, TX 77046
(Harris County)
 
 
269

--------------------------------------------------------------------------------

 
 
3.  
Arde Inc.

 
875 Washington Avenue
Carlstadt, NJ 07072
(Bergen County)


401 Washington Avenue
Carstadt, NJ 07072
(Bergen County)


Note: In addition to the above, at any given time we may have inventory and/or
tooling at supplier locations.


 
270

--------------------------------------------------------------------------------

 
 
Schedule 3.19(c)
 
Chief Executive Offices; Jurisdictions of Organization
 
Chief Executive Office
Jurisdiction of Organization
GenCorp Inc.
2001 Aerojet Road
Rancho Cordova, CA  95742
Delaware
Aerojet Rocketdyne, Inc.    
2001 Aerojet Road
Rancho Cordova, CA  95742
Ohio
Aerojet Rocketdyne of DE, Inc.
8900 De Soto Avenue
Los Angeles, CA 91304
Delaware
Arde, Inc.
875 Washington Avenue
Carlstadt, NJ 07072
New Jersey
Arde-Barinco, Inc.
875 Washington Avenue
Carlstadt, NJ 07072
New Jersey

 
 
271

--------------------------------------------------------------------------------

 

Schedule 3.22
 
Labor Matters
 
Collective Bargaining Agreements


·
Agreement between Aerojet-General Corporation, Sacramento Facility and
International Union of Operating Engineers, Stationary Engineers, Local No. 39
–  8/26/2012 – 8/25/2016



·
Agreement between Aerojet-General Corporation, Sacramento Facility and
International Assoc. of Machinists & Aerospace Workers, District Lodge No. 725 &
Local Lodge No. 946 –  6/16/2011 – 6/15/2014



·
Agreement between United Technologies Corporation, for and on behalf of Pratt &
Whitney Rocketdyne  and Local 461,  Sheet Metal Workers’ International
Association – 10/23/2011 – 10/23/2014



·
Agreement between United Technologies Corporation, for and on behalf of Pratt &
Whitney Rocketdyne  and the International Brotherhood of Teamsters, Teamsters
Local 986 – 10/23/2011 – 10/23/2014



·
Agreement between United Technologies Corporation, for and on behalf of Pratt &
Whitney Rocketdyne and the International Brotherhood of Electrical Workers,
Local 2295 – 10/23/2011 – 10/25/2014



·
Agreement between Service, Production, Merchandising, Wholesale, Distribution,
Clerical & Health Related Services, Airline, Airport and Aerospace Employees
Union, Local 210, International Brotherhood of Teamsters and United Technologies
Corporation, for and on behalf of Pratt & Whitney Rocketdyne  ARDE, Inc. –
6/30/2011 – 6/30/2014



·
Agreement between United Technologies Corporation, for and on behalf of its Palm
Beach County, Florida existing facilities of Pratt & Whitney Rocketdyne  and
Seminole Lodge No. 971 of the International Association of Machinist and
Aerospace Workers, AFL-CIO, an affiliate of District Lodge 166 – 12/10/2012 –
1/31/2016



·
Agreement between United Technologies Corporation for and on behalf of Pratt &
Whitney Rocketdyne  and the International Union, United Automobile, Aerospace &
Agricultural Implement Workers of America, and its Local 887 – 9/25/2011 –
9/27/2014



Multiemployer Plans


·
The Western Conference of Teamsters Pension Trust Pension Plan

 
Strikes


There have been no strikes with the above Unions since 1987.

 
272

--------------------------------------------------------------------------------

 
 
Schedule 3.24
 
Material Contracts


Contract Name
Contract Number
Contract Date
Counterparty
Forecasted
2014 Sales
SLS Program
(J-2X and RS-25 Engines)
NNM06AB13C
6/2/2006
NASA MSFC Financial Management Office
J-2X CLIN: $59,382,902
 
RS-25 Adaption CLIN: $110,518,322
 
Total: $169,901,224



    Indentures Relating to:


Subordinated Delayed Draw Credit Agreement
7.125%      Second Priority Senior Secured Notes
4.0625%    Convertible Subordinated Debentures


Subordinated Delayed Draw Credit Agreement, dated as of April 18, 2014, among
GenCorp Inc., as borrower, the lenders from time to time parties thereto, and
The Bank of New York Mellon, as administrative agent.


 
273

--------------------------------------------------------------------------------

 
 
Schedule 3.25
 
Insurance
 
GenCorp/Aerojet Insurance Programs as of May 1, 2014


Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits **
Commercial General Liability
ACE American Insurance Company
12/1/13 – 12/1/14
HDO G270328787
$2, 000,000
Including Products Liability
Automobile Liability / 1 Policy for GY & AGC
ACE American Insurance Company
12/1/13 – 12/1/14
ISA H08815227
$2, 000,000
Workers’ Compensation & Employer’s Liability
ACE American Insurance Company
12/1/13 – 12/1/14
WLR C47875511
$2,000,000
Umbrella
National Union Fire Ins. Co. of Pittsburg
12/1/13 – 12/1/14
20562309
$25,000,000
2nd Excess
Starr Indemnity & Liability Company
12/1/13 – 12/1/14
SISIGCE50039913
$25,000,000
3rd Excess
Great American Assurance Co. (ACIS)
12/1/13 – 12/1/14
EXC 1910410
$25,000,000
4th Excess
Arch Reinsurance Ltd
12/1/13 – 12/1/14
UFP0030712-05
$25,000,000
5th Excess
XL Insurance (Bermuda) Ltd
12/1/13 – 12/1/14
BM00027498Ll13A
$25,000,000
6th Excess
Chubb Atlantic Indemnity Ltd. (CAIL)
12/1/13 – 12/1/14
3310-14-83
$25,000,000 p/o $50,000,000
6th Excess
Canopius Underwriting Bermuda Ltd
12/1/13 – 12/1/14
GY-394/CUBLOCC01-13
$25,000,000 p/o $50,000,000
7th Excess
Argo Re Ltd.
12/1/13 – 12/1/14
ARGO-CAS-OCC-000190.5
$75,000,000 p/o $100,000,000
7th Excess
American International Reinsurance Co., Ltd
12/1/13 – 12/1/14
60703877
$75,000,000 p/o $100,000,000
8th Excess
Endurance Risk Solutions Assurance Co.
12/1/13 – 12/1/14
XSC1000382501
$25,000,000
1st Layer Punitive Damages
American International Reinsurance Co. Ltd.
12/1/13 – 12/1/14
13631064
$25,000,000
2nd Layer Punitive Damages
Starr Insurance & Reinsurance Ltd.
12/1/13 – 12/1/14
SIPW08713
$25,000,000
3rd Layer Punitive Damages
GAI Insurance Company, Ltd.
12/1/13 – 12/1/14
EXC 1492328
$25,000,000
8th Layer Punitive Damages
Magna Carta Insurance, Ltd
12/1/13 – 12/1/14
MCPD203005
$25,000,000

 
 
274

--------------------------------------------------------------------------------

 
 
Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits **
Foreign General Liability*
ACE American Insurance Company
12/1/13 – 12/1/14
PHFD37571271 002
$2,000,000
Property*
Factory Mutual Insurance Company
5/1/14-5/1/15
US485
$500,000,000
Critical Quake
Westport Insurance Corp. (IRI)
5/1/13-5/1/15
31-1-75878
$25,000,000
Primary Directors and Officers Liability*
Zurich American Insurance
10/1/13-10/1/14
DOC 9161799 06
$10,000,000
1st Excess D&O*
Twin City Fire Insurance Co. (Hartford)
10/1/13-10/1/14
00-DA-026636313
$10,000,000
2nd Excess D&O*
Starr Indemnity & Liability  Company
10/1/13-10/1/14
SISIXFL21037213
$10,000,000
3rd Excess D&O*
National Union (Chartis)
10/1/13-10/1/14
01-423-08-73
$10,000,000
4th Excess D&O*
Aspen American Insurance Co.
10/1/13-10/1/14
MC001CK13
$10,000,000
5th Excess D&O*
Ace American Insurance
10/1/13-10/1/14
DOX623648957 005
$10,000,000
6th Excess D&O*
Axis Insurance Company
10/1/13-10/1/14
MCN743152/01/2013
$10,000,000
7th Excess D&O *
Liberty Mutual Company
10/1/13-10/1/14
190355-213
$10,000,000
8th Excess D&O*
New Hampshire Insurance (Cat Excess)
10/1/13-10/1/14
326-4369
$10,000,000
9th Excess D&O Side A*
Continental Casualty Co (CNA)
10/1/13-10/1/14
425611047
$10,000,000
Primary Fiduciary Liability
National Union (Chartis)
10/1/13-10/1/14
01-422-69-14
$10,000,000
1st Excess Fiduciary Liability
Continental Casualty Co (CNA)
10/1/13-10/1/14
425611064
$10,000,000
2nd Excess Fiduciary Liability
Axis Insurance Company
10/1/13-10/1/14
MCN743174/01/2013
$10,000,000
3rd Excess Fiduciary Liability
Travelers Casualty & Surety
10/1/13-10/1/14
105680589
$10,000,000
4th Excess Fiduciary Liability
RLI Insurance Company
10/1/13-10/1/14
EPG0004934
$10,000,000
Employment Practices
National Union Fire Insurance Company (Chartis)
10/1/13-10/1/14
01-423-07-46
$14,000,000
Shared w/
Punitive Damages Wrap
Chartis Excess Ltd.
10/1/13-10/1/14
13630972
National Union
Privacy Liability (Cyber Risk)
Steadfast Insurance Company
10/1/13-10/1/14
SPR 5571723-01
$10,000,000

 
 
275

--------------------------------------------------------------------------------

 
 
Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits **
Crime Insurance
Zurich American Insurance Company
10/1/12-10/1/15
FID 9159513 05
$10,000,000
K&R (3 yr program)
US Specialty Insurance Company
10/1/11-10/1/14
U&1185824
$25,000,000
Physical Damage – Atlas V Trailers*
Travelers Property Casualty Company of America
 
2/1/14-2/1/15
 
QT-660-6380P848TIL14
$4,800,000
Nuclear Energy Liability
American Nuclear Insurers
1/1/14-1/01/15
NS-0091
See policy
Aircraft Products Liability
Lloyds, London, Foreign
6/1/13-6/1/14
Various – see APL section for details
$2,000,000,000
Ocean Marine Transit*
AGCS Marine Ins Company - Allianz
4/1/14-4/1/15
OC 91543100
 
$5,000,000
Business Travel Accident (5 yr program)
Zurich Insurance Co.
3/1/12 - 3/1/17
GTU2907717
$250,000 to $400,000
Pollution and Remediation Legal Liability
Great American E&S Ins Company
2/28/14-2/28/15
PEL 211128804
$4,000,000
Contractor's Pollution Liability  (3 yr program)
Great American  Navigators Specialty Insurance Company
4/12/13-4/12/16
CH13ECP737817NC
$10,000,000
* Terrorisms premium included in the premium
** Refer to each summary of ins for coverage limit details



 
276

--------------------------------------------------------------------------------

 
 
Schedule 4.1(b)


[FORM OF]
SECRETARY’S CERTIFICATE


[CREDIT PARTY]


__________ __, ____


Pursuant to Section 4.1(b) of the Third Amended and Restated Credit Agreement,
dated as of May 30, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
GenCorp Inc., a Delaware corporation (the “Borrower”), the Material Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”),  the undersigned ____________ of [CREDIT PARTY] hereby
certifies as follows:


1.           Attached hereto as Exhibit A is a true and complete copy of the
[articles of incorporation] [certificate of formation] [certificate of limited
partnership] of [CREDIT PARTY] and all amendments thereto as in effect on the
date hereof.


2.           Attached hereto as Exhibit B is a true and complete copy of the
[bylaws] [operating agreement] [partnership agreement] of [CREDIT PARTY] and all
amendments thereto as in effect on the date hereof.


3.           Attached hereto as Exhibit C is a true and complete copy of
resolutions duly adopted by the board of directors of [CREDIT PARTY] on
___________ ____.  Such resolutions have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof, and such resolutions are the only corporate
proceedings of [CREDIT PARTY] now in force relating to or affecting the matters
referred to therein.


4.           The following persons are the duly elected and qualified officers
of [CREDIT PARTY], holding the offices indicated next to the names below on the
date hereof, and the signatures appearing opposite the names of the officers
below are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver on behalf of [CREDIT PARTY] the Credit
Agreement, the Notes and the other Credit Documents to be issued pursuant
thereto:
 
Name
Office
Signature
                 

 
 
277

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year first above written.
 

         
Name:
     
Title:
 


 


I, _______________________, the _______________________ of [CREDIT PARTY],
hereby certify that ____________________ is the duly elected and qualified
_______________________ of [CREDIT PARTY] and that his/her true and genuine
signature is set forth above.
 

         
Name:
     
Title:
 

 
 
278

--------------------------------------------------------------------------------

 
 
Schedule 4.1(f)


[FORM OF]
SOLVENCY CERTIFICATE


__________ __, ____


The undersigned chief financial officer of GenCorp Inc., a Delaware corporation
(the “Borrower”), is familiar with the properties, businesses, assets and
liabilities of the Credit Parties and is duly authorized to execute this
certificate on behalf of the Borrower.


Reference is made to that Third Amended and Restated Credit Agreement, dated as
of May 30, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among GenCorp Inc., a
Delaware corporation (the “Borrower”), the Material Domestic Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the lenders from
time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).  All capitalized terms used herein and not defined shall have the
meanings provided in the Credit Agreement.
 
The undersigned certifies that she has made such investigation and inquiries as
to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this Certificate.  The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of Loans and other Extensions of Credit under the Credit Agreement.


The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Loans and other Extensions of Credit made on the Closing
Date:


A.
Each of the Credit Parties is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business.



B.
None of the Credit Parties intends to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature in their ordinary course.



C.
The present fair saleable value of the consolidated assets of each Credit Party
and its Subsidiaries, measured on a going concern basis, is not less than the
amount that will be required to pay the probable liability on the debts of such
Credit Party and its Subsidiaries, on a consolidated basis, as they become
absolute and matured.



This Solvency Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


 
279

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.




GENCORP INC.,
a Delaware corporation


                By:                                                      
                Name:                                                      
Title:                                                      

 
280

--------------------------------------------------------------------------------

 

Schedule 4.1(r)


[FORM OF]
PATRIOT ACT CERTIFICATE


__________ __, ____
 
I, [_______________], hereby certify that I am the duly elected, qualified and
acting [_______________] of the Borrower and am authorized to execute this
certificate on behalf of the Credit Parties.


Reference is made to that Third Amended and Restated Credit Agreement, dated as
of May 30, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among GenCorp Inc., a
Delaware corporation (the “Borrower”), the Material Domestic Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the lenders from
time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).  All capitalized terms used herein and not defined shall have the
meanings provided in the Credit Agreement.


I hereby certify on behalf of the Credit Parties that attached hereto on
Schedule A is true and complete information, as requested by the Administrative
Agent, on behalf of the Lenders, for compliance with The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time. (the “Patriot
Act”), including, without limitation, the legal name and address of the Borrower
and the other Credit Parties and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrower and
the Credit Parties in accordance with the Patriot Act.
 
This Patriot Act Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
281

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.


GENCORP INC.,
a Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      

 
282

--------------------------------------------------------------------------------

 

Schedule A
 
 
Legal Name of the Borrower:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Organizational Identification Number:5
 
 
Federal Tax Identification Number:
 





 
Legal Name of Guarantor:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Organizational Identification Number:
 
 
Federal Tax Identification Number:
 

[To be completed for each Guarantor]


[TO BE COMPLETED BY BORROWER]


--------------------------------------------------------------------------------

 5 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.

 
283

--------------------------------------------------------------------------------

 

Schedule 5.2(b)


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE


____________ __, ____


For the fiscal period ended _________________, _____.


I, ______________________, ______________________ of GenCorp Inc., a Delaware
corporation (the “Borrower”), hereby certify on behalf of the Credit Parties
that, with respect to the Third Amended and Restated Credit Agreement, dated as
of May 30, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”; capitalized terms used herein and
not defined shall have the meanings provided in the Credit Agreement), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”):


(a)
to my knowledge, each of the Credit Parties during the fiscal period referred to
above observed or performed in all material respects all of its covenants and
other agreements, and satisfied in all material respects every condition,
contained in the Credit Agreement to be observed, performed or satisfied by it;



(b)
I have obtained no knowledge of the occurrence and continuance of any Default or
Event of Default has occurred under the Credit Agreement;2



(c)
attached hereto on Schedule 1 are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above;



(d)
the financial information provided fairly present the financial position of the
Borrower and its consolidated Subsidiaries for the fiscal period indicated above
and has been prepared in accordance with GAAP applied consistently for the
periods related thereto; and



(e)
during the fiscal period referred to above, there have been no changes in
accounting policies as required by GAAP or otherwise.3



This Officer’s Compliance Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.




IN WITNESS WHEREOF, the undersigned has executed this officer’s compliance
certificate as of the day and year first above written.


GENCORP INC.,
A Delaware corporation


By:                                                      
Name:                                                      
Title:            
 
 
 
                                          

--------------------------------------------------------------------------------

2           If a Default or Event of Default shall have occurred, an explanation
of such Default or Event of Default shall be provided on a separate page
attached hereto together with an explanation of the action taken or proposed to
be taken by the Borrower with respect thereto.
 
3           If a change in accounting policies as required by GAAP or otherwise
shall have occurred, an explanation of such change shall be provided on a
separate page attached hereto.

 
284

--------------------------------------------------------------------------------

 

Schedule 1
 
 
Financial Covenant Calculations


[to be completed by the Borrower]



 
285

--------------------------------------------------------------------------------

 

Schedule 5.10


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, is by
and among _____________________, a ______________________ (the “Subsidiary
Guarantor”), GenCorp Inc., a Delaware corporation (the “Borrower”) and Wells
Fargo Bank, National Association, in its capacity as administrative agent under
that certain Third Amended and Restated Credit Agreement (the “Administrative
Agent”), dated as of May 30, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrower, the Material Domestic Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the Lenders from time to time party thereto
and the Administrative Agent.  Capitalized terms used herein but not otherwise
defined shall have the meanings provided in the Credit Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.            The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Credit Documents, including without limitation (a)
all of the representations and warranties set forth in Article III of the Credit
Agreement and (b) all of the affirmative and negative covenants set forth in
Articles V and VI of the Credit Agreement.  Without limiting the generality of
the foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Credit Party Obligations in accordance with Article X of the
Credit Agreement.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.


3.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.


4.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.


5.           The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations,”
as used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.


 
286

--------------------------------------------------------------------------------

 

6.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.


7.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws that would call for the application of the laws
of any other jurisdiction.  The terms of Sections 9.13, 9.14, and 9.16 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.


9.           This Agreement may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

 
287

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


SUBSIDIARY
GUARANTOR:                                                                [SUBSIDIARY
GUARANTOR]


By:                                                                
Name:                                                                
Title:                                                                






BORROWER:                                                       GENCORP INC.,
A Delaware corporation


By:                                                      
Name:                                                      
Title:                                                      




Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative Agent


By:                                                                
Name:                                                                
Title:                                                                

 
288

--------------------------------------------------------------------------------

 

SCHEDULE A
to
Joinder Agreement


Schedules to Credit Agreement and Security Documents

 
289

--------------------------------------------------------------------------------

 

Schedule 6.1(b)
 
Indebtedness
 
Funded Debt
     
7.125% Notes(1)
460,000,000
   
4.0625% Convertible Notes (2)
142,994,000
   
2.25% Convertible Notes (3)
251,000
 
Subordinated Delayed Draw(4)
79,000,000
 
Capital Lease (5)
768,000
   
Total Funded Debt
$   683,013,000*
       
* The existing term loan that is being repaid in connection with the Closing has
not been listed on this Schedule and is not included in this total.
   
Letters of Credit
     
 - $58.1 million in outstanding commercial letters of credit expiring within the
next
    twelve months, the majority of which may be renewed, primarily to
collateralize
    obligations for environmental remediation and insurance coverage.
   
Guarantee Obligations
 
 - Up to $120 million aggregate in guarantees by GenCorp Inc. of Aerojet's
obligations to U.S. government agencies for environmental remediation activities
   
 - Guarantees, jointly and severally, by our material domestic subsidiaries of
our
   obligations under the 7.125% Second-Priority Senior Secured Notes
     
Notes:
     
(1)  Second-Priority Senior Secured Notes, 7.125%,  maturing in January 29, 2021
     
(2)  Convertible Subordinated Debentures, 4.0625%, maturing in December 2034
   
(3)  Convertible Subordinated Debentures, 2.25%, maturing in November 2024.
 
(4)  $100,000,000 Subordinated Delayed Draw Credit Agreement, maturing April,
2022; outstanding balance as of May 28, 2014
   
(5)  Capital Lease obligation maturing in March 2017
 



 
290

--------------------------------------------------------------------------------

 
 
Schedule 6.12
 
Sale Leasebacks
 
11260 Pyrites Way,
Gold River, CA 95670
(Sacramento County)
 
70 General Street
Lawrence, MA  01842
(Essex County)
 
McDermont Ranch
Chino Hills, CA 91709
(San Bernadino County)
 
Highway 50 and Aerojet Road
Rancho Cordova, CA 95742
 (Sacramento County)
 
End of Woodview Road, Route 4, Box 454E
Chino Hills, CA  91709
(San Bernardino County)
 
Garfield Flats,
Mineral County, NV
(no Mailing Address)


 
291

--------------------------------------------------------------------------------

 

Schedule 9.6(c)
 
[FORM OF]
 
ASSIGNMENT AND ASSUMPTION
 
    This Assignment and Assumption (the “Assignment and Assumption”) is dated as
of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]1  Capitalized terms used but not defined herein shall have the meanings
given to them in the Third Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
    For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
1.
Assignor[s]:
______________________________
         
______________________________
     
2.
Assignee[s]:
______________________________
         
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
3.
Borrower:
GenCorp Inc., a Delaware corporation.
     
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement.
     
5.
Credit Agreement:
The Third Amended and Restated Credit Agreement dated as of May 30, 2014 among
GenCorp Inc., a Delaware corporation, the Material Domestic Subsidiaries of the
Borrower from time to time party thereto, the lenders and other financial
institutions from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.

 

 

--------------------------------------------------------------------------------

 1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
292

--------------------------------------------------------------------------------

 

6. Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 



[7.           Trade Date:                                ______________]2




Effective Date:   _____________ ___, 20___.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------

 2 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 
293

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
  [NAME OF ASSIGNOR]




By:______________________________
   Title:


 
294

--------------------------------------------------------------------------------

 
 
ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
   Title:




 
295

--------------------------------------------------------------------------------

 
 
[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
  Administrative Agent


By_________________________________
  Title:

 
296

--------------------------------------------------------------------------------

 
 
[Consented to:]


GENCORP INC.,
a Delaware corporation




By________________________________
  Title:

 
297

--------------------------------------------------------------------------------

 

ANNEX 1



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.


1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.